Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 1 of 416




           Exhibit B
Case 19-50282-LSS    Doc 1-2    Filed 08/07/19    Page 2 of 416




                                                       Execution Version


                         $619,500,000


                    CREDIT AGREEMENT

                            among

                    PES HOLDINGS, LLC,

                         as Borrower,


    EACH OF THE SUBSIDIARIES OF THE BORROWER,

                         as Guarantors



                             and


     The Several Lenders from Time to Time Parties Hereto,


                             and


      CORTLAND CAPITAL MARKET SERVICES LLC,

                    as Administrative Agent



                  Dated as of August 7, 2018
            Case 19-50282-LSS                   Doc 1-2            Filed 08/07/19             Page 3 of 416




                                           TABLE OF CONTENTS
                                                                                                                             Page

ARTICLE 1 DEFINITIONS................................................................................................1

Section 1.01.          Defined Terms .........................................................................................1
Section 1.02.          Other Definitional Provisions ...............................................................42
Section 1.03.          Accounting Terms; GAAP .....................................................................43
Section 1.04.          Payments Due on Days Other than Business Days...............................43

ARTICLE 2 AMOUNT AND TERMS OF COMMITMENTS ........................................44

Section 2.01.          Initial Loan Commitments.....................................................................44
Section 2.02.          Procedure for Initial Loan Borrowing ..................................................45
Section 2.03.          Repayment of Initial Loans ...................................................................45
Section 2.04.          Fees .......................................................................................................46
Section 2.05.          Optional Prepayments...........................................................................46
Section 2.06.          Mandatory Prepayments and Commitment Reductions ........................47
Section 2.07.          Conversion and Continuation Options..................................................48
Section 2.08.          Limitations on Eurodollar Class ...........................................................48
Section 2.09.          Interest Rates and Payment Dates ........................................................49
Section 2.10.          Computation of Interest and Fees .........................................................51
Section 2.11.          Inability to Determine Interest Rate......................................................51
Section 2.12.          Pro Rata Treatment and Payments .......................................................52
Section 2.13.          Requirements of Law.............................................................................54
Section 2.14.          Taxes......................................................................................................55
Section 2.15.          Indemnity...............................................................................................60
Section 2.16.          Change of Lending Office .....................................................................60
Section 2.17.          Replacement of Lenders ........................................................................61
Section 2.18.          Extensions of Loans...............................................................................61
Section 2.19.          Incremental Facilities............................................................................63

ARTICLE 3 REPRESENTATIONS AND WARRANTIES.............................................65

Section 3.01.          Organization; Powers ...........................................................................65
Section 3.02.          Authorizations; Enforceability ..............................................................65
Section 3.03.          Governmental Approvals; No Conflicts. ...............................................66
Section 3.04.          Financial Statements; Material Adverse Effect; Pro Forma
                         Financial Statements ..........................................................................66
Section 3.05.          Properties ..............................................................................................67
Section 3.06.          Intellectual Property .............................................................................67
Section 3.07.          Capital Stock and Subsidiaries .............................................................67
Section 3.08.          Litigation; Compliance with Laws; No Default ....................................68
Section 3.09.          Federal Reserve Regulations ................................................................68
Section 3.10.          Investment Company Act.......................................................................68
Section 3.11.          [Reserved] .............................................................................................69
Section 3.12.          Taxes......................................................................................................69
                                                               i
          Case 19-50282-LSS                  Doc 1-2             Filed 08/07/19            Page 4 of 416

                                                                                                                          Page


Section 3.13.       No Material Misstatements ...................................................................69
Section 3.14.       Labor Matters........................................................................................69
Section 3.15.       Solvency.................................................................................................70
Section 3.16.       ERISA ....................................................................................................70
Section 3.17.       Environmental Matters..........................................................................71
Section 3.18.       Insurance...............................................................................................72
Section 3.19.       Security Documents...............................................................................72
Section 3.20.       Anti-Terrorism Laws .............................................................................73
Section 3.21.       Affiliate Transactions ............................................................................73

ARTICLE 4 CONDITIONS PRECEDENT ......................................................................73

Section 4.01.       Conditions of Effectiveness ...................................................................73
Section 4.02.       Conditions to All Borrowings of Loans.................................................76

ARTICLE 5 AFFIRMATIVE COVENANTS...................................................................77

Section 5.01.       Financial Statements .............................................................................77
Section 5.02.       Certificates; Other Information ............................................................78
Section 5.03.       Payment of Taxes ..................................................................................80
Section 5.04.       Maintenance of Existence; Compliance................................................80
Section 5.05.       Maintenance of Property; Insurance ....................................................80
Section 5.06.       Inspection of Property; Books and Records; Discussions ....................81
Section 5.07.       Litigation and Other Notices.................................................................81
Section 5.08.       Environmental Laws..............................................................................82
Section 5.09.       Credit Rating .........................................................................................83
Section 5.10.       Additional Collateral, etc......................................................................83
Section 5.11.       Mortgages, etc.......................................................................................84
Section 5.12.       Designation of Excluded Subsidiaries ..................................................86
Section 5.13.       Anti-Terrorism Laws, Sanctions, Anti-Corruption Laws ......................87

ARTICLE 6 NEGATIVE COVENANTS .........................................................................87

Section 6.01.       Indebtedness ..........................................................................................87
Section 6.02.       Liens ......................................................................................................90
Section 6.03.       Fundamental Changes...........................................................................95
Section 6.04.       Disposition of Property .........................................................................96
Section 6.05.       Restricted Payments ..............................................................................97
Section 6.06.       Lines of Business .................................................................................100
Section 6.07.       Investments ..........................................................................................100
Section 6.08.       Transactions with Affiliates.................................................................104
Section 6.09.       Sales and Leasebacks ..........................................................................106
Section 6.10.       Swap Agreements ................................................................................106
Section 6.11.       Changes in Fiscal Periods ..................................................................106
Section 6.12.       Negative Pledge Clauses.....................................................................106
Section 6.13.       Clauses Restricting Subsidiary Distributions .....................................107
Section 6.14.       [Reserved] ...........................................................................................108

                                                            ii
           Case 19-50282-LSS                  Doc 1-2            Filed 08/07/19           Page 5 of 416

                                                                                                                        Page


Section 6.15.        Sanctions, and Anti-Corruption Laws.................................................108
Section 6.16.        Additional Financing Agreement ........................................................108
Section 6.17.        Anti-Layering ......................................................................................108

ARTICLE 7 EVENTS OF DEFAULT ............................................................................108

Section 7.01.        Events of Default .................................................................................108
Section 7.02.        Controlling Lenders ............................................................................112
Section 7.03.        Application of Proceeds ......................................................................114

ARTICLE 8 THE ADMINISTRATIVE AGENT ...........................................................118

Section 8.01.        Appointment ........................................................................................118
Section 8.02.        Delegation of Duties............................................................................118
Section 8.03.        Exculpatory Provisions .......................................................................118
Section 8.04.        Reliance by Administrative Agent .......................................................119
Section 8.05.        Notice of Default .................................................................................120
Section 8.06.        Non-Reliance on Administrative Agent and Other Lenders................120
Section 8.07.        Indemnification....................................................................................120
Section 8.08.        Administrative Agent in Its Individual Capacity .................................121
Section 8.09.        Successor Administrative Agent ..........................................................121

ARTICLE 9 MISCELLANEOUS ...................................................................................122

Section 9.01.        Amendments and Waivers ...................................................................122
Section 9.02.        Notices.................................................................................................125
Section 9.03.        No Waiver; Cumulative Remedies.......................................................126
Section 9.04.        Survival of Representations and Warranties.......................................126
Section 9.05.        Payment of Expenses and Taxes..........................................................126
Section 9.06.        Successors and Assigns; Participations and Assignments..................128
Section 9.07.        Adjustments; Set off.............................................................................133
Section 9.08.        Counterparts........................................................................................134
Section 9.09.        Severability..........................................................................................134
Section 9.10.        Integration...........................................................................................134
Section 9.11.        GOVERNING LAW ...........................................................................134
Section 9.12.        Submission To Jurisdiction; Waivers..................................................134
Section 9.13.        Acknowledgements ..............................................................................135
Section 9.14.        Releases of Guarantees and Liens ......................................................136
Section 9.15.        Confidentiality.....................................................................................136
Section 9.16.        WAIVERS OF JURY TRIAL ................................................................137
Section 9.17.        USA Patriot Act...................................................................................137
Section 9.18.        Intercreditor Agreement......................................................................137
Section 9.19.        Acknowledgement and Consent to Bail-In of EEA Financial
                       Institutions ........................................................................................138
Section 9.20.        Certain ERISA Matters........................................................................138



                                                           iii
           Case 19-50282-LSS                   Doc 1-2           Filed 08/07/19            Page 6 of 416

                                                                                                                        Page


ARTICLE 10 GUARANTEE ..........................................................................................140

Section 10.01.        Guarantee............................................................................................140
Section 10.02.        Rights of Secured Parties ....................................................................141
Section 10.03.        Obligations Unconditional..................................................................141
Section 10.04.        Reinstatement ......................................................................................143
Section 10.05.        Subrogation; Subordination................................................................143
Section 10.06.        Remedies..............................................................................................143
Section 10.07.        Instrument for the Payment of Money .................................................144
Section 10.08.        Continuing Guarantee.........................................................................144
Section 10.09.        General Limitation on Guaranteed Obligations .................................144
Section 10.10.        Release of Loan Parties.......................................................................144
Section 10.11.        Right of Contribution ..........................................................................144
Section 10.12.        Default; Remedies; Bankruptcy; Etc...................................................145
Section 10.13.        Keepwell ..............................................................................................146
Section 10.14.        Enforcement Expenses; Indemnification.............................................146
Section 10.15.        Acknowledgements. .............................................................................147
Section 10.16.        Additional Guarantors ........................................................................147
Section 10.17.        Releases...............................................................................................147
Section 10.18.        Reference to Certain Provisions of the Intercreditor Agreement…….147




                                                            iv
          Case 19-50282-LSS     Doc 1-2       Filed 08/07/19   Page 7 of 416




SCHEDULES:

1.01A     Initial Loan Commitments
1.01B     Mortgaged Property
1.01C     Supply and Offtake Documents
1.01D     North Yard and West Yard
3.03      Conflicts with Material Contracts
3.07      Subsidiaries
3.08(a)   Litigation
3.17      Environmental Matters
3.18      Insurance
5.11(g)   Specified Tranche B Excluded Buildings
6.01      Existing Indebtedness
6.02      Existing Liens
6.07      Existing Investments
6.08      Existing Affiliate Transactions

EXHIBITS:

A         Form of Security Agreement
B         Form of Notice of Borrowing
C         Form of Closing Certificate
D-1       Form of Assignment and Assumption
D-2       Form of Affiliated Lender Assignment and Assumption
E         Form of Prepayment Option Notice
F         Forms of U.S. Tax Compliance Certificate
G         Form of Intercreditor Agreement
H         Form of Compliance Certificate
I         Form of Perfection Certificate
J         Form of Notice of Conversion/Continuation
K         Form of Assumption Agreement




                                          v
             Case 19-50282-LSS      Doc 1-2      Filed 08/07/19       Page 8 of 416




        CREDIT AGREEMENT (this “Agreement”), dated as of August 7, 2018, among
PES HOLDINGS, LLC, a Delaware limited liability company (the “Borrower”), each of
the Guarantors (as defined herein) party hereto from time to time, the several banks and
other financial institutions or entities from time to time parties to this Agreement and
CORTLAND CAPITAL MARKET SERVICES LLC, as administrative agent.

         WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility denominated in Dollars in an original aggregate principal amount of
$619,500,000 (the “Facility”), with all of the Borrower’s obligations under the Facility to
be guaranteed by each Guarantor, and the Lenders have indicated their willingness to
lend on the terms and subject to the conditions set forth herein;

         WHEREAS, on January 21, 2018 (the “Petition Date”), the Borrower and each of
its Subsidiaries (each, a “Debtor” and collectively the “Debtors”) (along with certain of
its Affiliates) filed voluntary petitions with the Bankruptcy Court initiating their
respective cases that are pending under Chapter 11 of the Bankruptcy Code (each case of
the Borrower and each other Debtor, a “Case”, and collectively the “Cases”) and have
continued in the possession of their assets and the management of their business pursuant
to Sections 1107 and 1108 of the Bankruptcy Code;

        WHEREAS, the joint Reorganization Plan (as hereinafter defined) of the Debtors
was confirmed by the Bankruptcy Court on March 26, 2018 and will be consummated on
the date hereof;

       WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under this Agreement; and

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:



                                       ARTICLE 1
                                      DEFINITIONS

        Section 1.01. Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.01 shall have the respective meanings set forth
in this Section 1.01.

        “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus ½ of 1%, (c) the Eurodollar Rate
on such day (or, if such day is not a Business Day, the next preceding Business Day) for a
deposit in Dollars with a maturity of one month plus 1.0% and (d) 2.00%. Any change in
the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or such




CG&R Draft                           Last Saved: 08/01/2018 5:43 pm
         Case 19-50282-LSS          Doc 1-2       Filed 08/07/19   Page 9 of 416




Eurodollar Rate shall be effective as of the opening of business on the day of such change
in the Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate, respectively.

       “ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

        “Additional Financing Agreement”: that certain Promissory Note, dated as of
the date thereof among PESRM, Sunoco Logistics Partners Operations L.P. and the other
parties thereto, as amended, restated, supplemented or otherwise modified from time to
time to the extent permitted hereunder and thereunder.

       “Additional Financing Collateral”: the “Collateral” as defined in the Additional
Financing Agreement.

       “Additional Financing Facility”: the debt facility extended to the Borrower and
one or more of its Subsidiaries pursuant to the Additional Financing Agreement.

       “Additional PIK Principal”: as defined in Section 2.09(d).

        “Additional Tranche B Excluded Buildings”: each Building that becomes
subject to a Mortgage after the Closing Date pursuant to Section 5.10(b) until the date
which is 45 days after the delivery referred to in clause (ii) of Section 5.10(b); provided
that such Building will continue to be an Additional Tranche B Excluded Building if a
Tranche B Lender has provided written notice to the Administrative Agent and the other
Tranche B Lenders that (i) such Building is located in a flood zone (unless otherwise not
subject to the flood insurance requirements of the Federal Emergency Management
Agency) and (ii) evidence of sufficient flood insurance coverage to satisfy the Flood
Insurance Laws on such Building satisfactory to such Tranche B Lender has not been
received by such Tranche B Lender; provided, further, that any such Building shall cease
to constitute an Additional Tranche B Excluded Building if the Tranche B Lender that
gave the original notice gives written notice to the Administrative Agent and the other
Tranche B Lenders that it withdraws the original notice.

       “Administrative Agent”: Cortland Capital Market Services LLC, as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

      “Administrative Agent Fee Letter”: that certain fee letter between the
Administrative Agent and the Borrower dated as of August 7, 2018.

        “Affiliate”: as to any Person, any other Person that, directly or indirectly, is in
control of, is controlled by, or is under common control with, such Person. For purposes
of this definition, “control” of a Person means the power, directly or indirectly, either to
direct or cause the direction of the management and policies of such Person, whether by
contract or otherwise.

       “Affiliate Lender Assignment and Assumption”: as defined in Section
9.06(e)(i).


                                              2
        Case 19-50282-LSS         Doc 1-2        Filed 08/07/19   Page 10 of 416




       “Affiliate Lenders”: collectively, the Sponsors and their respective Affiliates, in
each case, that become an assignee pursuant to Section 9.06(e) or Section 9.06(f).

         “Aggregate Exposure”: with respect to any Lender at any time, an amount equal
to the sum of the aggregate then unpaid principal amount of such Lender’s Loans.

        “Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such time to
the Aggregate Exposure of all Lenders at such time.

       “Agreement”: as defined in the preamble hereto.

        “All-In Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness calculated by the Administrative Agent in consultation with the Borrower in
a manner consistent with accepted financial practice, taking into account the interest rate,
applicable interest rate margins, any interest rate floors or similar devices, interest rate
indexes and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the life of such Indebtedness and (y) the four years
following the date of incurrence thereof) payable generally to lenders providing such
Indebtedness, but excluding any advisory, consent, structuring, success, ticking,
amendment, commitment, underwriting or arrangement fees (and/or similar fees) payable
to any arranger (or Affiliate thereof) in connection with the commitment or syndication
of such Indebtedness, (regardless of whether such fees are shared generally with the
providers of such Indebtedness).

        “Anti-Corruption Law”: any Requirement of Law related to anti-corruption or
anti-bribery, including the Foreign Corrupt Practices Act of 1977, as amended and the
rules and regulations thereunder.

       “Anti-Terrorism Law”: any Requirement of Law related to terrorism financing
or money laundering including the Patriot Act, The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12
U.S.C. §§ 1818(s), 1820(b) and 1951-1959) and Executive Order 13224 (effective
September 24, 2001).

        “Applicable Margin”: (a) with respect to Tranche A Loans that are ABR Loans,
5.25% per annum and with respect to Tranche A Loans that are Eurodollar Loans, 6.25%
per annum, (b) with respect to Tranche B Loans that are ABR Loans, 3.50% per annum
and with respect to Tranche B Loans that are Eurodollar Loans, 4.50% per annum, (c)
with respect to Tranche C Loans, the Tranche C Applicable Margin, (d) with respect to
any Incremental Loans, the rate per annum set forth in the applicable incremental
amendment and (e) with respect to any Extended Loans, the rate per annum set forth in
the applicable Extension Amendment.

       “Approved Fund”: as defined in Section 9.06(b).

      “Asset Sale”: any Disposition or related series of Dispositions of any assets of
Borrower or any Subsidiary (A) constituting Collateral that in any fiscal year yields gross


                                             3
         Case 19-50282-LSS          Doc 1-2        Filed 08/07/19   Page 11 of 416




proceeds to any Loan Party (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $2,000,000 and (B) not
constituting Collateral that in any fiscal year yields gross proceeds to any Borrower or
any Subsidiary (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market value in the
case of other noncash proceeds) in excess of $5,000,000 (in each case, excluding any
such Disposition permitted by Section 6.04(a), (b), (c), (e), (f), (g), (h), (i), (j), (k), (m),
(n), (o), (p), (r) or (t)).

        “Assignee”: as defined in Section 9.06(b)(i).

       “Assignment and Assumption”: an Assignment and Assumption, substantially in
the form of Exhibit D or such other form as agreed by the Administrative Agent.

        “Attributable Indebtedness”: when used with respect to any Sale and Leaseback
Transaction, as at the time of determination, the present value (discounted at a rate
equivalent to the Borrower’s and its Subsidiaries’ then-current weighted average cost of
funds for borrowed money as at the time of determination, compounded on a semi-annual
basis) of the total obligations of the lessee for rental payments during the remaining term
of the lease included in any such Sale and Leaseback Transaction.

         “Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial
Institution.

        “Bail-In Legislation”: (a) with respect to any EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU of
the European Parliament and of the Council of the European Union establishing a
framework for the recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation for such EEA Member Country as described in
the EU Bail-In Legislation Schedule from time to time; and (b) and, in relation to any
other state, any analogous law or regulation from time to time which requires contractual
recognition of any Write-down and Conversion Powers contained in that law or
regulation.

        “Bankruptcy Code”: Title 11 of the United States Code.

      “Bankruptcy Court”: the United States Bankruptcy Court for the District of
Delaware or any other court having jurisdiction over the Cases from time to time.

        “Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

        “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

        “Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code or


                                               4
         Case 19-50282-LSS         Doc 1-2       Filed 08/07/19   Page 12 of 416




(c) any Person whose assets include (for purposes of ERISA Section 3(42) or otherwise
for purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.

       “Benefitted Lender”: as defined in Section 9.07(a).

        “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

       “Borrower”: as defined in the preamble hereto.

       “Borrowing Date”: any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

       “Building”: as defined in 12 CFR Chapter 11, Section 339.2.

        “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close, provided,
that with respect to notices and determinations in connection with, and payments of
principal and interest on, Loans having an interest rate determined by reference to the
Eurodollar Rate, such day is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

        “Capital Expenditures”: for any period, without duplication, all cash
expenditures made directly or indirectly by the Borrower and its Subsidiaries during such
period for capital assets as determined in accordance with GAAP, but excluding capital
expenditures from: (i) proceeds of insurance settlements, condemnation awards and other
settlements in respect of lost, destroyed, damaged or condemned assets, equipment or
other property to the extent such expenditures are made to replace or repair such lost,
destroyed, damaged or condemned assets, equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets or properties
useful in the business of the Borrower or any Guarantor, (ii) any portion of such
expenditures attributable solely to acquisitions of property, plant and equipment in
Permitted Acquisitions, and (iii) any leases that as of the date hereof qualify as operating
leases under GAAP (whether or not such leases are required to be accounted for as
capital leases under GAAP after the date hereof). For purposes of this definition, the
purchase price of equipment or other fixed assets that are purchased simultaneously with
the trade-in of existing assets shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by the seller
of such assets for the assets being traded in at such time.

        “Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such Person under
GAAP and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in accordance with
GAAP.


                                             5
        Case 19-50282-LSS         Doc 1-2        Filed 08/07/19   Page 13 of 416




        “Capital Stock”: any and all shares, interests, participations or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent ownership
interests in a Person (other than a corporation) and any and all warrants, rights or options
to purchase any of the foregoing, but excluding any debt securities convertible into any of
the foregoing.

      “Carlyle”: collectively, Carlyle U.S. Equity Opportunity Fund, L.P. and Carlyle
Energy Mezzanine Opportunities Fund, L.P.

       “Cases”: as defined in the preamble hereto.

       “Cash Equivalents”: as to any person,

                (a)    securities issued or directly and fully and unconditionally
       guaranteed or insured by the United States government or any agency or
       instrumentality thereof the securities of which are unconditionally guaranteed as a
       full faith and credit obligation of such government with maturities of twelve (12)
       months or less from the date of acquisition;

               (b)    certificates of deposit, time deposits and eurodollar time deposits
       with maturities of one year or less from the date of acquisition, bankers’
       acceptances with maturities not exceeding one year and overnight bank deposits,
       in each case with any domestic or foreign commercial bank in the United States
       having capital and surplus of not less than $500,000,000;

               (c)     repurchase obligations with a term of not more than thirty (30)
       days for underlying securities of the types described in clauses (a) and (b) entered
       into with any financial institution meeting the qualifications specified in clause
       (b) above;

               (d)     commercial paper rated at least P-1 by Moody’s or at least A-1 by
       S&P and in each case maturing within twenty-four (24) months after the date of
       creation thereof and Indebtedness or preferred stock issued by Persons with a
       rating of “A” or higher from S&P or “A2” or higher from Moody’s with
       maturities of twenty-four (24) months or less from the date of acquisition;

               (e)    readily marketable direct obligations issued by any state,
       commonwealth or territory of the United States or any political subdivision or
       taxing authority thereof having a rating of “BBB+” or higher from S&P or “Baa1”
       or higher from Moody’s with maturities of twenty-four (24) months or less from
       the date of acquisition; or

               (f)    Investments with average maturities of twelve (12) months or less
       from the date of acquisition in money market funds rated within the top three
       ratings category by S&P or Moody’s.

       “Cash Interest”: as defined in Section 2.09(d).



                                             6
        Case 19-50282-LSS         Doc 1-2       Filed 08/07/19   Page 14 of 416




        “CERCLA”: the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, and any successor statute.

       “Closing Date”: the date on which the conditions precedent set forth in Section
4.01 shall have been satisfied or waived in accordance with Section 9.01.

       “Code”: the Internal Revenue Code of 1986, as amended.

       “Collateral”: all property upon which a Lien is purported to be created by any
Security Document, whether now owned or hereafter acquired.

       “Commitment”: an Initial Loan Commitment or an Incremental Commitment.

        “Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et
 seq.), as amended from time to time, and any successor statute.

       “Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit H.

       “Confirmation Order”: the final order confirming the Reorganization Plan.

        “Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

        “Consolidated Amortization Expense”: for any period, the amortization expense
of the Borrower and its Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.

        “Consolidated Depreciation Expense”: for any period, the depreciation expense
of the Borrower and its Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.

        “Consolidated EBITDA”: for any period, Consolidated Net Income for such
period, adjusted (without duplication) by (x) adding thereto, in each case only to the
extent (and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication (and with respect to the portion of Consolidated Net
Income attributable to any Subsidiary of the Borrower that is an Excluded Subsidiary
only if a corresponding amount has been, or would be permitted to be, in each case as of
the date of determination, distributed to the Borrower by such Subsidiary that is an
Excluded Subsidiary without prior approval (that has not been obtained), pursuant to the
terms of all agreements, instruments and Requirements of Law applicable to such
Subsidiary):

              (a)     Consolidated Interest Expense for such period, plus

              (b)     Consolidated Amortization Expense for such period, plus



                                            7
 Case 19-50282-LSS         Doc 1-2       Filed 08/07/19   Page 15 of 416




       (c)     Consolidated Depreciation Expense for such period, plus

       (d)    Consolidated Tax Expense for such period and, to the extent not
included in Consolidated Tax Expense, Permitted Tax Distributions actually made
by the Borrower, plus

       (e)    fees, costs, liabilities and expenses incurred through the Closing
Date in connection with the Transactions, the Restructuring Transactions and the
Supply and Offtake Documents and after the Closing Date in connection with any
amendment to any Loan Document or the Supply and Offtake Documents or the
replacement of the Supply and Offtake Documents, plus

        (f)    the aggregate amount of all other non-cash charges, expenses or
losses reducing Consolidated Net Income (excluding any non-cash charge,
expense or loss relating to write-offs, write-downs or reserves with respect to
accounts or inventory) for such period, plus

        (g)     any fees, charges and expenses incurred during such period (other
than Consolidated Depreciation Expense or Consolidated Amortization Expense),
in connection with any acquisition, recapitalization, Investment, Asset Sale, other
disposition of assets, issuance or repayment of Indebtedness, issuance of Capital
Stock by the Borrower or any contribution to capital of the Borrower, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transaction consummated prior to the Closing Date and any
such transaction undertaken but not completed) and any charges or nonrecurring
merger costs incurred during such period as a result of any such transaction
(including any non-cash expenses or charges recorded in accordance with GAAP
relating to equity interests issued to non-employees in exchange for services
provided in connection with the transactions contemplated by the Contribution
Agreement); provided that the aggregate amount of adjustments included in this
clause (g) for such period shall not exceed 10% of Consolidated EBITDA
calculated in accordance with this definition (prior to giving effect to any amounts
pursuant to this clause (g)), plus

        (h)     the amount of any restructuring charges, integration costs,
retention charges, stock option and any other equity based compensation expenses
or other business optimization expenses, including, costs associated with
improvements to IT and accounting functions, costs associated with establishing
new facilities, costs or reserves deducted (and not added back) in such period in
computing Consolidated Net Income, including any one time costs incurred in
connection with acquisitions after the Closing Date and costs related to the
closure and/or consolidation of facilities; provided, however, that the aggregate of
amounts under this clause (h) for such period shall not exceed 20% of
Consolidated EBITDA calculated in accordance with this definition(prior to
giving effect to any amounts pursuant to this clause (h), plus (or minus in the case
of gains)



                                     8
        Case 19-50282-LSS         Doc 1-2       Filed 08/07/19   Page 16 of 416




              (i)     any extraordinary, non-recurring or unusual gains or losses or
       expenses, plus

               (j)    any cash receipt during such period in respect of non-cash gains or
       losses taken during a prior period, plus

              (k)     any severance, relocation costs or payments and curtailments or
       modifications to pension and post-retirement employee benefit plans; provided,
       however, that the aggregate of amounts under this clause (k) shall not exceed
       $1,000,000 for such period, plus

               (l)     any costs or expense incurred pursuant to any management equity
       plan or stock option plan or any other management or employee benefit plan or
       agreement or any stock subscription or shareholder agreement, to the extent that
       such cost or expenses are funded with cash proceeds by third persons that is not
       Borrower or any Subsidiary contributed to the capital of the Borrower or any of
       its Subsidiaries, plus

               (m)    any net loss from disposed or discontinued operations, plus

              (n)     to the extent not already included in the Consolidated Net Income
       of Borrower and its Subsidiaries, notwithstanding anything to the contrary in the
       foregoing, the amount of cash proceeds received from business interruption
       insurance and reimbursements of any expenses and charges that are covered by
       indemnification or other reimbursement provisions in connection with any
       investment or any sale, conveyance, transfer or other disposition of assets
       permitted hereunder, plus

              (o)     to the extent deducted from Consolidated Net Income of such
       Person and its Subsidiaries, all fees and payments made in accordance with
       Section 6.05(n); and

(y) subtracting therefrom (A) any net gain from disposed or discontinued operations for
such period, (B) any cash payments made during such period in respect of non-cash
charges taken in a prior period, (C) the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of receivables in
the ordinary course of business) for such period and (D) only to the extent not deducted
in determining Consolidated Net Income, payments made in accordance with Section
6.05(n) during such period.

       For the purposes of calculating Consolidated EBITDA for any period of four (4)
consecutive Fiscal Quarters (each, a “Reference Period”), (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the property that is
the subject of such Material Disposition for such Reference Period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for such
Reference Period and (ii) if during such Reference Period the Borrower or any Subsidiary


                                            9
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 17 of 416




shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or substantially all of an
operating unit of a business or constitutes all or substantially all of the common stock (or
equivalent ownership interest) of a Person other than Borrower or a Subsidiary and (b)
involves the payment of consideration by the Borrower and its Subsidiaries in excess of
$1,000,000; and “Material Disposition” means any Disposition of property or series of
related Dispositions of property that yields gross proceeds to the Borrower or any of its
Subsidiaries, or has a fair market value, in each case in excess of $1,000,000.

Consolidated EBITDA for any period shall not include any Consolidated Net Income or,
without duplication, any other amounts attributable to an Excluded Subsidiary, except to
the extent actually distributed in cash to, and actually received by, a Loan Party during
such period.

        “Consolidated Interest Expense”: for any period, total interest expense
(including imputed interest attributable to Capital Lease Obligations in accordance with
GAAP and capitalized interest) of the Borrower and its Subsidiaries (other than Excluded
Subsidiaries) on a consolidated basis in accordance with GAAP with respect to all
outstanding Indebtedness of the Borrower and such Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters of credit
and after giving effect to Swap Agreements related to interest rates but excluding
unrealized gains and losses with respect to Swap Agreements related to interest rates.

        Consolidated Interest Expense shall be calculated after giving pro forma effect to
any Indebtedness (other than Indebtedness incurred for ordinary course working capital
needs under ordinary course revolving credit facilities) incurred, assumed or permanently
repaid or extinguished at any time on or after the first day of the Reference Period and
prior to the date of determination in connection with any Permitted Acquisitions and
Asset Sale (other than any dispositions in the ordinary course of business) as if such
incurrence, assumption, repayment or extinguishing had been effected on the first day of
such period.

       “Consolidated Leverage Ratio”: as at the last day of any period, the ratio of (a)
Consolidated Total Debt on such day to (b) Consolidated EBITDA for such period.

        “Consolidated Net Income”: for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries determined on a consolidated basis
in accordance with GAAP; provided, that there shall be excluded from such net income,
to the extent otherwise included therein, without duplication:

              (a)     the net income (or loss) of any Person (other than the Borrower or
       a Guarantor) in which any Person other than the Borrower and the Guarantors has
       an ownership interest, except to the extent that cash in an amount equal to any
       such income has actually been received by the Borrower or a Guarantor;


                                             10
 Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 18 of 416




        (b)     the net income of any Subsidiary of the Borrower (other than a
Guarantor) during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary (other than a Guarantor) of
that income is not permitted as of the relevant date of determination by operation
of the terms of any Contractual Obligation, Organizational Document or
Requirement of Law applicable to that Subsidiary (other than a Guarantor) during
such period, except that the Borrower’s equity in net loss of any such Subsidiary
for such period shall be included in determining Consolidated Net Income;

       (c)    the after-tax effect of any extraordinary gain (or loss) realized
during such period by the Borrower or any of its Subsidiaries upon any Asset Sale
by the Borrower or any of its Subsidiaries;

       (d)    the after-tax effect of gains and losses due solely to fluctuations in
currency values determined in accordance with GAAP for such period;

          (e)   earnings resulting from any reappraisal, revaluation or write-up of
assets;

      (f)   unrealized gains and losses with respect to obligations in respect of
Swap Agreements for such period;

        (g)    the after-tax effect of any extraordinary or nonrecurring gain (or
extraordinary or non-recurring loss) recorded or recognized by the Borrower or
any of its Subsidiaries during such period;

       (h)      the cumulative effect of changes in accounting principles during
such period;

        (i)     the after-tax effects of adjustments (including the effects of such
adjustments pushed down to the Borrower and its Subsidiaries) in the property
and equipment, inventory and other intangible assets, deferred revenue and debt
line items in Borrower or such Subsidiary’s consolidated financial statements
pursuant to GAAP resulting from the application of purchase accounting in
relation to the payment of fees, commissions and expenses in connection with the
transactions contemplated by the Contribution Agreement or any consummated
acquisition or the amortization or write-off of any amounts related thereto;

       (j)   the after-tax effect of income (or loss) from the early
extinguishment of Indebtedness or swap obligations under Swap Agreements;

     (k)     any impairment charge or asset write-off, in each case pursuant to
GAAP, and the amortization of intangibles arising pursuant to GAAP; and

       (l)     any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights.




                                     11
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 19 of 416




        “Consolidated Tax Expense”: for any period, the tax expense of the Borrower
and its Subsidiaries, for such period, determined on a consolidated basis in accordance
with GAAP.

       “Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP.

       “Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which such
Person is a party or by which it or any of its property is bound.

        “Contribution Agreement”: that certain Refinancing Contribution Agreement,
dated as of July 2, 2012, by and among Philadelphia Energy Solutions LLC, Sunoco, Inc.
and Carlyle PES, L.L.C, as amended by that certain Amendment No. 1 to Refining
Contribution Agreement, effective as of September 8, 2012, by and among Philadelphia
Energy Solutions LLC, Sunoco, Inc., PESRM and Carlyle PES, L.L.C. and as assigned
by that certain Assignment Agreement dated as of January 17, 2018 by and among each
of the parties thereto.

        “Controlled Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common control with,
such Person and (b) is organized by such Person primarily for the purpose of making
equity or debt investments in one or more companies. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

       “Controlling Lender”: the Required Tranche A Lenders, the Required Tranche B
Lenders, the Required Tranche B/C Lenders or the Required Tranche C Lenders, as
determined by Section 7.02, with the rights to instruct the Administrative Agent to take
Enforcement Actions, as set forth in Section 7.02.

       “Credit Party”: the Administrative Agent or any other Lender.

       “CSAM”: Credit Suisse Asset Management, LLC.

        “Debt Fund Affiliate”: any Affiliate of the Sponsors (other than the Borrower
and its Subsidiaries) that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit or securities in the ordinary
course and with respect to which no Sponsor, directly or indirectly, possesses the power
to direct or cause the direction of the investment policies of any such Affiliate.

       “Debtor” and “Debtors”: as defined in the preamble hereto.

       “Default”: any of the events specified in Article 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been satisfied.


                                             12
        Case 19-50282-LSS          Doc 1-2    Filed 08/07/19     Page 20 of 416




       “DIP Credit Agreement”: that certain Superpriority Secured Debtor-in-
Possession Credit Agreement, dated as of January 25, 2018, by and between PESRM, the
lenders thereto, Cortland Capital Market Services LLC, as administrative agent, and the
other parties thereto as amended, restated, supplemented or modified on or prior to the
date hereof.

       “DIP Loan”: “Loan”, as defined in the DIP Credit Agreement.

         “Discharge”: with respect to any Tranche or Series, (a) payment in full in cash of
the principal of and interest (including interest accruing on or after the commencement of
an insolvency proceeding, whether or not such interest would be allowed in such
proceeding) on all outstanding Obligations under such Tranche or Series and (b) payment
in full in cash of all other Obligations (other than Obligations in respect to Specified
Swap Agreements) under such Tranche or Series that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid (other than
indemnification and other contingent Obligations for which no claim or demand for
payment has been made at such time).

       “Discharge Control Shift”: as defined in Section 7.02.

       “Disposition”: with respect to any property, any sale, lease, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

        “Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is exchangeable), or upon
the happening of any event, (a) matures (excluding any maturity as the result of an
optional redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part (other than in Capital Stock that are otherwise not Disqualified Capital
Stock), on or prior to the date that is 121 days after the Latest Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer thereof) for (i)
debt securities or (ii) any Capital Stock referred to in (a) above, in each case at any time
on or prior to the date that is 121 days after the Latest Maturity Date, or (c) contains any
repurchase obligation for cash purchase which may come into effect prior to the date that
is 121 days after the Latest Maturity Date; provided, that any Capital Stock that would
not constitute Disqualified Capital Stock but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem such Capital
Stock upon the occurrence of a change in control or an asset sale occurring prior to the
date that is 121 days after the Latest Maturity Date shall not constitute Disqualified
Capital Stock if such Capital Stock provides that the issuer thereof will not redeem any
such Capital Stock pursuant to such provisions prior to the repayment in full of the
Obligations (other than taxes, costs, indemnifications, reimbursements, damages and
other claims and liabilities (including Guarantee Obligations) in respect of which no
written assertion of liability or no claim or demand for payment has been made at such
time).


                                             13
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 21 of 416




       “Dollars” and “$”: dollars in lawful currency of the United States.

       “Domestic Subsidiary”: any Subsidiary of the Borrower organized under the
laws of any state of the United States or the District of Columbia.

       “Dual Event of Default”: as defined in Section 7.02(c).

       “Dutch Auction”: an auction conducted by the Borrower or one of its
Subsidiaries in order to purchase Loans in accordance with procedures as may be agreed
to between the Administrative Agent and the Borrower.

         “EB-5 Financing”: a loan or loans made through the U.S. EB-5 Program (“EB-5
Program”) to finance or refinance Capital Expenditures or other expenses eligible under
the EB-5 Program, that (a) has a final maturity date that is later than six (6) months after
the Latest Maturity Date (as determined at the time such loans are initially incurred or
committed), (b) in respect of which no Liens are granted on any Collateral (other than (i)
a first priority Lien on the property or assets constituting Collateral the acquisition,
installation, construction or improvement of which is financed with the proceeds of such
loan or loans (so long as the amount of such loan or loans does not exceed 100% of the
cost of the acquisition, installation, construction or improvement of such Collateral) and
(ii) a subordinated lien (subject to the terms of the EB-5 Intercreditor Agreement referred
to below) on Collateral), (c) is subject to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Required Lenders
(an “EB-5 Intercreditor Agreement”), (d) the material terms of such financing
(including interest rates) are generally consistent with prevailing market terms for such
type of financing facility at the time such financing facility is entered into and as
consented to by the Administrative Agent (acting at the direction of the Required
Lenders) in writing, such consent not to be unreasonably withheld or delayed, (e) any
scheduled amortization payments thereunder shall not exceed an amount per annum equal
to 1.0% of the principal amount of Indebtedness incurred under such facility, (f) such
loans or loans are incurred and guaranteed only by Loan Parties and (g) such loan or
loans have a Weighted Average Life to Maturity no shorter than any of the Loans at the
time such loan or loans are incurred.

       “EB-5 Intercreditor Agreement” as defined in the definition of EB-5 Financing.

         “EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an EEA
Resolution Authority, (b) any Person established in an EEA Member Country that is a
parent of an institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country that is a Subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

       “EEA Member Country”: any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




                                             14
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 22 of 416




        “EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country (including
any delegee) having responsibility for the resolution of any EEA Financial Institution.

         “Enforcement Action”: an action (in each case, solely to the extent relating to all
or a portion of the Collateral) under applicable law to: (a) foreclose, execute, levy, or
collect on, take possession or control of, sell or otherwise realize upon (judicially or non-
judicially), or lease, license, or otherwise dispose of (whether publicly or privately),
Collateral, or otherwise exercise or enforce remedial rights with respect to Collateral
under the Loan Documents (including by way of set-off, recoupment notification of a
public or private sale or other disposition pursuant to the UCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit account
control agreements, or exercise of rights under landlord consents, if applicable), (b)
solicit bids from third Persons to conduct the liquidation or disposition of Collateral or to
engage or retain sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers, or other third Persons for the purposes of valuing, marketing,
promoting, and selling Collateral, (c) receive a transfer of Collateral in satisfaction of
Indebtedness or any other Obligation secured thereby, (d) otherwise enforce a security
interest or exercise another right or remedy, as a secured creditor or otherwise, pertaining
to the Collateral at law, in equity, or pursuant to the Loan Documents (including the
commencement of applicable legal proceedings or other actions with respect to all or any
portion of the Collateral to facilitate the actions described in the preceding clauses, and
exercising voting rights in respect of equity interests comprising Collateral), or (e) effect
the Disposition of Collateral by the Borrower or any of its Subsidiaries after the
occurrence and during the continuation of an Event of Default pursuant to the terms of
this Agreement.

        “Environment”: ambient air, indoor air, surface water and groundwater
(including potable and non-potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources, flora, fauna, or as otherwise defined in any
Environmental Law.

       “Environmental and Necessary Capex”: capital expenditures deemed
reasonably necessary by the Loan Parties, in good faith and pursuant to prudent
judgment, to satisfy applicable Requirements of Law (including to comply with
Environmental Laws).

        “Environmental Claim”: any claim, notice, demand, order, legal action, suit or
proceeding alleging liability for or obligation with respect to any investigation,
remediation, removal, cleanup, response, corrective action, damages to natural resources,
personal injury, property damage, fines, penalties or other costs resulting from, related to
or arising out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location, (ii) any Environmental Law, or (iii)
any Environmental Liability, and shall include any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from, related
to or arising out of the presence, Release or threatened Release of Hazardous Material or



                                             15
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 23 of 416




alleged injury to the Environment or, as it relates to exposure to Hazardous Material, to
human health.

         “Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning the Environment, human health and safety
and including Governmental Real Property Disclosure Requirements, as now or may at
any time hereafter be in effect.

         “Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of investigation and remediation, fines, penalties or
indemnities), of or relating to the Loan Parties or any Subsidiary directly or indirectly
resulting from or based upon (a) any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure of any person to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

        “Environmental Permit”: any permit, license, approval, registration, consent or
other authorization under Environmental Law.

       “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

        “ERISA Affiliate”: (a) any entity, whether or not incorporated, that is under
common control with a Loan Party within the meaning of Section 4001(a)(14) of ERISA;
(b) any corporation which is a member of a controlled group of corporations within the
meaning of Section 414(b) of the Code of which a Loan Party is a member; (c) any trade
or business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code of
which a Loan Party is a member; and (d) solely for purposes of Section 412 of the Code
and Section 302 of ERISA, with respect to any Loan Party, any member of an affiliated
service group within the meaning of Section 414(m) or (o) of the Code of which that
Loan Party is a member. Any former ERISA Affiliate of any Loan Party shall continue to
be considered an ERISA Affiliate of the Loan Party within the meaning of this definition
with respect to the period such entity was an ERISA Affiliate of the Loan Party and with
respect to liabilities arising after such period for which the Loan Party is liable under
Section 412 of the Code or Title IV of ERISA.

       “ERISA Event”: (a) any Reportable Event; (b) the failure of any Loan Party or
ERISA Affiliate to make by its due date a required installment under Section 430(j) of
the Code with respect to any Pension Plan or any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan, whether or not waived in
accordance with Section 412(c) of the Code or Section 302(c) of ERISA; (c) a


                                            16
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 24 of 416




determination that any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (d) the filing pursuant to
Section 412 of the Code or Section 302 of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan; (e) the occurrence of any
event or condition which would constitute grounds under ERISA for the termination by
the PBGC of, or the appointment by the PBGC of a trustee to administer, any Pension
Plan or the incurrence by any Loan Party or any ERISA Affiliate of any liability under
Title IV of ERISA to the PBGC with respect to the termination of any Pension Plan,
including but not limited to the imposition on a Loan Party of any Lien in favor of the
PBGC or any Pension Plan; (f) the receipt by any Loan Party or any ERISA Affiliate of
any notice from the PBGC relating to an intention to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan under Section 4042 of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan pursuant to Section 431 or 432 of the Code; (h) the incurrence by
any Loan Party or any ERISA Affiliate of any liability with respect to its complete
withdrawal or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan; (i) the receipt by any Loan Party or any ERISA
Affiliate of any notice concerning the imposition of Withdrawal Liability on it or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent, in
“endangered” or “critical” status (within the meaning of Section 431 or 432 of the Code
or Section 304 or 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA) or that it intends to terminate or has terminated (under Section 4041A or 4042 of
ERISA); (j) the failure by any Loan Party or any ERISA Affiliate to pay when due (after
expiration of any applicable grace period) any installment payment with respect to
Withdrawal Liability under Section 4201 of ERISA; (k) the withdrawal by any Loan
Party or any ERISA Affiliate from any Pension Plan with two or more contributing
sponsors, or the termination of any such Pension Plan, resulting in liability to such Loan
Party or such Affiliate pursuant to Section 4062 or 4064 of ERISA; (l) the imposition of
liability on any ERISA Loan Party or any ERISA Affiliate pursuant to Section 4062(e) or
4069 of ERISA or by reason of the application of Section 4212(c) of ERISA; (m) receipt
from the IRS of notice of the failure of any Plan to qualify under Section 401(a) of the
Code, or the failure of any trust forming part of any Plan to qualify for exemption from
taxation under Section 501(a) of the Code; or (n) the imposition of a Lien pursuant to
Section 430(k) of the Code or pursuant to ERISA on the assets of Loan Party with respect
to any Pension Plan.

        “ERISA Loan Parties”: PES Holdings, LLC and any direct or indirect subsidiary
thereof.

        “EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect from
time to time.

        “Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the average (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day applicable to any member bank of
the Federal Reserve System as published from time to time by the Board at


                                             17
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 25 of 416




https://federalreserve.gov/monetarypolicy/reservereq.htm (or any successor thereto) or
under any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

        “Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the greater of (a) 1.00% and (b) LIBOR Rate.

        “Eurodollar Class”: the collective reference to Eurodollar Loans under a
particular Series the then current Interest Periods with respect to all of which begin on the
same date and end on the same later date (whether or not such Loans shall originally have
been made on the same day).

       “Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

        “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in accordance
with the following formula:

                              Eurodollar Base Rate
                    1.0 – Eurocurrency Reserve Requirements

       “Event of Default”: any of the events specified in Article 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been satisfied.

       “Exchange Act”: as defined in Section 7.01(k).

       “Excluded Information”: as defined in Section 9.06(g)(ii).

       “Excluded Building Proceeds”: as defined in Section 7.03(a)(i)(D).

       “Excluded Subsidiary”: each Subsidiary formed or acquired after the Closing
Date that is designated as an Excluded Subsidiary pursuant to Section 5.12. For the
avoidance of doubt, no Excluded Subsidiary shall be a Guarantor, and to the extent that
an Excluded Subsidiary’s net income would otherwise be included in the definition of
Consolidated Net Income or Consolidated EBITDA or any component thereof such
Excluded Subsidiary’s net income shall not be included for purposes of calculating
Consolidated Net Income or Consolidated EBITDA, in each case except to the extent
provided in such definition.

         “Excluded Swap Obligation”: with respect to any Loan Party, any obligation (a
“Swap Obligation”) to pay or perform under any agreement, contract, or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity Exchange
Act, if, and to the extent that, all or a portion of the guarantee of such Loan Party of, or
the grant by such Loan Party of a security interest to secure, such Swap Obligation (or
any guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any


                                             18
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 26 of 416




rule, regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

        “Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit Party: (a)
Taxes imposed on or measured by net income (however denominated), franchise Taxes,
and branch profits Taxes, in each case, (i) imposed as a result of such Credit Party being
organized under the laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of a
Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such interest in
the applicable Commitment or, in the case of a Loan not funded pursuant to a prior
Commitment, the date on which such Lender acquires such interest in the applicable
Loan (in each case, other than pursuant to an assignment request by the Borrower under
Section 2.17) or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.14, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Commitment or Loan or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Credit Party’s failure to comply with Section
2.14(f) or (g) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

       “Extended Loans”: as defined in Section 2.18(a).

       “Extending Lender”: as defined in Section 2.18(a).

       “Extension”: as defined in Section 2.18(a).

       “Extension Amendment”: as defined in Section 2.18(c).

       “Extension Offer”: as defined in Section 2.18(a).

       “Facility”: as defined in the preamble hereto.

        “FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section 1471(b)(1) of
the current Code (or any amended or successor version described above), and any
intergovernmental agreements (and any related fiscal or regulatory legislation, rules or
official administrative guidance) implementing the foregoing.

       “Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day, the average



                                            19
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 27 of 416




of the quotations for the day of such transactions received by the Administrative Agent
from three U.S. banks recognized standing selected by it.

      “Fiscal Quarter”: three-month period ending on March 31, June 30,
September 30, or December 31 of any year.

       “Fiscal Quarter Payment Date”: as defined in Section 2.03(b).

        “Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto, (iii) the Biggert-Waters Flood Insurance Reform
Act of 2012 as now or hereafter in effect or any successor statute thereto, and (iv) all
other applicable Laws relating to policies and procedures that address requirements
placed on federally regulated lenders relating to flood matters, in each case, as now or
hereafter in effect or any successor statute thereto.

       “Foreign Benefit Arrangement”: any employee benefit arrangement mandated
by non-US law that is maintained or contributed to by any Loan Party or with respect to
which any Loan Party has any material actual or contingent liability.

         “Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3))
of ERISA that is not subject to US law and is maintained or contributed to by any Loan
Party or with respect to which any Loan Party has any material actual or contingent
liability.

       “Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure by a Loan Party to make any employer or employee
contributions required by applicable law or by the terms of such Foreign Benefit
Arrangement or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or Foreign
Plan required to be registered; or (c) the failure of any Foreign Benefit Arrangement or
Foreign Plan to comply with any material provisions of applicable law and regulations or
with the material terms of such Foreign Benefit Arrangement or Foreign Plan.

       “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

       “Funding Office”: the office or account of the Administrative Agent specified in
Section 9.02 or such other office or account as may be specified from time to time by the
Administrative Agent as its funding office or account by written notice to the Borrower
and the Lenders.

       “GAAP”: subject to Section 1.03, generally accepting accounting principles in the
United States applied on a consistent basis.




                                            20
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 28 of 416




        “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any securities
exchange and any self-regulatory organization (including the National Association of
Insurance Commissioners).

        “Governmental Real Property Disclosure Requirements”: any Requirement of
Law of any Governmental Authority requiring notification of, by or to the buyer, lessee,
mortgagee, assignee or other transferee of any Real Property, facility, establishment or
business, or notification, registration or filing to or with any Governmental Authority, in
connection with the sale, lease, mortgage, assignment or other transfer (including any
transfer of control) of any Real Property, facility, establishment or business, of the actual
or threatened presence or Release in or into the Environment, or the use, disposal or
handling, of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or transferred.

       “Group Members”: the collective reference to the Borrower and its Subsidiaries.

       “Guarantee”: the guarantee of the Guaranteed Obligations pursuant to Article 10.

        “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation, of the
guaranteeing Person that guarantees or has the economic effect of guaranteeing, or which
is given to induce the creation of a separate obligation by another Person (including any
bank under any letter of credit) that guarantees or has the economic effect of
guaranteeing, any Indebtedness, leases, dividends or other obligations (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the purchase or
payment of any such primary obligation or (2) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The amount of
any Guarantee Obligation of any guaranteeing person shall be deemed to be the lower of
(a) an amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount for
which such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the maximum
amount for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee Obligation shall be such guaranteeing



                                             21
        Case 19-50282-LSS          Doc 1-2    Filed 08/07/19     Page 29 of 416




person’s maximum reasonably anticipated liability in respect thereof as determined by
the Borrower in good faith.

       “Guaranteed Obligations”: as defined in Section 10.01.

         “Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with Article 10 or
any other Loan Document, any Specified Swap Agreement to which such Guarantor is a
party (other than any Excluded Swap Obligations arising under any Specified Swap
Agreement), in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to all or any of the
Lenders that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document).

       “Guarantors”: the collective reference to the Subsidiary Guarantors.

       “Halcyon”: Halcyon Capital Management LP.

        “Hazardous Material”: (i) any hazardous substances, hazardous waste,
petroleum or fraction thereof, contaminant, polychlorinated biphenyls (“PCBs”) or any
substance or compound containing PCBs, asbestos or any asbestos-containing material in
any form or condition, radon or any other radioactive material (including any source,
special nuclear or by-product material); and (ii) any other chemical, waste, material,
compound, constituent or substance, subject to regulation as hazardous, toxic, a pollutant
or a contaminant liability under any Environmental Laws.

        “Hinge Date”: the day falling two years and 180 days following the Closing Date
(and if such date is not a Business Day, the next succeeding Business Day).

      “Incremental Commitment”: as to any Person, its obligation to make an
Incremental Loan to the Borrower pursuant to Section 2.19(c) in an aggregate principal
amount equal to the amount set forth in the relevant Incremental Joinder.

       “Incremental Facility Closing Date”: as defined in Section 2.19(c).

        “Incremental Joinder”: a joinder agreement to this Agreement among the Loan
Parties, the Administrative Agent and the relevant Incremental Lenders, in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent that
will establish an Incremental Commitment.

       “Incremental Lender”: as defined in Section 2.19(a).

       “Incremental Loan”: as defined in Section 2.19(c).

        “Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such Person for
the deferred purchase price of property or services (other than current trade payables


                                             22
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 30 of 416




incurred in the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all Disqualified Capital Stock of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the kind referred
to in clauses (a) through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (g) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property (including accounts
and contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of Section
7.01(e) only, all obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent such Person is
liable therefor as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly provide that
such Person is not liable therefor.

       “Indemnified Liability”: as defined in Section 9.05(d).

        “Indemnified Taxes”: (a) all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause (a)
above, all Other Taxes.

       “Indemnitee”: as defined in Section 9.05(d).

        “Initial Lender”: each lender that has an Initial Loan Commitment or that holds
an Initial Loan.

       “Initial Loan”: as defined in Section 2.01.

         “Initial Loan Commitment”: a Tranche A Loan Commitment, a Tranche B Loan
Commitment or a Tranche C Loan Commitment. The original aggregate amount of the
Initial Loan Commitments is $619,500,000.

       “Initial Prepayment Amount”: as defined in Section 2.06(e).

        “Insolvent”: with respect to any Multiemployer Plan, the condition that such plan
is insolvent within the meaning of Section 4245 of ERISA.

        “Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright licenses,


                                              23
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 31 of 416




patents, patent licenses, trademarks, trademark licenses, technology, know-how and
processes, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages therefrom.

       “Intercreditor Agreement”: as defined in Section 9.18.

       “Interest Election”: as defined in Section 2.09(e).

       “Interest Election Decrease”: as defined in Section 2.09(e).

        “Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December (or, if an Event of Default is in existence, the last
Business Day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an Interest Period
of three months or less, the last day of such Interest Period, (c) as to any Eurodollar Loan
having an Interest Period longer than three months, (i) each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and (ii) the last day of
such Interest Period and (d) as to any Loan, the date of any repayment or prepayment
made in respect thereof.

         “Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect to
such Eurodollar Loan and ending one, two, three or six months thereafter, as selected by
the Borrower in its Notice of Borrowing or Notice of Conversion/Continuation, as the
case may be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar Loan and
ending one, two, three or six months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 A.M., New York City
time, on the date that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing provisions relating
to Interest Periods are subject to the following:

               (i)    if any Interest Period would otherwise end on a day that is not a
       Business Day, such Interest Period shall be extended to the next succeeding
       Business Day unless the result of such extension would be to carry such Interest
       Period into another calendar month in which event such Interest Period shall end
       on the immediately preceding Business Day;

              (ii)   the Borrower may not select an Interest Period under a particular
       Tranche that would extend beyond the date final payment is due on the relevant
       Loans;

               (iii) any Interest Period that begins on the last Business Day of a
       calendar month (or on a day for which there is no numerically corresponding day
       in the calendar month at the end of such Interest Period) shall end on the last
       Business Day of a calendar month of such Interest Period;




                                             24
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 32 of 416




             (iv)    the Borrower shall select Interest Periods so as not to require a
       payment or prepayment of any Eurodollar Loan during an Interest Period for such
       Loan.

        “Intermediation Master Transaction Agreement”: that certain Master
Transaction Agreement, dated August 7, 2018, by and between Merrill Lynch
Commodities, Inc., ICBC Standard Bank Plc, PES Inventory Company, LLC,
Philadelphia Energy Solutions Refining and Marketing LLC and the other parties thereto,
as in effect on the Closing Date.

       “Investments”: as defined in Section 6.07. For purposes of covenant compliance,
the amount of any Investment shall be the fair market value of such Investment as of the
time made, without adjustment for subsequent increases or decreases in the value of such
Investment.

       “IP Rights”: as defined in Section 3.06.

        “IPO”: the first underwritten public offering by Holdings of its Capital Stock
after the Closing Date pursuant to a registration statement filed with the SEC in
accordance with the Securities Act of 1933, as amended

       “IRS”: the United States Internal Revenue Service.

       “Joint Venture”: (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries and (b) any Person in whom the
Borrower or any of its Subsidiaries beneficially owns any Capital Stock that is not a
Subsidiary.

       “Latest Maturity Date”: at any date of determination, the latest Maturity Date
applicable to any Loan hereunder at such time.

       “Lenders”: Initial Lenders, Extending Lenders and Incremental Lenders.

        “LIBOR Rate”: the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on the applicable Bloomberg LIBOR Screen Page as of
11:00 A.M., London time, two (2) Business Days prior to the beginning of such Interest
Period; provided that such rate does not appear on such page (or otherwise on such
screen), the “LIBOR Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to the rate at
which dollar deposits of $5,000,000 and for a maturity comparable to such Interest Period
are offered to major banks in immediately available funds in the London interbank
market at approximately 11:00 A.M., London time, two (2) Business Days prior to the
commencement of such Interest Period.

       “LIBOR Successor Rate”: as defined in Section 2.09(h).



                                            25
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 33 of 416




        “LIBOR Successor Rate Conforming Changes”: with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of interest and
other administrative matters as may be appropriate, in the reasonable discretion of the
Administrative Agent and the Required Lenders, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative Agent and
the Required Lenders reasonably determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the administration
of such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent and the Required Lenders reasonably determine in consultation
with the Borrower).

         “Lien”: with respect to any property, (a) any mortgage, deed of trust, lien, pledge,
encumbrance, charge, collateral assignment, hypothecation, security interest or
encumbrance of any kind or any arrangement effective to provide priority or preference
or any filing of any financing statement under the UCC or any other similar notice of lien
under any similar notice or recording statute of any Governmental Authority, including
any easement, right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law; (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

        “Loan”: any extension of credit made by any Lender pursuant to this Agreement
in the form of an Initial Loan, an Extended Loan or an Incremental Loan.

      “Loan Acceleration”: the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents immediately
becoming due and payable.

       “Loan Documents”: this Agreement, the Security Documents, the Notes (if any),
the Administrative Agent Fee Letter, the Intercreditor Agreement and any amendment,
waiver, supplement or other modification to any of the foregoing.

       “Loan Parties”: the Borrower and Guarantors.

       “Mandatory Prepayment Date”: as defined in Section 2.06(e).

       “Material Adverse Effect”: a material adverse effect on (a) the business,
property, financial condition or results of operations of the Loan Parties, taken as a
whole, (b) Loan Parties’ ability to fully perform their respective payment obligations
under any Loan Document or (c) the rights or remedies of the Administrative Agent or
the Lenders hereunder or under any other Loan Document.




                                             26
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 34 of 416




         “Material Contract”: the Supply and Offtake Documents and any other
agreement or contract to which any Loan Party is a party and the failure of which to keep
in full force and effect would reasonably be expected to have a Material Adverse Effect.

       “Material Permit”: permits required for the Borrower to conduct its businesses,
operations and Real Property in accordance with Requirements of Law, excluding such
permits the absence of which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

        “Maturity Date”: with respect to (a) Loans that have not been extended pursuant
to Section 2.18, December 31, 2022 and (b) with respect to Extended Loans, the final
maturity date therefor as specified in the applicable Extension Offer accepted by the
respective Lenders.

       “Minimum Extension Condition”: as defined in Section 2.18(b).

       “Moody’s”: Moody’s Investors Service, Inc.

       “Mortgaged Properties”: the parcels of Real Property described on Schedule
1.01B (which shall include the easement for the North Yard Terminal) and identified as
Lots 1-12 and Parcels B-2, B-3, B-4, H-1, H-2 and E in the Owner’s Deeds, as to which
the Administrative Agent, acting in its capacity on behalf of the Lenders, shall be granted
a Lien pursuant to the Mortgages.

       “Mortgagee’s Title Policy”: that certain Mortgagee’s Policy of Title Insurance
issued by First America Title Insurance Company in favor of the Administrative Agent,
including any and all endorsements to the same.

        “Mortgages”: each of the mortgages and deeds of trust made by any Loan Party
in favor of, or for the benefit of, the Administrative Agent, acting in its capacity on behalf
of the Lenders, in form and substance reasonably satisfactory to the Administrative Agent
or the Required Lenders.

       “Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which any Loan Party or any ERISA Affiliate (i) makes or is obligated to make
contributions, (ii) during the preceding five plan years, has made or been obligated to
make contributions or (iii) has any actual or contingent liability.

       “Multiple Employer Plan”: an employee pension benefit plan (as defined in
Section 3(2) of ERISA) which has two or more contributing sponsors (including any
Loan Party or any ERISA Affiliate) at least two of whom are not under common control,
as such a plan is described in Section 4064 of ERISA.

        “Net Cash Proceeds”: (a) with respect to any Asset Sale or Recovery Event, the
cash proceeds actually received by the Borrower or any of its Subsidiaries (other than an
Excluded Subsidiary) (including cash proceeds subsequently received (as and when
received by the Borrower or any of its Subsidiaries (other than an Excluded Subsidiary))
in respect of non-cash consideration initially received) net of (i) reasonable and


                                             27
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 35 of 416




documented selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional, advisory, consulting, investment banking and
transactional fees, transfer and similar taxes and the Borrower’s good faith estimate of
income taxes actually paid or payable in connection with such sale); (ii) amounts
provided as a reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other liabilities
retained by the Borrower or any of its Subsidiaries (other than Excluded Subsidiaries)
associated with the properties sold in such Asset Sale (provided, that to the extent and at
the time any such amounts are released from such reserve, such amounts shall then
constitute Net Cash Proceeds); (iii) the Borrower’s good faith estimate of payments
required to be made with respect to unassumed liabilities relating to the properties sold
within 180 days of such Asset Sale (provided, that to the extent such cash proceeds are
not used to make payments in respect of such unassumed liabilities within 180 days of
such Asset Sale, such cash proceeds shall then constitute Net Cash Proceeds); (iv) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness or indebtedness which is secured by a Lien on the properties sold in such
Asset Sale (so long as such Lien was permitted to encumber such properties under the
Loan Documents at the time of such sale) and which is repaid with such proceeds (other
than any such Indebtedness or indebtedness assumed by the purchaser of such
properties); (v) any survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed, mortgage or other recording taxes, other
customary expenses and brokerage, consultant and other customary fees in respect of any
such Asset Sale; and (vi) taxes paid or reasonably estimated to be actually payable in
connection therewith, or amounts to be distributed as Permitted Tax Distributions in
connection therewith, and (b) in connection with any issuance or sale of Capital Stock or
any incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

       “NGL Installment Purchase Agreement” means that certain Installment and
Sale Purchase Agreement dated as of May 7, 2014, by and among NGL Energy Partners
LP and PESRM, as in effect on May 7, 2014 and as amended on or prior to the Closing
Date.

       “Non-U.S. Lender”: a Lender that is not a U.S. Person.

       “North Yard” the parcels of Real Property commonly referred to as the “north
yard” located north of Passyunk Avenue and adjacent to Philadelphia Gas Works
property and described by metes and bounds on Schedule 1.01D and identified as Parcels
B-2, B-3, B-4, H-1 and H-2 in the Mortgagee’s Title Policy.

      “North Yard Terminal” means that certain crude oil rail unloading terminal
which provides logistics services to the Refinery.

       “Notes”: the collective reference to any promissory note evidencing Loans.



                                            28
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 36 of 416




       “Notice of Borrowing”: as defined in Section 2.02.

       “Notice of Conversion/Continuation”: as defined in Section 2.07.

         “Obligations”: the unpaid principal of and interest on (including interest, fees
and other amounts accruing after the maturity of the Loans and interest, fees and other
amounts accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower and each
Guarantor, whether or not a claim for post-filing or post-petition interest, fees or other
amounts is allowed in such proceeding) the Loans and all other obligations and liabilities
of the Borrower to any Secured Party, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, any Specified Swap
Agreement (other than, with respect to any Guarantor, any Excluded Swap Obligations of
such Guarantor arising under any Specified Swap Agreement) or any other document
made, delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative Agent or
to any Lender that are required to be paid by the Borrower pursuant hereto) or otherwise.

       “OFAC”: as defined in Sanctioned Persons.

       “Organizational Documents”: with respect to any person, (i) in the case of any
corporation, the certificate of incorporation and by-laws (or similar documents) of such
person, (ii) in the case of any limited liability company, the certificate of formation and
operating agreement (or similar documents) of such person, (iii) in the case of any limited
partnership, the certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the partnership
agreement (or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing.

      “Other Affiliate”: any Sponsor and any Affiliate of a Sponsor, other than the
Borrower, any Subsidiary of the Borrower and any natural person.

        “Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as
a result of a present or former connection between such Credit Party and the jurisdiction
imposing such Tax (other than connections arising from such Credit Party having
executed, delivered, become a party to, performed its obligations under, received
payments under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an interest
in any Loan or Loan Document).

        “Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan Document,




                                            29
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 37 of 416




except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.17).

       “Owner’s Deeds”: any or all of the following deeds: Special Warranty Deed
dated September 7, 2012, effective September 8, 2012, recorded on October 3, 2012 in
the Public Office as Document ID Number 52542486 from Sunoco, Inc. (R&M), a
Pennsylvania corporation, to the Borrower; Special Warranty Deed dated September 7,
2012, effective September 8, 2012, recorded on October 3, 2012 in the Public Office as
Document ID Number 52542487 from Atlantic Refining & Marketing Corp., a Delaware
corporation, to the Borrower; Quitclaim Deed dated September 7, 2012, effective
September 8, 2012, recorded on October 3, 2012 in the Public Office as Document ID
Number 52542488 from Sunoco, Inc., a Pennsylvania corporation, to the Borrower; and
Deed of Confirmation dated February 16, 2015, recorded on February 23, 2015 in the
Public Office as Document ID Number 52884740 from the Borrower to the Borrower.

       “Participant”: as defined in Section 9.06(c).

       “Participant Register”: as defined in Section 9.06(c).

       “Patriot Act”: as defined in Section 9.17.

       “PBGC”: the Pension Benefit Guaranty Corporation established under Section
4002 of ERISA and any successor entity performing similar functions.

       “PCB”: as defined in Hazardous Materials.

        “Pension Plan”: any employee benefit plan (including a Multiple Employer Plan,
but not including a Multiemployer Plan) which is subject to Title IV of ERISA, Section
412 of the Code or Section 302 of ERISA (i) which is sponsored, maintained or
contributed to by, or required to be contributed to by, any Loan Party or any of their
respective ERISA Affiliates or (ii) with respect to which any Loan Party or any of their
respective ERISA Affiliates has any actual or contingent liability.

       “Perfection Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit I.

       “Permitted Acquisition”: as defined in Section 6.07(k).

        “Permitted Holders”: shall mean (a) Carlyle, (b) CSAM, (c) Halcyon, (d) Energy
Transfer Partners, L.P. and (e) in each case, Controlled Investment Affiliates of any of
the foregoing.

        “Permitted Reporting Company”: PES Inc. or PES Ultimate Holdings, LLC, so
long as the Borrower is a direct or indirect Subsidiary of PES Inc. or PES Ultimate
Holdings, LLC, respectively, and each Subsidiary of PES Inc. or PES Ultimate Holdings,
LLC, respectively, of which the Borrower is a Subsidiary shall not (i) have conducted,
transacted or otherwise engaged in, or committed to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its ownership of the


                                            30
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 38 of 416




Capital Stock of the Borrower, (ii) have incurred, created, assumed or suffered to exist
any Indebtedness or other liabilities or financial obligations, except (x) nonconsensual
obligations imposed by operation of law and (y) obligations with respect to its Capital
Stock including contractual obligations incidental to its Capital Stock, and (iii) own,
lease, manage or otherwise operate any properties or assets (including cash (other than
cash received in connection with dividends made by the Borrower in accordance with
Section 6.05 pending application in the manner contemplated by said Section) and cash
equivalents) other than the ownership of shares of Capital Stock of the Borrower.

        “Permitted Tax Distributions”: (i) for any taxable year ending after the Closing
Date for which the Borrower is treated as a disregarded entity, partnership, or other flow-
through entity for federal, state, provincial, territorial, and/or local income Tax purposes,
the payment of dividends or other distributions or loans to each of the Borrower's direct
owner(s) to fund the federal, state, provincial, territorial, and/or local income Tax liability
of such owner(s), as applicable (or, if a direct owner is a pass-through entity, of the
indirect owner(s)) for such taxable year attributable to the income of the Borrower, in an
aggregate amount not to exceed the product of (x) the taxable income or gain of the
Borrower, as determined for federal income tax purposes, allocated to such direct (or
indirect) owner for such taxable year, reduced by any taxable loss of the Borrower
allocated to such direct (or indirect) owner with respect to any prior taxable years ending
after the Closing Date to the extent such taxable loss is of a character and type that would
permit such loss to be deducted against the income of the taxable year in question and has
not previously been taken into account under this clause (x) and (y) the highest combined
marginal income tax rate applicable to corporate taxpayers or natural persons residing in
New York, New York, as applicable, taking into account the character of the relevant tax
items (e.g., ordinary or capital) and any deduction under Section 199A of the Code;
provided that the amount of any such dividends, distributions or loans in respect of the
taxable period beginning prior to, and ending after, the Closing Date shall be reduced by
the amount of any tax distributions that should have been made for the direct or indirect
equity owners of the Borrower to pay estimated taxes prior to the Closing Date (based on
the assumptions used in this definition) and (ii) any “Supplemental Tax Distribution”
within the meaning of Section 4.01(b)(2)(iv) of the limited liability company agreement
of the Borrower.

       “Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint venture,
Governmental Authority or other entity of whatever nature.

       “PES Inc.”: PES Energy, Inc., a Delaware corporation.

      “PESRM”: Philadelphia Energy Solutions Refining and Marketing LLC, a
Delaware limited liability company.

       “Petition Date” as defined in the preamble hereto.

       “PIK Interest”: as defined in Section 2.09(d).




                                              31
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 39 of 416




       “Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any employee
pension benefit plan (as defined in Section 3(2) of ERISA but excluding any
Multiemployer Plan), and any plan which is both an employee welfare benefit plan and
an employee pension benefit plan, and in respect of which any Loan Party is an
“employer” as defined in section 3(5) of ERISA.

        “Platinum Sale and Leaseback Transaction”: a sale and leaseback transaction
with respect to platinum and/or other precious metals used or to be used as a catalyst in
the refining process, in an aggregate amount at any time outstanding not to exceed
$35,000,000.

        “Point Breeze Site Lease Agreement”: that certain site lease agreement dated as
of November 1, 2017 between PESRM and Point Breeze Renewable Energy, LLC,
together with the “Other Agreements” referred to in such site lease agreement, as such
lease agreement and any such “Other Agreement” was in effect on the date of execution
thereof or as amended, modified, waived, supplemented or replaced in any manner not
materially adverse to the Lenders.

        “Preferred Stock”: with respect to any person, any and all preferred or
preference Capital Stock (however designated) of such person whether now outstanding
or issued after the Closing Date.

       “Prepayment Option Notice”: as defined in Section 2.06(e).

        “Prepetition TLA Credit Agreement”: that certain Credit Agreement, dated as
of November 24, 2015, among North Yard Logistics, L.P., as borrower, North Yard GP,
LLC, as guarantor, the several banks and other financial institutions or entities from time
to time parties to such agreement, as lenders and PNC Bank, National Association, as
administrative agent, swingline lender and a letter of credit issuer, as amended,
supplemented or otherwise modified from time to time prior to the Petition Date.

       “Prepetition TLA Loans”: “Term Loan”, as defined in the Prepetition TLA
Credit Agreement.

         “Prepetition TLB Credit Agreement”: the Term Loan Agreement dated as of
April 4, 2013, among PESRM, as borrower, the several banks and other financial
institutions or entities from time to time parties to such agreement, as lenders and
JPMorgan Chase Bank, N.A., as Administrative Agent, as amended, supplemented or
otherwise modified from time to time prior to the Petition Date.

      “Prepetition TLB Loans”: “Loan”, as defined in the Prepetition TLB Credit
Agreement.

        “Prime Rate”: the per annum rate of interest publicly quoted from time to time
by The Wall Street Journal as the “Prime Rate” in the United States (or, if The Wall
Street Journal ceases quoting a prime rate of the type described, either (as determined by
the Administrative Agent) (x) the per annum rate quoted as the base rate on such


                                            32
        Case 19-50282-LSS          Doc 1-2    Filed 08/07/19      Page 40 of 416




corporate loans in a different national publication as reasonably selected by
Administrative Agent or (y) the highest per annum rate of interest published by the
Federal Reserve Board in Federal Reserve statistical release H.15 (519) entitled “Selected
Interest Rates” as the bank prime loan rate or its equivalent) or any similar release by the
Federal Reserve Board.

       “Pro Forma Financial Statements”: as defined in Section 3.04(c).

       “Projected Liquidity”: as to the Borrower and its Restricted Subsidiaries on a
consolidated basis, the sum of (i) unrestricted cash and Cash Equivalents, (ii)
withdrawable funds from brokerage accounts of the Borrower and its Restricted
Subsidiaries, in each case on an average daily basis as projected by the Borrower over the
twelve month period commencing on the date of such projection.

       “PTE”: a prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.

       “Public Office”; the office of the Department of Records, City and County of
Philadelphia, Commonwealth of Pennsylvania.

        “Purchase Money Obligation”: for any person, the obligations of such person in
respect of Indebtedness (including Capital Lease Obligations) incurred for the purpose of
financing all or any part of the purchase price of any property (including Capital Stock of
any person) or the cost of installation, construction, development or improvement of any
property and any refinancing thereof; provided, that (i) such Indebtedness is incurred
within one year after such acquisition, installation, construction or improvement of such
property by such person and (ii) the amount of such Indebtedness does not exceed 100%
of the cost of such acquisition, installation, construction or improvement, as the case may
be.

        “Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap Obligation is
incurred or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

        “Real Property”: any parcel or tract, or portion thereof, of real property now or
hereafter owned by any Loan Party in fee simple, leasehold, easement or other real
property interest, together with any and all improvements thereon.

        “Recovery Event”: any involuntary loss of title, any involuntary loss of, damage
to or any destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of the Borrower (other than Additional
Financing Collateral and SOA Separate Assets and Collateral) or any of its Subsidiaries
(other than Excluded Subsidiaries). “Recovery Event” shall include but not be limited to
any taking of all or any part of any Real Property of the Borrower (other than Additional
Financing Collateral) or any of its Subsidiaries (other than Excluded Subsidiaries) or any


                                             33
         Case 19-50282-LSS         Doc 1-2    Filed 08/07/19      Page 41 of 416




part thereof, in or by condemnation or other eminent domain proceedings pursuant to any
Requirement of Law, or by reason of the temporary requisition of the use or occupancy of
all or any part of any Real Property) of any person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof. For the
avoidance of doubt “Recovery Event” shall not include proceeds received from business
interruption insurance.

       “Reference Period”: as defined in Consolidated EBITDA.

       “Refinery”: the refinery located in Philadelphia, Pennsylvania (consisting of two
formerly separate refining operations commonly known as “Point Breeze” and “Girard
Point”).

       “Register”: as defined in Section 9.06(b)(iv).

       “Regulation T”: Regulation T of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.

       “Regulation U”: Regulation U of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.

       “Regulation X”: Regulation X of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.

       “Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith that are
not applied to prepay the Loans pursuant to Section 2.06(b) as a result of the delivery of a
Reinvestment Notice.

      “Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

        “Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the Borrower
(directly or indirectly through a Restricted Subsidiary) intends and expects to use all or a
specified portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
or repair assets useful in its business.

       “Reinvestment Notice Date”: as defined in Section 2.06(b).

        “Reinvestment Prepayment Amount”: with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in the
Borrower’s business.

        “Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 365 days following the date of such Reinvestment Event;
provided that such time may be extended by an additional 180 days if, on or prior to the


                                             34
         Case 19-50282-LSS         Doc 1-2    Filed 08/07/19      Page 42 of 416




365th day following the date of receipt of such proceeds, Borrower delivers a certificate
of a Responsible Officer to the Administrative Agent (for prompt distribution to the
Lenders) detailing the intended use of such proceeds and certifying that the proceeds will
be used in accordance with this clause; and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair assets useful in the
Borrower’s business with all or any portion of the relevant Reinvestment Deferred
Amount.

       “Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and of such
Person’s Affiliates.

       “Release”: any spilling, leaking, seepage, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing, dispersing,
emanating or migrating of any Hazardous Material in, into, onto or through the
Environment.

       “Remedies Shift”: as defined in Section 7.02(b).

        “Reorganization Plan”: the Second Amended Joint Prepackaged Chapter 11 Plan
of Reorganization of PES Holdings, LLC and its Debtor Affiliates dated March 22, 2018
ECF No. 286, Exhibit A, confirmed by the Bankruptcy Court and attached as Exhibit A
to the Corrected Order Approving the Debtors’ Disclosure Statement for and Confirming
the Second Amended Joint Prepackaged Chapter 11 Plan of Reorganization of PES
Holdings, LLC and its Debtor Affiliates dated April 2, 2018 ECF No. 357 filed in the
main Case of the jointly administered Debtors, Case No. 18-10122 (KG), with such
amendments as shall be approved by the Bankruptcy Court and satisfactory in form and
substance to the Required Consenting Cash Flow Creditors (as defined therein).

        “Replaced Loans”: as defined in Section 9.01.

       “Replacement Loans”: as defined in Section 9.01.

        “Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than those events
as to which notice is waived pursuant to applicable regulations.

      “Required Lenders”: at any time, Lenders constituting (a) the Required Tranche
A Lenders and (b) the Required Tranche B/C Lenders.

        “Required Tranche A Lenders”: at least two Tranche A Lenders (Tranche A
Lenders affiliated to each other or under common management being deemed, for
purposes of this definition, as one single Tranche A Lender) holding more than 50% of
the sum of the aggregate unpaid principal amount of the Tranche A Loans then
outstanding; provided that the Tranche A Loans held by any Affiliate Lender (other than
(x) any Debt Fund Affiliate or (y) solely with respect to such Affiliate Lender’s Tranche
A Loans held as of the Closing Date, any Affiliate Lender that is or becomes a Lender on



                                             35
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 43 of 416




the Closing Date) shall be excluded for purposes of making a determination of Required
Tranche A Lenders.

        “Required Tranche B Lenders”: at any time, Tranche B Lenders holding more
than 50% of the sum of the aggregate unpaid principal amount of the Tranche B Loans
then outstanding; provided that the Tranche B Loans held by any Affiliate Lender (other
than (x) any Debt Fund Affiliate or (y) solely with respect to such Affiliate Lender’s
Tranche B Loans held as of the Closing Date, any Affiliate Lender that is or becomes a
Lender on the Closing Date) shall be excluded for purposes of making a determination of
Required Tranche B Lenders.

        “Required Tranche B/C Lenders”: at any time, the holders of more than 50% of
the sum of the aggregate unpaid principal amount of the Tranche B Loans and the
Tranche C Loans, aggregated together as though such Tranche B Loans and Tranche C
Loans were a single tranche, then outstanding; provided that the Tranche B Loans and the
Tranche C Loans held by any Affiliate Lender (other than (x) any Debt Fund Affiliate or
(y) solely with respect to such Affiliate Lender’s Tranche B Loans or Tranche C Loans
held as of the Closing Date, any Affiliate Lender that is or becomes a Lender on the
Closing Date) shall be excluded for purposes of making a determination of Required
Tranche B/C Lenders.

         “Required Tranche C Lenders”: at any time, Tranche C Lenders holding more
than 50% of the sum of the aggregate unpaid principal amount of the Tranche C Loans
then outstanding; provided that the Tranche C Loans held by any Affiliate Lender (other
than (x) any Debt Fund Affiliate or (y) solely with respect to such Affiliate Lender’s
Tranche B Loans or Tranche C Loans held as of the Closing Date, any Affiliate Lender
that is or becomes a Lender on the Closing Date) shall be excluded for purposes of
making a determination of Required Tranche C Lenders.

         “Requirement of Law”: as to any Person, any law, treaty, rule or regulation,
official administrative pronouncement or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person or any
of its property or to which such Person or any of its property is subject.

        “Responsible Officer”: the chief executive officer, president, chief financial
officer, executive vice president of the Borrower, or any executive officer of such Person
responsible for administration of the obligations of such Person under this Agreement,
but in any event, with respect to financial matters, the chief financial officer or treasurer
of the Borrower.

       “Restricted Payments”: as defined in Section 6.05.

      “Restricted Subsidiary”: each Subsidiary of the Borrower that is not an
Excluded Subsidiary.

      “Restructuring Transactions” shall have the meaning set forth in the
Reorganization Plan.



                                             36
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 44 of 416




       “S&P”: Standard & Poor’s Ratings Services.

         “Sale and Leaseback Transaction”: any arrangement, directly or indirectly, with
any person whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the same purpose
or purposes as the property being sold or transferred.

        “Sanctioned Person”: any party that (i) is identified on the “Specially Designated
Nationals and Blocked Persons List,” the “Sectoral Sanctions Identification List” or any
similar sanctions list maintained by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”) or the U.S. State Department or is ordinarily resident in,
organized or chartered in a country or territory that is the subject of a comprehensive
OFAC sanctions or embargo program or (ii) is otherwise a person with whom U.S.
persons are prohibited from engaging in transactions or whose property must be blocked
by U.S. persons under the International Emergency Economic Powers Act, the Trading
With the Enemy Act, or any economic sanctions administered by OFAC other
Requirement of Law.

       “Scheduled Unavailability Date”: as defined in Section 2.09(h)(ii).

       “SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

       “Secured Parties”: collectively, the Administrative Agent, the Lenders and other
Persons party to a Specified Swap Agreement.

        “Security Agreement”: the Pledge and Security Agreement to be executed and
delivered by the Borrower and each Subsidiary Guarantor, substantially in the form of
Exhibit A.

         “Security Documents”: the collective reference to the Security Agreement, the
Mortgages and all other security documents hereafter delivered to the Administrative
Agent granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

        “Series”: (a) the Initial Loan Commitments and the Initial Loans made thereafter,
(b) each tranche of Extended Loan and (c) the Incremental Commitments and the
Incremental Loans thereunder.

      “SOA Separate Assets and Collateral”: as defined in the Intercreditor
Agreement.

        “Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Restricted Subsidiary and any Person that is a Lender or an affiliate of a Lender at the
time such Swap Agreement is entered into.



                                            37
         Case 19-50282-LSS         Doc 1-2      Filed 08/07/19     Page 45 of 416




       “Specified Tranche B Excluded Buildings”: as defined in Schedule 5.11(g).

        “Sponsors”: (a) Carlyle, (b) Energy Transfer Partners, L.P., (c) CSAM, (d)
Halcyon, (e) Sunoco, Inc. and (f) each of their respective Control Investment Affiliates
but not including, however, any portfolio companies of the foregoing.

       “Standstill Period”: the period of 30 days immediately following the occurrence
of an Event of Default during which an Enforcement Action has not occurred at the
request of (a) prior to the Discharge of the Tranche A Loans, the Required Tranche A
Lenders and (b) on and after the Discharge of the Tranche A Loans, the Required
Tranche B/C Lenders (or, as applicable under Section 7.02, the Required Tranche B
Lenders or the Required Tranche C Lenders).

       “Subordinated Indebtedness”: Indebtedness of any Loan Party that is by its
terms subordinated in right of payment to the Obligations of the Borrower and the
Guarantors, as applicable, on terms reasonably acceptable to the Administrative Agent.

         “Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests having
ordinary voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of the board
of directors or other managers of such corporation, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

      “Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Excluded Subsidiary and any Foreign Subsidiary.

        “Supply and Offtake Agreement”: at any given time, one or more of the
following agreements that are in effect at such time: (i) the MLC Phase-in SOA (as
defined in the Intermediation Master Transaction Agreement), as in effect on the Closing
Date, (ii) the ICBCS SOA (as defined in the Intermediation Master Transaction
Agreement) or (iii) a successor or phased-in supply and offtake agreement with terms,
taken as a whole, that are not materially adverse to the Lenders than the agreements
referenced in clauses (i) and (ii) (it being agreed that terms set forth in the Intermediation
Master Transaction Agreement are not materially adverse to the Lenders), in each case of
clauses (i), (ii) and (iii), as amended, amended and restated, supplemented or modified in
a manner not materially adverse to the Lenders.

       “Supply and Offtake Documents”: collectively, (i) the Supply and Offtake
Agreement, (ii) the Intermediation Master Transaction Agreement, (iii) any other material
agreements related to the Supply and Offtake Agreement, including those listed on
Schedule 1.01C, in each case as in effect on the Closing Date or to be entered into
pursuant to the Intermediation Master Transaction Agreement, and (iv) successor or
phased-in agreements to those referenced in clause (iii) that are not materially adverse to



                                             38
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 46 of 416




the Lenders than those agreements as in effect on the Closing Date (it being agreed that
terms set forth in the Intermediation Master Transaction Agreement are not materially
adverse to the Lenders), and, in each case of clauses (ii), (iii) and (iv), as amended,
supplemented or modified in a manner not materially adverse to the Lenders.

        “Swap Agreement”: any agreement related to (a) a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option, credit
protection transaction, credit swap, credit default swap, credit default option, total return
swap, credit spread transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index transaction,
forward purchase or sale of a security, commodity or other financial instrument or
interest (including any option with respect to any of these transactions), (b) a transaction
similar to any transaction referred to in clause (a) that is currently, or in the future
becomes, regularly entered into in the financial markets (including terms and conditions
incorporated by reference into such agreement) and which is a forward, swap, future,
option or other derivative on one or more rates, currencies, commodities, equity securities
or other equity instruments, debt securities or other debt instruments, or economic indices
or measures of economic risk or value, or other benchmarks against which payments or
deliveries are made and (c) any transaction that is a combination of the transactions
described in clauses (a) and (b) above. For the avoidance of doubt, “Swap Agreement”
shall not include the Supply and Offtake Agreement or the Supply and Offtake
Documents or any agreements or obligations entered into in the ordinary course of
business to buy or sell any security, commodity, or other financial instrument or
instrument in a transaction that contemplates or settles by physical delivery of the
underlying security, commodity, or other financial instrument or instrument.

       “Swap Obligation”: as defined in the definition of Excluded Swap Obligation.

        “Tax Return”: all returns, statements, filings, attachments and other documents
or certifications required to be filed in respect of Taxes.

       “Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges imposed
by any Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

       “Title Insurance Company”: as defined in Section 5.11(b)Section 5.11(c).

       “Tranche”: each tranche of Tranche A Loans, Tranche B Loans and Tranche C
Loans, separately.

      “Tranche A Lender”: the financial institutions named on Schedule 1.01A (as
amended or supplemented from time to time) and their respective successors and assigns




                                             39
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 47 of 416




as permitted hereunder and designated as holding Tranche A Loans, each of which is
referred to herein as a Tranche A Lender.

       “Tranche A Loan”: as defined in Section 2.01.

       “Tranche A Loan Commitment”: as to any Tranche A Lender, the obligation of
such Tranche A Lender, if any, to make a Tranche A Loan in the form provided in
Section 2.01 to the Borrower in a principal amount not to exceed the amount set forth
under the heading “Tranche A Loan Commitment” opposite such Tranche A Lender’s
name on Schedule 1.01A. The original aggregate amount of the Tranche A Loan
Commitments is $120,000,000.

       “Tranche B Excluded Buildings”: the Specified Tranche B Excluded Buildings
and the Additional Tranche B Excluded Buildings.

       “Tranche B Loan”: as defined in Section 2.01.

       “Tranche B Loan Commitment”: as to any Tranche B Lender, the obligation of
such Tranche B Lender, if any, to make a Tranche B Loan in the form provided in
Section 2.01 to the Borrower in a principal amount not to exceed the amount set forth
under the heading “Tranche B Loan Commitment” opposite such Tranche B Lender’s
name on Schedule 1.01A. The original aggregate amount of the Tranche B Loan
Commitments is $82,500,000.

        “Tranche B Lender”: the financial institutions named on Schedule 1.01A (as
amended or supplemented from time to time) and their respective successors and assigns
as permitted hereunder and designated as holding Tranche B Loans, each of which is
referred to herein as a Tranche B Lender.

       “Tranche B Payment Event of Default”: as defined in the definition of Tranche
B Specific Event of Default.

        “Tranche B Specific Event of Default”: any Event of Default resulting from (i)
the failure of the Borrower to pay interest on the Tranche B Loans on any date (unless the
Borrower also fails to pay all other interest due under this Agreement (other than PIK
Interest) on such date and thereafter so long as the Borrower fails to pay interest on the
Tranche B Loans), (ii) the failure of the Borrower to pay any amortization payment under
the Tranche B Loans (each Tranche B Specific Event of Default described in clauses (i)
and (ii), a “Tranche B Payment Event of Default”), (iii) any default in the observance
or performance of any provision of (x) the final proviso in Section 6.05, (y) the final
proviso to Section 6.07 or (z) Section 6.17 or (iv) the incurrence by the Borrower of
Incremental Loans deemed to be Tranche A Loans, except as permitted by Section
2.19(g).

       “Tranche B/C Loans”: as defined in Section 7.03(a)(i)(D).

       “Tranche B/C Lenders”: as defined in Section 7.03(a)(i)(D).



                                            40
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19    Page 48 of 416




        “Tranche C Applicable Margin”: except as otherwise provided pursuant to
Section 2.09(e) (a) during the period commencing on the Closing Date and terminating
on the Hinge Date, (x) with respect to Tranche C Loans that are ABR Loans, 2.50% per
annum and with respect to Tranche C Loans that are Eurodollar Loans, 3.50% per annum
plus (y) PIK Interest of 3.00% per annum and (b) during the period commencing on the
Business Day following the Hinge Date and terminating on the Maturity Date, (x) with
respect to Tranche C Loans that are ABR Loans, 3.00% per annum and with respect to
Tranche C Loans that are Eurodollar Loans, 4.00% per annum plus (y) PIK Interest of
2.50% per annum.

        “Tranche C Lender”: the financial institutions named on Schedule 1.01A (as
amended or supplemented from time to time) and their respective successors and assigns
as permitted hereunder and designated as holding Tranche C Loans, each of which is
referred to herein as a Tranche C Lender.

       “Tranche C Loan”: as defined in Section 2.01.

       “Tranche C Loan Commitment”: as to any Tranche C Lender, the obligation of
such Tranche C Lender, if any, to make a Tranche C Loan in the form provided in
Section 2.01 to the Borrower in a principal amount not to exceed the amount set forth
under the heading “Tranche C Loan Commitment” opposite such Tranche C Lender’s
name on Schedule 1.01A. The original aggregate amount of the Tranche C Loan
Commitments is $417,000,000.

       “Transactions”: the entry into this Agreement and the other Loan Documents.

       “Transferee”: any Assignee or Participant.

       “Transferred Guarantor”: as defined in Section 10.10.

       “UCC”: has the meaning assigned to such term in the Security Agreement.

        “Unasserted Contingent Obligations”: taxes, costs, indemnifications,
reimbursements, damages and other claims and liabilities in respect of which no written
assertion of liability or no claim or demand for payment has been made at such time.

       “United States”: the United States of America.

       “U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.

       “U.S. Tax Compliance Certificate”: as defined in Section 2.14(f)(ii)(B)(3).

       “Voting Stock”: with respect to any person, any class or classes of Capital Stock
pursuant to which the holders thereof have the general voting power under ordinary
circumstances to elect at least a majority of the board of directors of such person.




                                           41
         Case 19-50282-LSS          Doc 1-2      Filed 08/07/19     Page 49 of 416




        “Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund, serial
maturity or other required payments of principal (excluding nominal amortization),
including payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and the making
of such payment; by (b) the then outstanding principal amount of such Indebtedness.

       “West Yard”: the parcel of real properly (and any improvements to such parcel
of Real Property) commonly referred to as the “west yard” described by metes and
bounds on Schedule 1.01D.

       “Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are used in
sections 4203 and 4205, respectively, of ERISA.

        “Write-Down and Conversion Powers”: (a) in relation to any Bail-In
Legislation described in the EU Bail-In Legislation Schedule from time to time, the
write-down and conversion powers described as such in relation to that Bail-In
Legislation in the EU Bail-In Legislation Schedule; and (b) in relation to any other
applicable Bail-In Legislation, (i) any powers under that Bail-In Legislation to cancel,
transfer or dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial institution, to
cancel, reduce, modify or change the form of a liability of such a person or any contract
or instrument under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide that any
such contract or instrument is to have effect as if a right had been exercised under it or to
suspend any obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and (ii) any similar or
analogous powers under that Bail-In Legislation.

        Section 1.02. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings when used
in the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

       (b)     As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and “incurrence”
shall have correlative meanings), (iii) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (iv) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to such



                                              42
         Case 19-50282-LSS        Doc 1-2    Filed 08/07/19     Page 50 of 416




agreements or Contractual Obligations as amended, supplemented, restated or otherwise
modified from time to time.

        (c)   The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit references are
to this Agreement unless otherwise specified.

       (d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

         Section 1.03. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this Agreement shall
be prepared in accordance with GAAP as in effect from time to time and all terms of an
accounting or financial nature shall be construed and interpreted in accordance with
GAAP, as in effect on the date hereof unless otherwise agreed to by the Borrower and the
Required Lenders and the Required Tranche B Lenders. If, after the Closing Date, any
change in the accounting principles used in the preparation of the most recent financial
statements referred to in Section 5.01 is hereafter required or permitted by the rules,
regulations, pronouncements and opinions of the Financial Accounting Standards Board
or the American Institute of Certified Public Accountants (or any successors thereto) and
such change is adopted by the Borrower and results in a change in any of the calculations
required by Article 6 that would not have resulted had such accounting change not
occurred, if requested by the Borrower or the Administrative Agent (acting at the
direction of the Required Lenders), the parties hereto agree to enter into negotiations in
good faith in order to amend such provisions so as to equitably reflect such change such
that the criteria for evaluating compliance with such covenants by Borrower shall be the
same after such change as if such change had not been made (subject to the approval of
the Required Lenders and not subject to any amendment fee or increase in pricing
hereunder); provided, however, that (i) no change in GAAP that would affect a
calculation that measures compliance with any covenant contained in Article 6 shall be
given effect until such provisions are amended to reflect such changes in GAAP and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between such calculations made before
and after giving effect to such change in GAAP. Notwithstanding any other provision of
this Agreement to the contrary, for all purposes during the term of this Agreement and
any other Loan Document, each lease that pursuant to GAAP as in effect on the Closing
Date would be classified as a capital lease or an operating lease will continue to be so
classified, notwithstanding any change in characterization of that lease subsequent to the
Closing Date based on changes to GAAP or interpretation of GAAP.

        Section 1.04. Payments Due on Days Other than Business Days. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.



                                            43
         Case 19-50282-LSS        Doc 1-2     Filed 08/07/19    Page 51 of 416




                               ARTICLE 2
                    AMOUNT AND TERMS OF COMMITMENTS

       Section 2.01. Initial Loan Commitments.

       (a)    Subject to the terms and conditions hereof, each Initial Lender severally
agrees to make Initial Loans to the Borrower on the Closing Date in an amount not to
exceed the amount of the Initial Loan Commitment of such Lender. The parties hereto
acknowledge and agree that on the Closing Date (i) an aggregate principal amount of DIP
Loans under and as defined in the DIP Credit Agreement equal to $120,000,000 shall be
converted into Tranche A Loans hereunder as set forth in (b) below, (ii) an aggregate
principal amount of Prepetition TLA Loans under and as defined in the Prepetition TLA
Credit Agreement equal to $82,500,000 shall be converted into Tranche B Loans
hereunder as set forth in Section 2.01(c) below and (iii) an aggregate principal amount of
Prepetition TLB Loans under and as defined in the Prepetition TLB Credit Agreement
equal to $417,000,000 shall be converted into Tranche C Loans hereunder as set forth in
Section 2.01(d)) below.

        (b)     Subject to the terms and conditions hereof, each Tranche A Lender
severally agrees that the DIP Loans made by such Tranche A Lender under the DIP Credit
Agreement and outstanding on the Closing Date immediately prior to giving effect to this
Agreement shall remain outstanding on and after the Closing Date and shall be converted
into loans (“Tranche A Loans”) in an equal principal amount equal to, in the aggregate,
the Tranche A Loan Commitments, and deemed made pursuant to this Agreement on the
Closing Date. The conversion by a Tranche A Lender of its DIP Loans shall be deemed to
satisfy, dollar for dollar, such Tranche A Lender’s obligation to make Tranche A Loans
on the Closing Date. Such DIP Loans of each Tranche A Lender shall hereafter be
referred to as “Tranche A Loans,” and on and after the Closing Date shall have all of the
rights and benefits of Loans as set forth in this Agreement and the other Loan Documents.

        (c)     Subject to the terms and conditions hereof, each Tranche B Lender
severally agrees that the Prepetition TLA Loans made by such Tranche B Lender under
the Prepetition TLA Credit Agreement and outstanding on the Petition Date shall remain
outstanding on and after the Closing Date and shall be converted into loans (“Tranche B
Loans”) in an equal principal amount equal to, in the aggregate, the Tranche B Loan
Commitments, and deemed made pursuant to this Agreement on the Closing Date. The
conversion by a Tranche B Lender of its Prepetition TLA Loans shall be deemed to
satisfy, dollar for dollar, such Tranche B Lender’s obligation to make Tranche B Loans
on the Closing Date. Such Prepetition TLA Loans of each Tranche B Lender shall
hereafter be referred to as “Tranche B Loans,” and on and after the Closing Date shall
have all of the rights and benefits of Loans as set forth in this Agreement and the other
Loan Documents.

       (d)    Subject to the terms and conditions hereof, each Tranche C Lender
severally agrees that the Prepetition TLB Loans made by such Tranche C Lender under
the Prepetition TLB Credit Agreement and outstanding on the Petition Date shall remain
outstanding on and after the Closing Date and shall be converted into loans (“Tranche C


                                            44
         Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 52 of 416




Loans” and, together with the Tranche A Loans and the Tranche B Loans, the “Initial
Loans”) in an equal principal amount equal to, in the aggregate, the Tranche C Loan
Commitments, and deemed made pursuant to this Agreement on the Closing Date. The
conversion by a Tranche C Lender of its Prepetition TLB Loans shall be deemed to
satisfy, dollar for dollar, such Tranche C Lender’s obligation to make Tranche C Loans
on the Closing Date. Such Prepetition TLB Loans of each Tranche C Lender shall
hereafter be referred to as “Tranche C Loans,” and on and after the Closing Date shall
have all of the rights and benefits of Loans as set forth in this Agreement and the other
Loan Documents.

        Section 2.02. Procedure for Initial Loan Borrowing. The Borrower shall give
the Administrative Agent irrevocable written notice (which notice must be received by
the Administrative Agent prior to 11:00 A.M., New York City time, one (1) Business
Day prior to the Closing Date) requesting that the Initial Lender make the Initial Loans
on the Closing Date, specifying the amount to be borrowed, whether such Initial Loans
are to be ABR Loans or Eurodollar Loans, and the Interest Period applicable to such
Eurodollar Loans. If the Borrower shall fail to specify the Interest Period applicable, the
Borrower shall be deemed to have selected an Interest Period of one month. Such notice
(the “Notice of Borrowing”) shall be irrevocable and shall be in writing, substantially in
the form of Exhibit B, appropriately completed. Upon receipt of such Notice of
Borrowing, the Administrative Agent, shall promptly notify each Initial Lender thereof.
Upon the satisfaction of the conditions set forth in Section 4.01 and Section 4.02, the
Loans to be made on the Closing Date shall be deemed to have been made as described in
Section 2.01 above.

        Section 2.03. Repayment of Initial Loans.

       (a)    The Borrower shall repay to the Tranche A Lenders on the Maturity Date
the aggregate principal amount of all Tranche A Loans outstanding on such date.

      (b)     The Borrower shall repay to the Tranche B Lenders the aggregate principal
amount of all Tranche B Loans outstanding on the last Business Day of each Fiscal
Quarter (such Business Day, a “Fiscal Quarter Payment Date”) set forth in the table
below (commencing with the first full Fiscal Quarter after the Fiscal Quarter in which the
Closing Date occurs) in an amount equal to the amount set forth opposite such Fiscal
Quarter Payment Date (in each case as reduced pursuant to Section 2.12(b)):




                                             45
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 53 of 416




                       Fiscal Quarter Payment         Repayment Amount
                                Date
                         Each Fiscal Quarter         An amount equal to (i)
                        Payment Date in 2018        $2,500,000 divided by (ii)
                                                      the number of Fiscal
                                                    Quarter Payment Dates in
                                                            such year

                         Each Fiscal Quarter         An amount equal to (i)
                        Payment Date in 2019        $5,000,000 divided by (ii)
                                                      the number of Fiscal
                                                    Quarter Payment Dates in
                                                            such year

                         Each Fiscal Quarter         An amount equal to (i)
                        Payment Date in 2020        $7,500,000 divided by (ii)
                                                      the number of Fiscal
                                                    Quarter Payment Dates in
                                                            such year

                         Each Fiscal Quarter         An amount equal to (i)
                      Payment Date in each year    $10,000,000 divided by (ii)
                           following 2020             the number of Fiscal
                                                    Quarter Payment Dates in
                                                            such year


         provided that the final principal repayment installment of the Tranche B Loans
         shall be repaid on the Maturity Date and in any event shall be in an amount
         equal to the aggregate principal amount of all Tranche B Loans outstanding on
         such date.

       (c)    The Borrower shall repay to the Tranche C Lenders on the Maturity Date
the aggregate principal amount of all Tranche C Loans outstanding on such date.

        Section 2.04. Fees. The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in the Administrative Agent Fee Letter
and to perform any other obligations contained therein.

        Section 2.05. Optional Prepayments. (a) The Borrower may at any time and
from time to time prepay the Loans, in whole or in part, without premium or penalty
(except as set forth in clause (b) below), upon irrevocable written notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three (3) Business
Days prior thereto, in the case of Eurodollar Loans, and no later than 11:00 A.M., New
York City time, one (1) Business Day prior thereto, in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.15. Upon receipt of any such notice,


                                            46
         Case 19-50282-LSS        Doc 1-2     Filed 08/07/19    Page 54 of 416




the Administrative Agent shall promptly notify each relevant Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount prepaid.
Partial prepayments of Loans shall be in an aggregate principal amount of $1,000,000 or
a whole multiple thereof, or, if less, the amount outstanding.

       Section 2.06. Mandatory Prepayments and Commitment Reductions. (a) If any
Indebtedness shall be issued or incurred by any Loan Parties (excluding any Indebtedness
incurred in accordance with Section 6.01), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such issuance or incurrence to the
prepayment of the Loans as set forth in Section 2.06(d).

        (b)    If, on any date, Borrower or any Subsidiary shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event that is in excess of $500,000 and that, when taken
together with all Net Cash Proceeds from Asset Sales and Recovery Events occurring
during the fiscal year of Borrower in which such Asset Sale or Recovery Event shall have
occurred, exceeds $5,000,000, then, unless a Reinvestment Notice shall be delivered in
respect thereof on or prior to the fifth Business Day following the receipt of Net Cash
Proceeds from such Asset Sale or Recovery Event (the “Reinvestment Notice Date”),
such Net Cash Proceeds shall be applied after the Reinvestment Notice Date to the
prepayment of the Loans as set forth in Section 2.06(d) and on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with respect
to the relevant Reinvestment Event shall be applied to the prepayment of the Loans as set
forth in Section 2.06(d); provided, however, that for the avoidance of doubt, any cash
proceeds received from business interruption insurance shall not be required to be used by
the Loan Parties to prepay the Loans under this Section 2.06(b)

      (c)    [Reserved].

      (d)     Amounts to be applied in connection with prepayments made pursuant to
Section 2.06 shall be applied to the prepayment of the Loans in accordance with Section
2.12(b). The application of any prepayment pursuant to Section 2.06 shall be made, first,
to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the Loans under
Section 2.06 shall be accompanied by accrued interest to the date of such prepayment on
the amount prepaid.

        (e)     Notwithstanding anything to the contrary in Section 2.06(d) or 2.12, the
Borrower will, in lieu of applying the amount of any mandatory prepayment described in
Section 2.06 (such amount, the “Initial Prepayment Amount”) to the prepayment of
Loans as provided in paragraph (d) above, on the date specified in Section 2.06 for such
prepayment, give the Administrative Agent written notice (each, a “Prepayment Option
Notice”) at least ten (10) Business Days prior to the date of prepayment (each a
“Mandatory Prepayment Date”). As promptly as practicable after receiving such notice
from the Borrower, the Administrative Agent will send to each Lender such Prepayment
Option Notice, which shall include an offer by the Borrower to prepay on the relevant
Mandatory Prepayment Date the Loans of such Lender by an amount equal to the portion
of the Initial Prepayment Amount indicated in such Lender’s Prepayment Option Notice


                                            47
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 55 of 416




as being applicable to such Lender’s Loans. On the Mandatory Prepayment Date, the
Borrower shall pay to the Administrative Agent for the benefit of the relevant Lenders the
aggregate amount necessary to prepay that portion of the outstanding relevant Loans in
respect of which such Lenders have accepted prepayment as described above.

        Section 2.07. Conversion and Continuation Options. (a) The Borrower may
elect from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable written notice of such election, in each case in the
form of Exhibit J appropriately completed (the “Notice of Conversion/Continuation”)
no later than 11:00 A.M., New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurodollar Loans may
only be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable written notice of such election no later than 11:00
A.M., New York City time, on the third Business Day preceding the proposed conversion
date (which notice shall specify the length of the initial Interest Period therefor), provided
that no ABR Loan under a particular Tranche may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing and the Administrative Agent
(acting at the direction of the Required Lenders) have determined in its or their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

         (b)   Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving irrevocable
written notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.01, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurodollar Loan under a
particular Tranche may be continued as such (i) when any Event of Default has occurred
and is continuing and the Administrative Agent (acting at the direction of the Required
Lenders) has determined in its or their sole discretion not to permit such continuations or
(ii) if an Event of Default specified in clause (i) or (ii) of Section 7.01(f) with respect to
the Borrower is in existence, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation is not
permitted pursuant to the preceding proviso such Loans shall be automatically converted
to ABR Loans on the last day of such then expiring Interest Period. If the Borrower fails
to specify the Interest Period applicable, the Borrower shall be deemed to have selected
an Interest Period of one month. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

       Section 2.08. Limitations on Eurodollar Class. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Class shall be not less than
$1,000,000 or a whole multiple of $100,000 in excess thereof, (b) no more than ten
Eurodollar Class shall be outstanding at any one time (or, if less, the entire outstanding
principal amount of any Loan) and (c) the proportion of each Tranche made or continued


                                              48
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 56 of 416




as Eurodollar Loans (as compared to ABR Loans) shall be the same across the Tranches
(e.g., if 50% of the Tranche A Loans are Eurodollar Loans, 50% of the Tranche B Loans
and 50% of the Tranche C Loans shall be Eurodollar Loans), and the allocation of each
Tranche among Interest Periods shall be the same across the Tranches (e.g., if 25% of the
Tranche A Loans have an Interest Period of one month ending on October 31, 2018, 25%
of the Tranche B Loans and 25% of the Tranche C Loans shall have an Interest Period of
one month ending on October 31, 2018).

        Section 2.09. Interest Rates and Payment Dates.

        (a)   Except as provided for below in clauses (d) and (e) as to Tranche C Loans,
Initial Loans may from time to time be Eurodollar Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with Sections
2.02 and 2.07.

       (b)     Each Eurodollar Loan (including any Additional PIK Principal) shall bear
interest for each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurodollar Rate determined for such day plus the Applicable Margin.

        (c)    Each ABR Loan (including any Additional PIK Principal) shall bear interest
at a rate per annum equal to the ABR plus the Applicable Margin.

       (d)      Tranche C Loans shall bear both cash pay interest (“Cash Interest”) and
interest in the form of additional amounts added to the outstanding principal amount of
the Tranche C Loans (“PIK Interest”, and the amount of any such PIK Interest added to
the principal of the Tranche C Loans on any Interest Payment Date, the “Additional PIK
Principal”), in accordance with the definition of “Tranche C Applicable Margin” (except
as provided for below in clause (e)) (with Cash Interest and Additional PIK Principal to
be allocated pro rata among the Tranche C Lenders in proportion to the aggregate
principal amount of the portion of the Tranche C Loan held by each Tranche C Lender).

        (e)    If at any time up to and including the Hinge Date, the Borrower determines
that Projected Liquidity, calculated as of the close of business two (2) Business Days
immediately prior to any Interest Payment Date is equal to or less than $115,000,000, the
Borrower may elect (an “Interest Election”) to decrease (the “Interest Election
Decrease”) the amount of Cash Interest by any amount up to a maximum of 3.00% per
annum by simultaneously increasing the amount of PIK Interest by an amount equal to
one and one third (1.33) basis points for each single (1.00) basis point of Interest Election
Decrease, up to an aggregate cap of $15,000,000 in Additional PIK Principal with respect
to such Interest Election during the term of this Agreement. Interest Elections may be
made by delivering an irrevocable notice to the Administrative Agent no later than six (6)
Business Days prior to the effective date of any Interest Election, which notice shall (i)
certify the amount of Projected Liquidity, calculated as of the close of business two (2)
Business Days immediately prior to such Interest Payment Date (together with a
reasonably detailed calculation thereof), (ii) specify the effective date of such Interest
Election and (iii) certify the aggregate amount of Additional PIK Principal with respect to
Interest Elections during the term of this Agreement made as of the date of such notice.


                                             49
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 57 of 416




An Interest Election (as to the portion of the interest payable as PIK Interest subject to
such Interest Election only) shall remain in effect until the Maturity Date. The
Administrative Agent shall promptly forward such notice to each Lender.

        (f)    (i) If all or a portion of the principal amount of any Loan shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), all overdue Loans
shall bear interest at a rate per annum equal to the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section 2.09(f) plus 2% and (ii) if all
or a portion of any interest payable on any Loan or other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum equal to the rate then applicable to
ABR Loans under the relevant Tranche plus 2% in each case, with respect to clauses (i)
and (ii) above, from the date of such non-payment until such amount is paid in full (as
well after as before judgment).

       (g)     Interest on Tranche A Loans and Tranche B Loans, and Cash Interest on
Tranche C Loans, shall be payable in arrears on each Interest Payment Date, provided that
interest accruing pursuant to Section 2.09(f) shall be payable from time to time on
demand. PIK Interest on each Tranche C Loan shall be payable by increasing the
outstanding principal amount of the Tranche C Loans by the amount of Additional PIK
Principal.

       (h)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or the Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the Borrower)
that the Borrower or the Required Lenders (as applicable) have determined, that:

                (i)   adequate and reasonable means do not exist for ascertaining the
       LIBOR Rate for any requested Interest Period, including, without limitation,
       because the LIBOR Rate is not available or published on a current basis and such
       circumstances are unlikely to be temporary; or

                (ii)   the administrator of the LIBOR Rate or a Governmental Authority
       having jurisdiction over the Administrative Agent or the Required Lenders has
       made a public statement identifying a specific date after which the LIBOR Rate
       shall no longer be made available, or used for determining the interest rate of loans
       (such specific date, the “Scheduled Unavailability Date”), or

               (iii)    syndicated loans currently being executed, or that include language
       similar to that contained in this Section 2.09(h), are being executed or amended (as
       applicable) to incorporate or adopt a new benchmark interest rate to replace the
       LIBOR Rate,

       then, reasonably promptly after such determination by the Administrative Agent or
       receipt by the Administrative Agent of such notice, as applicable, the
       Administrative Agent, the Required Lenders and Borrower may amend this



                                              50
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 58 of 416




      Agreement to replace the LIBOR Rate with an alternate benchmark rate (including
      any mathematical or other adjustments to the benchmark (if any) incorporated
      therein), giving due consideration to any evolving or then existing convention for
      similar U.S. dollar denominated syndicated credit facilities for such alternative
      benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with
      any proposed LIBOR Successor Rate Conforming Changes and any such
      amendment shall become effective at 5:00 p.m. (New York time) on the fifth
      Business Day after the Administrative Agent shall have posted such proposed
      amendment to all Lenders and Borrower unless, prior to such time, Lenders
      comprising the Required Lenders have delivered to the Administrative Agent
      written notice that such Required Lenders do not accept such amendment.

      If no LIBOR Successor Rate has been determined and the circumstances under
      clause (i) above exist or the Scheduled Unavailability Date has occurred (as
      applicable), the Administrative Agent will promptly so notify Borrower and each
      Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
      Eurodollar Loans shall be suspended (to the extent of the affected Eurodollar
      Loans or Interest Periods) and (y) the Eurodollar Rate component shall no longer
      be utilized in determining the ABR. Upon receipt of such notice, any Borrower
      may revoke any pending request for a borrowing of, conversion to or continuation
      of Eurodollar Loans (to the extent of the affected Eurodollar Loans or Interest
      Periods) or, failing that, will be deemed to have converted such request into a
      request for a borrowing of ABR Loans (subject to the foregoing clause (y)) in the
      amount specified therein.

        Section 2.10. Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed (including the first day but excluding the last day), except that, with respect to
ABR Loans the rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed (including the first day but excluding the last day).
The Administrative Agent shall as soon as determined pursuant to this Agreement notify
the Borrower and the relevant Lenders of each determination of a Eurodollar Rate. Any
change in the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of business
on the day on which such change becomes effective. The Administrative Agent shall as
soon as determined pursuant to this Agreement notify the Borrower and the relevant
Lenders of the effective date and the amount of each such change in interest rate.

       (b)     Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the Borrower and
the Lenders in the absence of manifest error. The Administrative Agent shall, at the
request of the Borrower, deliver to the Borrower a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to Section 2.09(a).

        Section 2.11. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:


                                             51
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 59 of 416




       (a)     the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower absent a manifest error) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do not exist
for ascertaining the Eurodollar Rate for such Interest Period, or

       (b)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively certified by
such Lenders) of making or maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or written notice thereof to the Borrower
and the relevant Lenders as soon as practicable thereafter. If such notice is given (x) any
Eurodollar Loans under the relevant Tranche requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (y) any Loans under the relevant
Tranche that were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar
Loans under the relevant Tranche shall be converted, on the last day of the then-current
Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Tranche shall be
made or continued as such, nor shall the Borrower have the right to convert Loans under
the relevant Tranche to Eurodollar Loans.

        Section 2.12. Pro Rata Treatment and Payments.

       (a)    [Reserved].

       (b)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders (except as otherwise
provided in Section 2.06(e) or, in the case of Extended Loans, if the applicable Extension
Amendment specifies a less favorable treatment), among each of the Tranches and within
each Tranche; provided that prepayments of Tranche B Loans and Tranche C Loans will
be made on a no less than ratable basis than prepayments with respect to Tranche A
Loans, and prepayments of Tranche B Loans will be made on a no less than ratable basis
than prepayments made with respect to Tranche C Loans. All prepayments of Tranche B
Loans shall be applied to the amortization payments described in Section 2.03(b) on the
Tranche B Loans in direct order of maturity. Amounts prepaid on account of the Loans
may not be reborrowed.

        (c)   All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York City
time, on the due date thereof to the Administrative Agent, for the account of the Lenders,
at the Funding Office, in Dollars and in immediately available funds. Any such payments
made later than 12:00 Noon, New York City time on any day shall be deemed to have
been made on the next succeeding Business Day for purposes of calculating interest
thereon. The Administrative Agent shall distribute such payments to each relevant Lender


                                             52
         Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 60 of 416




promptly upon receipt in like funds as received, net of any amounts owing by such
Lender pursuant to Section 8.07. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In the
case of any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during such
extension.

       (d)      Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender is making such amount available to
the Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such amount is
not made available to the Administrative Agent by the required time on the Borrowing
Date therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing under
this paragraph shall be conclusive in the absence of manifest error. If such Lender’s share
of such borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such Borrowing Date, the Administrative Agent shall
also be entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans under the relevant Tranche, on demand, from the Borrower.

        (e)    Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower hereunder that
the Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and the
Administrative Agent may, but shall not be required to, in reliance upon such assumption,
make available to the Lenders their respective pro rata shares of a corresponding amount.
If such payment is not made to the Administrative Agent by the Borrower within three (3)
Business Days after such due date, the Administrative Agent shall be entitled to recover,
on demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per annum equal
to the daily average Federal Funds Effective Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.

         (f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.12(d), 2.12(e), 2.14(e) or 8.07, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply any amounts


                                            53
         Case 19-50282-LSS          Doc 1-2    Filed 08/07/19      Page 61 of 416




thereafter received by the Administrative Agent under any such Section for the account of
such Lender to satisfy such Lender’s obligations under any such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding obligations of such
Lender under any such Section, in any order as determined by the Administrative Agent
in its discretion.

        Section 2.13. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance by any
Lender or other Credit Party with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

                (i)      shall subject any Credit Party to any Taxes (other than
       (A) Indemnified Taxes and (B) Taxes described in clauses (b) through (d) of the
       definition of Excluded Taxes and (C) Connection Income Taxes) in respect of its
       Loans, letters of credit, commitments, or other obligations, or its deposits, reserves,
       other liabilities or capital attributable thereto;

                (ii)   shall impose, modify or deem applicable any reserve, special
       deposit, compulsory loan, insurance charge or similar requirement against assets
       of, deposits with or for the account of, or credit extended or participated in, by any
       Lender that is not otherwise included in the determination of the Eurodollar Rate;
       or

                 (iii)   shall impose on such Lender any other condition (other than
       Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or such other
Credit Party, by an amount that such Lender or other Credit Party deems to be material,
of making, converting into, continuing or maintaining Loans, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender or such other Credit Party, upon its demand, any additional
amounts necessary to compensate such Lender or such other Credit Party for such
increased cost or reduced amount receivable. If any Lender or such other Credit Party
becomes entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

       (b)     If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company as a consequence of its obligations hereunder (taking into
consideration such Lender’s or such Lender’s holding company’s policies with respect to
capital adequacy or liquidity)by an amount deemed by such Lender to be material and, in
any event, to a level below that which such Lender or such Lender’s holding company
could have achieve but for such change in Requirement of Law , then from time to time,


                                              54
         Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 62 of 416




after submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s holding
company for such reduction.

        (c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or similar
authority) or by United States or foreign regulatory authorities, in each case pursuant to
Basel III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed to be a
change in law, regardless of the date enacted, adopted, issued or implemented.

       (d)     A certificate as to any additional amounts payable pursuant to this Section
2.13 submitted by any Lender to the Borrower (with a copy to the Administrative Agent)
shall be conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this Section 2.13, the Borrower shall not be required to compensate a Lender
pursuant to this Section 2.13 for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such claim have
a retroactive effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this Section 2.13 shall
survive the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

        Section 2.14. Taxes. (a) All payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as determined
in the good faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so that,
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.14), the amounts
received by the applicable Lender (or, in the case of a payment made to the
Administrative Agent for its own account, the Administrative Agent) with respect to this
agreement equal the sum which would have been received had no such deduction or
withholding been made.

      (b)    The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent timely
reimburse the Administrative Agent for any Other Taxes.




                                             55
         Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 63 of 416




       (c)   As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.14, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

       (d)    The Loan Parties shall jointly and severally indemnify each Credit Party,
within ten (10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.14) payable or paid by such Credit Party or required to be withheld or
deducted from a payment to such Credit Party and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, setting forth in reasonable detail the basis for the calculations of
such payment or liability and including reasonable supporting evidence shall be prima
facie evidence thereof absent manifest error.

        (e)    Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative Agent for
such Taxes and without limiting the obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of Section
9.06(c) relating to the maintenance of a Participant Register, and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing to such
Lender under any Loan Document or otherwise payable by the Administrative Agent to
the Lender from any other source against any amount due to the Administrative Agent
under this paragraph (e).

        (f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of withholding.
In addition, any Lender, if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to backup


                                            56
         Case 19-50282-LSS        Doc 1-2     Filed 08/07/19    Page 64 of 416




withholding or information reporting requirements. Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and submission of
such documentation (other than documentation relating to U.S. federal withholding taxes,
including such documentation set forth in Section 2.14(f)(ii)(A), (B) and (D) below) shall
not be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender.

               (ii)   Without limiting the generality of the foregoing,

                         (A) any Lender that is a U.S. Person shall deliver to the
                Borrower and the Administrative Agent on or prior to the date on which
                such Lender becomes a Lender under this Agreement (and from time to
                time thereafter upon the reasonable request of the Borrower or the
                Administrative Agent), executed originals of IRS Form W-9 certifying
                that such Lender is exempt from U.S. Federal backup withholding tax;

                          (B) any Non-U.S. Lender shall, to the extent it is legally
                entitled to do so, deliver to the Borrower and the Administrative Agent
                (in such number of copies as shall be requested by the recipient) on or
                prior to the date on which such Non-U.S. Lender becomes a Lender under
                this Agreement (and from time to time thereafter upon the reasonable
                request of the Borrower or the Administrative Agent), whichever of the
                following is applicable:

                                   (1)    in the case of a Non-U.S. Lender claiming the
                        benefits of an income tax treaty to which the United States is a
                        party, executed originals of IRS Form W-8BEN or IRS Form W-
                        8BEN-E;

                                   (2)   executed originals of IRS Form W-8ECI;

                                   (3)    in the case of a Non-U.S. Lender claiming the
                        benefits of the exemption for portfolio interest under Section
                        881(c) of the Code, (x) a certificate substantially in the form of
                        Exhibit F-1 to the effect that such Non-U.S. Lender is not a
                        “bank” within the meaning of Section 881(c)(3)(A) of the Code,
                        a “10 percent shareholder” of the Borrower within the meaning of
                        Section 881(c)(3)(B) of the Code, or a “controlled foreign
                        corporation” described in Section 881(c)(3)(C) of the Code (a
                        “U.S. Tax Compliance Certificate”) and that no payments in
                        connection with any Loan Document are effectively connected
                        with a U.S. trade or business and (y) executed originals of IRS
                        Form W-8BEN or IRS Form W-8BEN-E; or

                                   (4)   to the extent a Non-U.S. Lender is not the
                        beneficial owner (for example, where the Lender is a partnership,



                                            57
        Case 19-50282-LSS        Doc 1-2    Filed 08/07/19     Page 65 of 416




                       or is a Participant holding a participation granted by a
                       participating Lender), executed originals of IRS Form W-8IMY,
                       accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
                       Form W-8BEN-E, a U.S. Tax Compliance Certificate
                       substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
                       W-9, and/or other certification documents from each beneficial
                       owner, as applicable; provided that if the Non-U.S. Lender is a
                       partnership (and not a participating Lender) and one or more
                       direct or indirect partners of such Non-U.S. Lender are claiming
                       the portfolio interest exemption, such Non-U.S. Lender may
                       provide a U.S. Tax Compliance Certificate substantially in the
                       form of Exhibit F-4 on behalf of each such direct and indirect
                       partner;

                         (C) any Non-U.S. Lender shall, to the extent it is legally
               eligible to do so, deliver to the Borrower and the Administrative Agent
               (in such number of copies as shall be requested by the recipient) on or
               prior to the date on which such Non-U.S. Lender becomes a Lender under
               this Agreement (and from time to time thereafter upon the reasonable
               request of the Borrower or the Administrative Agent), executed originals
               of any other form prescribed by applicable law as a basis for claiming
               exemption from or a reduction in U.S. Federal withholding Tax, duly
               completed, together with such supplementary documentation as may be
               prescribed by applicable law to permit the Borrower or the
               Administrative Agent to determine the withholding or deduction required
               to be made; and

                        (D) if a payment made to a Lender under any Loan Document
               would be subject to U.S. Federal withholding Tax imposed by FATCA if
               such Lender were to fail to comply with the applicable reporting
               requirements of FATCA (including those contained in Section 1471(b) or
               1472(b) of the Code, as applicable), such Lender shall deliver to the
               Borrower and the Administrative Agent at the time or times prescribed by
               law and at such time or times reasonably requested by the Borrower or
               the Administrative Agent such documentation prescribed by applicable
               law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and
               such additional documentation reasonably requested by the Borrower or
               the Administrative Agent as may be necessary for the Borrower and the
               Administrative Agent to comply with their obligations under FATCA to
               determine whether such Lender has complied with such Lender’s
               obligations under FATCA and, if necessary, to determine the amount to
               deduct and withhold from such payment. Solely for purposes of this
               clause (D), “FATCA” shall include any amendments made to FATCA
               after the date of this Agreement.

      Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such documentation or


                                           58
         Case 19-50282-LSS           Doc 1-2     Filed 08/07/19      Page 66 of 416




promptly notify the Borrower and the Administrative Agent in writing of its legal
ineligibility to do so.

         Notwithstanding any other provision of this Section 2.14, a Lender shall not be
required to provide any documentation pursuant to this Section 2.14(f) that such Lender
is not legally eligible to deliver.

        Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by such
Lender to the Administrative Agent pursuant to this Section 2.14(d).

       (g)      On or prior to the date on which the Administrative Agent becomes the
Administrative Agent under this Agreement, the Administrative Agent shall deliver to the
Borrower two duly completed original copies of, if it is not a United States person (as
defined in Section 7701(a)(30) of the Code), IRS Form W-8ECI or W-8BEN-E with
respect to payments to be received by it as a beneficial owner and IRS Form W-8IMY
(together with required accompanying documentation) with respect to payments to be
received by it on behalf of the Lenders. If the Administrative Agent is a United States
Person (as defined in Section 7701(a)(30) of the Code), the Administrative Agent shall
deliver to the Borrower two duly completed original copies of IRS Form W-9. The
Administrative Agent shall deliver such documentation on or before any date on which
such documentation expires or becomes obsolete or invalid, after the occurrence of any
change in the Administrative Agent’s circumstances requiring a change in the most recent
documentation previously delivered by it to the Borrower, and from time to time
thereafter if reasonably requested by the Borrower, and shall promptly notify the
Borrower in writing if it is no longer legally eligible to provide any documentation
previously provided.

        (h)     If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.14 (including by the payment of additional amounts pursuant to this Section
2.14), it shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this paragraph (h) (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph (h) the
payment of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with respect
to such Tax had never been paid. This paragraph shall not be construed to require any


                                               59
         Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 67 of 416




indemnified party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other Person.

        (i)   Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
obligations under the Loan Documents.

     (j)      For purposes of this Section 2.14, the term “applicable law” includes
FATCA.

        Section 2.15. Indemnity. The Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given a
Notice of Borrowing or Notice of Conversion/Continuation, as applicable, requesting the
same in accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of or conversion from Eurodollar Loans after the Borrower has
given a Notice of Borrowing or Notice of Conversion/Continuation, as applicable, thereof
in accordance with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any, of (i)
the amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by such Lender)
that would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section 2.15 submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of the Loans
and all other amounts payable hereunder.

        Section 2.16. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13 or 2.14(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event with the object of avoiding the consequences
of such event; provided, that such designation is made on terms that, in the sole judgment
of such Lender, cause such Lender and its lending offices to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section 2.16 shall
affect or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13 or 2.14(a).



                                            60
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 68 of 416




         Section 2.17. Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.13 or 2.14(a), or (b) does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other Loan
Document that requires the consent of each of the Lenders or each of the Lenders
affected thereby (so long as the consent of the Required Lenders, Required Tranche A
Lenders, Required Tranche B Lenders, Required Tranche C Lenders or Required Tranche
B/C Lenders, in each case as may be required by Section 9.01, has been obtained), with a
replacement financial institution; provided that (i) such replacement does not conflict
with any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement, such
Lender shall not have eliminated the need for payment of amounts owing pursuant to
Section 2.13 or 2.14(a), (iv) the replacement financial institution shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under Section 2.15
if any Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement financial
institution shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the provisions of
Section 9.06 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.13 or 2.14(a), as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and the
assignee, and that the Lender required to make such assignment need not be a party
thereto in order for such assignment to be effective.

       Section 2.18. Extensions of Loans.

        (a)    Notwithstanding anything to the contrary in this Agreement but subject in
all cases to the limitations and requirements of the fourth to last paragraph of Section
9.01, pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of Loans with the same maturity date, in each case on
a pro rata basis (based on the aggregate outstanding principal amount of the respective
Loans with the same maturity date) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Loans and otherwise modify the terms of such Loans
pursuant to the terms of the relevant Extension Offer (including by increasing the interest
rate or fees payable in respect of such Loans (and related outstandings) and/or modifying
the amortization schedule in respect of such Lender’s Loans) (each, an “Extension”, and
each group of Loans, in each case as so extended, as well as the original Loans (not so
extended), being a “tranche”; any Extended Loans shall constitute a separate tranche of
Loans from the tranche of Loans from which they were converted), so long as the


                                              61
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 69 of 416




following terms are satisfied: (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders, (ii) except as to pricing (interest rate, fees, funding discounts
and prepayment premiums), amortization, maturity, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding clauses (iii),
(iv) and (v), be set forth in the relevant Extension Offer and subject to the limitations
contained in the fourth to last paragraph of Section 9.01), the Loans of any Lender that
agrees to an Extension with respect to such Loans (an “Extending Lender”) extended
pursuant to any Extension (“Extended Loans”) shall have the same terms as the tranche
of Loans subject to such Extension Offer (except for covenants or other provisions
contained therein applicable only to periods after the then Latest Maturity Date of the
Loans), (iii) the final maturity date of any Extended Loans shall be no earlier than the
then Latest Maturity Date, (iv) the Weighted Average Life to Maturity of any Extended
Loans shall be no less than 91 days longer than the remaining Weighted Average Life to
Maturity of the Tranche extended thereby, (v) any Extended Loans may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as specified
in the respective Extension Offer, (vi) if the aggregate principal amount of Loans
(calculated on the face amount thereof) in respect of which Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount of
Loans offered to be extended by the Borrower pursuant to such Extension Offer, then the
Loans of such Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record) with respect
to which such Lenders have accepted such Extension Offer, (vii) the Borrower shall have
delivered to the Administrative Agent a “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to the Mortgaged Properties
or parcels thereof with improvements thereon (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower in the
event any portion of such Mortgaged Properties are Collateral and located in a special
flood hazard area), and the flood insurance policies contemplated thereby shall have been
procured (viii) all documentation in respect of such Extension shall be consistent with the
foregoing and (ix) any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower.

        (b)     With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.18, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.18 and (ii) each Extension Offer shall
specify the minimum amount of Loans to be tendered, which shall be with respect to
Loans of a Tranche an integral multiple of $1,000,000 and an aggregate principal amount
that is not less than $10,000,000 (or if less, the remaining outstanding principal amount
thereof) (or such lesser minimum amount reasonably acceptable by the Administrative
Agent) (a “Minimum Extension Condition”). The transactions contemplated by this
Section 2.18 (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Loans on such terms as may be set forth in the
relevant Extension Offer) shall not require the consent of any Lender or any other Person
(other than as set forth in clause (c) below), and the requirements of any provision of this
Agreement (including Section 2.12) or any other Loan Document that may otherwise


                                             62
         Case 19-50282-LSS         Doc 1-2      Filed 08/07/19     Page 70 of 416




prohibit any such Extension or any other transaction contemplated by this Section 2.18
shall not apply to any of the transactions effected pursuant to this Section 2.18.

        (c)    The consent (such consent not to be unreasonably withheld, delayed or
conditioned) of the Administrative Agent shall be required to effectuate any Extension.
No consent of any Lender or any other Person shall be required to effectuate any
Extension, other than the consent of the Borrower and each Lender agreeing to such
Extension with respect to one or more of its Loans (or a portion thereof). All Extended
Loans and all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents (an “Extension Amendment”) with the
Borrower as may be necessary in order to establish new tranches or sub-tranches in
respect of Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section 2.18. Without limiting the foregoing, in connection
with any Extensions, the respective Loan Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage (i) that has stated within
it a maturity date prior to the then Latest Maturity Date so that such stated maturity date is
extended to the then Latest Maturity Date (or such later date as may be advised by local
counsel to the Administrative Agent), or (ii) covers property in a state where local counsel
to the Administrative Agent has advised that because of the establishment of such
tranches or sub-tranches and/or the extension of such maturity date, such Mortgage
should be amended in the manner specified by such local counsel.

        In connection with any Extension, the Borrower shall provide the Administrative
Agent at least five (5) Business Days (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof, and shall agree to such procedures
(including, regarding timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such Extension), if any,
as may be established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.18.

        Section 2.19. Incremental Facilities.

       (a)     Subject to clause (g) below, by no fewer than five (5) Business Days’ (or
such lesser number of Business Days reasonably satisfactory to the Administrative Agent)
notice to the Administrative Agent (which shall promptly notify the Lenders), the
Borrower may from time to time, request Incremental Commitments by an amount not
exceeding $100,000,000 in the aggregate; provided that (i) any such request for an
increase shall be in a minimum amount of $5,000,000 and (ii) the Borrower may make a
maximum of two (2) such requests per fiscal year of the Borrower. No Lender shall be
obligated to make Incremental Commitments, and the making of Incremental
Commitment by any Lender (in such capacity, an “Incremental Lender”) shall be in the
sole discretion of such Lender.


                                             63
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 71 of 416




      (b)     Subject to the approval of the Administrative Agent, and only to the extent
such approval would be required under Section 9.06 for an assignment to such Persons,
the Borrower shall select Persons constituting Assignees to participate in any Incremental
Commitments. Each Incremental Lender shall effectuate its Incremental Commitment
pursuant to an Incremental Joinder.

        (c)   If Incremental Commitments are established in accordance with this Section
2.19, the Administrative Agent and the Borrower shall mutually determine the date (an
“Incremental Facility Closing Date”) on which each Incremental Lender shall extend a
term loan to the Borrower (an “Incremental Loan”) in an aggregate principal amount
equal to such Incremental Lender’s Incremental Commitment. Such Incremental Loans
shall be deemed to be Tranche C Loans, except as provided in clause (g) below. The
Administrative Agent shall promptly notify the Lenders of the occurrence of each
Incremental Facility Closing Date.

        (d)     As a condition precedent to the making of any Incremental Loans, the
Borrower shall deliver to the Administrative Agent (i) a favorable opinion of counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, covering such
customary matters as may be reasonably requested by the Administrative Agent in
connection with such increase, (ii) a certificate of the Borrower dated as of the
Incremental Facility Closing Date signed by a Responsible Officer of the Borrower (A)
certifying and attaching the resolutions adopted by the Borrower approving such increase
and (B) certifying (on behalf of itself and the other Loan Parties) that, before and after
giving effect to such increase, (1) the representations and warranties contained in Article
3, the other Loan Documents and the relevant certificates delivered by the Borrower are
true and correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the Incremental Facility Closing
Date, except to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects (except with
respect to representations and warranties which are expressly qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 2.19, the representations and warranties
contained in subsection (a) of Section 3.04 shall be deemed to refer to the most recent
statements of Borrower and its Subsidiaries (or, as applicable, a Permitted Reporting
Company) furnished pursuant to clauses (a) and (b), respectively, of Section 5.01, and (2)
no Event of Default has occurred and is continuing as of the Incremental Facility Closing
Date, (iii) a “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to the Mortgaged Properties or parcels thereof with
improvements thereon (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower in the event any portion of such
Mortgaged Properties are Collateral and located in a special flood hazard area) and the
flood insurance policies contemplated thereby shall have been procured and (iv) such
amendments to the Mortgages and updates to Mortgagee’s title insurance policies as the
Administrative Agent reasonably deems necessary in order for the Obligations (after
giving effect to such increase) to continue to be secured on a first lien basis.



                                             64
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 72 of 416




       (e)     All Incremental Loans shall have the same terms (other than upfront or
certain other fees paid to the Lenders as determined by the Borrower) as the other Loans
and shall be benefitted by the guarantees from the Guarantors and secured on a pari passu
basis by the Collateral.

       (f)    This Section 2.19 shall supersede any provisions in Section 2.12 or 9.01 to
the contrary.

       (g)     Incremental Loans shall be in the form of Tranche C Loans, provided, that
upon the receipt by the Required Tranche B Lenders of a budget reasonably satisfactory
to such Required Tranche B Lenders demonstrating the need, for ordinary working capital
purposes, for Incremental Loans in the form of Tranche A Loans, within two Fiscal
Quarters of the proposed incurrence of such Incremental Loans, the Borrower may
borrow such Incremental Loans in the form of Tranche A Loans in an aggregate principal
amount for all such Incremental Loans of up to $15,000,000; provided that each Tranche
B Lender shall be afforded the opportunity to participate in such Incremental Loans on a
ratable basis.

       (h)    Any Incremental Loans made by an Other Affiliate shall be subject to the
limitations contained in Section 9.06(e)(ii) as if such Incremental Loans were assignments
of Loans to such Other Affiliate.

                                  ARTICLE 3
                       REPRESENTATIONS AND WARRANTIES

       To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that, as of the Closing Date:

        Section 3.01. Organization; Powers. Each Loan Party (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to carry on its business as now conducted and to own and lease its
property and (c) is qualified and in good standing (to the extent such concept is
applicable in the applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except (other than in the case of the Borrower as to the
Borrower’s jurisdiction of organization) in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

        Section 3.02. Authorizations; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary limited liability company, corporate and limited partnership
action on the part of such Loan Party. This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization,


                                              65
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 73 of 416




moratorium or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity or at law.

        Section 3.03. Governmental Approvals; No Conflicts. The Transactions (i) do
not require any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except (A) such as has been obtained or made and are in
full force and effect, (B) filings necessary to perfect or maintain Liens created by the
Security Documents and (C) consents, approvals, registrations, filings, permits or actions
the failure of which to obtain or perform would not reasonably be expected to result in a
Material Adverse Effect, (ii) do not violate the Organizational Documents of any Loan
Party, (iii) do not violate any Requirement of Law, except for any such violation which
would not reasonably be expected to result in a Material Adverse Effect, (iv) except as set
forth on Schedule 3.03, do not violate or result in a default or require any consent or
approval under any Material Contract binding upon any Loan Party or its property, or
give rise to a right under any of the foregoing to require any payment to be made by any
Loan Party, except for violations, defaults or the creation of such rights that would not
reasonably be expected to result in a Material Adverse Effect and (v) do not result in the
creation or imposition of any Lien on any property of any Loan Party, except Liens
permitted pursuant to Section 6.02.

       Section 3.04. Financial Statements; Material Adverse Effect; Pro Forma
Financial Statements.

       (a)     Financial Statements. All financial statements delivered pursuant to
Section 4.01(b) have been prepared in accordance with GAAP consistently applied and
present fairly and accurately in all material respects the financial condition and results of
operations and cash flows of Borrower and its Subsidiaries as of the dates and for the
periods to which they relate, except for, in the case of interim financial statements
delivered, the absence of footnote disclosures and normal year-end adjustments.

       (b)   No Material Adverse Effect. Since the Closing Date, there has been no
event, change, circumstance or occurrence that, individually or in the aggregate, has had
or would reasonably be expected to result in a Material Adverse Effect.

       (c)     Pro Forma Financial Statements. The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at December 31, 2017
and the related consolidated statement of income for the twelve (12) month period ended
on such date (including the notes thereto) (the “Pro Forma Financial Statements”),
copies of which have heretofore been furnished to the Administrative Agent (for
distribution to each Lender), has been prepared giving effect (as if such events had
occurred on such date) to (i) the Transactions, (ii) the Restructuring Transactions and (iii)
the payment of fees and expenses expected to have a continuing impact on results of
operations. The Pro Forma Financial Statements have been prepared based on the best
information available to the Borrower (on a commercially reasonable basis taking into
account the context and available timeframe in which they were prepared) as of the date
of delivery thereof, and presents fairly on a pro forma basis the estimated financial
position of Borrower and its consolidated Subsidiaries as at and for the twelve month


                                              66
         Case 19-50282-LSS           Doc 1-2     Filed 08/07/19       Page 74 of 416




period ended on December 31, 2017 assuming that the events specified in the preceding
sentence had actually occurred at such date.

        Section 3.05. Properties.

        (a)    Generally. Each Loan Party has good and marketable title to, a license to or
valid leasehold or easement interests in, all its property material to its business, free and
clear of all Liens except for Liens permitted pursuant to Section 6.02 and, in the case of
all other property, Liens permitted pursuant to Section 6.02 and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere with its ability to
conduct its business as currently conducted or to utilize such property for its intended
purpose in either case, except where the failure to have such title or other interest would
not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect. The property of the Loan Parties, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear excepted) and (ii) constitutes all the property
which is required for the business and operations of the Loan Parties as presently
conducted.

      (b)     No Recovery Event. No Loan Party has received any written notice of, nor
has any knowledge of, the occurrence or pendency or contemplation of any Recovery
Event affecting all or any portion of its property, which Recovery Event would
reasonably be expected to have a Material Adverse Effect.

        (c)   Collateral. No claim has been made and remains outstanding that any Loan
Party’s use of any Collateral does or may violate the rights of any third party that would,
individually or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

        Section 3.06. Intellectual Property. Each Loan Party owns, licenses or possesses
the right to use all of the trademarks, service marks, trade names, copyrights, patents,
franchises, licenses and other intellectual property rights (collectively, “IP Rights”) that
are necessary for the operation of its respective business, as currently conducted, and
such IP Rights do not conflict with the rights of any other Person, except to the extent
such failure to own, license or possess or such conflicts, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect. The
conduct of the business of any Loan Party as currently conducted or as contemplated to
be conducted does not infringe upon or violate any rights held by any other Person except
for such infringements and violations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened in writing which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

       Section 3.07. Capital Stock and Subsidiaries. Each Loan Party has no
Subsidiaries other than those set forth on Schedule 3.07. Schedule 3.07 sets forth the
name and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan Party. All


                                               67
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 75 of 416




of the outstanding Capital Stock in such Subsidiaries that are owned by a Loan Party
have been validly issued, are fully paid and non-assessable (to the extent such concepts
are applicable in the relevant jurisdiction) and are owned free and clear of all Liens
except Liens permitted pursuant to Section 6.02.

       Section 3.08. Litigation; Compliance with Laws; No Default.

        (a)    Except as set forth in Schedule 3.08(a), there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now pending or,
to the knowledge of any Loan Party, threatened in writing against or affecting any Loan
Party or any business, property or rights of any Loan Party (i) that involve any Loan
Document or, as of the Closing Date, any of the other Transactions or (ii) as to which
there is a reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

       (b)     Except for matters covered by Section 3.17, no Loan Party or any of its
businesses, operations and Real Property is in violation of, nor will the continued
operation of its businesses, operations or the facilities and properties owned, leased or
operated by such Loan Party as currently conducted or contemplated by any Contractual
Obligation of such Loan Party violate, any Requirements of Law where such violation or
default, individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

       (c)    No Default or Event of Default has occurred and is continuing.

       (d)     The Borrower or any Affiliate thereof has obtained all Material Permits; all
such Material Permits are valid and in good standing and, where subject to renewal and/or
transfer, the Loan Parties have timely submitted complete renewal and/or transfer
applications; the Borrower is currently in compliance with all such Material Permits,
other than any non-compliance that would not reasonably be expected to have a Material
Adverse Effect.

        (e)   No Loan Party is in default under or with respect to any of its Contractual
Obligations in any respect that would reasonably be expected to have a Material Adverse
Effect.

       Section 3.09. Federal Reserve Regulations. No Loan Party is engaged
principally, or as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock (as defined in Regulation U). No part of the
proceeds of any Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that violates the provisions of
Regulation T, U or X.

        Section 3.10. Investment Company Act. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the meaning
of the Investment Company Act of 1940, as amended.



                                              68
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 76 of 416




       Section 3.11. [Reserved].

         Section 3.12. Taxes. Each Loan Party has (a) timely filed or caused to be timely
filed all federal Tax Returns and all material state, local and foreign Tax Returns required
to have been filed by it and all such Tax Returns are true and correct in all material
respects, (b) duly and timely paid, collected or remitted or caused to be duly and timely
paid, collected or remitted all Taxes (whether or not shown on any Tax Return) due and
payable, collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for which such
Loan Party has set aside on its books adequate reserves in accordance with GAAP or
(ii) which the nonpayment of would not be reasonably expected to, individually or in the
aggregate result in a Material Adverse Effect and (c) satisfied all of its withholding tax
obligations except for failures that would not be reasonably expected to, individually or
in the aggregate, result in a Material Adverse Effect. Each Loan Party has made adequate
provision in accordance with GAAP for all material Taxes not yet due and payable. Each
Loan Party is unaware of any proposed or pending tax assessments, deficiencies or audits
that would be reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

        Section 3.13. No Material Misstatements. (a) All written information, other than
projections and information of a general economic or industry specific nature, that has
been made available by or on behalf of any Loan Party to the Administrative Agent or
any Lender in connection with this Agreement, when taken as a whole, was or is correct
in all material respects and did not or does not, when taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the circumstances under
which such statements were made (giving effect to all supplements and updates thereto
that may have been subsequently delivered), (b) the financial projections and other
forward- looking information (giving effect to all supplements and updates thereto that
may have been subsequently delivered) that have been made available by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with this
Agreement have been prepared in good faith based upon assumptions believed by such
Loan Party to be reasonable at the time furnished (it being recognized that such
projections are as to future events and are not to be viewed as facts, such projections are
subject to significant uncertainties and contingencies, many of which are beyond such
Loan Party’s control, that no assurance can be given that any such projections will be
realized and that actual results during the period or periods covered by any such
projections may differ significantly from the projected results and such differences may
be material) and (c) as of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

         Section 3.14. Labor Matters. There are no strikes, lockouts or slowdowns
against any Loan Party pending or, to the knowledge of any Loan Party, threatened. The
hours worked by and payments made to employees of each Loan Party have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other Requirement
of Law dealing with such matters in any manner which would reasonably be expected to
result in a Material Adverse Effect. All payments due from any Loan Party, or for which


                                            69
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 77 of 416




any claim may be made against any Loan Party, on account of wages, have been paid or
accrued as a liability on the books of such Loan Party except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement to
which any Loan Party is bound.

         Section 3.15. Solvency. Immediately after the consummation of the Transactions
and the Restructuring Transactions, (a) the sum of the present fair saleable value of the
assets owned by the Loan Parties on a consolidated basis, on a going concern basis, is
greater than the total amount of liabilities (including contingent and unliquidated
liabilities) of the Loan Parties on a consolidated basis as they become absolute and
matured, the amount of contingent or unliquidated liabilities having been computed at an
amount that, in light of all of the facts and circumstances existing at the Closing Date,
represents the amount that can reasonably be expected to become an actual or matured
liability, (b) the Loan Parties do not, on a consolidated basis, have unreasonably small
capital in relation to their business and (c) the Loan Parties, on a consolidated basis, have
not incurred, do not intend to incur, and do not believe they will incur, debts beyond their
ability to pay such debts as such debts mature in the ordinary course of business.

         Section 3.16. ERISA. (a) Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) each Loan Party
and, with respect to a Pension Plan, as applicable, each ERISA Loan Party is in
compliance with all applicable provisions and requirements of ERISA and the Code and
other federal and state laws and the regulations and published interpretations thereunder
with respect to each Plan and Pension Plan and have performed all their obligations
required to have been performed under each Plan and Pension Plan; (ii) no ERISA Event
or Foreign Plan Event has occurred or is reasonably expected to occur; (iii) each Plan
which is intended to qualify under Section 401(a) of the Code has either received from
the Internal Revenue Service a favorable determination letter or, if such Plan is a master
or prototype plan, it has received a favorable opinion letter from the Internal Revenue
Service or, if such Plan is a volume submitter plan, it has received a favorable advisory
letter from the Internal Revenue Service and, there are no circumstances reasonably
likely to result in revocation of any such letter; (iv) no liability to the PBGC (other than
required premium payments), has been or is expected to be incurred by any Loan Party or
any ERISA Affiliate; (v) no ERISA Event has occurred and, to the knowledge of the
Borrower, no fact, event or circumstance exists that would reasonably be expected to
constitute or result in an ERISA Event; and (vi) each Loan Party and each ERISA
Affiliate have complied with the requirements of Section 515 of ERISA with respect to
each Multiemployer Plan, as applicable, and are not in “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

       (b)    The Borrower is currently not and at any time during the term of this
Agreement will not be (i) an employee benefit plan, as defined in, and subject to Title I of
ERISA, (ii) a “plan” as defined in, and subject to Section 4975 of the Code, (iii) an entity
deemed to hold “plan assets” of any such “employee benefit plan” or “plan” for purposes
of the U.S. Department of Labor Regulation located at 29 C.F.R. Section 2510.3-101, as


                                             70
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 78 of 416




modified by Section 3(42) of ERISA or (iv) a “governmental plan” within the meaning of
3(32) of ERISA.

       Section 3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17,
and except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect:

                 (i) The Loan Parties and their businesses, operations and Real
       Property are in compliance with all and have not violated any applicable
       Environmental Law and possess all Environmental Permits required to conduct
       their business and operations in accordance with applicable Environmental Law;
       all such Environmental Permits are valid and in good standing and, where subject
       to renewal and/or transfer, the Loan Parties have timely submitted complete
       renewal and/or transfer applications and timely and adequately responded to any
       requests from any Governmental Authority in connection with such applications;
       and there are no proceedings pending or, to the knowledge of the Loan Parties,
       threatened which would reasonably be expected to affect the validity of any such
       Environmental Permit or the ability of the Loan Parties to renew, modify or
       transfer any Environmental Permits as required under any Environmental Law;

                (ii) There has been no Release or, to the knowledge of the Loan
       Parties, threatened Release of Hazardous Material on, at, under or from any Real
       Property, or other facilities currently owned, leased or operated by the Loan
       Parties, or any other location, that has resulted in or would reasonably be expected
       to result in any Environmental Liability of the Loan Parties;

               (iii) There is no Environmental Claim pending or, to the knowledge of
       the Loan Parties, threatened against the Loan Parties, or relating to any Real
       Property, or other facilities currently owned, leased or operated by the Loan
       Parties, and to the knowledge of the Borrower, there are no actions, activities,
       circumstances, conditions, events or incidents that could form the basis of such an
       Environmental Claim;

               (iv) To the knowledge of the Borrower, no Person with an indemnity or
       contribution obligation to the Loan Parties relating to compliance with or liability
       under Environmental Law is in default or has defaulted or threatened to default
       with respect to such obligation;

                (v)    To the knowledge of the Loan Parties, no Loan Party is subject to
       any Environmental Liability and there are no facts, circumstances or conditions
       arising out of or relating to the operations of any of the Loan Parties, any Real
       Property or any other facilities currently or formerly owned, operated or leased by
       any of the Loan Parties that would reasonably be expected to result in any of the
       Loan Parties incurring any Environmental Liability;

               (vi) No Loan Party is obligated to perform any action or otherwise
       incur any expense under applicable Environmental Law pursuant to any order,



                                            71
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 79 of 416




       decree, judgment or agreement to which it is bound or has assumed by contract or
       agreement, and no Loan Party is conducting or financing any investigation,
       remediation or other response action pursuant to any Environmental Law with
       respect to any Real Property or any other location;

              (vii) No Real Property or facility is owned, leased or operated by any
       Loan Party that is material to its business and is listed or proposed for listing on
       the National Priorities List promulgated pursuant to CERCLA or included on any
       similar list maintained by any Governmental Authority;

              (viii) No Lien has been recorded or, to the knowledge of any Loan Party,
       threatened under any Environmental Law with respect to any Real Property or
       other assets of the Loan Parties; and

               (ix) The execution, delivery and performance of this Agreement will
       not require any notification, registration, filing, reporting, disclosure,
       investigation, remediation or cleanup pursuant to any Governmental Real
       Property Disclosure Requirements or any other applicable Environmental Law.

       Section 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by each Loan Party as of the Closing Date. All
insurance maintained by the Loan Parties is in full force and effect, all premiums have
been duly paid, no Loan Party has received notice of any material violation or
cancellation thereof.

         Section 3.19. Security Documents. Each Security Document (and each
Mortgage upon delivery thereof) is effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties, legal, valid and enforceable (except as
enforceability may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity or at law)
Liens on, and security interests in, the Collateral to the extent that an enforceable Lien in
such Collateral may be created under any applicable law of the United States or any state
thereof, including the applicable UCC and when (i) financing statements and other filings
in appropriate form are filed in the offices specified on Schedule 5 to the Perfection
Certificate with payment of any associated filing fee and (ii) upon the taking of
possession or control by the Administrative Agent of the Collateral with respect to which
a security interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or control by
the Administrative Agent is required by such Security Document), the Liens created by
the Security Documents shall constitute perfected Liens on, and security interests in, all
right, title and interest of the grantors in the Collateral (other than such Collateral in
which a security interest cannot be perfected under the UCC as in effect at the relevant
time in the relevant jurisdiction), in each case subject to no Liens other than Liens
permitted pursuant to Section 6.02.




                                             72
         Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 80 of 416




       Section 3.20. Anti-Terrorism Laws.

     (a)     No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of the respective officers, directors, brokers or agents of such Loan Party or
such Subsidiary has violated or is in violation of Anti-Terrorism Laws in a manner that
would be material to the interests of the Lenders.

    (b)      No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of the respective officers, directors, employees or brokers of such Loan Party,
such Subsidiary, or agents of such Loan Party or such Subsidiary acting or benefiting in
any capacity in connection with the Loans, is a Sanctioned Person or is owned or
controlled by one or more Persons that are Sanctioned Persons.

     (c)     Each Loan Party, its Subsidiaries and, to the knowledge of each Loan Party
and the respective officers, directors, employees, brokers and agents of such Loan Party
or such Subsidiary are in compliance in all material respects with sanctions administered
by OFAC, all applicable Anti-Terrorism Laws and all applicable Anti-Corruption Laws.

        Section 3.21. Affiliate Transactions. Except as permitted by Section 6.08, there
are no existing or proposed agreements, arrangements, understandings or transactions
between any Loan Party, Affiliate of any Loan Party or any of their respective officers,
members, managers, directors, stockholders, parents, other interest holders or employees,
or any members of their respective immediate families.

                                    ARTICLE 4
                              CONDITIONS PRECEDENT

        Section 4.01. Conditions of Effectiveness. This Agreement shall become
effective upon the satisfaction or waiver of the following conditions precedent:

       (a)     Credit Agreement; Intercreditor Agreement; Security Agreement. The
Administrative Agent shall have received (i) this Agreement, executed and delivered by
the Administrative Agent, the Borrower and each Person listed on Schedule 1.01A, (ii)
the Intercreditor Agreement, executed and delivered by each Person party thereto and (iii)
the Security Agreement, executed and delivered by the Borrower and each Subsidiary
Guarantor.

       (b)     Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Financial Statements, (ii) an audited consolidated balance
sheet of the Borrower as of December 31, 2017 and (iii) unaudited consolidated financial
statements of the Borrower for the period, commencing on January 1, 2018 through
March 31, 2018.

       (c)    Lien Searches. The Administrative Agent (and each Lender that shall have
so requested the same) shall have received the results of a recent Lien search with respect
to each Loan Party, and such search shall reveal no Liens on any of the assets of the Loan




                                             73
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 81 of 416




Parties except for Liens permitted by Section 6.02 or discharged on or prior to the Closing
Date pursuant to documentation satisfactory to the Administrative Agent.

       (d)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been presented
(including the reasonable and documented fees and expenses of legal counsel), on or
before the Closing Date.

        (e)    Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates; Perfection Certificate. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the form of Exhibit
C, with appropriate insertions and attachments, including the certificate of incorporation,
formation or limited partnership of each Loan Party certified by the relevant authority of
the jurisdiction of organization of such Loan Party, (ii) a long form good standing
certificate for each Loan Party from its jurisdiction of organization, and (iii) a Perfection
Certificate.

       (f)   Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:

                (i)    the legal opinion of Kirkland & Ellis LLP, counsel to the Borrower
       and the other Loan Parties, in form and substance reasonably satisfactory to the
       Administrative Agent; and

               (ii)    the legal opinion of local counsel in Pennsylvania and of such
       other special and local counsel as may be required by the Administrative Agent, in
       each case in form and substance reasonably satisfactory to the Administrative
       Agent.

        (g)    Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Security Documents delivered on or prior to on the
Closing Date or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to Liens expressly
permitted by Section 6.02), shall be in proper form for filing, registration or recordation.

       (h)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the original certificates representing the shares of Capital Stock
pledged pursuant to the Security Agreement, together with an undated stock or transfer
power for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.

        (i)    Solvency Certificate. The Administrative Agent shall have received a
certificate of the Borrower signed by its chief financial officer, in form and substance
reasonably acceptable to it, certifying that the Borrower and the Loan Parties, on a


                                             74
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 82 of 416




consolidated basis after giving effect to the Transactions and the Restructuring
Transactions, are solvent.

        (j)    Supply and Offtake Documents. The Administrative Agent shall have
received a duly executed copy of the MLC Phase-in SOA (as defined in the
Intermediation Master Transaction Agreement), the Security Agreement (PESRM to
MLC) (as defined in the Intermediation Master Transaction Agreement) and the
Intermediation Master Transaction Agreement (including all exhibits and annexes
thereto), in each case, effective as of the Closing Date.

       (k)    Additional Financing Agreement. The Administrative Agent shall have
received a duly executed copy of the Additional Financing Agreement, effective as of the
Closing Date.

        (l)   Material Approvals. All material Governmental Authority and, except as
set forth on Schedule 3.03, third party licenses, registrations, permits, consents and
approvals necessary in connection with this Agreement and the transactions contemplated
hereby shall have been obtained and no law, regulation, order or decree is then in effect
that materially and adversely restrains or prevents this Agreement or the Transactions or
imposes conditions that materially impair the rights, or materially increase the liabilities
or obligations, of the Administrative Agent or the Lenders, without the prior consent of
the Administrative Agent each affected Lender (not to be unreasonably withheld or
delayed).

      (m)     Flood Insurance. The Administrative Agent shall deliver to the Borrower a
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to the Mortgaged Properties or parcels thereof (together with
a notice about special flood hazard area status and flood disaster assistance duly executed
by the Borrower and each Loan Party in the event any portion of such Mortgaged
Properties are Collateral and located in a special flood hazard area), as well as the flood
insurance policies contemplated thereby shall have been procured.

        (n)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be true
and correct in all material respects (and in all respects if qualified by materiality) on and
as of the Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and correct in all
material respects (without duplication of any materiality qualifier contained herein or
therein) as of such earlier date.

       (o)   No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the extension of credit hereunder
on the Closing Date.

       (p)      Patriot Act Information.

             (i) The Administrative Agent and the Lenders shall have received all
             documentation and other information about the Loan Parties as is reasonably


                                              75
         Case 19-50282-LSS            Doc 1-2     Filed 08/07/19     Page 83 of 416




             requested in writing at least three (3) days prior to the Closing Date by the
             Administrative Agent or the Lenders that they reasonably determine is required
             by regulatory authorities under applicable “know your customer” and anti-
             money laundering rules and regulations, including without limitation the Patriot
             Act.

             (ii) At least five days prior to the Closing Date, any Borrower that qualifies as a
             “legal entity customer” under the Beneficial Ownership Regulation shall deliver
             a Beneficial Ownership Certification in relation to such Borrower.

       (q)    Entry of Confirmation Order. The Administrative Agent shall have
received reasonably satisfactory evidence of the entry of the Confirmation Order, which
shall not have been vacated, reversed, modified, amended or stayed without the consent
of the Required Consenting Cash Flow Creditors (as defined in the Reorganization Plan).

        (r)   Effectiveness of the Reorganization Plan. All conditions precedent to the
effectiveness or consummation of the Reorganization Plan shall have been satisfied or
waived, and the Reorganization Plan shall have been, or contemporaneously with the
effectiveness of this Agreement shall be, consummated.

       (s)     The Administrative Agent shall have received a certificate of a Responsible
Officer as to the satisfaction of the conditions set forth in this Section 4.01 and in Section
4.02.

For the purpose of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have accepted, and
to be satisfied with, each document or other matter required under this Section 4.01
unless the Administrative Agent shall have received written notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.

       Section 4.02. Conditions to All Borrowings of Loans. The obligation of each
Lender to honor any Notice of Borrowing of Loans, including the deemed making of the
Loans on the Closing Date pursuant to Section 2.01, is subject to the following conditions
precedent:

       (a)      The Closing Date shall have occurred.

        (b)    The representations and warranties of each Loan Party contained in
Article 3 or any other Loan Document shall be true and correct in all material respects
(without duplication of any materiality qualifier contained herein or therein) on and as of
the date of such borrowing of Loans, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be true and correct
in all material respects (without duplication of any materiality qualifier contained herein
or therein) as of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 3.04 shall be deemed to refer to the
most recent statements furnished pursuant to Sections 5.01(a) and 5.01(b), respectively,
and to the financial condition and results of operations of the Borrower and its
Subsidiaries.


                                                76
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 84 of 416




      (c)    No Default shall exist, or would result from such proposed borrowing of
Loans or from the application of the proceeds thereof.

       (d)    (i) All fees required to be paid to the Administrative Agent on or before the
date of such borrowing of Loans shall have been, or concurrently with the date of such
borrowing of Loans are being, paid and (ii) all fees required to be paid to the Lenders on
or before the date of such borrowing of Loans shall have been, or concurrently with the
date of such borrowing of Loans are being, paid.

        (e)    Unless waived by the Administrative Agent, the Required Lenders and the
Required Tranche B Lenders, the Borrower shall have paid all reasonable and
documented fees, charges and disbursements of Norton Rose Fulbright US LLP, Davis
Polk & Wardwell LLP and Cahill Gordon & Reindel LLP, counsel to the Administrative
Agent, counsel to the Tranche A Lenders and the Tranche C Lenders and counsel to the
Tranche B Lenders, respectively (directly to such counsel if requested by the
Administrative Agent), and local counsel to the Administrative Agent in each applicable
jurisdiction, in each case in accordance with Section 9.05 and solely to the extent
invoiced no later than three Business Days prior to the date of such borrowing of Loans.

       (f)  The Administrative Agent shall have received a Notice of Borrowing in
accordance with the requirements hereof.

                                    ARTICLE 5
                              AFFIRMATIVE COVENANTS

       The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall cause
each of its Restricted Subsidiaries to:

      Section 5.01. Financial Statements. Furnish to the Administrative Agent for
prompt distribution to each Lender:

       (a)     as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower ending after the Closing Date, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries (or, as
applicable, consolidated and consolidating balance sheets of a Permitted Reporting
Company and its consolidated Subsidiaries) as at the end of such year and the related
audited consolidated (and consolidating in the event that such financial statements are
those of a Permitted Reporting Company) statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by KPMG LLP or other independent certified public
accountants of nationally recognized standing; and

       (b)    as soon as available, but in any event not later than sixty (60) days after the
end of each of the first three quarterly periods of each fiscal year of the Borrower
beginning from the Fiscal Quarter ending on June 30, 2018, the unaudited consolidated


                                              77
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 85 of 416




balance sheet of the Borrower and its consolidated Subsidiaries (or, as applicable,
consolidated and consolidating balance sheets of a Permitted Reporting Company and its
consolidated Subsidiaries) as at the end of such quarter and the related unaudited
consolidated (and consolidating in the event that such financial statements are those of a
Permitted Reporting Company) statements of income for such quarter and the portion of
the fiscal year through the end of such quarter and of cash flows for the portion of the
fiscal year through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end adjustments and the absence of
footnote disclosures).

        Simultaneously with the delivery of each set of financial statements referred to in
Section 5.01(a) or (b) above, if during any of the periods for which financial statements
are required to be delivered hereunder there shall be one or more Excluded Subsidiaries
that, when taken together, have total assets or, over the four fiscal quarters, generate
Consolidated EBITDA, in each case of over 5% of the total assets or Consolidated
EBITDA (as the case may be) of the Borrower and its Subsidiaries for the relevant
period, then such financial statements shall be accompanied by information in reasonable
detail summarizing the material differences between the financial statements delivered
hereunder and the results of operations and financial condition of the Borrower and its
Subsidiaries without giving effect to the results or condition of any such Excluded
Subsidiaries.

        All such financial statements shall be complete and correct in all material respects
and shall be prepared in reasonable detail and in accordance with GAAP applied (except
as approved by such accountants or officer, as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein and with
prior periods.

       Section 5.02. Certificates; Other Information. Furnish to the Administrative
Agent for prompt distribution to each Lender (or, in the case of clause (i), to the relevant
Lender):

       (a)    concurrently with the delivery of any financial statements pursuant to
Section 5.01, (i) a certificate of a Responsible Officer stating that Responsible Officer has
obtained no knowledge of any Default or Event of Default except as previously disclosed
pursuant to Section 5.06(a)(i) or as specified in such certificate (and, in such case,
specifying the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto) and (ii) in the case of quarterly or annual financial statements,
(x) a Compliance Certificate containing in the case any financial statements pursuant to
Section 5.01(a), a calculation of Projected Liquidity as of the date of such financial
statement and (y) to the extent not previously disclosed to the Administrative Agent and
the Lenders, (1) a description of any change in the jurisdiction of organization of any
Loan Party, (2) a list of any Trademarks (as such term is defined in the Security
Agreement) acquired by any Loan Party and (3) a description of any Person that has
become a Group Member, in each case since the date of the most recent report delivered



                                             78
         Case 19-50282-LSS          Doc 1-2      Filed 08/07/19     Page 86 of 416




pursuant to this clause (y) (or in the case of the first such report so delivered, since the
Closing Date);

       (b)    as soon as available, and in any event no later than thirty (30) days after the
end of each fiscal year of the Borrower, a consolidated budget for the following fiscal
year (including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related consolidated statements
of projected sources and uses of cash and projected income and a description of the
underlying principal assumptions applicable thereto), accompanied by a certificate of a
Responsible Officer stating that such budget is a reasonable estimate for the periods
covered thereby and have been prepared in good faith on the basis of assumptions stated
therein, which such assumptions were believed to be reasonable at the time of preparation
of such budget, it being understood that actual results may vary from the budget and such
variances may be material;

       (c)    within sixty (60) days after the end of each Fiscal Quarter of the Borrower
(or ninety (90) days, in the case of the fourth Fiscal Quarter of each fiscal year), a
narrative discussion and analysis of the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current fiscal year to the end of such Fiscal Quarter, as
compared to the previous year, if applicable;

        (d)   no later than five (5) Business Days following the effectiveness thereof,
copies of any amendment, supplement, waiver or other modification with respect to, or
any replacement of, the Supply and Offtake Documents, other than any amendment,
supplement, waiver or modification that could not reasonably be expected to adversely
affect the Lenders in any material respect;

        (e)    within five (5) days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of its public
debt or equity securities and, within five days after the same are filed, copies of all
financial statements and reports that the Borrower may make to, or file with, the SEC
(provided that such financial statements and reports shall be deemed delivered pursuant to
this clause (e) if made available to the Lenders at the SEC’s website);

        (f)    promptly upon request of the Administrative Agent (provided that, for the
avoidance of doubt, any Lender may make such request through the Administrative
Agent), copies of any documents described in Section 101(k) or 101(l) of ERISA that any
Loan Party may request with respect to any Multiemployer Plan to which a Loan Party is
obligated to contribute; provided, that if the relevant Loan Party has not requested such
documents or notices from the administrator or sponsor of the applicable Multiemployer
Plans, then, upon reasonable request of such Lender, such Loan Party shall promptly
make a request for such documents or notices from such administrator or sponsor and the
Loan Party shall provide copies of such documents and notices to such Lender promptly
after receipt thereof;




                                               79
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 87 of 416




       (g)     within seven (7) Business Days (or fifteen (15) Business Days, if the
Administrative Agent agrees) after the delivery of financial statements pursuant to
Section 5.01(a) or (b), the Borrower shall conduct a meeting by teleconference at a time
during normal business hours announced to the Lenders at least one (1) Business Day in
advance with the Administrative Agent and the Lenders to discuss such Fiscal Quarter’s
results and the financial condition of the Borrower and its Restricted Subsidiaries; and

       (h)    promptly, such additional financial and other information as the
Administrative Agent (acting at the direction of any Lender) may from time to time
reasonably request, including information and documentation reasonably requested by the
Administrative Agent (acting at the direction of any Lender) for purposes of compliance
with applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money laundering laws.

        Section 5.03. Payment of Taxes. Pay, discharge or otherwise satisfy before they
become delinquent, all its Taxes of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings and reserves
or other provisions in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member or the failure to pay would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse Effect.

         Section 5.04. Maintenance of Existence; Compliance. (a) Preserve and keep in
full force and effect its organizational existence (except, in the case of any Subsidiary,
where the failure to do so would not reasonably be expected to result in a Material
Adverse Effect) and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

       Section 5.05. Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear and tear
excepted.

        (b)     Maintain, and cause each Loan Party to maintain, with financially sound
and reputable companies, insurance policies (i) insuring all real and personal property
(including the inventory and equipment) against loss by fire, explosion, theft and such
other casualties as is customary in all material respects and available on commercially
reasonable terms for companies in comparable industries as the Loan Parties and (ii) to
the extent requested by the Administrative Agent (acting at the direction of the Required
Lenders) insuring the Loan Parties, the Administrative Agent and the Lenders against
liability for personal injury or property damage relating to such inventory and equipment,
such policies to be in such form and amounts and having such coverage as is customary in
all material respects and available on commercially reasonable terms for companies in
comparable industries as the Loan Parties.

       (c)     All such insurance shall (i) provide that no cancellation in coverage thereof
shall be effective until at least thirty (30) days after receipt by the Administrative Agent
of written notice thereof, (ii) name the Administrative Agent as insured party or loss


                                             80
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 88 of 416




payee with respect to applicable insurance policies, and (iii) if reasonably requested by
the Administrative Agent, include a breach of warranty clause.

        (d)    If any portion of any Mortgaged Property upon which a Building is located
is at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to which
flood insurance has been made available under the Flood Insurance Laws, then the
Borrower shall, or shall cause each Loan Party to (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative Agent
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent and the Tranche B Lenders, including, without limitation evidence
of annual renewals of such insurance.

         Section 5.06. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities and (b) permit representatives of the
Administrative Agent or any Lender to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time during
normal business hours upon reasonable advance notice and, unless an Event of Default
has occurred and is continuing, no more than once per fiscal year of the Borrower, and to
discuss the affairs, finances, accounts, prospects and condition of the Group Members
(other than Excluded Subsidiaries) with officers and employees of the Group Members
(other than Excluded Subsidiaries) and with their independent certified public
accountants. Notwithstanding anything to the contrary in this Section 5.06, none of the
Group Members will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or other
matter (i) in respect of which disclosure to the Administrative Agent or any Lender (or
their respective representatives) is prohibited by any Requirement of Law or binding
agreement or (ii) that is subject to attorney–client privilege or constitutes attorney work
product.

        Section 5.07. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly for prompt distribution to the Lenders (and, in
any event, within five (5) Business Days of a Responsible Officer having knowledge of
the occurrence thereof):

       (a)     (i) the occurrence of any Default or Event of Default, (ii) the occurrence of
any event of default under any Supply and Offtake Document, (iii) the occurrence of any
event of default under the Additional Financing Facility or any other agreement
evidencing Indebtedness of the Borrower or one or more of its Subsidiaries exceeding
$20,000,000 in aggregate principal amount and (iv) no later than five (5) Business Days
after delivery thereof, copies of any notices delivered pursuant to any Supply and Offtake
Document with respect to any “Default”, “Event of Default”, or “Termination Event” (as



                                             81
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 89 of 416




each such term is defined in the Supply and Offtake Documents) or similar term or event
under a Supply and Offtake Document;

        (b)     the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit, litigation or proceeding, whether at
law or in equity by or before any Governmental Authority, (i) against any Loan Party or
any Subsidiary that would reasonably be expected to result in a Material Adverse Effect
or (ii) with respect to any Loan Document;

      (c)    any litigation or proceeding affecting any Group Member (other than any
Excluded Subsidiary) (i) in which the amount involved is $20,000,000 or more and not
covered by insurance or (ii) in which injunctive or similar relief is sought against such
Group Member;

        (d)     (i) the occurrence of any ERISA Event that alone, or together with any
other ERISA Event, would reasonably be expected to result in liability of the Loan Parties
in an aggregate amount exceeding $1,000,000 or the imposition of a Lien on the assets of
any Loan Party, a written notice specifying the nature thereof, what action any of the
Loan Parties is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the IRS, the U.S. Department of Labor or the PBGC with
respect thereto; and (ii) with reasonable promptness, upon Administrative Agent’s (acting
at the direction of any Lender) reasonable request, copies of: (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by, any of the Loan
Parties with the U.S. Department of Labor with respect to each Pension Plan; (2) all
notices received by any of the Loan Parties from a Multiemployer Plan sponsor
concerning an ERISA Event; and (3) copies of such other documents or governmental
reports or filings relating to any Plan or Pension Plan sponsored by an ERISA Loan Party
as Administrative Agent shall reasonably request; and

      (e)   any development that has had or would reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to this Section 5.07 shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein and stating
what action the relevant Group Member proposes to take with respect thereto.

       Section 5.08. Environmental Laws. (a) Except as would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse Effect,
comply in all material respects with, and exert commercially reasonable efforts to ensure
compliance in all material respects by all tenants and subtenants, if any, with all
applicable Environmental Laws, and obtain and comply in all material respects with and
maintain, and exert commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and all
Environmental Permits applicable to its operations required by applicable Environmental
Laws.




                                             82
         Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 90 of 416




        (b)    Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws, except where
failure to conduct such investigations, studies, sampling and testing and such remedial,
removal and other actions would not reasonably be expected to result in a Material
Adverse Effect, and promptly comply in all material respects with all orders and
directives of all Governmental Authorities regarding Environmental Laws, unless all
measures to challenge such requirements, orders and directives have been timely taken
and the pendency of such measures, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

        Section 5.09. Credit Rating. The Borrower shall use commercially reasonable
efforts to maintain at all times, beginning with the date that is 30 days after the Closing
Date, a credit rating (but not a specific rating) by each of Moody’s and S&P in respect of
the Facility and a corporate credit rating of the Borrower.

        Section 5.10. Additional Collateral, etc. (a) Subject to the terms of the
Intercreditor Agreement and this Section 5.10, with respect to any property acquired after
the Closing Date by any Group Member (other than (x) any property described in
paragraph (b), (c) or (d) below, (y) any property subject to a Lien expressly permitted by
Section 6.02(e), 6.02(j), 6.02(p) or 6.02(q) and (z) property acquired by any Excluded
Subsidiary or Foreign Subsidiary) that is of the same type as that included as Collateral in
the Security Documents and that is intended to be subject to the Lien created by any of
the Security Documents as to which the Administrative Agent, acting in its capacity as
collateral agent on behalf of the Lenders, does not have a perfected Lien, promptly (and
in any event within thirty (30) days after the acquisition thereof (or such longer period of
time not to exceed an addition thirty (30) days as may be permitted by the written consent
of the Administrative Agent) (i) execute and deliver to the Administrative Agent such
amendments to the Security Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the benefit
of the Lenders, a security interest in such property and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, acting in its capacity as collateral agent
on behalf of the Lenders, a perfected first priority security interest in such property,
including the filing of UCC financing statements in such jurisdictions as may be required
by the Security Agreement or by law or as may be reasonably requested by the
Administrative Agent.

       (b)    Subject to the terms of the Intercreditor Agreement and this Section 5.10,
with respect to any interest in Real Property having a fair market value (together with
improvements thereof) of at least $5,000,000 acquired after the Closing Date (or owned
by any Subsidiary that becomes a party to the Security Agreement pursuant to Section
5.10(c)) by any Group Member (other than (x) any such Real Property subject to a Lien
expressly permitted by Section 6.02(e) and (y) Real Property acquired by any Excluded
Subsidiary or Foreign Subsidiary), promptly (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such Real Property, (ii) deliver to the Administrative Agent and the Lenders the
items referred to in Section 4.01(m) and Section 5.11(b) with respect to each such Real



                                             83
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 91 of 416




Property and (iii) if requested by the Administrative Agent, deliver to the Administrative
Agent the items referred to in Section 5.11.

        (c)     Subject to the terms of the Intercreditor Agreement, with respect to any
Subsidiary created or acquired after the Closing Date by any Group Member or any
Subsidiary that ceases to be an Excluded Subsidiary (but other than any such created or
acquired Subsidiary that is an Excluded Subsidiary or Foreign Subsidiary), promptly upon
such creation, acquisition or cessation (i) execute and deliver to the Administrative Agent
a Joinder to the Security Agreement and such amendments to the Security Agreement as
the Administrative Agent deems, in its reasonable discretion, to be necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Subsidiary that is owned by
any Group Member, (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the relevant Group Member, (iii) cause such new
Subsidiary (other than an Excluded Subsidiary or Foreign Subsidiary) (A) to become a
Guarantor and Loan Party under this Agreement, by executing an Assumption
Agreement, substantially in the form of Exhibit K, and to become a party to the Security
Agreement and this Agreement, (B) to take such actions reasonably necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured Parties a
perfected first priority security interest in the Collateral described in the Security
Agreement with respect to such new Subsidiary, including the filing of UCC financing
statements in such jurisdictions as may be required by the Security Agreement or by law
or as may be reasonably requested by the Administrative Agent, (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form of Exhibit
C, with appropriate insertions and attachments and (D) if requested by the Administrative
Agent, the Required Lenders deliver to the Administrative Agent legal opinions relating
to the matters described above, which opinions shall be in form and substance comparable
or analogous to the applicable opinions delivered on the Closing Date and shall be from
counsel reasonably satisfactory to the Administrative Agent.

       (d)     Notwithstanding anything in this Agreement or any Security Document to
the contrary, in no event shall the Collateral include, and no Loan Party or any Subsidiary
shall be required to take any action to create, grant or perfect a security interest in, any
property or assets that constitutes Excluded Property (as defined in the Security
Agreement).

        (e)   Notwithstanding anything in this Section 5.11 to the contrary, each Building
that is an Additional Tranche B Excluded Building (so long as it is an Additional Tranche
B Excluded Building) shall be deemed not to secure any Obligations in respect of the
Tranche B Loans.

        Section 5.11. Mortgages, etc. As soon as available, but in any event within
ninety (90) days after the Closing Date (or such later date as the Administrative Agent
and the Required Lenders determine in their reasonable discretion) with respect to the
Mortgaged Properties owned by the applicable Loan Party on the Closing Date:



                                             84
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 92 of 416




       (a)     the Borrower shall deliver to the Administrative Agent Mortgages with
respect to the Mortgaged Properties owned on the Closing Date, executed and delivered
by a duly authorized officer of the Loan Party thereto and such other documentations
related thereto, as may be reasonably requested by the Administrative Agent or the
Required Lenders;

       (b)     a copy of, or a certificate as to coverage under, and a declaration page
relating to, the insurance policies required by Section 5.05 of this Agreement (except that,
with respect to flood insurance, the Administrative Agent must have received a copy of
the insurance policies) and the applicable provisions of the Security Documents, each of
which shall (1) be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable); (2) name the
Administrative Agent, on behalf of the Secured Parties, as additional insured; (3) in the
case of flood insurance, (x) identify the addresses of each property located in a special
flood hazard area, (y) indicate the applicable flood zone designation, the flood insurance
coverage and the deductible relating thereto and (z) provide that the insurer will give the
Administrative Agent thirty (30) days’ written notice of cancellation or non-renewal and
(4) otherwise be in form and substance satisfactory to the Administrative Agent;

       (c)    the Borrower shall deliver or cause to be delivered to the Administrative
Agent and to the title insurance company issuing the policy referred to in clause (d) below
(the “Title Insurance Company”) maps or plats of an as-built survey of such Mortgaged
Properties certified to the Administrative Agent and the Title Insurance Company in a
manner reasonably satisfactory to them, dated a date satisfactory to the Administrative
Agent and the Title Insurance Company by an independent professional licensed land
surveyor reasonably satisfactory to the Administrative Agent; provided, that the
Administrative Agent hereby acknowledges and agrees that First American Title
Insurance Company is a reasonably satisfactory title insurance company and Ludgate
Engineering Corporation is a reasonably satisfactory licensed land surveyor;

       (d)    the Borrower shall cause the Title Insurance Company to issue to the
Administrative Agent in respect of such Mortgaged Properties a mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such insurance
issued by a nationally recognized title insurance company, insuring the Mortgage referred
to above as a first lien on such Mortgaged Properties (subject to any Lien permitted by
Section 6.02), in an amount reasonably satisfactory to the Borrower and the
Administrative Agent and the Required Lenders, together with such coinsurance,
reinsurance, endorsements and affirmative coverages as the Administrative Agent may
reasonably request and consistent with market practice and otherwise in form and
substance reasonably satisfactory to the Administrative Agent; the Borrower shall provide
the Administrative Agent with evidence satisfactory to it that the Mortgages have
unconditionally been delivered to the Title Company with instructions for recordation or
that such recordation has occurred, together with evidence that all premiums in respect of
such policy, all charges for recording and filing expenses, abstract fees, searches, and all
related expenses have been paid; provided, that any and all of the exceptions and the
matters or documents stated therein set forth on Schedule B of the Mortgagee’s Title
Policy pertaining to any or all of the Mortgaged Properties are agreed to be permitted


                                             85
         Case 19-50282-LSS           Doc 1-2     Filed 08/07/19      Page 93 of 416




exceptions or Liens explicitly permitted to exist on the relevant Mortgaged Property
under Section 6.02 and the relevant Mortgage and any title endorsements as may be
agreed by the Administrative Agent and the Borrower;

         (e)     the Borrower shall cause the Title Insurance Company to provide to the
Administrative Agent a copy of all recorded documents referred to, or listed as exceptions
to title in, the title policy or policies referred to in clause (d) above and a copy of all other
material documents affecting such Mortgaged Properties;

        (f)    the Borrower shall deliver to the Administrative Agent opinions, addressed
to the Administrative Agent of (i) outside counsel or in-house counsel, as to the due
authorization, execution and delivery of the Mortgage referred to above by the applicable
Loan Party, and (ii) local counsel in Pennsylvania, each in form and substance reasonably
satisfactory to the Administrative Agent, subject to customary qualifications, exceptions
and disclaimers, including those pertaining to interest rate hedges; and

        (g)    notwithstanding anything in this Section 5.11 to the contrary, each Building
that is a Specified Tranche B Excluded Building (so long as it is a Specified Tranche B
Excluded Building) shall be deemed not to secure any Obligations in respect of the
Tranche B Loans; provided that if a Specified Tranche B Excluded Building ceases to be
abandoned or if the fair market value of such Building and contents therein at any time is
at least $5,000,000, then (i) the Borrower shall promptly (and in any event within 30 days
thereof) deliver to the Administrative Agent and the Tranche B Lenders the items referred
to in Sections 4.01(m) and 5.11(b) with respect to such Building and (ii) such Building
shall cease to be a Specified Tranche B Excluded Building on the date which is 45 days
after the delivery referred to in the foregoing clause (i).

         Section 5.12. Designation of Excluded Subsidiaries. The Borrower may
designate any Subsidiary acquired or formed after the Closing Date, within thirty (30)
days of the formation or acquisition thereof (or such longer period of time as may be
permitted by the Administrative Agent acting at the direction of the Required Lenders),
as an Excluded Subsidiary by written notice to the Administrative Agent (which written
notice shall be promptly delivered by the Administrative Agent to the Lenders); provided,
that (i) immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing, and (ii) after giving effect to such designation, the
cash or assets contributed by the Loan Parties or any Subsidiary of Borrower that is not
an Excluded Subsidiary to all Excluded Subsidiaries shall not in the aggregate exceed the
amount permitted to be contributed to such Excluded Subsidiary pursuant to Section
6.07(aa), measured, in each case, as of the date of each such designation; provided,
further, that such Excluded Subsidiary may be redesignated by the Borrower as a
“Subsidiary Guarantor” upon ten (10) Business Days (or such shorter period of time as
may be permitted by the Administrative Agent acting at the direction of the Required
Lenders) prior written notice to the Administrative Agent as long as (x) the requirements
of Section 5.10 are satisfied either before or concurrently with it becoming a Guarantor
and (y) the Consolidated Leverage Ratio for the Loan Parties after such redesignation
would be lower than such ratio for the Loan Parties immediately prior to such
redesignation.


                                               86
         Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 94 of 416




       Section 5.13. Anti-Terrorism Laws, Sanctions, Anti-Corruption Laws.

       (a)   The Loan Parties shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with Section 6.15.

       (b)   Comply in all material respects with sanctions administered by OFAC, all
applicable Anti-Terrorism Laws and all applicable Anti-Corruption Laws.

                                    ARTICLE 6
                               NEGATIVE COVENANTS

       The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:

        Section 6.01. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

       (a)    Indebtedness of any Loan Party pursuant to any Loan Document;

      (b)    Indebtedness of the Borrower to any Restricted Subsidiary and of any
Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary;

       (c)     Guarantee Obligations (other than Guarantee Obligations in respect of
borrowed money) incurred in the ordinary course of business by the Borrower or any of
its Restricted Subsidiaries of obligations of the Borrower or any Subsidiary Guarantor;

       (d)    Indebtedness outstanding on the date hereof and listed on Schedule 6.01 and
any refinancings, refundings, renewals or extensions thereof (without increasing, or
shortening the maturity or Weighted Average Life to Maturity of, the principal amount
thereof or making the Borrower or any Restricted Subsidiary (other than a Loan Party) an
obligor thereunder that was not an obligor with respect to such refinanced, refunded,
renewed or extended Indebtedness on the Closing Date);

       (e)    Indebtedness (including, without limitation, Purchase Money Obligations,
any Attributable Indebtedness and Capital Lease Obligations) secured by Liens permitted
by Section 6.02(e), any Indebtedness financing the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets and refinancings or renewals
thereof and in an aggregate principal amount not to exceed $10,000,000 at any one time
outstanding;

      (f)   Indebtedness (including any guaranty thereof by any Loan Party) under the
Supply and Offtake Documents;

       (g)      Indebtedness incurred in connection with EB-5 Financings so long as the
principal amount thereof outstanding at any time shall not exceed $125,000,000; provided
that the first $75,000,000 of such Indebtedness incurred shall be used to indefeasibly


                                            87
         Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 95 of 416




repay, prepay, repurchase, redeem, acquire or retire for value any Indebtedness (other
than Indebtedness among Borrower and/or one or more of its Subsidiaries) permitted to
be incurred hereunder (and, to the extent such Indebtedness is revolving Indebtedness, to
permanently and simultaneously reduce the commitments relating thereto);

       (h)    Indebtedness (including any guaranty thereof by any Loan Party) under the
Additional Financing Agreement and any refinancings, refundings, renewals or
extensions thereof (without increasing, or shortening the maturity or Weighted Average
Life to Maturity of, the principal amount thereof or making the Borrower or any
Restricted Subsidiary (other than a Loan Party) an obligor thereunder that was not an
obligor with respect to such refinanced, refunded, renewed or extended Indebtedness on
the Closing Date);

        (i)   (i) Indebtedness representing deferred compensation or stock-based
compensation to directors, officers, employees, consultants or independent contractors of
PES Inc., the Borrower and its Restricted Subsidiaries and (ii) Indebtedness consisting of
obligations of PES Inc., the Borrower and its Restricted Subsidiaries under deferred
compensation to their directors, officers, employees, consultants or independent
contractors or other similar arrangements incurred by such Persons in connection with
Permitted Acquisitions or any other Investment expressly permitted under Section 6.07;

        (j)   Indebtedness in respect of indemnification, purchase price adjustments or
other similar obligations incurred by the Borrower or any Restricted Subsidiary in a
Permitted Acquisition or Disposition under agreements which provide for
indemnification, the adjustment of the purchase price or for similar adjustments;

      (k)    Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred consideration (e.g., earn-outs, indemnifications, incentive non-
competes and other contingent obligations) or other similar arrangements incurred by
such Person in connection with any Permitted Acquisition or other Investment permitted
under Section 6.07;

         (l)    Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is merged or consolidated with or
into the Borrower or a Restricted Subsidiary) or Indebtedness attaching to assets that are
acquired by the Borrower or any Restricted Subsidiary (including any Indebtedness
assumed by the Borrower or any Restricted Subsidiary in connection with any acquisition
of any assets or Person), in each case after the Closing Date as the result of a Permitted
Acquisition or other Investment permitted by Section 6.07 and any refinancings,
refundings, renewals or extensions thereof (without increasing, or shortening the maturity
or Weighted Average Life to Maturity of, the principal amount thereof or making the
Borrower or any Restricted Subsidiary (other than a Loan Party) an obligor thereunder
that was not an obligor with respect to such refinanced, refunded, renewed or extended
Indebtedness); provided that (i) such Indebtedness is not incurred in contemplation of
such acquisition and (ii) such Indebtedness shall not exceed $50,000,000 at any one time
outstanding;



                                             88
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 96 of 416




      (m)     Indebtedness in respect of netting services, overdraft protections, credit card
programs, automatic clearinghouse arrangements and similar arrangements in each case in
connection with deposit accounts and Indebtedness arising from the honoring of a bank or
other financial institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

       (n)    Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary course of
business (including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims);

       (o)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the Borrower
or any Restricted Subsidiary;

       (p)    Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the ordinary
course of business;

       (q)    Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit issued in the ordinary course of business
(including with respect to customer deposits of advance payments received);

        (r)   (i) unsecured Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such obligations are
incurred in connection with open accounts extended by suppliers on customary trade
terms in the ordinary course of business and not in connection with the borrowing of
money and (ii) unsecured Indebtedness in respect of intercompany obligations of the
Borrower or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of business and
not in connection with the borrowing of money;

       (s)    unsecured Indebtedness and Subordinated Indebtedness of any Loan Party
in an aggregate amount, for all Indebtedness under this clause (s), not to exceed
$10,000,000;

       (t)    Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance the purchase
or redemption of Capital Stock of the Borrower (or any of its direct or indirect parent
companies) (solely to the extent the proceeds of such Indebtedness are ultimately
contributed to the Loan Parties) in an aggregate principal amount not to exceed
$5,000,000

      (u)    Indebtedness incurred in connection with Environmental and Necessary
Capex in an amount not to exceed $100,000,000 in the aggregate;


                                             89
         Case 19-50282-LSS           Doc 1-2     Filed 08/07/19      Page 97 of 416




       (v)    Indebtedness in respect of letter of credit facilities for the purposes set forth
in Section 6.02(dd)(A) in an aggregate amount not to exceed $50,000,000 at any time
outstanding;

      (w)      Indebtedness of any Loan Party so long as any recourse against such Loan
Party and any of such Loan Party’s assets in respect of such Indebtedness is expressly
limited to the Capital Stock of an Excluded Subsidiary or Joint Venture (on which a Lien
was permitted to be granted pursuant to Section 6.02(z));

       (x)     Indebtedness of any Loan Party in respect of a deferred compensation plan
that provides bonus payouts to employees of any Loan Party, PES Inc. or any other direct
or indirect parent company of the Borrower over a defined period based on a percentage
of the bonus paid in any given year;

       (y)    additional Indebtedness of the Borrower or any other Loan Party that does
not have a maturity or Weighted Average Life to Maturity shorter than the Loans, if at the
time of incurrence of such Indebtedness, the Consolidated Leverage Ratio of the
Borrower and its Restricted Subsidiaries as of the last day of the period of four
consecutive Fiscal Quarters ended immediately prior to such incurrence (and calculated
on a pro forma basis giving effect to the incurrence of such Indebtedness on the first day
of such period) shall be less than 3.00:1.00, and, without limiting any of the forgoing, any
refinancings, refundings, renewals, replacement, waivers, amendments, amendments and
restatements or extensions thereof (without increasing, or shortening the maturity or
Weighted Average Life to Maturity of, the principal amount thereof or making the
Borrower or any Restricted Subsidiary (other than a Loan Party) an obligor thereunder
that was not an obligor with respect to such refinanced, refunded, renewed or extended
Indebtedness); and

        (z)     Indebtedness (other than Indebtedness of the type set forth in clauses (a),
(c), or to the extent relating to Indebtedness of the type set forth in such clauses (a) or (c),
clause (h), in each case of the definition of Indebtedness) consisting of contractual
obligations under the Point Breeze Site Lease Agreement.

         Section 6.02. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except the following:

        (a)   Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto are
maintained on the books of the Borrower or its Restricted Subsidiaries, as the case may
be, in conformity with GAAP;

       (b)     carriers’, warehousemen’s, mechanics’, materialmen’s, landlord's,
workmen's, suppliers', repairmen’s or other like Liens arising in the ordinary course of
business that (i) do not in the aggregate materially detract from the value of the operation
of the business of the Group Members, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Group Members, taken as a whole,




                                               90
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 98 of 416




(ii) are not overdue for a period of more than thirty (30) days or (iii) that are being
contested in good faith by appropriate proceedings;

        (c)     Liens incurred in the ordinary course of business (i) in connection with
workers’ compensation, unemployment insurance and other social security legislation,
(ii) securing liability for reimbursement or indemnification obligations of insurance
carriers providing property, casualty or liability insurance to the Borrower or any of its
Restricted Subsidiaries or under self-insurance arrangements in respect of such
obligations or (iii) securing obligations in respect of letters of credit that have been posted
by the Borrower or any of its Restricted Subsidiaries to support the payment of items set
forth in clauses (i) and (ii);

       (d)    Liens to secure the performance of tenders, statutory obligations, bids, trade
contracts, governmental contracts, leases and other contracts (other than Indebtedness for
borrowed money), statutory obligations (other than any such obligation imposed pursuant
to Section 430(k) of the Code or 303(k) of ERISA), surety, stay and appeal bonds,
performance and return-of-money bonds, performance and completion guarantees and
other obligations of a like nature (including (i) those to secure health, safety and
environmental obligations, (ii) those required or requested by any Governmental
Authority and (iii) letters of credit issued in lieu of any such bonds or to support the
issuance thereof) incurred in the ordinary course of business;

        (e)    Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Sections 6.01(e) and 6.01(u), in each case, to finance the acquisition
of fixed or capital assets (provided that (i) such Liens shall be created no later than 180
days after the acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
proceeds therefrom, (iii) the amount of Indebtedness secured thereby is not increased and
(iv) in the case of clause (u), such Liens, if on Collateral, shall be subject to an
intercreditor agreement reasonably satisfactory to the Borrower, the Administrative Agent
and the Required Lenders;

         (f)   Liens in existence on the date hereof listed on Schedule 6.02 and any Lien
granted as a replacement or substitute thereof, provided that no such Lien is spread to
cover any additional property after the Closing Date (other than after-acquired property
that is affixed or incorporated into the property encumbered by such Lien on the Closing
Date) and that the amount of Indebtedness secured thereby is not increased;

       (g)    easements, rights-of-way, restrictions (including zoning restrictions and
other similar permits), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances, in each case existing on the Closing Date or as are incurred in
the ordinary course of business and all other non-material exceptions to title that, in the
aggregate, are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries;




                                              91
         Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 99 of 416




       (h)    (i) any conditions to the Real Property shown on a current survey of the
property which has been delivered to the Administrative Agent other than encroachments
on such Real Property that materially detract from the value of the property subject
thereto or materially and adversely interfere with the ordinary conduct of the business of
the Loan Parties (unless otherwise permitted by applicable law) and (ii) all of the
exceptions and the matters or documents stated therein set forth on Schedule B of the
Mortgagee’s Title Policy pertaining to any or all of the Mortgaged Properties;

       (i)    Liens created pursuant to the Security Documents;

        (j)    any interest or title of a lessor under any lease entered into by the Borrower
or any Restricted Subsidiary (i) in the ordinary course of its business and covering only
the assets so leased or (ii) pursuant to Section 6.09;

     (k)    Liens on Collateral securing obligations under the Supply and Offtake
Documents; provided, that such Liens are at all times subject to the Intercreditor
Agreement as “Supply and Offtake Obligations”;

       (l)    Liens on SOA Separate Assets and Collateral;

      (m)     Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.01(h) and in respect of which the Borrower or such
Restricted Subsidiary is contesting such Lien in good faith by appropriate proceedings for
which adequate reserves have been established, which proceedings (or orders entered in
connection with such proceedings) have the effect of preventing the forfeiture or sale of
the property subject to any such Lien;

        (n)    Liens (i) on cash or Cash Equivalents advanced in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Section 6.07 to be applied
against the purchase price for such Investment or (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 6.04, in each case solely
to the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

       (o)     Liens existing on property at the time of its acquisition or existing on the
property of any Person that becomes a Restricted Subsidiary after the date hereof and any
modifications, replacements, renewals or extensions thereof; provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) (A) in the case of Liens securing purchase money Indebtedness
or Capital Lease Obligations or any replacement, renewal, extension or refinancing
thereof, such Lien does not extend to or cover any other assets or property (other than the
proceeds or products thereof and after-acquired property subjected to a Lien pursuant to
terms existing at the time of such acquisition or such Person becomes a Restricted
Subsidiary, it being understood that such requirement shall not be permitted to apply to
any property to which such requirement would not have applied but for such acquisition
or such Person becoming a Restricted Subsidiary); provided that individual financings
otherwise permitted to be secured hereunder provided by one Person (or its affiliates) may



                                             92
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 100 of 416




be cross collateralized to other such financings provided by such Person (or its affiliates)
otherwise permitted to be secured hereunder and (B) in the case of Liens securing
Indebtedness other than purchase money Indebtedness or Capital Lease Obligations or
any replacement, renewal, extension or refinancing thereof, such Liens do not extend to
the property of any Person other than such Person and the Person acquired or formed to
make such acquisition and (iii) the Indebtedness secured thereby (or, as applicable, any
modifications, replacements, renewals or extensions thereof) is permitted under Section
6.01;

       (p)     Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law), filings regarding consignment of goods or leases
entered into by Borrower or any Restricted Subsidiary, any Sale and Leaseback
Transaction permitted pursuant to this Article 6 or the NGL Installment Purchase
Agreement;

       (q)     any interest or title of a lessor, sublessor, licensee, sublicensee, licensor or
sublicensor under any lease, sublease, license or sublicense agreement or secured by a
lessor’s, sublessor’s, licensee’s, sublicensee’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense (including software and other technology
licenses), in each case as permitted by this Agreement;

       (r)    Liens deemed to exist in connection with Investments permitted under
Section 6.07;

       (s)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related inventory and
proceeds thereof;

       (t)   Liens that are contractual rights of set-off relating to purchase orders and
other agreements entered into with customers, in the ordinary course of business;

       (u)    Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit or banker’s
acceptances issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;

       (v)     any and all leases, easements, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements, access
agreements and any other similar or related agreements, liens and encumbrances
(including all amendments, extensions, replacements, renewals, modifications and/or
guarantees thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real Property or
other property of the Loan Parties, of the properties from any Loan Party to any Affiliate
or Subsidiary or to any third party, in any case, granted by such Loan Party (any of the
foregoing, a “Lease”), if the following requirements are met: (i) no Event of Default has
occurred and is continuing, (ii) the property rights granted under such Lease are not
necessary for the business and operations of the Refinery or the North Yard Terminal, (iii)



                                               93
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 101 of 416




such Lease will not cause at any time any material discontinuation or disruption of the
business or operations conducted at the Refinery, (iv) such Lease will not interfere in any
material respect with the Borrower’s or any other Loan Party’s performance of and
compliance with its obligations hereunder or under the Supply and Offtake Documents
and (v) the members of the Borrower’s management have determined that such Loan
Party’s entry into such Lease is reasonably expected to provide a financial benefit to such
Loan Party and is in the best interest of such Loan Party; and (vi) such Loan Party has
delivered to the Administrative Agent a certificate certifying as to (i) through (vi) above;

      (w)    Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into by any company in the ordinary course of
business;

      (x)     Liens on Additional Financing Collateral securing Indebtedness incurred
pursuant to Section 6.01(h);

       (y)   Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods in the
ordinary course of business;

       (z)    Liens on Capital Stock of an Excluded Subsidiary or Joint Venture;

     (aa)    Liens on assets constituting or related to Environmental and Necessary
Capex securing Indebtedness permitted by Section 6.01(u);

      (bb)    such easements, licenses and access rights granted to SXL (as defined in the
Contribution Agreement) to the extent required for the operation and maintenance of
assets of SXL which are located at, under or on the Refinery Real Property (as defined in
the Contribution Agreement) as of the Closing Date, on the express condition that the
exercise of such access, license or easement rights (x) not interfere with the operation of
the Refinery and (y) would reasonably not give rise to a Material Adverse Effect;

      (cc)     Liens incurred in the ordinary course of business of any Loan Party with
respect to obligations that do not in the aggregate exceed $3,000,000 at any time
outstanding, so long as such Liens, to the extent covering any Collateral, are junior to the
Liens granted pursuant to the Security Documents;

     (dd)    Liens on cash collateral accounts in an aggregate amount not to exceed
$50,000,000 at any time outstanding securing obligations in connection with (A) any
Governmental Authority, (B) any Swap Agreement, or (C) any letter of credit facilities
permitted pursuant to Section 6.01(v);

       (ee)    bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more deposit, securities and/or
other similar accounts maintained by any Loan Party, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are maintained,
(i) securing fees, charge-backs and other similar obligations and (ii) securing amounts
owing to such bank with respect to credit card programs, cash management and operating


                                             94
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 102 of 416




account arrangements, including those involving pooled accounts and netting
arrangements;

       (ff)   Liens not otherwise permitted by this Section 6.02 so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor (ii) the
aggregate fair market value (determined as of the date such Lien is incurred) of the assets
subject thereto exceeds (as to the Borrower and all Restricted Subsidiaries) $20,000,000
at any one time;

     (gg)     [reserved];

      (hh)    Liens on property that does not constitute Collateral securing Indebtedness
incurred with respect to Swap Agreements, including for the avoidance of doubt Liens on
commodity accounts with future commission merchants; and

       (ii)   Liens in connection with EB-5 Financings on the assets financed by such
EB-5 Financing, and to the extent such Liens are on Collateral, or such Liens are in
accordance with clause (b) of the definition of EB-5 Financing and are subject to the EB-
5 Intercreditor Agreement.

        Section 6.03. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or business, except that:

       (a)     any Restricted Subsidiary of the Borrower may be merged or consolidated
with or into (x) the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or (y) any Subsidiary Guarantor (provided that the Subsidiary
Guarantor shall be the continuing or surviving corporation);

       (b)   any Excluded Subsidiary of the Borrower may be merged or consolidated
with any Person or Dispose of any or all of its assets;

       (c)    [reserved];

       (d)    any Investment expressly permitted by Section 6.07 may be structured as a
merger, consolidation or amalgamation so long as (x) if the Borrower is party to such
Investment, the Borrower is the surviving Person in such merger, consolidation or
amalgamation and (y) if a Subsidiary Guarantor is party to such merger, consolidation or
amalgamation, either (i) the surviving Person in such merger, consolidation or
amalgamation shall be a Loan Party or (ii) sufficient capacity to make an Investment
under Section 6.07 in a Person that is not a Loan Party shall exist to accommodate the
surviving Person in such merger, consolidation or amalgamation;

       (e)    any Disposition expressly permitted by Section 6.04; and

       (f)    any Guarantor may dissolve, liquidate or wind up its affairs at any time;
provided, that such dissolution, liquidation or winding up, as applicable, is not reasonably
expected to have a Material Adverse Effect.


                                              95
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 103 of 416




        Section 6.04. Disposition of Property . Consummate any Disposition of any
assets in excess of $500,000, except:

        (a)     the Disposition of used, surplus, damaged, obsolete, worn out or other
immaterial property in the ordinary course of business, including Intellectual Property
that is, in the reasonable judgment of the Borrower, no longer commercially desirable to
maintain or useful in the conduct of business taken as a whole;

       (b)    the sale of inventory or SOA Separate Assets and Collateral in the ordinary
course of business;

      (c)    the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

       (d)    the Disposition of property that is vacant and not required for ingress or
egress for operation of the Refinery; provided that such Disposition shall be for fair
market value and at least 75% of the consideration for such Disposition shall consist of
cash or Cash Equivalents;

       (e)   any issuance or sale of Capital Stock of, or Indebtedness or other securities
of, an Excluded Subsidiary;

       (f)      (i) Dispositions permitted by Section 6.03 (other than clause (d) or (e)
thereof), (ii) Investments that would otherwise constitute Dispositions permitted by
Section 6.07 (other than clause (g) thereof), (iii) Restricted Payments permitted by
Section 6.05, (iv) Liens permitted by Section 6.02, and (v) Dispositions permitted by
Section 6.09;

      (g)    Dispositions of cash and Cash Equivalents in the ordinary course of
business consistent with past practice;

       (h)    leases, subleases, licenses or sublicenses, in each case in the ordinary course
of business consistent with past practice and which do not materially interfere with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, and any other
similar agreements permitted under Section 6.02(v) or 6.02(bb);

        (i)   sales, Dispositions or contributions of property (i) between Loan Parties,
(ii) between Restricted Subsidiaries that are not Loan Parties or (iii) by Restricted
Subsidiaries that are not Loan Parties to the Loan Parties;

      (j)   transfers of property subject to Recovery Events upon receipt of the Net
Cash Proceeds of such Recovery Event;

       (k)    the unwinding of Swap Agreements permitted hereunder;

       (l)   transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or agency that
has condemned the same (whether by deed in lieu of condemnation or otherwise), and


                                             96
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 104 of 416




transfers of property arising from foreclosure or similar action or that have been subject to
a casualty to the respective insurer of such Real Property as part of an insurance
settlement;

        (m) transactions under the Supply and Offtake Documents;

        (n) Dispositions of property for fair market value to the extent that (i) such
 property is exchanged for credit against the purchase price of similar replacement
 property that is promptly purchased or (ii) the proceeds of such disposition are promptly
 applied to the purchase price of such replacement property (which replacement property
 is actually promptly purchased);

         (o) Dispositions of Investments in Joint Ventures to the extent required by, or
 made pursuant to customary buy/sell arrangements between, the Joint Venture parties
 set forth in Joint Venture arrangements and similar binding arrangements;

        (p) Dispositions of accounts receivable or notes receivables in the ordinary
 course of business in connection with the collection or compromise thereof solely to the
 extent not constituting Collateral;

         (q) the Disposition of other property for fair market value if (i) at least 75% of
 the consideration for such Disposition shall consist of cash or Cash Equivalents and (ii)
 the fair market value of the property subject to such Disposition shall not exceed
 $25,000,000 in any fiscal year of the Borrower (which amount, if not used in any fiscal
 year, may be carried forward to the next succeeding fiscal year);

        (r) any Disposition or series of related Dispositions that Disposes of (A) assets
 constituting Collateral that do not have a fair market value in excess of $2,000,000 and
 (B) assets not constituting Collateral that do not have a fair market value in excess of
 $5,000,000;

        (s) a Disposition of the North Yard or the West Yard to Sunoco, Inc. in each
 case in accordance with Section 11.10 of the Contribution Agreement as in effect on the
 Closing Date; and

         (t) Dispositions pursuant to any Platinum Sale and Leaseback Transaction.

        Section 6.05. Restricted Payments . Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any Capital
Stock of the Borrower or any of its Restricted Subsidiaries, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Borrower or any of its Restricted
Subsidiaries (collectively, “Restricted Payments”), except:any Subsidiary may make
Restricted Payments to the Borrower or any Subsidiary Guarantor;

       (b)    the Borrower may make Restricted Payments (i) if the Borrower shall have
delivered audited financial statements for the fiscal year ending on December 31, 2018


                                             97
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 105 of 416




pursuant to Section 5.01(a), (ii) the Consolidated Leverage Ratio for the four consecutive
Fiscal Quarters of the Borrower ending immediately prior to the declaration of a
Restricted Payment pursuant to this Section 6.05(b) is not more than 3.0:1.0 and (iii) no
Default or Event of Default shall have occurred and be continuing;

       (c)     the Borrower or any Restricted Subsidiary may make Permitted Tax
Distributions;

       (d)     the Borrower or any Restricted Subsidiary may pay any dividend or
consummate any irrevocable redemption of Disqualified Capital Stock within sixty (60)
days after the date of declaration thereof if on the date of declaration such Restricted
Payment would have otherwise been permitted by this Section 6.05;

         (e)   the Borrower or any Restricted Subsidiary may make any Restricted
Payment in exchange for, or out of, or with the Net Cash Proceeds (i) of the substantially
concurrent sale of Capital Stock (other than Disqualified Capital Stock) of the Borrower
or (ii) from the substantially concurrent contribution of common equity capital to the
Borrower, to the extent, in each case, that such Net Cash Proceeds are not applied to any
other use;

        (f)     the Borrower or any Restricted Subsidiary may (i) (x) so long as no Default
or Event of Default shall have occurred and be continuing, repurchase, redeem or
otherwise acquire or retire for value any Capital Stock of the Borrower or any Restricted
Subsidiary or (y) make Restricted Payments to PES Ultimate Holdings, LLC to permit
such Person to repurchase or redeem such parent company’s Capital Stock (other than
Disqualified Capital Stock) held by any current or former officer, director or employee of
the Borrower or any of its Subsidiaries (or their transferees, estates or beneficiaries under
their estates) pursuant to any equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement or compensation plan or upon their death,
disability, retirement, severance, resignation or termination of employment or service;
provided that the aggregate cash consideration paid for all such repurchased, redeemed,
acquired or retired equity interests shall not exceed, in any fiscal year of the Borrower (A)
$10,000,000 (and up to 50% of such $10,000,000 not used in any fiscal year of the
Borrower may be carried forward to the next succeeding (but no other) fiscal year) plus
(B) the cash proceeds from the sale of Capital Stock that is not Disqualified Capital Stock
of the Borrower or any Restricted Subsidiary, in each case, to members of management,
directors or consultants of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies that occurred after the date hereof; plus (C) the cash proceeds
of key man life insurance policies received by the Borrower after the date hereof; and (ii)
cancel Indebtedness owing to the Borrower or any Restricted Subsidiary from any current
or former officer, director or employee (or any permitted transferees thereof) of the
Borrower or any Restricted Subsidiary (or any direct or indirect parent company thereof),
in connection with a repurchase of Capital Stock of the Borrower (or any direct or indirect
parent company thereof) from such Persons;




                                             98
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 106 of 416




       (g)    the Borrower or any Restricted Subsidiary may repurchase Capital Stock
deemed to occur upon the exercise of stock options to the extent such Capital Stock
represents a portion of the exercise of such stock options;

       (h)    so long as no Default or Event of Default has occurred and is continuing,
the Borrower or any Restricted Subsidiary may declare and pay regularly scheduled or
accrued dividends to holders of any class or series of Disqualified Capital Stock of the
Borrower issued on or after the date hereof so long as, at the time of issuance of such
Disqualified Capital Stock, the Consolidated Leverage Ratio for the four consecutive
Fiscal Quarters of the Borrower then ended is not higher than 3.0:1.0;

       (i)    so long as no Default or Event of Default has occurred and is continuing,
the Borrower or any Restricted Subsidiary may pay cash, dividends, distributions,
advances or other Restricted Payments to allow the payment of cash in lieu of the
issuance of fractional shares upon (i) the exercise of options or warrants or (ii) the
conversion or exchange of capital stock of any such person;

        (j)   so long as no Default or Event of Default has occurred and is continuing,
Borrower or any Restricted Subsidiary may repurchase, redeem, defease, acquire or retire
for value any Indebtedness of a Loan Party that is contractually subordinated to the
Obligations with the Net Cash Proceeds from a substantially concurrent incurrence of
Indebtedness of a Loan Party contractually subordinated to the Obligations to the extent
permitted hereunder;

       (k)     any Group Member may make Restricted Payments (i) to the extent actually
used by any direct or indirect parent company of the Borrower to pay franchise Taxes and
other fees required to maintain the legal existence of the direct or indirect parent
company, and (ii) payments by the Borrower to or on behalf of such direct or indirect
parent company in an amount sufficient to pay out-of- pocket legal, accounting and filing
costs and other expenses in the nature of overhead in the ordinary course of business of
such direct or indirect parent company in an aggregate amount not to exceed $5,000,000
in any fiscal year of the Borrower;

      (l)     conveyance, transfer or assignment of the North Yard and the West Yard to
Sunoco, Inc., in each case in accordance with Section 11.10 of the Contribution
Agreement as in effect on the Closing Date;

      (m)     the Borrower or any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in the Capital Stock (other than
Disqualified Capital Stock) (on a ratable basis to the holders of such Capital Stock, in the
case of such dividends and distributions declared and made by Subsidiaries) of such
Person;

       (n)    Restricted Payments may be paid to any direct or indirect parent company
of the Borrower in connection with customary salary, bonus and other benefits (including
retirement, health, stock option and other benefit plans) and indemnification arrangements
payable to officers, directors, employees or consultants of such direct or indirect parent



                                             99
        Case 19-50282-LSS           Doc 1-2     Filed 08/07/19      Page 107 of 416




company (and such parent’s Subsidiaries) of the Borrower to the extent such salaries,
bonuses and other benefits are attributable to such officers’, employees’ or consultants’
services provided to the Borrower and its Restricted Subsidiaries;

       (o)    the Borrower or any Restricted Subsidiary may apply the proceeds of
Indebtedness incurred pursuant to Section 6.01(g) to repay, prepay, repurchase, redeem,
defease, acquire or retire for value any Indebtedness of a Loan Party (provided that if the
Indebtedness so repaid, prepaid, repurchased, redeemed, defeased, acquired or retired is
Indebtedness hereunder, it is applied to all Loans ratably in accordance with the aggregate
principal amounts of the Loans then outstanding); and

      (p)     so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make additional Restricted Payments in
amounts up to $50,000,000 during the term of this Agreement;

provided that no Restricted Payment may be made, except for Restricted Payments
described in clauses (a), (c), (d) (in clause (d), solely to the extent effectuating a
Restricted Payment being made pursuant to Section 6.05(a), (c), (g), (i), or (k)), (e), (g),
(i), (j), (k), (l), (m), (n), and (o) of this Section 6.05 (as each such clause is in effect on
the Closing Date), until the Discharge of the Tranche B Loans.

        Section 6.06. Lines of Business. Enter into any business, either directly or
through any Restricted Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are reasonably related
or ancillary thereto or are complementary businesses (including related, complementary,
synergistic or ancillary technologies).

        Section 6.07. Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a business unit of,
or make any other investment in, any Person (all of the foregoing, “Investments”),
except the Borrower may make:

       (a)    investments in Cash Equivalents;

       (b)    Guarantee Obligations permitted by Section 6.01(c); provided that this
clause Section 6.07(b) shall not permit such Guarantee Obligations to the extent made by
Borrower or a Subsidiary Guarantor in respect of the obligations of a Subsidiary that is
not a Loan Party;

       (c)     loans and advances (i) to directors, employees and officers of the Borrower
or any of its Restricted Subsidiaries or (ii) to Persons, including employees of PES Inc. or
any other direct or indirect parent company of the Borrower, who are engaged in the
management or operations of the Borrower or any of its Restricted Subsidiaries and (iii)
for bona fide business purposes or to purchase (among other things) or pay taxes related
to, Capital Stock of PES Inc. or any other direct or indirect parent company of the
Borrower, in an aggregate amount, for all loans and advances made under this Section
6.07(a), not to exceed $2,000,000 at any one time outstanding;


                                              100
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 108 of 416




       (d)     Investments in assets useful in the business of the Borrower or any of its
Restricted Subsidiaries made by the Borrower or any of its Restricted Subsidiaries with
the proceeds of any Reinvestment Deferred Amount; provided that, for the avoidance of
doubt, this clause (d) shall not permit Investments in Subsidiaries that are not Guarantors;

      (e)     intercompany Investments by the Borrower or any of its Restricted
Subsidiaries in the Borrower or any Person that, prior to such investment, is a Subsidiary
Guarantor and investments by any Restricted Subsidiary that is not a Subsidiary
Guarantor into any other Restricted Subsidiary that is not a Subsidiary Guarantor;

        (f)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the ordinary course
of business (including advances made to distributors), Investments received in satisfaction
or partial satisfaction thereof from financially troubled account debtors, and Investments
consisting of prepayments to suppliers in the ordinary course of business;

       (g)     to the extent constituting Investments, transactions expressly permitted
under Sections 6.01 (other than 6.01(a), (d), (k) or (l)), Section 6.02, 6.03 (other than
6.03(c), (d) or (e)), 6.04 (other than 6.04(e) or (f)) (including the receipt of noncash
consideration for the Dispositions of assets permitted thereunder) and Section 6.05;

        (h)    Investments (i) existing on the date hereof and/or on the Closing Date that
are set forth on Schedule 6.07, (ii) existing on the Closing Date of the Borrower or any
Restricted Subsidiary in the Borrower or any Restricted Subsidiary and (iii) in the case of
each of clauses (i) and (ii), any modification, replacement, renewal or extension thereof;
provided no such modification, replacement, renewal or extension shall increase the
amount of Investments then permitted under this Section 6.07(h) as otherwise permitted
by this Section 6.07;

       (i)    Investments in Swap Agreements permitted under Section 6.10;

       (j)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 6.04;

       (k)     (i) any acquisition or other Investments made solely with the Net Cash
Proceeds of any substantially concurrent issuance of Capital Stock of the Borrower (other
than Disqualified Capital Stock) that is not applied to any other use or (ii) the purchase or
other acquisition of all or substantially all of the property and assets or business of, any
Person or of assets constituting a business unit, a line of business or division of such
Person, or more than 50% of the Capital Stock in a Person that, upon the consummation
thereof, will be a Restricted Subsidiary (including as a result of a merger or consolidation)
(each, a “Permitted Acquisition”); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 6.07(k)(ii):

                         (A) each applicable Loan Party and any such newly created or
                acquired Restricted Subsidiary shall have complied with the requirements
                of Section 5.10 or made arrangements reasonably satisfactory to the



                                             101
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 109 of 416




                Administrative Agent for such compliance after the effectiveness of such
                Permitted Acquisition, as applicable;

                         (B) immediately after giving effect to any such purchase or
                other acquisition and any incurrence of Indebtedness in connection
                therewith, no Event of Default shall have occurred and be continuing;

                          (C) any Person or assets or division acquired in accordance
                herewith shall be in the same business or lines of business or reasonably
                related, ancillary or complementary businesses (including related,
                complementary, synergistic or ancillary technologies) in which the
                Borrower and/or its Restricted Subsidiaries are permitted to be engaged;
                and

                         (D) to the extent such acquisition or purchase constitutes an
                acquisition of property, assets or a business, such property, assets or
                business shall be acquired or purchased by a Loan Party and to the extent
                a purchase or acquisition of Capital Stock, the Person whose Capital
                Stock is acquired or purchased shall become a Loan Party; provided that
                such an acquisition or purchase by a Loan Party of the Capital Stock of a
                Person that does not become a Loan Party may be made to the extent the
                portion of the acquisition consideration attributable to such Person is
                permitted to be made as an Investment pursuant to either clause (z) or
                clause (aa) of this Section 6.07.

        (l)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

      (m)      Investments (including debt obligations and Capital Stock) received in
connection with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business and upon the foreclosure with respect to any
secured Investment or other transfer of title with respect to any secured Investment;

       (n)    the licensing, sublicensing or contribution of intellectual property rights
pursuant to joint marketing arrangements with Persons other than the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

      (o)     loans or advances made to distributors in the ordinary course of business
and consistent with past practice;

       (p)    Investments of a Person that is acquired and is not designated an Excluded
Subsidiary or of a company merged or amalgamated or consolidated into any Restricted
Subsidiary, in each case after the Closing Date and in accordance with this Section 6.07
and/or Section 6.04, as applicable, to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;


                                            102
        Case 19-50282-LSS          Doc 1-2    Filed 08/07/19      Page 110 of 416




       (q)    any Investments in a Restricted Subsidiary that is not a Loan Party or in a
Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Subsidiary or Joint Venture, in each case, to the extent such dividend or distribution has
not been applied to any other use;

       (r)    the forgiveness or conversion to Capital Stock of the Borrower (other than
Disqualified Capital Stock) of any Indebtedness owed to a Loan Party and permitted by
Section 6.01;

       (s)    advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees, consultants or
independent contractors, in each case in the ordinary course of business;

        (t)    to the extent constituting additional Restricted Subsidiaries of the Borrower
established or created in compliance with the requirements of Section 5.10, if applicable;
provided that to the extent any such new Restricted Subsidiary is created solely for the
purpose of consummating a transaction pursuant to an acquisition permitted by this
Section 6.07, and such new Restricted Subsidiary at no time holds any assets or liabilities
other than any merger consideration contributed to it contemporaneously with the closing
of such transaction, such new Restricted Subsidiary shall not be required to take the
actions set forth in Section 5.10, as applicable, until the respective acquisition is
consummated (at which time the surviving or transferee entity of the respective
transaction and its Restricted Subsidiaries shall be required to so comply in accordance
with the provisions thereof);

       (u)    Guarantee Obligations of the Borrower or any Restricted Subsidiary of
leases entered into in the ordinary course of business;

       (v)    Investments to the extent that payment for such Investments is made with
Capital Stock (other than Disqualified Capital Stock) of the Borrower (or any direct or
indirect parent of the Borrower);

       (w)    Investments in connection with any lease, utility and other similar deposits
in the ordinary course of business;

       (x)     Capital Expenditures made by the Borrower or any Restricted Subsidiary on
behalf of itself, the Borrower or any other Loan Party;

        (y)    Capital Expenditures from: (i) proceeds of insurance settlements,
condemnation awards and other settlements in respect of lost, destroyed, damaged or
condemned assets, equipment or other property to the extent such expenditures are made
to replace or repair such lost, destroyed, damaged or condemned assets, equipment or
other property or otherwise to acquire, maintain, develop, construct, improve, upgrade or
repair assets or properties useful in the business of the Borrower or any Guarantor,
(ii) any portion of such expenditures attributable solely to acquisitions of property, plant
and equipment in Permitted Acquisitions, and (iii) any leases that as of the date hereof



                                             103
        Case 19-50282-LSS          Doc 1-2    Filed 08/07/19      Page 111 of 416




qualify as operating leases under GAAP (whether or not such leases are required to be
accounted for as capital leases under GAAP after the date hereof);

       (z)    the Borrower may make Investments (1) if the Borrower shall have
delivered audited financial statements for the fiscal year ending on December 31, 2018
pursuant to Section 5.01(a), (2) the Consolidated Leverage Ratio for the four consecutive
Fiscal Quarters of the Borrower ending immediately prior to the making of an
Investments pursuant to this (z) is not more than 3.0:1.0 and (3) no Default or Event of
Default shall have occurred and be continuing;

       (aa)   in addition to Investments otherwise expressly permitted by this Section
6.07, Investments by the Borrower or any of its Restricted Subsidiaries in an aggregate
amount not to exceed $50,000,000 during the term of this Agreement minus capacity
utilized under this Section 6.07(aa) pursuant to clause (D) of Section 6.07(k); and

      (bb)   Investments by Borrower or any Restricted Subsidiary pursuant to the Joint
Venture contemplated by (and not in excess of the Investment set forth in) that certain
Letter Agreement, dated as of June 21, 2018, by and between ARFA Enterprises, Inc. and
PESRM;

provided that no Investment may be made until the Discharge of the Tranche B Loans,
except for Investments described in clauses (a) through (y), (aa) and (bb), as each such
clause is in effect on the Closing Date.

        Section 6.08. Transactions with Affiliates. Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service or the
payment of any management, advisory or similar fees, with any Affiliate (other than the
Borrower or any Subsidiary Guarantor) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the Borrower or the
relevant Restricted Subsidiary, and (c) upon fair and reasonable terms no less favorable to
the Borrower or the relevant Restricted Subsidiary than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, except that the following
shall be permitted:

       (a)    Restricted Payments permitted by Section 6.05;

      (b)    a conveyance, transfer or assignment of the North Yard and the West Yard
to Sunoco, Inc., in each case in accordance with Section 11.10 of the Contribution
Agreement, as in effect on the Closing Date;

       (c)    [reserved];

        (d)    transactions among Loan Parties and the Restricted Subsidiaries (or any
entity that becomes a Restricted Subsidiary as a result of such transaction, to the extent
such entity was not an Affiliate of the Borrower prior to such transaction);

      (e)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, current and former directors, officers, employees and


                                             104
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 112 of 416




consultants of any of the Loan Parties or any direct or indirect parent company of the
Loan Parties in the ordinary course of business to the extent attributable to the ownership
or operation of the Loan Parties;

        (f)    employment, compensation, bonus, incentive, retention and severance
arrangements and health, disability and similar insurance or benefit plans or other benefit
arrangements between the Borrower, any direct or indirect parent company of the
Borrower or any Restricted Subsidiary and their respective directors, officers, employees,
managers, consultants or independent contractors (including management and employee
benefit plans or agreements, subscription agreements or similar agreements pertaining to
the repurchase of Capital Stock pursuant to put/call rights or similar rights with current or
former employees, officers, directors, managers, consultants or independent contractors
and stock option or incentive plans and other compensation arrangements) in the ordinary
course of business or as otherwise approved by the board of directors of the Borrower (or
any direct or indirect parent company thereof) or any Restricted Subsidiary;

       (g)   transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 6.08 or any amendment to any such agreement to the extent such an
amendment is not materially adverse, taken as a whole, to the Lenders in any material
respect;

       (h)     transactions between a Loan Party and any Person that is an Affiliate solely
due to the fact that a director of such Person is also a director of any Loan Party or any
direct or indirect parent company of the Borrower; provided, however, that such director
abstains from voting as a director of such Loan Party or such direct or indirect parent
company, as the case may be, on any matter involving such other Person;

       (i)    [reserved];

       (j)    [reserved];

       (k)    [reserved];

       (l)    any issuance of Capital Stock (other than Disqualified Capital Stock) of
PES Inc., the Borrower, or any other direct or indirect parent company of the Borrower,
or other payments, awards or grants in cash, securities, Capital Stock (other than
Disqualified Capital Stock) of PES Inc. or any other direct or indirect parent company of
the Borrower or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the board of directors of the
Borrower or any direct or indirect parent company thereof, as the case may be;

      (m)     transactions with Restricted Subsidiaries for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business, in each case,
in accordance with past practice;

       (n)    transactions with customers, clients, suppliers, Joint Venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course of business
and otherwise not prohibited by the Loan Documents;


                                             105
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 113 of 416




       (o)    sales of Capital Stock (other than Disqualified Capital Stock) of the
Borrower to Affiliates of the Borrower not otherwise prohibited by the Loan Documents
and the granting of registration and other customary rights in connection therewith; and

      (p)     any transaction with an Affiliate where the only consideration paid by any
Loan Party is Capital Stock (other than Disqualified Capital Stock) of the Borrower.

               For the avoidance of doubt, (A) the compliance of the Loan Parties with the
terms of the Loan Documents and the performance by the Loan Parties of their
obligations under the Loan Documents shall and (B) the execution and delivery of the
Loan Documents, do not in and of themselves, constitute a transaction with an Affiliate
restricted by this Section 6.08.

       Section 6.09. Sales and Leasebacks. Other than a Platinum Sale and Leaseback
Transaction, enter into any arrangement with any Person providing for the leasing by the
Borrower or any Restricted Subsidiary of real or personal property used or useful in its
business that has been or is to be sold or transferred by the Borrower or such Restricted
Subsidiary to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations of the
Borrower or such Restricted Subsidiary.

        Section 6.10. Swap Agreements. Enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the Borrower or
any Restricted Subsidiary has actual exposure (other than those in respect of Capital
Stock) and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Restricted Subsidiary.

        Section 6.11. Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

        Section 6.12. Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist any Lien upon any
Collateral, whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (i) Requirements of Law, (ii) this
Agreement and the other Loan Documents, (iii) the Additional Financing Agreement and
the other documents entered into in connection with the Additional Financing Facility ,
(iv) the Supply and Offtake Documents, (v) any EB-5 Financing, (vi) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise permitted
hereby (in which case, any prohibition or limitation shall only be effective against the
assets financed thereby and any proceeds thereof), (vii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of a Loan Party, (viii)
customary provisions restricting assignment of any agreement entered into by a Loan
Party in the ordinary course of business, (ix) customary restrictions and conditions


                                            106
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 114 of 416




contained in any agreement relating to the sale of any property permitted under Section
6.04 pending the consummation of such sale, (x) any agreement in effect at the time such
Restricted Subsidiary becomes a Loan Party, so long as such agreement was not entered
into in connection with or in contemplation of such Person becoming a Loan Party, (xi)
any instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person or the properties or assets of the
Person so acquired, (xii) any Liens permitted pursuant to Section 6.02 in respect of assets
subject thereto (other than Sections 6.02(g), (h), (k), (l), (m), (s), (t), (u), (v), (bb) and
(cc)), (xiii) customary provisions in Joint Venture agreements and other similar
agreements or written arrangements applicable to Joint Ventures permitted hereunder and
applicable solely to such Joint Venture, (xiv) customary restrictions in leases, subleases,
licenses, asset sale or similar agreements, including with respect to intellectual property
and other similar agreements, otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto, (xv) customary provisions restricting assignment of
any agreement or (xvi) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business or otherwise permitted
hereunder.

         Section 6.13. Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary to (a) make Restricted Payments in respect of any Capital
Stock of such Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any
other Restricted Subsidiary, (b) make loans or advances to, or other Investments in, the
Borrower or any other Restricted Subsidiary or (c) transfer any of its assets to the
Borrower or any other Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under (x) the Loan
Documents and (y) any EB-5 Financing, the Supply and Offtake Documents and the
Additional Financing Agreement ; (ii) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in connection
with the Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary; (iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Guarantor; (iv) customary provisions restricting
assignment of any agreement entered into by a Guarantor in the ordinary course of
business; (v) customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted under Section 6.04 pending the consummation of such
sale; (vi) any agreement in effect at the time such Subsidiary becomes a Guarantor of the
Borrower, so long as such agreement was not entered into in connection with or in
contemplation of such Person becoming a Guarantor of the Borrower; (vii) any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person or the properties or assets of the
Person so acquired; (viii) any Liens permitted pursuant to Section 6.02 in respect of
assets subject thereto; (ix) customary provisions in Joint Venture agreements and other
similar agreements or written arrangements applicable to Joint Ventures permitted
hereunder and applicable solely to such Joint Venture; (x) customary restrictions on
leases, subleases, licenses, asset sale or similar agreements, including with respect to


                                             107
        Case 19-50282-LSS         Doc 1-2      Filed 08/07/19     Page 115 of 416




intellectual property and other similar agreements, otherwise permitted hereby so long as
such restrictions relate to the assets subject thereto; (xi) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the Borrower or
any of its Subsidiaries; (xii) customary provisions restricting assignment of any
agreement; or (xiii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business or otherwise permitted
hereunder.

       Section 6.14. [Reserved].

        Section 6.15. Sanctions, and Anti-Corruption Laws. (a) Directly or indirectly,
use the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund any activities
or business of or with any Sanctioned Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of comprehensive sanctions
administered by OFAC, or (ii) in any other manner that would result in a violation of
sanctions administered by OFAC by any Person (including any Person participating in
the Loans, whether as lender, underwriter, advisor, investor, or otherwise).

        (b)   Directly or indirectly, use the proceeds of the Loans in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any applicable Anti-Corruption Law.

        Section 6.16. Additional Financing Agreement. Amend, restate, supplement or
otherwise modify the Additional Financing Agreement in any manner materially adverse
to the Lenders; provided however that the foregoing shall not be construed to restrict the
ability of any Loan Part to prepay the Additional Financing Facility in whole or in part.

         Section 6.17. Anti-Layering. Notwithstanding anything to the contrary contained
in any Loan Document, other than as expressly permitted by Section 2.19(g), the
Borrower shall not, and shall not permit any of its Restricted Subsidiaries, to incur or
suffer to exist (a) any Indebtedness (or Guarantee Obligation in respect of Indebtedness)
that is or purports to be senior in right of payment to the Tranche B Loans or (b) any Lien
on Collateral securing any Indebtedness (or Guarantee Obligation in respect of
Indebtedness) that is or purports to be senior in right of priority (whether as to exercise of
remedies with respect thereto or right to receive proceeds from such Collateral) to any
Lien on such Collateral securing the Tranche B Loans.

                                     ARTICLE 7
                                 EVENTS OF DEFAULT

       Section 7.01. Events of Default. If any of the following events shall occur and
be continuing:

      (a)     the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest on any
Loan, or any other amount payable hereunder or under any other Loan Document, within


                                             108
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 116 of 416




five (5) days after any such interest or other amount becomes due in accordance with the
terms hereof; or

       (b)     any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection with this
Agreement or any such other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made unless, if such misstatement
(and any effect thereof) is capable of being cured, such Loan Party cures such
misstatement (and any effect thereof) within ten (10) Business Days of receipt of notice
thereof or a Responsible Officer becoming aware thereof; or

       (c)    any Loan Party shall default in the observance or performance of any
agreement contained in clause (a) of Section 5.04 (with respect to the Borrower only),
Section 5.07(a)(i) or Article 6 of this Agreement or Section 4.5(a) of the Security
Agreement; or

      (d)     any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 7.01), and such default shall
continue unremedied for a period of thirty (30) days after notice to the Borrower from the
Administrative Agent, the Required Lenders or the Required Tranche B Lenders; or

       (e)     any Loan Party shall (A) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans) on the
scheduled or original due date with respect thereto beyond any applicable grace period; or
(B) default in making any payment of any interest on any such Indebtedness beyond the
period of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (C) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (A), (B) or (C) of this clause (e)(i) shall not
at any time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (A), (B) and (C) of this clause (e)(i)
shall have occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which is $20,000,000 or more; provided that this clause
shall not apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale or transfer is
expressly permitted hereunder; or

        (f)     (i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (A) relief in respect of any Loan


                                             109
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 117 of 416




Party, or of a substantial part of the property of any Loan Party, under the Bankruptcy
Code or any other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (B) the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of the property of any Loan
Party or (C) the winding-up or liquidation of any Loan Party; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered; or (ii) any Loan Party shall (A) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy Code
or any other federal, state or foreign bankruptcy, insolvency, receivership or similar law;
(B) consent to the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (i) above; (C) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of the property of any Loan
Party; (D) file an answer admitting the material allegations of a petition filed against it in
any such proceeding; (E) make a general assignment for the benefit of creditors;
(iii) become unable, admit in writing its inability or fail generally to pay its debts as they
become due; (iv) take any action for the purpose of effecting any of the foregoing; or
(A) wind up or liquidate (other than as permitted by Section 6.03); or

        (g)    (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any Pension Plan;
(iii) the PBGC shall institute proceedings to terminate any Pension Plan; or (iv) any Loan
Party or any of their respective Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; and in each case in clauses (i) through (iv) above, such event or
condition, together with all other such events or conditions, if any, would reasonably be
expected to result in a Material Adverse Effect; or

       (h)     one or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (not paid or fully covered by insurance as to which
the relevant insurance company has acknowledged coverage) of $20,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged, stayed, insured
or bonded pending appeal within thirty (30) days from the entry thereof; or

        (i)    this Agreement, any of the Security Documents or any other Loan
Document shall cease, for any reason, to be in full force and effect, or any Loan Party or
any Affiliate of any Loan Party shall so assert, or any Lien created by any of the Security
Documents on Collateral (other than Collateral the value of which is de minimis) shall
cease to be enforceable and of the same effect and priority purported to be created thereby
subject to Liens that are permitted to exist on such Collateral under Section 6.02; or

        (j)    the guarantee contained in Article 10 shall cease, for any reason, to be in
full force and effect or any Loan Party or any Affiliate of any Loan Party shall so assert;
or



                                             110
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 118 of 416




         (k)   (i) PES Ultimate Holdings, LLC at any time ceases to own directly or
indirectly 100% of the Capital Stock of the Borrower, on a fully diluted basis; or (ii) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than the Permitted
Holders shall “beneficially own” (within the meaning of Rule 13d-3 under the Exchange
Act), directly or indirectly, shares representing more than the greater of (x) 35% of the
aggregate ordinary voting power represented by the issued and outstanding equity
interests of PES Inc. or PES Ultimate Holdings, LLC and (y) the percentage of the
aggregate ordinary voting power represented by such equity interests beneficially owned
by such person or group that exceeds the percentage of the aggregate ordinary voting
power represented by equity interests of the Borrower then beneficially owned, directly or
indirectly, by the Permitted Holders unless (A) the Permitted Holders have, at such time,
the right or the ability, directly or indirectly, by voting power, contract or otherwise to
elect or designate for election at least a majority of the board of directors of PES Inc. or
PES Ultimate Holdings, LLC, as applicable or (B) during any period of twelve (12)
consecutive months, a majority of the seats (other than vacant seats) on the board of
directors of PES Inc. or PES Ultimate Holdings, LLC, as applicable, shall be occupied by
persons who were (x) members of the board of directors of PES Inc. or PES Ultimate
Holdings, LLC, as applicable, on the Closing Date or nominated by the board of directors
of PES Inc. or PES Ultimate Holdings, LLC, as applicable, or by one or more of the
Permitted Holders or persons nominated by one or more of the Permitted Holders or (y)
appointed by directors so nominated (it being understood and agreed that, for purposes of
this clause (k), a person shall not be deemed to have beneficial ownership of Capital
Stock subject to a stock purchase agreement, merger agreement or similar agreement until
the consummation of the transactions contemplated by such agreement (unless such
agreement provides for the ability of the purchaser therein to vote the Capital Stock) or
(iii) a “change of control” or similar event shall occur under any documentation
Indebtedness the aggregate outstanding principal amount of which is $20,000,000 or more
or under a Supply and Offtake Document;

        (l)    there shall occur a permanent suspension or termination (including by
expiration) of, or with respect to the transactions contemplated by, the Supply and Offtake
Documents, unless, solely in the case of an expiration of the Supply and Offtake
Agreement on or following the second anniversary of the Closing Date, such Supply and
Offtake Documents and such transactions so contemplated thereby are thereupon replaced
with a facility or arrangement that provides raw material supply, product sale and/or
marketing benefits and accommodations and working capital availability to the Borrower
and the other Loan Parties in a manner and scope customary for independent oil refiners
in the United States of America; or

      (m)      the Refinery (or any successor refinery or refineries fulfilling the same or
substantially the same functions as all or a portion of the Refinery) has permanently or
indefinitely suspended operations and such suspension has continued for a period of 12
consecutive months, unless, as of the time of the expiration of such 12 consecutive month
period, (i) such suspension would not reasonably be expected to result in a Material
Adverse Effect or (ii) the Borrower shall have, as of the time of the expiration of such 12-
month period, established a replacement business that is reasonably acceptable to the


                                            111
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 119 of 416




Administrative Agent or demonstrated to the Administrative Agent’s reasonable
satisfaction that actions have been commenced to restore or replace business lost as a
result of such suspension of operations;

then, subject to Section 7.02, in any such event, (A) if such event is an Event of Default
specified in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, a Loan
Acceleration shall automatically occur and (B) if such event is any other Event of Default,
with the consent of the Controlling Lenders that are then permitted to pursue Enforcement
Actions under Section 7.02, upon the request of the Controlling Lenders that are then
permitted to pursue Enforcement Actions under Section 7.02, the Administrative Agent
shall, by notice to the Borrower, declare a Loan Acceleration to have occurred. Except as
expressly provided above in this Section 7.01, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower.

        Section 7.02. Controlling Lenders. Following (A) the occurrence of an Event of
Default until the Discharge of the Tranche A Loans, the Required Tranche A Lenders
shall be the Controlling Lenders authorized to exclusively direct the Administrative
Agent to pursue any Enforcement Action and (B) the occurrence of an Event of Default
on and after the Discharge of the Tranche A Loans, the Required Tranche B/C Lenders
shall be the Controlling Lenders authorized to exclusively direct the Administrative
Agent to pursue any Enforcement Action (a “Discharge Control Shift”), subject in all
cases to each of the following:

       (a)    whether or not a Discharge Control Shift shall have occurred, after the
expiration of a Standstill Period, the Required Tranche B Lenders and the Required
Tranche C Lenders (but not the Required Tranche A Lenders) shall each constitute, and
have the rights and ability of, the Controlling Lender to initially direct the Administrative
Agent to pursue any Enforcement Action (a “Remedies Shift”),

       (b)    subject to paragraph (c) below, (i) after a period 10 Business Days
following the occurrence of a Tranche B Payment Event of Default, the Required
Tranche B Lenders (but not the Required Tranche A Lenders or Required Tranche C
Lenders) shall be the Controlling Lenders authorized to exclusively direct the
Administrative Agent to pursue any Enforcement Action without the consent of any other
Secured Party and (ii) following the occurrence of a Tranche B Specific Event of Default
other than a Tranche B Payment Event of Default, the Required Tranche B Lenders (but
not the Required Tranche A Lenders or Required Tranche C Lenders) shall be the
Controlling Lenders, authorized to exclusively direct the Administrative Agent to pursue
any Enforcement Action,

       (c)    if any Event of Default in addition to a Tranche B Specific Event of Default
has occurred and is continuing (such additional Event of Default, a “Dual Event of
Default”), both the Required Tranche A Lenders (subject to the Discharge Control Shift)
and the Required Tranche B Lenders shall each constitute, and have the rights of, the
Controlling Lender to initially direct the Administrative Agent to pursue any Enforcement
Action,



                                             112
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 120 of 416




        (d)     notwithstanding anything to the contrary in this Section 7.02 and subject to
the proviso below, (i) if and as long as the Required Tranche A Lenders (subject to the
Discharge Control Shift, Remedies Shift and except following the occurrence of a
Tranche B Specific Event of Default when there is not then an occurrence of a Dual Event
of Default) pursue an Enforcement Action, such Enforcement Action will be exclusively
controlled by the Required Tranche A Lenders (subject to the Discharge Control Shift
and/or Remedies Shift), without the requirement of the consent of any other Lender or
Secured Party; provided that if, in such circumstances, the Required Tranche A Lenders
are not diligently pursuing Enforcement Actions against a substantial portion of the
Collateral, the Required Tranche B/C Lenders shall become the Controlling Lenders with
the exclusive right to direct the Administrative Agent and control the Enforcement
Actions; provided, further, that if the Required Tranche B/C Lenders have become the
Controlling Lenders in such circumstances and are not diligently pursuing remedies
against a substantial portion of the Collateral, the Required Tranche B Lenders shall
become the Controlling Lenders with the exclusive right to direct the Administrative
Agent and control the Enforcement Actions, (ii) if and as long as the Required Tranche B
Lenders pursue an Enforcement Action following the occurrence of a Tranche B Specific
Event of Default when there has not been an occurrence of a Dual Event of Default , such
Enforcement Action will be exclusively controlled by the Required Tranche B Lenders
without the requirement of the consent of any other Lender or Secured Party, (iii) upon a
Discharge Control Shift or a Remedies Shift (other than in an event where clause (ii) of
this clause (d) applies), if the Required Tranche B Lenders or the Required Tranche C
Lenders have initially directed the Administrative Agent to pursue (or consented to the
Administrative Agent’s pursuit of) any Enforcement Action, the consequent Enforcement
Action will be controlled exclusively by the Required Tranche B/C Lenders; provided
that if, in such circumstances, the Required Tranche B/C Lenders are not diligently
pursuing remedies against a substantial portion of the Collateral, the Required Tranche B
Lenders shall become the Controlling Lenders with the exclusive right to direct the
Administrative Agent and control the Enforcement Actions and (iv) subject to the other
provisions of this Agreement, including those of this Section 7.02, in the event more than
one Tranche constitutes the Controlling Lenders at such time with a right to trigger an
Enforcement Action, no tranche of Lenders can prevent any other tranche of Lenders that
constitutes the Controlling Lenders from pursuing an Enforcement Action,

        (e)    upon the occurrence of (i) any Loan Acceleration of the Tranche A Loans,
(ii) an Event of Default under Section 7.01(a) with respect to the Tranche A Loans, and
expiration of the subsequent Standstill Period, (iii) an Event of Default under Section
7.01(f) or (iv) any Enforcement Action against a substantial portion of the Collateral by or
at the direction of the Tranche A Lenders, each of the Tranche B Lenders and Tranche C
Lenders shall have the option, but not the obligation, to, on customary terms, purchase
(pro rata among them based on the principal amount of such Tranche B Lenders’ and
Tranche C Lenders’ Loans then outstanding under the Facility) the Tranche A Loans (in
full but not in part) at par plus accrued and unpaid interest (it being understood that if any
Tranche B Lender or Tranche C Lender does not exercise its right to participate in such
purchase option, the participating Tranche B Lenders and Tranche C Lenders may, if they
wish to exercise such option, ratably increase their participation in such purchase option),
and


                                             113
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 121 of 416




        (f)    notwithstanding anything to the contrary in this Section 7.02, and whether
or not a Discharge Control Shift, a Remedies Shift, a Tranche B Specific Event of
Default, or a Dual Event of Default shall have occurred, (A) in any proceeding referred to
in Section 7.01(f), each of the Tranche A Lenders, the Tranche B Lenders and Tranche C
Lenders may file a claim, proof of claim, or statement of interest with respect to the
Obligations relating to such Tranche A Lenders’, Tranche B Lenders’ and Tranche C
Lenders’ Loans, (B) any Tranche A Lender, Tranche B Lender and Tranche C Lender
may exercise their rights and remedies as unsecured creditors, to the extent not in
contravention of this Agreement, (C) any Tranche B Lender and Tranche C Lender may
seek adequate protection with respect to their interests in the Collateral in any proceeding
referred to in Section 7.01(f) (provided that such adequate protection shall be subject to
arrangements substantially similar to the terms of Section 7.02 and Section 7.03) and may
file any responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise seeking the
disallowance or avoidance of the claims or Liens of the Tranche B Lenders and Tranche
C Lenders, and (D) any Tranche A Lender, any Tranche B Lender or Tranche C Lender
may vote on any plan of reorganization, plan of liquidation, agreement for composition,
or other type of plan of arrangement proposed in or in connection with any proceeding
referred to in Section 7.01(f) to the extent in a manner that is not inconsistent with the
terms and conditions of this Agreement.

        Section 7.03. Application of Proceeds.

        (a)    (i) At all times from the date of this Agreement, any amounts or proceeds
received (other than cash interest payments made pursuant to Section 2.09 and
amortization payments made pursuant to Section 2.03(b) from proceeds of Collateral by
the Administrative Agent or any other Secured Party, as the case may be, in respect of the
Obligations whether after an Event of Default, acceleration or by sale of, collection from
or other realization upon all or any part of the Collateral pursuant to the exercise by the
Administrative Agent or any other Secured Party, as the case may be, of its remedies, or
otherwise, shall be applied (including after any Event of Default under this Agreement or
in any other Loan Document (or after the Loans and any other Obligations have been
accelerated or have otherwise automatically become immediately due and payable as set
forth in Section 7.01)), and including any such amounts or proceeds received following
the commencement of any insolvency, reorganization or like proceeding, relating to the
Borrower and each Guarantor at any time from the date of this Agreement), in full or in
part, together with any other sums then held by such Secured Party pursuant to this
Agreement, promptly by such Secured Party as follows:

                         (A) First, to the payment of all reasonable costs and expenses,
                fees (including amounts owed under the Administrative Agent Fee Letter)
                and taxes of such sale, collection or other realization including
                compensation to the Administrative Agent and its agents and counsel, and
                all expenses, liabilities and advances made or incurred by the
                Administrative Agent in connection therewith and all amounts for which
                the Administrative Agent is entitled to indemnification pursuant to the
                provisions of any Loan Document;


                                            114
Case 19-50282-LSS      Doc 1-2    Filed 08/07/19     Page 122 of 416




              (B) Second, to the payment of all reasonable costs and
     expenses of such sale, collection or other realization including
     compensation to the other Secured Parties and their agents and counsel
     and all costs, fees, expenses, liabilities and advances made or incurred by
     the other Secured Parties in connection therewith, therewith, together
     with interest on each such amount at the highest rate then in effect under
     this Agreement from and after the date such amount is due, owing or
     unpaid until paid in full, in each case equally and ratably in accordance
     with the respective amounts thereof then due and owing;

               (C) Third, without duplication of amounts applied pursuant to
     clauses (A) and (B) above, to the indefeasible payment in full in cash, pro
     rata, of the principal amount of Tranche A Loans and interest with
     respect to the Tranche A Loans, and other amounts constituting
     Obligations (other than principal) in respect of the Tranche A Loans
     arising under the Loan Documents (including all amounts owing in
     respect of post-petition interest, default interest, fees, costs, expenses,
     premiums, and other charges in respect of the Obligations owed to
     Tranche A Lenders, irrespective of whether a claim for such amounts is
     allowed or allowable in such proceeding under any federal, state or
     foreign bankruptcy, insolvency, receivership or similar law), in each case
     equally and ratably among the Tranche A Lenders in accordance with the
     respective amounts thereof then due and owing;

               (D) Fourth, without duplication of amounts applied pursuant
     to clauses (A) and (B) above, to the indefeasible payment in full in cash,
     pro rata, of the principal amount of the Tranche B Loans and the Tranche
     C Loans, aggregated together as though such Tranche B Loans and
     Tranche C Loans were a single tranche (for purposes of this Section
     7.03(a)(i)(D), such aggregated Loans being “Tranche B/C Loans” and
     the Lenders of such aggregated Loans being the “Tranche B/C
     Lenders”) and interest with respect to the Tranche B/C Loans, and other
     amounts constituting Obligations (other than principal) in respect of the
     Tranche B/C Loans arising under the Loan Documents (including all
     amounts owing in respect of post-petition interest, default interest, fees,
     costs, expenses, premiums, and other charges in respect of the obligations
     owed to Tranche B/C Lenders, irrespective of whether a claim for such
     amounts is allowed or allowable in such proceeding under any federal,
     state or foreign bankruptcy, insolvency, receivership or similar law) and
     the Specified Swap Agreements, in each case equally and ratably among
     the Tranche B/C Lenders and the Secured Parties in their capacities as
     holders of Specified Swap Agreements in accordance with the respective
     amounts thereof then due and owing (provided that if proceeds from any
     Tranche B Excluded Buildings (“Excluded Building Proceeds”) are
     received before or at the same time as proceeds from other Collateral,
     such Excluded Building Proceeds shall be applied to the indefeasible
     payment in full in cash, pro rata, of the principal amount of Tranche A


                                 115
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 123 of 416




                Loans and subject to the provisions set forth above in this Section
                7.03(a)(i)(D), the Tranche C Loans and interest with respect to the
                Tranche C Loans, and other amounts constituting Obligations (other than
                principal) in respect of the Tranche C Loans arising under the Loan
                Documents (including all amounts owing in respect of post-petition
                interest, fees, costs, expenses, premiums, and other charges in respect of
                the Obligations owed to Tranche C Lenders, irrespective of whether a
                claim for such amounts is allowed or allowable in such proceeding under
                any federal, state or foreign bankruptcy, insolvency, receivership or
                similar law) and the Specified Swap Agreements, in each case equally
                and ratably among the Tranche C Lenders in accordance with the
                respective amounts thereof then due and owing, with the Tranche B
                Lenders receiving subject to the provisions set forth above in this Section
                7.03(a)(i)(D), pro rata, amounts equal to such Excluded Building
                Proceeds from the proceeds of the other Collateral not constituting
                Tranche B Excluded Buildings at such time as such proceeds are
                available, in application to the indefeasible payment in full in cash of the
                Tranche B Loans and other amounts constituting Obligations (other than
                principal) in respect of the Tranche B Loans arising under the Loan
                Documents (including all amounts owing in respect of post-petition
                interest, fees, costs, expenses, premiums, and other charges in respect of
                the Obligations owed to Tranche B Lenders, irrespective of whether a
                claim for such amounts is allowed or allowable in such proceeding under
                any federal, state or foreign bankruptcy, insolvency, receivership or
                similar law), in each case equally and ratably among the Tranche B
                Lenders in accordance with the respective amounts thereof then due and
                owing); and

                          (E) Fifth, the balance, if any, to the person lawfully entitled
                thereto (including the applicable Loan Party or its successors or assigns)
                or as a court of competent jurisdiction may direct.

               (ii)    In the event that any such proceeds are insufficient to pay in full
      the items described in clauses (A) through (E) of clause (a)(i) above, the Loan
      Parties shall remain liable, jointly and severally, for any deficiency.

       (b)    At all times from the date of this Agreement, and any amounts or proceeds
received (other than cash interest payments made pursuant to Section 2.09) and
amortization payments made pursuant to Section 2.03(b)) from sources other than
proceeds of Collateral by the Administrative Agent or any other Secured Party, as the
case may be, in respect of the Obligations after an Event of Default, including any such
amounts or proceeds received following the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower and each Guarantor at any
time from the date of this Agreement, accelaration or pursuant to the exercise by the
Administrative Agent or any other Secured Party, as the case may be, of its remedies shall
be applied (including after any Event of Default under this Agreement or in any other
Loan Document (or after the Loans and any other Obligations have been accelerated or


                                            116
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 124 of 416




have otherwise automatically become immediately due and payable as set forth in Section
7.01)), in full or in part, together with any other sums then held by such Secured Party
pursuant to this Agreement, promptly by such Secured Party as follows:

                (i)    First, to the payment of all reasonable costs and expenses, fees
       (including amounts owed under the Administrative Agent Fee Letter) and taxes of
       the Administrative Agent and its agents and counsel, and all expenses, liabilities
       and advances made or incurred by the Administrative Agent in connection
       therewith and all amounts for which the Administrative Agent is entitled to
       indemnification pursuant to the provisions of any Loan Document;

                 (ii)    Second, to the payment of all reasonable costs and expenses of the
       other Secured Parties and their agents and counsel and all costs, fees, expenses,
       liabilities and advances made or incurred by the other Secured Parties in
       connection therewith, therewith, together with interest on each such amount at the
       highest rate then in effect under this Agreement from and after the date such
       amount is due, owing or unpaid until paid in full, in each case equally and ratably
       in accordance with the respective amounts thereof then due and owing;

               (iii)     Third, without duplication of amounts applied pursuant to
       clauses (i) and (ii) above, to the indefeasible payment in full in cash, pro rata, of
       the principal amount of the Loans and interest with respect to the Loans, and other
       amounts constituting Obligations (other than principal) in respect of the Loans
       arising under the Loan Documents (including all amounts owing in respect of post-
       petition interest, default interest, fees, costs, expenses, premiums, and other
       charges in respect of the Obligations owed to Lenders, irrespective of whether a
       claim for such amounts is allowed or allowable in such proceeding under any
       federal, state or foreign bankruptcy, insolvency, receivership or similar law) and
       the Specified Swap Agreements, in each case equally and ratably among the
       Lenders and the Secured Parties in their capacities as holders of Specified Swap
       Agreements in accordance with the respective amounts thereof then due and
       owing; and

               (iv)    Fourth, the balance, if any, to the person lawfully entitled thereto
       (including the applicable Loan Party or its successors or assigns) or as a court of
       competent jurisdiction may direct.

       (c)     If any Secured Party collects or receives any amounts received on account
of the Obligations to which it is not entitled under this Section 7.03, such Secured Party
shall hold the same in trust for the applicable Secured Parties entitled thereto and shall
forthwith deliver the same to the Administrative Agent, for the account of such Secured
Parties, to be applied in accordance with this Section 7.03, in each case until the prior
payment in full in cash of the applicable Obligations of such Secured Parties.

       (d)     Without limiting the generality of the foregoing, it is the intention of the
parties hereto that the provisions set forth above in (i) this Section 7.03 shall be deemed to
constitute a “subordination agreement” within the meaning of Section 510(a) of the


                                             117
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 125 of 416




Bankruptcy Code and shall be interpreted to be enforceable to the maximum extent
permitted by applicable non-bankruptcy law and (ii) to the maximum extent permitted by
law, the Obligations in respect of the Tranche A Loans (and the security therefor)
constitute a separate and distinct class and separate and distinct claims from the other
Obligations (and the rights with respect to the security therefor).

                                    ARTICLE 8
                            THE ADMINISTRATIVE AGENT

         Section 8.01. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such powers
and perform such duties as are expressly delegated to the Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or otherwise
exist against the Administrative Agent.

        Section 8.02. Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all matters
pertaining to such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with reasonable
care, except to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct.

         Section 8.03. Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, advisors, attorneys in fact or affiliates shall
be (i) liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except to the
extent that any of the foregoing are found by a final and non- appealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Loan Party or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any other
Loan Document or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of any Loan
Party a party thereto to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to ascertain or to


                                             118
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 126 of 416




inquire as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party. The Administrative Agent shall not be responsible
or liable for any failure or delay in the performance of its obligations under this
Agreement or the other Loan Documents arising out of or caused, directly or indirectly,
by circumstances beyond its reasonable control, including, without limitation, acts of
God; earthquakes; fire; flood; terrorism; wars and other military disturbances; sabotage;
epidemics; riots; business interruptions; loss or malfunctions of utilities, computer
(hardware or software) or communication services; accidents; labor disputes; acts of civil
or military authority and governmental action. The Administrative Agent does not
warrant, nor accept responsibility, nor shall Administrative Agent have any liability with
respect to the administration, submission, or any other matter related to the rates in the
definition of LIBOR Rate or with respect to any comparable or successor rate thereto
(including as may be provided pursuant to Section 2.09(h)).

         Section 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email message,
statement, order or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The Administrative
Agent may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall have been filed
with the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders (or, if so
specified by this Agreement, all Lenders or the Controlling Lenders under Section 7, as
applicable) as it deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by reason of
taking or continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or the Controlling Lenders under Section 7, as
applicable) and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans. No provision of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby shall require the
Administrative Agent to: (i) expend or risk its own funds or provide indemnities in the
performance of any of its duties hereunder or the exercise of any of its rights or power or
(ii) otherwise incur any financial liability in the performance of its duties or the exercise
of any of its rights or powers. No request given to the Administrative Agent by the
Required Lenders or the Borrower or any Subsidiary Guarantor that in the sole judgment
of the Administrative Agent imposes, purports to impose or might reasonably be
expected to impose upon the Administrative Agent any obligation or liability not set forth
in or arising under this Agreement and the other Loan Documents will be binding upon



                                             119
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 127 of 416




the Administrative Agent unless the Administrative Agent elects, at its sole option, to
accept such direction.

        Section 8.05. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent receives
such a notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders or the Controlling
Lenders as set forth in Section 7 hereof, as applicable; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the best interests
of the Lenders.

        Section 8.06. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, advisors, attorneys in fact or affiliates
have made any representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a Loan Party,
shall be deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Administrative Agent that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and investigation
into the business, operations, property, financial and other condition and creditworthiness
of the Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may come into
the possession of the Administrative Agent or any of its officers, directors, employees,
agents, advisors, attorneys in fact or affiliates.

       Section 8.07. Indemnification. The Lenders agree to indemnify the
Administrative Agent and its officers, directors, employees, affiliates, agents, advisors
and controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by
the Borrower and without limiting its obligations to do so), ratably according to their


                                            120
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 128 of 416




respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 8.07 (or, if indemnification is sought after
the date upon which the Loans shall have been paid in full, ratably in accordance with
such Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnitee in any way relating to or arising out of, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent Indemnitee under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from such Agent Indemnitee’s gross negligence
or willful misconduct. The agreements in this Section 8.07 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

        Section 8.08. Administrative Agent in Its Individual Capacity. The
Administrative Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though the
Administrative Agent were not the Administrative Agent. With respect to its Loans made
or renewed by it, the Administrative Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and “Lenders”
shall include the Administrative Agent in its individual capacity.

        Section 8.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon ten (10) days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 7.01(a) or Section 7.01(f) with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers and
duties as Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to this
Agreement or any holders of the Loans. If no successor agent has accepted appointment
as Administrative Agent by the date that is ten (10) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative Agent’s
resignation shall nevertheless thereupon become effective, and the Lenders shall assume
and perform all of the duties of the Administrative Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above. After any


                                            121
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 129 of 416




retiring Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article 8 and of Section 9.05 shall continue to inure to its benefit.

                                      ARTICLE 9
                                   MISCELLANEOUS

        Section 9.01. Amendments and Waivers. Neither this Agreement, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented,
modified or waived except in accordance with the provisions of this Section 9.01 (except
for amendments, supplements and modifications explicitly permitted by Section 2.19).
The Required Lenders and each Loan Party party to the relevant Loan Document may, or,
with the written consent of the Required Lenders, the Administrative Agent and each
Loan Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as the Required
Lenders or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any Default
or Event of Default and its consequences; provided, however, that (i) no such waiver and
no such amendment, supplement or modification shall (A) forgive any principal amount
or extend the final scheduled date of maturity of any Loan, extend the scheduled date of
or reduce any amortization payment in respect of any Loan, reduce any fee or interest or
any rate of on interest (including, without limitation, any change in (x) clause (a) of the
definition of Eurodollar Base Rate or (y) clause (d) of the definition of ABR) or fee
payable hereunder) (except in connection with the waiver of applicability of any post-
default increase in interest rates (which waiver shall be effective as to the Tranche A
Loans, Tranche B Loans or Tranche C Loans with the consent of the Required Tranche A
Lenders, Required Tranche B Lenders and Required Tranche C Lenders, respectively)) or
extend the scheduled date of any payment thereof, in each case without the written
consent of each Lender affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 9.01 without the written consent of such Lender; (C) amend or
modify the definition of Required Lenders or reduce any percentage specified in such
term, consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the value of the
Guarantor Obligations of the Subsidiary Guarantors, in each case without the written
consent of all Lenders; (D) amend or modify any definition of (i) Required Tranche A
Lenders without the written consent of all Tranche A Lenders, (ii) Required Tranche B
Lenders without the written consent of all Tranche B Lenders, (iii) Required Tranche C
Lenders without the written consent of all Tranche C Lenders or (iv) Required Tranche
B/C Lenders without the written consent of all Tranche B Lenders and all Tranche C
Lenders; (E) amend, modify or waive any provision of Section 2.12 or Section 7.02 or
7.03, in each case, without the written consent of each Lender directly affected thereby;
(F) without the consent of each Lender, amend, modify or waive any provision of any
Loan Document that would have the effect of allowing the aggregate principal amount of



                                           122
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 130 of 416




Indebtedness outstanding (or permitted to be outstanding) pursuant to the “Term Loan
Documents” (as defined in the Intercreditor Agreement) to exceed the aggregate principal
of Loans that would be permitted to be outstanding under the Intercreditor Agreement
without the consent of the Supply and Offtake Secured Parties (unless such consent from
the Supply and Offtake Secured Parties has been obtained) or (G) amend, modify or
waive any provision of Article 8 or any other provision of any Loan Document that
affects the Administrative Agent without the written consent of the Administrative Agent
and (ii) amend, modify or waive (u) any provision of any Loan Document that gives the
Required Tranche B Lenders rights to consent to any action or circumstance or request an
action, (v) the definition of Tranche B Specific Event of Default, (w) any provision of
Section 2.19 that prevents Incremental Loans from being incurred as Tranche A Loans or
any other Loans that would have a priority (as to rights in Collateral or payment) as to
any other Loans hereunder, (x) Section 6.17 or Section 7.01(k), (y) the final proviso of
Section 6.05 or the final proviso to Section 6.07(z) or (z) without derogating the rights of
Tranche B Lenders pursuant to clause (i) above, any provision of this Agreement that
benefits the Tranche A Lenders or the Tranche C Lenders disproportionately as compared
to the Tranche B Lenders or would disproportionately adversely affect the Tranche B
Lenders as compared to the Tranche A Lenders or the Tranche C Lenders, in each case
without the written consent of the Required Tranche B Lenders (it being understood that,
without limiting the foregoing, any change that would require a payment of principal of
the Tranche A Loans or Tranche C Loans on any date earlier than such payment is
required, or any increase in interest or fees payable to the Tranche A Lenders or the
Tranche C Lenders, in each case, under this Agreement as in effect on the Closing Date
shall be deemed disproportionately adverse to the Tranche B Lenders), and (iii) in
determining whether the requisite percentage of Lenders have consented to any
amendment, modification, waiver or other action, any Affiliate Lenders (other than Debt
Fund Affiliates) shall be deemed to have voted in the same proportion as those Lenders
who are not Affiliate Lenders, except with respect to (x) any amendment, modification or
other action or plan of reorganization which by its terms requires the consent of all
Lenders or each affected Lender and (y) any amendment, modification, waiver or other
action that by its terms adversely affects any Affiliate Lender in its capacity as a Lender
in a manner that differs in any material respect from, and is more adverse to such
Affiliate Lender than it is to, other affected Lenders, in which case the consent of such
Affiliate Lender shall be required. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall be
binding upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights hereunder and
under the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent thereon.

        Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower may enter into Extension Amendments in accordance with
Section 2.18, and such Extension Amendments shall be effective to amend the terms of
this Agreement and the other applicable Loan Documents, in each case, without any
further action or consent of any other party to any Loan Document; provided that as to


                                            123
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 131 of 416




the Extended Loans borrowed in connection with any such Extension Amendment (a) the
Applicable Margin for such Extended Loans shall not be higher than the Applicable
Margin for the relevant Loans prior to the relevant Extension, (b) the All-In Yield of such
Extended Loans shall not be higher than the All-In Yield for the relevant Loans prior to
the relevant Extension and (c) the other terms of the Extended Loans are not more
favorable to the lenders of such Extended Loans than the corresponding terms of the
relevant Loans prior to the relevant Extension, to the extent such terms are applicable to
an Extension.

        In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders providing
the relevant Replacement Loans (as defined below) to permit the refinancing,
replacement or modification of all outstanding Loans of a particular Tranche (“Replaced
Loans”) with a replacement term loan tranche hereunder (“Replacement Loans”),
provided that (a) the aggregate principal amount of such Replacement Loans shall not
exceed the aggregate principal amount of such Replaced Loans, (b) the Applicable
Margin for such Replacement Loans shall not be higher than the Applicable Margin for
such Replaced Loans, (c) the All-In Yield of such Replacement Loans shall not be higher
than the All-In Yield for such Replaced Loans, (d) the Weighted Average Life to
Maturity of such Replacement Loans shall not be shorter than the Weighted Average Life
to Maturity of such Replaced Loans at the time of such refinancing and (e) the other
terms of the Replacement Loans are not more favorable to the lenders of such
Replacement Loans than the corresponding terms of the Replaced Loans.

        Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document without
the consent of any Lender or the Required Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document; provided that no such amendment, supplement or
modification shall become effective or unless such amendment, modification or
supplement shall be provided to the Lenders at least 10 Business Days prior to the
proposed effectiveness thereof and the Required Lenders and Required Tranche B
Lenders have not objected thereto within 5 Business Days of the Lenders being provided
such proposed amendment, modification or waiver.

        Furthermore, notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliate Lender (other than a Debt Fund Affiliate)
hereby agrees that, if a proceeding under the United States Bankruptcy Code or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law shall be
commenced by or against any Borrower or any other Loan Party at a time when such
Lender is an Affiliate Lender, such Affiliate Lender irrevocably authorizes and empowers
the Administrative Agent to vote on behalf of such Affiliate Lender with respect to the
Loans held by such Affiliate Lender in any manner in the Controlling Lenders’ sole
discretion, unless the Controlling Lenders instruct such Affiliate Lender to vote, in which
case such Affiliate Lender shall vote with respect to the Loans held by it as the
Controlling Lendersdirect; provided that such Affiliate Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of the


                                           124
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 132 of 416




Controlling Lenders) in connection with any plan of reorganization to the extent any such
plan of reorganization proposes to treat any such Affiliate Lender or the Obligations held
by it in a manner that is less favorable in any material respect to such Affiliate Lender
than the proposed treatment of similar Lenders and the Obligations held by them that are
not Affiliates of any Borrower.

        Notwithstanding anything to the contrary herein, in connection with any
amendment, modification, waiver or other action requiring the consent or approval of
Required Lenders, Required Tranche A Lenders, Required Tranche B Lenders, Required
Tranche C Lenders or Required Tranche B/C Lenders, Lenders that are Debt Fund
Affiliates shall not be permitted, in the aggregate, to account for more than 50% of the
amounts actually included in determining whether the Required Lenders, Required
Tranche A Lenders, Required Tranche B Lenders, Required Tranche C Lenders or
Required Tranche B/C Lenders, respectively, have consented to any amendment,
modification, waiver, consent or other action that is subject to such vote. The voting
power of each Lender that is a Debt Fund Affiliate shall be reduced, pro rata, to the
extent necessary in order to comply with the immediately preceding sentence.

        Section 9.02. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by telecopy) or e-
mail, and, unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three (3) Business Days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of the Borrower, the Administrative Agent and any Tranche B Lender,
and as set forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

Borrower and Guarantors       PES Holdings, LLC
                              1735 Market Street
                              Philadelphia, PA 19103
                              Attention: Treasury Department
                              email: treasury@pes-companies.com and
                                     legal@pes-companies.com

                              With a copy to:

Administrative Agent:         Cortland Capital Market Services LLC
                              225 W. Washington St. 9th Floor
                              Chicago, Illinois 60606
                              Attention: Frances Real
                              and Legal Department
                              Telecopy: 312-376-0751
                              Telephone: 312-600-5100
                              email: CPCAgency@cortlandglobal.com and
                              legal@cortlandglobal.com



                                           125
        Case 19-50282-LSS         Doc 1-2       Filed 08/07/19   Page 133 of 416




                              with a copy to:

                              Norton Rose Fulbright US LLP
                              1301 Avenue of the Americas
                              New York, NY 10019
                              Attention: H. Stephen Castro
                              Telecopy: 212-318-3400
                              Telephone: 212-318-3147
                              email: stephen.castro@nortonrosefulbright.com

Tranche B Lenders:            As provided in an administrative questionnaire delivered to
                              the Administrative Agent and with a copy to:

                              Cahill Gordon & Reindel LLP
                              80 Pine Street
                              New York, New York 10005
                              Attention: Susanna Suh, Joel Levitin and Darren Silver
                              (ssuh@cahill.com; jlevitin@cahill.com;
                              dsilver@cahill.com)

provided that any notice, request or demand to or upon the Administrative Agent or the
Lenders shall not be effective until received.

       Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; The Administrative Agent or the Borrower, agree to accept notices
and other communications to it hereunder by electronic communications pursuant to
procedures approved by it.

        Section 9.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall operate
as a waiver thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

        Section 9.04. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement and the making of the Loans and other
extensions of credit hereunder.

       Section 9.05. Payment of Expenses and Taxes. The Borrower agrees (a) to pay
or reimburse the Administrative Agent and each of the Lenders for all their reasonable
and documented costs and out-of-pocket expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or


                                            126
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 134 of 416




modification to, this Agreement and the other Loan Documents and any other documents
prepared in connection herewith or therewith, and the consummation and administration
of the transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of (x) one primary counsel to the Administrative Agent, (y) one New York
firm of counsel to each of the Tranche A Lenders, the Tranche B Lenders, and the
Tranche C Lenders, and, in the case of an actual or perceived conflict of interest,
additional conflicts counsel for each group of such Lenders similarly situated and (z) one
local counsel to the Administrative Agent and the Lenders in each applicable jurisdiction,
as necessary, in each appropriate jurisdiction and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from time to
time thereafter to the extent invoiced to the Borrower promptly on a monthly basis in the
month after such fees are incurred, (b) to pay or reimburse each Lender and the
Administrative Agent for all its reasonable and documented costs and expenses incurred
in connection with the enforcement or preservation of any rights under this Agreement,
the other Loan Documents and any such other documents, including the fees and
disbursements of counsel to the Administrative Agent, (c) to pay, indemnify, and hold
each Lender and the Administrative Agent harmless from all documentary and similar
Taxes and charges in respect of the Loan Documents, and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent, their respective affiliates, and their respective
officers, directors, employees, agents, advisors and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other losses, claims, damages,
liabilities and expenses of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any claim, litigation, investigation
or proceeding regardless of whether any Indemnitee is a party thereto and whether or not
the same are brought by the Borrower, its equity holders, affiliates or creditors or any
other Person, including any of the foregoing relating to the use of proceeds of the Loans
or the violation of, noncompliance with Environmental Law or relating to any
Environmental Liabilities applicable to any Group Member or any of the Real Property
and the reasonable and documented fees and expenses of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of such
Indemnitee, and provided, further, that this Section 9.05(d) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any non-Tax
claim. Without limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and hereby
waives and agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or related to
Environmental Laws for any matters arising from the Transactions, that any of them
might have by statute or otherwise against any Indemnitee, except to the extent such



                                            127
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 135 of 416




rights are asserted against an Indemnitee found by a final and non- appealable decision of
a court of competent jurisdiction to have engaged in gross negligence or willful
misconduct, for claims, demands, penalties, fines, liabilities, settlements, damages, costs
or expenses resulting from such gross negligence or willful misconduct. No Indemnitee
shall be liable for any damages arising from the use by others of information or other
materials obtained through electronic, telecommunications or other information
transmission systems, except to the extent any such damages are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of such Indemnitee. No Indemnitee shall be liable
for any indirect, special, exemplary, punitive or consequential damages in connection
with this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby. All amounts due under this Section 9.05 shall be payable not later than
ten (10) days after written demand therefor. Statements payable by the Borrower pursuant
to this Section 9.05 shall be submitted to the Treasury and Legal Departments(Telephone
No. 215-339-1200) (Telecopy No. 866-456-1587), at the address of the Borrower set
forth in Section 9.02, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements in this
Section 9.05 shall survive the termination of this Agreement and the repayment of the
Loans and all other amounts payable hereunder.

        Section 9.06. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in accordance
with this Section 9.06.

       (b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”), other than a natural person
or, except to the extent expressly permitted by Section 9.06(e), (f) and (g) below, to the
Borrower or any Affiliate of the Borrower, all or a portion of its rights and obligations
under this Agreement (including all or a portion of the Loans at the time owing to it) with
the prior written consent of:

                         (A) the Borrower (such consent not to be unreasonably
                withheld), provided that no consent of the Borrower shall be required for
                an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
                defined below) or, if an Event of Default under Section 7.01(a) or (f) has
                occurred and is continuing, any other Person; and provided, further, that
                the Borrower shall be deemed to have consented to any such assignment
                unless the Borrower shall object thereto by written notice to the
                Administrative Agent within ten (10) Business Days after having received
                notice thereof; and




                                             128
 Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 136 of 416




                  (B) the Administrative Agent, provided that no consent of the
         Administrative Agent shall be required for an assignment of all or any
         portion of a Loan to a Lender, an affiliate of a Lender or an Approved
         Fund.

        (ii)   Assignments shall be subject to the following additional
conditions:

                   (A) except in the case of an assignment to a Lender, an
         affiliate of a Lender or an Approved Fund or an assignment of the entire
         remaining amount of the assigning Lender’s Loans under any Tranche,
         the amount of the Loans of the assigning Lender subject to each such
         assignment (determined as of the date the Assignment and Assumption
         with respect to such assignment is delivered to and recorded by the
         Administrative Agent) shall not be less than $1,000,000) unless each of
         the Borrower and the Administrative Agent otherwise consent, provided
         that (1) no such consent of the Borrower shall be required if an Event of
         Default has occurred and is continuing and (2) such amounts shall be
         aggregated in respect of each Lender and its affiliates or Approved Funds,
         if any;

                  (B) (1) the parties to each assignment shall execute and
         deliver to the Administrative Agent an Assignment and Assumption,
         together with a processing and recordation fee of $3,500 and (2) the
         assigning Lender shall have paid in full any amounts owing by it to the
         Administrative Agent; provided that in the case of contemporaneous
         assignments by any Lender to one or more Approved Funds, only a single
         processing and recordation fee shall be payable for all such assignments;
         and

                   (C) the Assignee, if it shall not be a Lender, shall deliver to
         the Administrative Agent all documentation and other information
         required by regulatory authorities under applicable “know your customer”
         and anti-money laundering rules and regulations, including, without
         limitation, the Patriot Act and an administrative questionnaire in which
         the Assignee designates one or more credit contacts to whom all
         syndicate-level information (which may contain material non-public
         information about the Borrower and its Affiliates and their related parties
         or their respective securities) will be made available and who may receive
         such information in accordance with the assignee’s compliance
         procedures and applicable laws, including Federal and state securities
         laws.

For the purposes of this Section 9.06, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or investing
in bank loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an affiliate of a


                                    129
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19      Page 137 of 416




       Lender or (c) an entity or an affiliate of an entity that administers or manages a
       Lender.

              (iii)    Subject to acceptance and recording thereof pursuant to paragraph
      (b)(iv) below, from and after date recorded in the Register the Assignee thereunder
      shall be a party hereto and, to the extent of the interest assigned by such
      Assignment and Assumption, have the rights and obligations of a Lender under
      this Agreement, and the assigning Lender thereunder shall, to the extent of the
      interest assigned by such Assignment and Assumption, be released from its
      obligations under this Agreement (and, in the case of an Assignment and
      Assumption covering all of the assigning Lender’s rights and obligations under this
      Agreement, such Lender shall cease to be a party hereto but shall continue to be
      entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.05). Any assignment or
      transfer by a Lender of rights or obligations under this Agreement that does not
      comply with this Section 9.06 shall be treated for purposes of this Agreement as a
      sale by such Lender of a participation in such rights and obligations in accordance
      with paragraph (c) of this Section 9.06.

               (iv)    The Administrative Agent, acting for this purpose as a non-
      fiduciary agent of the Borrower, shall maintain at one of its offices a copy of each
      Assignment and Assumption delivered to it and a register for the recordation of the
      names and addresses of the Lenders, and principal amount (and related interest
      amounts) of the Loans owing to, each Lender pursuant to the terms hereof from
      time to time (the “Register”). The entries in the Register shall be conclusive
      absent manifest error, and the Borrower, the Administrative Agent and the Lenders
      shall treat each Person whose name is recorded in the Register pursuant to the
      terms hereof as a Lender hereunder for all purposes of this Agreement,
      notwithstanding notice to the contrary. The Register shall be available for
      inspection by the Borrower and each Lender, at any reasonable time and from time
      to time upon reasonable prior notice.

               (v)     Upon its receipt of a duly completed Assignment and Assumption
      executed by an assigning Lender and an Assignee, the Assignee’s completed
      administrative questionnaire (unless the Assignee shall already be a Lender
      hereunder), all documentation and other information required by regulatory
      authorities under applicable “know your customer” and anti-money laundering
      rules and regulations, including, without limitation, the Patriot Act, the processing
      and recordation fee referred to in paragraph (b) of this Section 9.06 and any written
      consent to such assignment required by paragraph (b) of this Section 9.06, the
      Administrative Agent shall accept such Assignment and Assumption and record
      the information contained therein in the Register. No assignment shall be effective
      for purposes of this Agreement unless it has been recorded in the Register as
      provided in this paragraph.

      (c)     Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a “Participant”) to a
Person other than Borrower or an Affiliate of Borrower in all or a portion of such


                                            130
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 138 of 416




Lender’s rights and obligations under this Agreement (including all or a portion of the
Loans owing to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided that
such agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (i) requires the consent
of each Lender directly affected thereby pursuant to the proviso to the second sentence of
Section 9.01 and (ii) directly affects such Participant. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.17 with respect to
any Participant. The Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations therein,
including the requirements under Section 2.14(f) (it being understood that the
documentation required under Section 2.14(f) shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.06; provided that such Participant
(i) shall be subject to the provisions of Sections 2.13 and 2.14 as if it were an assignee
under paragraph (b) of this Section and (ii) shall not be entitled to receive any greater
payment under Section 2.13 or 2.14, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance by any
Lender with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.07(b) as though
it were a Lender, provided such Participant shall be subject to Section 9.07(a) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and address
of each Participant and the principal amounts (and related interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any Loans or its other
obligations under any Loan Document) except to the extent that such disclosure is
necessary to establish that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to the




                                            131
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 139 of 416




contrary. For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant Register.

       (d)     Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section 9.06 shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto. The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in this paragraph (d).

       (e)     Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Loans to any Other Affiliate (including any Debt Fund
Affiliate), but only if:

               (i)    the assigning Lender and Other Affiliate purchasing such Lender’s
       Loans shall execute and deliver to the Administrative Agent an assignment
       agreement substantially in the form of Exhibit D-2 hereto (an “Affiliate Lender
       Assignment and Assumption”) in lieu of an Assignment and Assumption;

               (ii)    after giving effect to such assignment, Other Affiliates (other than
       Debt Fund Affiliates) shall not, in the aggregate, own or hold Loans with an
       aggregate principal amount in excess of 20.0% of the principal amount of all
       Loans then outstanding (calculated as of the date of such purchase); and

               (iii)   such Other Affiliate and each such Debt Fund Affiliates shall at all
       times be subject to the voting restrictions specified in Section 9.01 and in the
       definitions of Required Lenders, Required Tranche A Lenders, Required Tranche
       B Lenders, Required Tranche C Lenders and Required Tranche B/C Lenders.

       (f)    Notwithstanding anything to the contrary herein, any Lender may assign all
or any portion of its Loans to the Borrower or any of its Subsidiaries, but only if:

                (i)    (x) such assignment is made pursuant to a Dutch Auction open to
       all Lenders on a pro rata basis or (y) such assignment is made pursuant to an open
       market purchase;

               (ii)    no Event of Default has occurred and is continuing or would result
       therefrom;

             (iii)   any such Loans shall be automatically and permanently cancelled
       immediately upon acquisition thereof by the Borrower or any of its Subsidiaries;
       and

             (iv)     in the case of an open market purchase, the aggregate principal
       amount of all Loans purchased pursuant to open market purchases since the


                                            132
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 140 of 416




       Closing Date shall not, in the aggregate, exceed 20.0% of the principal amount of
       all Loans then outstanding (calculated as of the date of such purchase).

        (g)     (i) Notwithstanding anything to the contrary herein, (i) Affiliate Lenders
(other than Debt Fund Affiliates) shall not have any right to attend (including by
telephone) any meeting or discussions (or portion thereof) among the Administrative
Agent or any other Lender to which representatives of the Borrowers are not then present,
(ii) Affiliate Lenders (other than Debt Fund Affiliates) shall not have any right to receive
any information or material prepared by the Administrative Agent or any other Lender or
any communication by or among the Administrative Agent and one or more other
Lenders, except to the extent such information or materials have been made available to
the Borrowers or their representatives and (iii) Affiliate Lenders (other than Debt Fund
Affiliates) shall not be entitled to receive advice of counsel to the Administrative Agent
or other Lenders.

                (ii)    Each Lender making an assignment to an Affiliate Lender
       acknowledges and agrees that in connection with such assignment, (1) such
       Affiliate Lender then may have, and later may come into possession of,
       information regarding the Loans or the Loan Parties hereunder that is not known to
       such Lender and that may be material to a decision by such Lender to assign the
       Loans (“Excluded Information”), (2) such Lender has independently and, without
       reliance on the Affiliate Lender, the Borrower, any of its Subsidiaries, the
       Administrative Agent or any of their respective Affiliates, made its own analysis
       and determination to enter into such assignment notwithstanding such Lender’s
       lack of knowledge of the Excluded Information and (3) none of the Borrower, its
       Subsidiaries, the Administrative Agent, or any of their respective Affiliates shall
       have any liability to such Lender, and such Lender hereby waives and releases, to
       the extent permitted by law, any claims such Lender may have against the
       Borrower, its Subsidiaries, the Administrative Agent, and their respective
       Affiliates, under applicable laws or otherwise, with respect to the nondisclosure of
       the Excluded Information. Each Lender entering into such an assignment further
       acknowledges that the Excluded Information may not be available to the
       Administrative Agent or the other Lenders.

        Section 9.07. Adjustments; Set off. (a) Except to the extent that this Agreement,
any Extension Amendment or a court order expressly provides for payments to be
allocated to a particular Lender or to the Lenders under a particular Tranche, if any
Lender (a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment made pursuant to
Section 9.06), or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set off, pursuant to events or proceedings of the nature referred to in
Section 7.01(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other Lenders
a participating interest in such portion of the Obligations owing to each such other
Lender, or shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment or


                                            133
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 141 of 416




benefits of such collateral ratably with each of the Lenders; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

       (b)     In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, upon any
Obligations becoming due and payable by the Borrower (whether at the stated maturity,
by acceleration or otherwise), to apply to the payment of such Obligations, by setoff or
otherwise, any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency, in each
case whether direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective branches or
agencies to or for the credit or the account of the Borrower. Each Lender agrees promptly
to notify the Borrower and the Administrative Agent after any such application made by
such Lender, provided that the failure to give such notice shall not affect the validity of
such application.

         Section 9.08. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart hereof. A
set of the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

        Section 9.09. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

        Section 9.10. Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any Lender
relative to the subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

     Section 9.11. GOVERNING LAW. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

       Section 9.12. Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:


                                             134
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 142 of 416




        (a)    submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for recognition
and enforcement of any judgment in respect thereof, to the exclusive jurisdiction of the
courts of the State of New York, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof; provided, that nothing contained
herein or in any other Loan Document will prevent any Lender or the Administrative
Agent from bringing any action to enforce any award or judgment or exercise any right
under the Security Documents or against any Collateral or any other property of any Loan
Party in any other forum in which jurisdiction can be established;

       (b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

        (c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Borrower, as the case may be at its address
set forth in Section 9.02 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

       (d)    agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law; and

       (e)     waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this Section 9.12 any
indirect, special, exemplary, punitive or consequential damages.

         Section 9.13. Acknowledgements. The Borrower hereby acknowledges and
agrees that (a) no fiduciary, advisory or agency relationship between the Loan Parties and
the Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents, irrespective
of whether the Credit Parties have advised or are advising the Loan Parties on other
matters, and the relationship between the Credit Parties, on the one hand, and the Loan
Parties, on the other hand, in connection herewith and therewith is solely that of creditor
and debtor, (b) the Credit Parties, on the one hand, and the Loan Parties, on the other
hand, have an arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable of evaluating
and understanding, and the Loan Parties understand and accept, the terms, risks and
conditions of the transactions contemplated by this Agreement and the other Loan
Documents, (d) the Loan Parties have been advised that the Credit Parties are engaged in
a broad range of transactions that may involve interests that differ from the Loan Parties’
interests and that the Credit Parties have no obligation to disclose such interests and
transactions to the Loan Parties, (e) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the other


                                             135
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 143 of 416




Loan Documents, (f) each Credit Party has been, is, and will be acting solely as a
principal and, except as otherwise expressly agreed in writing by it and the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties, any of their affiliates or any other Person, (g) none of the Credit Parties has
any obligation to the Loan Parties or their affiliates with respect to the transactions
contemplated by this Agreement or the other Loan Documents except those obligations
expressly set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and (h) no joint
venture is created hereby or by the other Loan Documents or otherwise exists by virtue of
the transactions contemplated hereby among the Credit Parties or among the Loan Parties
and the Credit Parties.

        Section 9.14. Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 9.01) to take any action
requested by the Borrower having the effect of releasing any Collateral or guarantee
obligations (i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 9.01 or (ii) under the circumstances described in paragraph (b) below.

       (b)    At such time as the Loans and the other obligations under the Loan
Documents (other than obligations under or in respect of Specified Swap Agreements)
shall have been paid in full, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

         Section 9.15. Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by any Loan
Party (whether through the Administrative Agent or directly) pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from disclosing
any such information (a) to the Administrative Agent, any other Lender or any Affiliate
thereof, (b) subject to an agreement to comply with the provisions of this Section 9.15, to
any actual or prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors or those of any of
its Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may otherwise
be required pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly disclosed,
(h) to the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to such



                                             136
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 144 of 416




Lender, or (i) in connection with the exercise of any remedy hereunder or under any other
Loan Document or (j) if agreed by the Borrower in its sole discretion, to any other Person

        Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public information
concerning the Borrower and its Affiliates and their related parties or their respective
securities, and confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including Federal
and state securities laws.

        All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of administering, this
Agreement or the other Loan Documents will be syndicate-level information, which may
contain material non-public information about the Borrower and its Affiliates and their
related parties or their respective securities. Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and applicable law,
including Federal and state securities laws.

     Section 9.16. WAIVERS OF JURY TRIAL. THE BORROWER, EACH OTHER
LOAN PARTY HERETO, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

        Section 9.17. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name and
address of the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

        Section 9.18. Intercreditor Agreement. Reference is made to the Intercreditor
Agreement dated as of the date hereof (as amended, restated, amended and restated,
supplemented, modified, extended, renewed, replaced, refinanced or restructured from
time to time, the “Intercreditor Agreement”), by and among the Loan Parties, the
Administrative Agent, the counterparty under the Supply and Offtake Documents and the
collateral agent under the Supply and Offtake Documents. Notwithstanding any
provisions in this Agreement or any other Loan Document to the contrary, the terms,
conditions and provisions of this Agreement and the other Loan Documents are subject to
the terms of the Intercreditor Agreement. To the extent there is a conflict between the
Loan Documents and the Intercreditor Agreement, the terms and conditions of the
Intercreditor Agreement shall control.



                                            137
        Case 19-50282-LSS         Doc 1-2      Filed 08/07/19     Page 145 of 416




         Section 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the Bail-In
Action of an EEA Resolution Authority and agrees and consents to, and acknowledges
and agrees to be bound by:

      (a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

       (b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

                   (i) a reduction, in full or in part, in the principal amount, or
        outstanding amount due (including any accrued but unpaid interest) of any such
        liability;

                (ii)   a cancellation of any such liability;

                (iii) a conversion of all, or a portion of, such liability into shares or
        other instruments of ownership in such EEA Financial Institution, its parent
        undertaking, or a bridge institution that may be issued to it or otherwise conferred
        on it, and that such shares or other instruments of ownership will be accepted by it
        in lieu of any rights with respect to any such liability under this Agreement or any
        other Loan Document; or

               (iv) a variation of any term of any Loan Document to the extent
        necessary to give effect to any Bail-In Action in relation to any such liability.

        Section 9.20. Certain ERISA Matters.

       (a)     Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the benefit of,
the Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the following is
and will be true:

                (i)    such Lender is not using “plan assets” (within the meaning of 29
       CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
       Benefit Plans in connection with the Loans or the Commitments,

                (ii)   the transaction exemption set forth in one or more PTEs, such as
       PTE 84-14 (a class exemption for certain transactions determined by independent
       qualified professional asset managers), PTE 95-60 (a class exemption for certain
       transactions involving insurance company general accounts), PTE 90-1 (a class


                                             138
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 146 of 416




       exemption for certain transactions involving insurance company pooled separate
       accounts), PTE 91-38 (a class exemption for certain transactions involving bank
       collective investment funds) or PTE 96-23 (a class exemption for certain
       transactions determined by in-house asset managers), is applicable with respect to
       such Lender’s entrance into, participation in, administration of and performance of
       the Loans, the Commitments and this Agreement,

               (iii)    (A) such Lender is an investment fund managed by a “Qualified
       Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
       such Qualified Professional Asset Manager made the investment decision on
       behalf of such Lender to enter into, participate in, administer and perform the
       Loans, the Commitments and this Agreement, (C) the entrance into, participation
       in, administration of and performance of the Loans, the Commitments and this
       Agreement satisfies the requirements of sub-sections (b) through (g) of Part I of
       PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
       subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s
       entrance into, participation in, administration of and performance of the Loans, the
       Commitments and this Agreement, or

               (iv)    such other representation, warranty and covenant as may be agreed
       in writing between the Administrative Agent, in its sole discretion, and such
       Lender.

        (b)    In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another representation,
warranty and covenant as provided in sub-clause (iv) in the immediately preceding clause
(a), such Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the benefit of,
the Administrative Agent and its respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that:

                (i)    none of the Administrative Agent or any of its Affiliates is a
       fiduciary with respect to the assets of such Lender (including in connection with
       the reservation or exercise of any rights by the Administrative Agent under this
       Agreement, any Loan Document or any documents related to hereto or thereto),

               (ii)    the Person making the investment decision on behalf of such
       Lender with respect to the entrance into, participation in, administration of and
       performance of the Loans, the Commitments and this Agreement is independent
       (within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
       investment adviser, a broker-dealer or other person that holds, or has under
       management or control, total assets of at least $50 million, in each case as
       described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

              (iii)   the Person making the investment decision on behalf of such
       Lender with respect to the entrance into, participation in, administration of and


                                            139
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 147 of 416




       performance of the Loans, the Commitments and this Agreement is capable of
       evaluating investment risks independently, both in general and with regard to
       particular transactions and investment strategies (including in respect of the
       Obligations),

               (iv)     the Person making the investment decision on behalf of such
       Lender with respect to the entrance into, participation in, administration of and
       performance of the Loans, the Commitments and this Agreement is a fiduciary
       under ERISA or the Code, or both, with respect to the Loans, the Commitments
       and this Agreement and is responsible for exercising independent judgment in
       evaluating the transactions hereunder, and

                (v)     no fee or other compensation is being paid directly to the
       Administrative Agent or any of its Affiliates for investment advice (as opposed to
       other services) in connection with the Loans, the Commitments or this Agreement.

        (c)    The Administrative Agent hereby informs the Lenders that the
Administrative Agent is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that the Administrative Agent has a financial interest in the transactions
contemplated hereby in that the Administrative Agent or an Affiliate thereof (i) may
receive interest or other payments with respect to the Loans, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the Commitments
by such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the foregoing.

                                      ARTICLE 10
                                      GUARANTEE

        Section 10.01. Guarantee.      The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and their
respective successors and assigns, the prompt payment in full when due (whether at
stated maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest on (including any interest, fees, costs or
charges that would accrue but for the provisions of the Bankruptcy Code after any
bankruptcy or insolvency petition under the Bankruptcy Code) the Loans made by the
Lenders to, and the Notes held by each Lender of, the Borrower, and all other Obligations
from time to time owing to the Secured Parties by any Loan Party under any Loan
Document or Specified Swap Agreement entered into with a counterparty that is a
Secured Party, whether or not enforceable as against the Borrower, whether now or
hereafter existing, and whether due or to become due, including principal, interest


                                            140
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 148 of 416




(including interest at the contract rate applicable upon default accrued or accruing after
the commencement of any proceeding under the Bankruptcy Code, or any applicable
provisions of comparable state or foreign law, whether or not such interest is an allowed
claim in such proceeding), fees and costs of collection, in each case, strictly in
accordance with the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Guarantors hereby jointly and severally agree that if
the Borrower or other Loan Party or Loan Parties shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Loan Parties will promptly pay the same in cash, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or renewal of
any of the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

        Section 10.02. Rights of Secured Parties. Each Guarantor agrees that any Secured
Party, upon such terms as it deems appropriate, without notice or demand to or on any
person and without affecting the validity or enforceability hereof or giving rise to any
reduction, limitation, impairment, discharge or termination of any Guarantor’s liability
hereunder, from time to time may, in accordance with the terms of this Article 10 and the
other Loan Documents, (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of any Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, any Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the payment of
any other obligations; (iii) request and accept other guaranties of any Guaranteed
Obligations and take and hold security for the payment hereof or any Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security for
payment of any Guaranteed Obligations, any other guaranties of any Guaranteed
Obligations, or any other obligation of any person (including any other Guarantor) with
respect to the Guaranteed Obligations; (v) enforce and apply any security now or
hereafter held by or for the benefit of such Secured Party in respect hereof or any
Guaranteed Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such security, in each
case as such Secured Party in its discretion may determine consistent with the applicable
Loan Document or the applicable Specified Swap Agreement and any applicable security
agreement, including foreclosure on any such security pursuant to one or more judicial or
non-judicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against the
Borrower or any security for its Guaranteed Obligations; and (vi) exercise any other
rights available to it under the Loan Documents and any Specified Swap Agreement.

       Section 10.03. Obligations Unconditional. The obligations of the Guarantors
under Section 10.01 shall constitute a guarantee of payment and, to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness, validity,


                                            141
           Case 19-50282-LSS      Doc 1-2     Filed 08/07/19     Page 149 of 416




regularity or enforceability of the Guaranteed Obligations of the Borrower under this
Article 10, the Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or defense of a
surety or Loan Party (except for payment in full or an amendment or waiver adopted in
accordance with Section 9.01). Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter or impair
the liability of the Guarantors hereunder which shall remain absolute, irrevocable and
unconditional under any and all circumstances as described above:

     (a)      at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

    (b)       any of the acts mentioned in any of the provisions of this Article 10 or the
Notes, if any, or any other agreement or instrument referred to herein or therein shall be
done or omitted;

     (c)     the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right under the
Loan Documents, any Specified Swap Agreement or any other agreement or instrument
referred to herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with;

    (d)       any Lien or security interest granted to, or in favor of, any Secured Party as
security for any of the Guaranteed Obligations shall fail to be perfected; or

     (e)       the release of any other Loan Party pursuant to Section 10.10 and Section
9.01.

        The Guarantors hereby expressly waive diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower or any other
agreement or instrument referred to herein or therein, or against any other person under
any other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors waive (i) any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or proof of
reliance by any Secured Party upon this Guarantee or acceptance of this Guarantee, and
the Guaranteed Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred in reliance upon this Guarantee, and all dealings between
the Borrower and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guarantee, (ii) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense of the
Borrower or any Guarantor including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement or


                                            142
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 150 of 416




instrument relating thereto or by reason of the cessation of the liability of the Borrower or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations (other than any Unasserted Contingent Obligations), and (iii) any defense
based upon any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of the
principal. This Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with respect to
the Guaranteed Obligations at any time or from time to time held by Secured Parties, and
the obligations and liabilities of the Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect thereto. This
Guarantee shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and the successors and assigns thereof, and
shall inure to the benefit of the Secured Parties, and their respective successors and
assigns, notwithstanding that from time to time during the term of this Article 10 there
may be no Guaranteed Obligations outstanding until payment in full thereof (other than
Unasserted Contingent Obligations, or any amendment or waiver adopted in accordance
with Section 9.01 or any other express provision set forth in a Loan Document).

        Section 10.04. Reinstatement. The obligations of the Guarantors under this
Article 10 shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

          Section 10.05. Subrogation; Subordination. Each Guarantor hereby agrees that,
until the payment and satisfaction in full in cash of all Guaranteed Obligations (other than
Unasserted Contingent Obligations) and the expiration and termination of the
Commitments of the Lenders under this Agreement, it shall waive any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 10.01, whether by subrogation or otherwise, against the
Borrower or any other Loan Party of any of the Guaranteed Obligations or any security
for any of the Guaranteed Obligations. Any Indebtedness of any Guarantor permitted
pursuant to Section 6.01(b) shall be subordinated to such Guarantor’s Obligations in the
manner set forth in the intercompany note evidencing such Indebtedness.

       Section 10.06. Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable as
provided in Article 7 (and shall be deemed to have become automatically due and
payable in the circumstances provided in Article 7) for purposes of Section 10.01,
notwithstanding any stay, injunction or other prohibition preventing such declaration (or
such obligations from becoming automatically due and payable) as against the Borrower
and that, in the event of such declaration (or such obligations being deemed to have


                                            143
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 151 of 416




become automatically due and payable), such obligations (whether or not due and
payable by the Borrower) shall forthwith become due and payable by the Guarantors for
purposes of Section 10.01.

        Section 10.07. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article 10 constitutes an instrument for the
payment of money, and consents and agrees that any Lender or Agent, at its sole option,
in the event of a dispute by such Guarantor in the payment of any moneys due hereunder,
shall have the right to bring a motion-action under New York CPLR Section 3213.

         Section 10.08. Continuing Guarantee. The guarantee in this Article 10 is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations whenever
arising.

        Section 10.09. General Limitation on Guaranteed Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any Guarantor
under Section 10.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on account of the
amount of its liability under Section 10.01, then, notwithstanding any other provision to
the contrary, the amount of such liability shall, without any further action by such
Guarantor, any other Loan Party or any other person, be automatically limited and
reduced to the highest amount (after giving effect to the right of contribution established
in Section 10.11) that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

        Section 10.10. Release of Loan Parties. If, in compliance with the terms and
provisions of the Loan Documents, all of the Capital Stock of any Guarantor are sold or
otherwise transferred (a “Transferred Guarantor”) to a person or persons, none of
which is the Borrower, a Guarantor or an Affiliate thereof, such Transferred Guarantor
shall, upon the consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 9.06) and its obligations to
pledge and grant any Collateral owned by it pursuant to any Security Document shall be
automatically released, and, so long as the Borrower shall have provided the
Administrative Agent such reasonable certifications or reasonable documents as the
Administrative Agent shall reasonably request, the Administrative Agent shall take such
actions as are necessary or reasonably requested by the Borrower to effect each release
described in this Section 10.10 in accordance with the relevant provisions of the Security
Documents.

        Section 10.11. Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive contribution from
and against any other Guarantor hereunder which has not paid its proportionate share of
such payment. Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 10.05. The provisions of this Section 10.11 shall in no respect limit


                                           144
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 152 of 416




the obligations and liabilities of any Guarantor to the Administrative Agent and the
Lenders, and each Guarantor shall remain liable to the Administrative Agent and the
Lenders for the full amount of the Guaranteed Obligations.

       Section 10.12. Default; Remedies; Bankruptcy; Etc.

        (a)   The Guaranteed Obligations of each Guarantor hereunder are independent
of and separate from the Obligations of such Guarantor. If any Obligation of the Borrower
is not paid when due, or upon any Event of Default hereunder or upon any default by the
Borrower as provided in any other Loan Document or Specified Swap Agreement, the
Administrative Agent may, at its sole election, proceed directly and at once, without
notice, against any Guarantor to collect and recover the full amount or any portion of the
Obligations of the Borrower then due, without first proceeding against the Borrower or
any other guarantor (including the Guarantors) of its Guaranteed Obligations, or against
any Collateral under the Loan Documents or joining the Borrower or any other guarantor
(including the Guarantors) in any proceeding against any Guarantor. At any time after
maturity of the Guaranteed Obligations of a Guarantor, the Administrative Agent may
(unless such Guaranteed Obligations have been paid in full (other than Unasserted
Contingent Obligations)), without notice to such Guarantor and regardless of the
acceptance of any Collateral for the payment thereof, appropriate and apply toward the
payment of such Guaranteed Obligations (a) any indebtedness due or to become due from
any Secured Party to such Guarantor and (b) any moneys, credits or other property
belonging to such Guarantor at any time held by or coming into the possession of any
Secured Party or any of its respective Affiliates.

       (b)     So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Administrative Agent acting pursuant to the
instructions of the Required Lenders or the Controlling Lenders, as applicable, commence
or join with any other person in commencing any bankruptcy, reorganization or
insolvency case or proceeding of or against the Borrower or any other Guarantor (other
than the Cases). The obligations of the Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of the Borrower or any other Guarantor or by
any defense which the Borrower or any other Guarantor may have by reason of the order,
decree or decision of any court or applicable body resulting from any such proceeding
(except as described in Section 10.09). Each Guarantor acknowledges and agrees that any
interest on any portion of the Guaranteed Obligations which accrues after the
commencement of any case or proceeding referred to in the immediately preceding
sentence (or, if interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if such case
or proceeding had not been commenced) shall be included in the Guaranteed Obligations
because it is the intention of the Guarantors and the Secured Parties that the Guaranteed
Obligations which are guaranteed by Guarantors pursuant hereto should be determined
without regard to any rule of law or order which may relieve the Borrower of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,


                                            145
        Case 19-50282-LSS           Doc 1-2     Filed 08/07/19      Page 153 of 416




receiver, debtor in possession, assignee for the benefit of creditors or similar person to
pay the Administrative Agent, or allow the claim of the Administrative Agent in respect
of, any such interest accruing after the date on which such case or proceeding is
commenced. In the event that all or any portion of any Guaranteed Obligations are paid
by the Borrower, the obligations of the Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that all or any part of
such payment or payments are rescinded or recovered directly or indirectly from any
Secured Party as a preference, fraudulent transfer or otherwise, and any such payments
which are so rescinded or recovered shall constitute Guaranteed Obligations for all
purposes hereunder.

        Section 10.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Article 10 in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this Section 10.13
for the maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 10.13, or otherwise under this Article 10, as it relates to
such other Loan Party, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each Qualified
ECP Guarantor under this Section shall remain in full force and effect until this Article
10 is terminated pursuant to Section 10.17. Each Qualified ECP Guarantor intends that
this Section 10.13 constitute, and this Section 10.13 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

        Section 10.14. Enforcement Expenses; Indemnification.

       (a)     Each Guarantor agrees to pay or reimburse each Lender and the
Administrative Agent for all its documented costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Section 10.01 or otherwise
enforcing or preserving any rights under this Article 10 and the other Loan Documents to
which such Guarantor is a party, including, without limitation, the fees and disbursements
of counsel to the Administrative Agent.

       (b)    Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting from any delay
in paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated by this
Article 10.

       (c)    Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Article 10 to the extent the Borrower would be required to do so
pursuant to Section 9.05.


                                              146
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 154 of 416




      (d)    The agreements in this Article 10 shall survive repayment of the
Obligations and all other amounts payable under this Agreement and the other Loan
Documents.

       Section 10.15. Acknowledgements. Each Guarantor hereby acknowledges that:

       (a)  it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

       (b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Guarantors, on the one hand, and the Administrative Agent and Lenders, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor; and

      (c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the Lenders or
among the Guarantors and the Lenders.

       Section 10.16. Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.10 shall become a
Guarantor for all purposes of this Agreement upon execution and delivery of an
assumption agreement.

        Section 10.17. Releases. At such time as the Loans and the other Obligations
shall have been paid in full, this Article 10 and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Guarantor
hereunder shall terminate, all without delivery of any instrument or performance of any
act by any party. At the request and sole expense of any Guarantor following any such
termination, the Administrative Agent shall execute and deliver to such Guarantor such
documents as such Guarantor shall reasonably request to evidence such termination.

                            [SIGNATURE PAGES FOLLOW]




                                            147
            Case 19-50282-LSS        Doc 1-2       Filed 08/07/19   Page 155 of 416




       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the day and year first
above written.

                                             PES HOLDINGS, LLC


                                             By:
                                                     Name: James T. Rens
                                                     Title: Executive Vice President and
                                                     Chief Financial Officer


                                             PHILADELPHIA ENERGY SOLUTIONS
                                             REFINING AND MARKETING LLC


                                             By:
                                                     Name: James T. Rens
                                                     Title: Executive Vice President and
                                                     Chief Financial Officer


                                             PES ADMINISTRATIVE SERVICES, LLC


                                             By:
                                                     Name: James T. Rens
                                                     Title: Executive Vice President and
                                                     Chief Financial Officer


                                             NORTH YARD GP, LLC


                                             By:
                                                     Name: James T. Rens
                                                     Title: Executive Vice President and
                                                     Chief Financial Officer


                                             NORTH YARD LOGISTICS, L.P.


                                             By:
                                                     Name: James T. Rens
                                                     Title: Executive Vice President and
                                                     Chief Financial Officer


                              [Signature Page to Credit Agreement]
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 156 of 416
Case 19-50282-LSS       Doc 1-2     Filed 08/07/19       Page 157 of 416




    [Lenders’ Signature Pages on File with Administrative Agent]




           Signature Page to PES Holdings, LLC Exit Credit Agreement
Case 19-50282-LSS   Doc 1-2    Filed 08/07/19      Page 158 of 416




                              Schedule 1.01A

                       Initial Loan Commitments

                     (On file with Administrative Agent)
            Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 159 of 416




                                         Schedule 1.01B

                                      Mortgaged Property

The descriptions of the North Yard and West Yard from Schedule 1.01D are hereby incorporated
by reference.

ALL THOSE CERTAIN LOTS OR PARCELS OF GROUND, SITUATE IN THE CITY AND
COUNTY OF PHILADELPHIA, COMMONWEALTH OF PENNSYLVANIA, MORE
PARTICULARLY BOUNDED AND DESCRIBED AS LOTS 1 THROUGH AND
INCLUDING 12 ON THOSE TWO CERTAIN SUBDIVISION PLANS, EACH ENTITLED
"SUBDIVISION PLAN PHILADELPHIA ENERGY SOLUTIONS", DATED SEPTEMBER 4,
2013, LAST REVISED NOVEMBER 3, 2014, PREPARED BY LUDGATE ENGINEERING
CORPORATION, ONE OF WHICH HAVING BEEN APPROVED BY THE CITY OF
PHILADELPHIA SECOND DISTRICT SURVEYOR & REGULATOR ON NOVEMBER 25,
2014 AND ONE OF WHICH HAVING BEEN APPROVED BY THE CITY OF
PHILADELPHIA SEVENTH DISTRICT SURVEYOR & REGULATOR ON NOVEMBER 25,
2014 AND EACH OF WHICH HAVING BEEN APPROVED BY THE PHILADELPHIA
CITY PLANNING COMMISSION ON NOVEMBER 25, 2014 AND FURTHER APPROVED
BY THE PHILADELPHIA CITY PLANNING COMMISSION ON NOVEMBER 25, 2014
AND FURTHER APPROVED BY THE CITY OF PHILADELPHIA DEPARTMENT OF
LICENSES AND INSPECTIONS ON FEBRUARY 11, 2015. SAID LOTS BEING
DESCRIBED AS FOLLOWS:

LOT # 1

Beginning at a point on the western side of 26th Street; thence along the western side of 26th
Street the three (3) following courses and distances:

(1) South 15°00’00” West, a distance of 154.24 feet;
(2) South 09°03’03” West, a distance of 100.34 feet;
(3) South 15°00’00” West, a distance of 1225.64 feet to a point a corner of Lot #2;

Thence along Lot #2 the seven (7) following courses and distances:
(1) North 48°46’49” West, a distance of 99.14 feet;
(2) North 62°49’10” West, a distance of 121.15 feet;
(3) North 72°36’22” West, a distance of 588.46 feet;
(4) North 84°48’01” West, a distance of 184.15 feet;
(5) South 10°22’54” West, a distance of 1285.24 feet;
(6) South 65°27’36” East, a distance of 611.68 feet;
(7) South 64°32’53” East, a distance of 274.82 feet to a point on the western side of 26th Street

Thence along the western side of 26th Street the eight (8) following courses and distances:
(1) South 15°00’00” West, a distance of 50.76 feet;
(2) South 15°00’00” West, a distance of 886.62 feet;
(3) South 22°57’10” West, a distance of 103.89 feet;
(4) South 14°51’29” West, a distance of 118.06 feet;


                                                13
            Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 160 of 416




(5) North 72°55’36” West, a distance of 17.81 feet;
(6) South 21°14’20” West, a distance of 552.83 feet to a point of curvature;
(7) By a curve to the left having a radius of 200.76 feet and a central angle of 66°30’30” an arc
length of 233.04 feet and a chord which bears South 42°00’58” West 220.17 feet;
(8) South 08°52’58” West, a distance of 293.88 feet;

Thence along the north side of Penrose Avenue South 50°41’00” West, a distance of 664.40 feet
to a point of curvature; thence by a curve to the right having a radius of 126.09 feet and a central
angle of 73°01’37” an arc length of 160.71 feet a chord which bears North 85°45’57” West
150.04 feet point of reverse curvature; thence by a reverse curve to the left having a radius of
167.93 feet and a central angle of 102°48’24” an arc length of 301.32 feet and a chord South
85°09’07” West and a distance of 262.49 feet;

Thence along the northern side of Lanier Avenue the nine (9) following courses and distances:
(1) South 35°47’20” West, a distance of 84.04 feet;
(2) South 37°07’37” West, a distance of 182.61 feet;
(3) South 40°29’38” West, a distance of 122.68 feet to a point of curvature;
(4) By a curve to the left having a radius of 365.09 feet and a central angle of 10°02’31’’ an arc
length of 63.98 feet a chord which bears South 45°20’45” West 63.90 feet;
(5) South 52°19’35” West, a distance of 69.72 feet to a point of curvature;(6) By a curve to the
left having a radius of 248.69 feet and a central angle of 11 °28’08” an arc
length of 49.78 feet a chord which bears South 57°36’38” West 49.69 feet;
(7) South 66°48’15” West, a distance of 125.08 feet;
(8) South 65°20’58” West, a distance of 508.101 feet;
(9) South 65°20’58” West, a distance of 21.41 feet to point on the eastern side of Lanier Avenue;

Thence along the eastern side of Lanier Avenue the two following courses and distances:
(1) North 25°27’55” West, a distance of 535.58 feet;
(2) North 22°27’11” West, a distance of 524.37 feet to a point in line of Lot #3;

Thence along Lot #3 the three following courses and distances:
(1) North 67°46’47” East, a distance of 383.35 feet;
(2) North 12°35’48” East, a distance of 1329.66 feet;
(3) South 85°12’51” West, a distance of 1266.44 feet to a point west of Lanier Avenue;

Thence North 21 °38’40” West, a distance of 197.79 feet to a point of curvature;
Thence by a curve to the right having a radius of 313.20 feet and a central angle of 55°00’4l” an
arc length of 300.72 feet a chord which bears North 07°12’42” East, 289.30 feet;
Thence North 33°53’37” East, a distance of 173.27 feet;
Thence North 59°37’22” West, a distance of 188.97 feet to a point on the bulkhead of the
Schuylkill River;

Thence along the bulkhead of the Schuylkill River the eight (8) following courses and distances:
(1) North 62°12’31” East, a distance of 200.88 feet;
(2) North 39°11’56” East, a distance of 508.77 feet;
(3) North 26°48’23” East, a distance of 575.84 feet;



                                                 14
           Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 161 of 416




(4) North 26°43’36” East, a distance of 675.78 feet;
(5) North 30°27’54” East, a distance of 1105.89 feet;
(6) North 18°21’43” East, a distance of 209.77 feet;
(7) North 09°27’34” East, a distance of 222.69 feet;
(8) North 00°23’52” West, a distance of 148.05 feet;

Thence leaving said bulkhead and going along the southern side of Passyunk Avenue the six (6)
following courses and distances:
(1) North 81°59’33” East, a distance of 502.95 feet;
(2) South 08°00’27” East, a distance of 60.00 feet
(3) North 81 °59’33” East, a distance of 346.38 feet to a point of curvature;
(4) By a curve to the left having a radius of 849.49 feet and a central angle of 08°48’00” an arc
length of 130.47 feet a chord which bears North 77°35’33” East, 130.34 feet to a point of
reverse curvature;
(5) By a reverse curve to the right having a radius of 849.49 feet and a central angle of
08°48’00” an arc length of 130.47 feet a chord which bears North 77°35’33” East, 130.34
feet;
(6) North 81°59’33” East, a distance of 524.87 feet;

Thence leaving said side of Passyunk Avenue and going along lands of Sunoco Partners
Marketing the 12 following courses and distance:

(1) South 08°03’30” East, a distance of 362.83 feet;
(2) North 81°56’30” East, a distance of 218.00 feet;
(3) South 08°03’30” East, a distance of 63.00 feet;
(4) South 82°02’36’’ East, a distance of 10.00 feet;
(5) South 18°03’30” East, a distance of 60.00 feet;
(6) South 56°03’30” East, a distance of 27.00 feet;
(7) North 78°11’57” East, a distance of 79.00 feet;
(8) North 73°16’57” East, a distance of 201.00 feet;
(9) North 11°56’57” East, a distance of 61.00 feet;
(10) South 78°03’03” East, a distance of 82.00 feet;
(11) North 81°56’57” East, a distance of 253.00 feet;
(12) South 75°03’03” East, a distance of 224.72 feet to the Point of Beginning.

Containing 336.50 Acres (14,650,009 SQ.FT.)
Being known as 3144 W. Passyunk Avenue.
OPA #88-4-0970-45

LOT # 2

Beginning at a point on the western side of 26th Street; thence along the western side of
26th Street the four following courses and distances:
(1) South 15°00’00” West, a distance of 567.04 feet to a point;
(2) South 15°00’00” West, a distance of 60.00 feet to a point
(3) South 15°00’00” West, a distance of 732.364 feet to a point;



                                                15
           Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 162 of 416




(4) South 15°00’00” West, a distance of 10.26 feet to a point a corner of Lot #1;

Thence along Lot #1 the seven following courses and distances:

(1) North 64°32’53” West, a distance of 274.62 feet;
(2) North 65°27’36” West, a distance of 611.68 feet;
(3) North 10°22’54” East, a distance of 1285.24 feet;
(4) South 84°48’01” East, a distance of 184.15 feet;
(5) South 72°36’22” East, a distance of 588.46 feet;
(6) South 62°49’10” East, a distance of 121.15 feet;
(7) South 48°46’49” East, a distance of 99.14 feet to the Point of Beginning.

Containing 28.91 Acres /1,259,445 sq.ft.
Being known as 2800 S. 26th Street.
OPA #88-4-0970-46

LOT # 3

Beginning at a point in the pavement of Lanier Avenue and a corner of Lot #4;
thence along Lot #4 the six following courses and distances:
(1) North 24°33’56” West, a distance of 268.18 feet;
(2) North 25°07’50” West, a distance of 352.68 feet;
(3) North 22°17’01” West, a distance of 440.25 feet;
(4) South 67°46’47” West, a distance of 49.50 feet;
(5) North 21°44’15” West, a distance of 793.44 feet;
(6) North 67°46’47” East 1006.58 fee to a point a corner of Lot #1;

Thence along Lot # 1 the four following courses and distances:
(1) South 12°35’48” West, a distance of 966.42 feet;
(2) South 67°46’47” West, a distance of 383.35 feet to a point on the west side of Lanier
Avenue;
(3) South 22°27’11” East, a distance of 524.37 feet;
(4) South 25°27’55” East, a distance of 535.58 feet to a point on the right of way of Penrose
Avenue;
Thence along Penrose Avenue South 65°20’58” West, 31.75 feet Point of Beginning.

Containing 14.06 Acres/ 612,745 sq.ft.
Being known as 3403 Penrose Avenue.
OPA #88-4-0965-03

LOT # 4

Beginning at a point on the northern side of Penrose Avenue and being a corner of Lot #5;
Thence along Lot #5 the eleven (11) five following courses and distances:

(1) North 23°59’08’’ West, a distance of 447.46 feet;



                                                16
           Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 163 of 416




(2) North 75°16’14” West, a distance of 1528.51 feet;
(3) North 02°43’59” East, a distance of 1510.00 feet;
(4) North 87°11’50” West, a distance of 1292.64 feet;
(5) North 03°20’23” East, a distance of 554.64 feet;
(6) South 84°26’17” West, a distance of 211.15 feet;
(7) South 83°00’07” West, a distance of 101.52 feet;
(8) South 79°42’49” West, a distance of 27.81 feet;
(9) South 51°16’25” West, a distance of 71.95 feet;
(10) South 49°32’20” West, a distance of 89.12 feet;
(11) South 50°48’38” West, a distance of 226.77 feet;

Thence along the bulkhead of the Schuylkill River the seven (7) following courses and distances:
(1) North 15°08’04” East, a distance of 161.71 feet;
(2) North 44°12’02” East, a distance of 199.17 feet;
(3) North 68°18’09” East, a distance of 187.61 feet;
(4) South 88°22’28” East, a distance of 185.42 feet;
(5) South 79°24’56” East, a distance of 980.75 feet;
(6) South 89°57’50” East, a distance of 469.50 feet;
(7) North 62°12’31” East, a distance of 480.48 feet to a point a corner of Lot #1;

Thence along Lot #1 the six (6) following courses and distances:
(1) South 59°37’22” East, a distance of 188.97 feet;
(2) South 33°53’37” West, a distance of 173.27 feet to a point of curvature.
(3) By a curve to the left having a radius of 313.20 feet and a central angle of 55°00’41” an
arc length of 300.72 feet and a chord which bears South 07°12’42” West 289.30 feet of
tangency;
(4) South 21°38’40” East, a distance of 197.79 feet to a point;
(5) North 85°12’51” East, a distance of 1266.44 feet to a point;
(6) South 12°35’48” West a distance of 363.23 feet to a point a corner of lot #3;

Thence along Lot #3 the six (6) following courses and distances:
(1) South 67°46’47” West, a distance of 1006.58 feet;
(2) South 21 °44’15” East, a distance of 793.44 feet;
(3) North 67°46’47” East, a distance of 49.50 feet;
(4) South 22°17’01” East, a distance of 440.25 feet;
(5) South 25°07’50” East, a distance of 352.68 feet;
(6) South 24°33’56” East, a distance of 268.18 feet to a point on the north side of Penrose
Avenue;

Thence along the north side of Penrose Avenue South 65°20’58” West, a distance of 39.96 feet
to a Point of Beginning.

Containing 78.15 Acres/ 3,404,478 sq.ft.
Being known as 3405 Penrose Avenue.
OPA #88-4-0965-05




                                                17
           Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 164 of 416




LOT # 5

Beginning at a point on the northern side of Penrose Avenue and being a corner of Lot #6;
Thence along Lot #6 the 12 following courses and distances:

(1) North 25°33’08” West, a distance of 1091.88 feet;
(2) North 28°09’59” East, a distance of 319.83 feet;
(3) North 25°24’25” West, a distance of 481.80 feet;
(4) North 64°35’32” East, a distance of 348.39 feet;
(5) North 26°37’45” West, a distance of 573.66 feet;
(6) North 87°14’22” West, a distance of 273.37 feet;
(7) North 00°56’44” West, a distance of 282.41 feet;
(8) South 87°15’44” East, a distance of 510.56 feet;
(9) North 02°36’01” East, a distance of 411.10 feet;
(10) North 83°35’09” West, a distance of 105.69 feet;
(11) North 87°17’26” West, a distance of 195.25 feet;
(12) South 83°52’44” West, a distance of 285.25 feet to a point on the bulkhead of the
Schuylkill River;

Thence along the bulkhead of the Schuylkill River the two following courses and distances:
(1) North 00°13’54” West, a distance of 490.50 feet;
(2) North 15°08’04” East, a distance of 361.36 feet to a point a corner of Lot #4

Thence along Lot #4 the eleven (11) following courses and distances:
(1) North 25°48’38” East, a distance of 226.77 feet;
(2) North 49°32’20” East, a distance of 89.12 feet;
(3) North 51 °16’25” East, a distance of 71.95 feet;
(4) North 79°42’49” East, a distance of 27.81 feet;
(5) North 83°00’07” East, a distance of 101.52 feet;
(6) North 84°26’17” East, a distance of 211.15 feet;
(7) South 03°20’23” West, a distance of 554.64 feet;
(8) South 87°11’50” East, a distance of 1292.64 feet;
(9) South 02°43’59” West, a distance of 1510.01 feet;
(10) South 75°16’114’’ East, a distance of 1528.51 feet;
(11) South 23°59’08” East, a distance of 447.46 feet to a point on the northern side of
Penrose Avenue.

Thence along the northern side of Penrose Avenue South 65°20’58” West, a distance of 3051.94
feet to the Point of Beginning.

Containing 164.72 Acres I 7,175,447 sq.ft.
Being known as 3407 Penrose Avenue.
OPA #88-4-0965-07

LOT # 6




                                                18
           Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 165 of 416




Beginning at a point on the northern side of Penrose Avenue and being a corner on the Schuylkill
River bulkhead;
Thence along the bulkhead of the Schuylkill River the four following courses and distances:
(1) North 38°42’23” West, a distance of 382.78 feet;
(2) North 22°18’49” West, a distance of 922.16 feet;
(3) North 08°31’47” West, a distance of 1080.15 feet;
(4) North 00°13’54” West, a distance of 875.35 feet to a point a corner of Lot# 5;

Thence along Lot #5 the 12 following courses and distances:
(1) South 89°00’58” East, a distance of 285.25 feet;
(2) South 87°17’26” East, a distance of 195.25 feet;
(3) South 83°35’09” East, a distance of 105.69 feet;
(4) South 02°36’01” West, a distance of 411.10 feet;
(5) North 87°15’44” West, a distance of 510.56 feet;
(6) South 00°56’44” East, a distance of 282.41 feet;
(7) South 87°14’22’’ East, a distance of 273.37 feet;
(8) South 26°37’45” East, a distance of 573.66 feet;
(9) South 64°35’32” West, a distance of 348.39 feet;
(10) South 25°24’25” East, a distance of 481.80 feet;
(11) South 28°09’59” West, a distance of 319.83 feet;
(12) South 25°33’08” East, a distance of 1091.88 feet to a point on the northern side of
Penrose Avenue;

Thence along the north side of Penrose Avenue South 65°20’58” West, a distance of 55.30 feet
to the Point of Beginning.

Containing 19.50 Acres/ 849,766 sq.ft.
Being known as 3409 Penrose Avenue.
OPA #88-4-0965-09

LOT # 7

Beginning at a point on the southern right of way of Penrose Avenue Bridge and a point on the
Pierhead and bulkhead of the Schuylkill River;
thence along the right of way of Penrose Avenue Bridge North 65°20’58’’ East, a distance of
2649.81 feet to a point;
thence leaving the said right of way and going along the PECO Sub-station South 14°15’27”
West, a distance of 740.07 feet to a point; thence continuing along a portion of the PECO
Substation South 75°44’33” East a distance of 341.82 feet;
thence North 43°00’47” East a distance of 225.29 feet;
thence North 89°17’03” East a distance of 52.23 feet to a point in line of lands of Conrail;
thence along lands of Conrail the eleven (11) following courses and distances:
(1) North 42°32’28” East, a distance of 281.77 feet;
(2) North 42°53’28” East, a distance of 273.21 feet;
(3) South 14°52’19’’ West, a distance of 1294.83 feet;
(4) South 15°00’25” West, a distance of 144.39 feet;



                                                19
           Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 166 of 416




(5) South 16°17’09’’ West, a distance of 320.18 feet;
(6) South 11°32’56” West, a distance of 122.60 feet;
(7) South 14°44’22” West, a distance of 30.03 feet;
(8) South 15°15’53” West, a distance of 118.82 feet;
(9) South 14°05’49” West, a distance of 139.26 feet;
(10) South 74°35’06” East, a distance of 89.20 feet to a point;
(11) South 15°03’38” West, a distance of 230.28 feet to a point on the pierhead and bulkhead of
the Schuylkill River;

Thence along the bulkhead of the Schuylkill River the seven (7) following courses
and distances:
(1) North 76°27’27” West, a distance of 535.85 feet;
(2) North 73°49’21” West, a distance of 708.12 feet;
(3) North 73°49’21” West, a distance of 189.74 feet;
(4) North 55°27’13” West, a distance of 206.08 feet;
(5) North 55°27’13” West, a distance of 299.58 feet;
(6) North 55°27’13” West, a distance of 446.84 feet;
(7) North 38°42’23” West, a distance of 705.51 feet to the point of Beginning

Containing 97.79 Acres/ 4,259,975 sq.ft.
Being known as 3406 Penrose Avenue.
OPA #88-4-0965-06

LOT # 8

Beginning at a point on the southern right of way of Penrose Avenue Bridge and a corner of
lands of Conrail;

Thence along lands of Conrail the three following courses and distances:

(1) South 24°46’32” East, a distance of 95.46 feet to a point of curvature;
(2) By a curve to the right having a radius of 334.87 feet and central angle of 39°39’00” an arc
length of 231.74 feet and a chord which bears South 04°57’02” East 227.15 feet to a point;
(3) South 14°52’28” West, a distance of 540.40 feet to a point a corner of Lot #7.

Thence along Lot #7 the four following courses and distances:
(1) South 89°17’03” West, a distance of 52.23 feet;
(2) South 43°00’47” West, a distance of 225.29 feet;
(3) North 75°44’33” West, a distance of 341.82 feet;
(4) North 14°15’27” East, a distance of 740.07 feet to a point on the southern right of way of
Penrose Avenue Bridge.

Thence along said light of way North 65°20’58” East, a distance of 477.57 feet to a point the
place of Beginning.

Containing 9.97 Acres/ 434,433 sq.ft.



                                                20
           Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 167 of 416




Being known as 3404 Penrose Avenue.
OPA #88-4-0965-04

LOT #9

Beginning at a point a corner of lands of Pacific Atlantic Terminal; thence along lands of Pacific
Atlantic Terminal South 85°46’19.04” East, a distance of 987.797 feet to a point on the west side
of the Schuylkill River;

Thence along said river the three following courses and distances:
(1) South 00°22’59.50” East, a distance of 289.965 feet;
(2) South 12°04’10.80” East, a distance of 1169.586 feet;
(3) South 25°35’37.20” East, a distance of 953.167 feet;

Thence South 58°25’48.35 West, a distance of 467.758 feet to a point on the east side of lands of
Pacific Atlantic Terminal;

Thence along lands of Pacific Atlantic Terminal the two following courses and distances:
(1) North 28°18’52” West, a distance of 2278.734 feet to a point of curvature;
(2) By a curve to the right having a radius of 1397.455 feet a central angle of 25°56’48.28”
an arc length of 632.845 feet a chord which bears North 15°20’27.86” West a distance of
627.452 feet to the Point of Beginning.

Containing 39.77 Acres/ 1,732,742 sq.ft.
Being known as 6906 Essington Avenue.
OPA #88-4-0967-04

LOT # 10

Beginning at a point on the eastern side of Essington Avenue and a corner of lands of Pacific
Atlantic Terminal;

Thence along lands of Pacific Atlantic Terminal the four following courses and distances:

(1) South 78°40’08” East, a distance of 364.693 feet;
(2) South 74°29’09” East, a distance of 666.454 feet to a point of curvature;
(3) By a curve to the left having a radius of 1463.349 feet and a central angle of
25°40’33.76” an arc length of 655.772 feet a chord which bears South 15°28’35.12
East 650.299 feet;
(4) South 28°18’52” East a distance of 1586.100 feet to a point a corner of Lot #11;

Thence along Lot #11 the 14 following courses and distances:

(1) North 73°45’55.82” West, a distance of 316.884 feet;
(2) North 73°39’19.79” West, a distance of 655.756 feet;
(3) South 16°12’18.33 West, a distance of 34.507 feet;



                                                21
           Case 19-50282-LSS         Doc 1-2     Filed 08/07/19    Page 168 of 416




(4) North 73°47’41.67” West, a distance of 270.118 feet;
(5) North 16°11’09.17” East, a distance of 290.706 feet;
(6) North 73°52’15.18” West, a distance of 360.233 feet;
(7) North 16°12’18.33 East, a distance of 1095.661 feet;
(8) North 74°20’38.45” West, a distance of 157.207 feet;
(9) South 16°04’45.41” West, a distance of 35.834 feet;
(10) North 75°22’14.72” West, a distance of 75.952 feet;
(11) South 16°14’57.70” West, a distance of 124.820 feet;
(12) North 74°11’14.92” West, a distance of 215.977 feet;
(13) South 16°20’02.25” West, a distance of 178.945 feet;
(14) North 73°15’29.97” West, a distance of 410.393 feet to a point on the eastern side of
 Essington Avenue.

thence along Essington Avenue North 14°21’18” East, a distance of 633.298 feet to the
Point of Beginning.

Containing 39.50 Acres/ 1,720,972 sq.ft. Being
known as 6904 Essington Avenue.
OPA #88-4-0967-03

LOT # 11

Beginning at a point on the eastern side of Essington Avenue and a corner of Lot #10;
Thence along Lot # 10 the 14 following courses and distances:
(1) South 73°15’29.97” East, a distance of 410.393 feet;
(2) North 16°20’02.25” East, a distance of 178.945 feet;
(3) South 74°11’14.92” East, a distance of 215.977 feet;
(4) North 16°14’57.70” East, a distance of 124.820 feet;
(5) South 75°22’14.72” East, a distance of 75.952 feet;
(6) North 16°04’45.41” East, a distance of 35.834 feet;
(7) South 74°20’38.45” East, a distance of 157.207 feet;
(8) South 16°12’18.33” West, a distance of 1095.661 feet;
(9) South 73°52’15.18” East, a distance of 360.233 feet;
(10) South 16°11’09.17” West, a distance of 290.706 feet;
(11) South 73°47’41.67” East, a distance of 270.118 feet;
(12) North 16°12’18.33” East, a distance of 34.507 feet;
(13) South 73°39’19.79” East, a distance of 655.756 feet;
(14) South 73°45’55.82” East, a distance of 316.884 feet to a point in line of lands of Pacific
Atlantic Terminal;

Thence along lands of Pacific Atlantic Terminal South 28°18’52’’ East, a distance of 692.486
feet;

Thence along Mingo Creek South 61 °46’72” West, a distance of 531.355 feet to a point a corner
of Lot #12;




                                               22
           Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 169 of 416




Thence along Lot #12 the 13 following courses and distances:
(1) North 73°21’23.85” West, a distance of 817.222 feet;
(2) North 16°13’40.59” East, a distance of 58.863 feet;
(3) North 73°21’23.85’’ West, a distance of 291.434 feet;
(4) North 16°13’14.08” East, a distance of 629.875 feet;
(5) North 73°46’45.92” West, a distance of 498.753 feet;
(6) South 16°13’14.08” West, a distance of 725.198 feet;
(7) North 73°46’45.92” West, a distance of 101.252 feet;
(8) South 16°13’14.08” West, a distance of 1225.421 feet;
(9) North 64°57’05.99” West, a distance of 241.292 feet;
(10) North 16°20’07.97’’ East, a distance of 517.687 feet;
(11) North 73°39’52.03” West, a distance of 214.664 feet;
(12) North 16°20’07.97” East, a distance of 1451.316 feet;
(13) North 75°50’45.56” West, a distance of 374.920 feet to the eastern side of Essington
Avenue;

Thence along the eastern side of Essington Avenue North 14°21’18” East, a distance of
1138.651 feet to the Point of Beginning.

Containing 72.99 Acres / 3,179,527 sq.ft.
Being known as 6902 Essington Avenue.
OPA #88-4-0967-02

LOT # 12

Beginning at a point on the eastern side of Essington Avenue and a corner of Lot #11; Thence
along Lot #11 the 13 following courses and distances:

       (1) South 75°50’45.56” East, a distance of 374.920 feet;
       (2) South 16°20’07.97” West, a distance of 1451.316 feet;
       (3) South 73°39’52.03” East, a distance of 214.664 feet;
       (4) South 16°20’07.97” West, a distance of 517.687 feet;
       (5) South 64°57’05.99” East, a distance of 241.292 feet;
       (6) North 16°13’14.08” East, a distance of 1225.421 feet;
       (7) South 73°46’45.92” East, a distance of 101.252 feet;
       (8) North 16°13’14.08” East, a distance of 725.198 feet;
       (9) South 73°46’45.92” East, a distance of 498.753 feet;
       (10) South 16°13’14.08” West, a distance of 629.875 feet;
       (11) South 73°21’23.85” East, a distance of 291.434 feet;
       (12) South 16°13”40.59” West, a distance of 58.863 feet;
       (13) South 73°21’23.85” East, a distance of 817.222 feet to a point.

Thence along the north side of Mingo Creek South 61°46’58.72” West, a distance of 2159.913
feet to a monument;
Thence North 61°09’05.89” West a distance of 671.429 feet to a point on the eastern side of
Mingo Avenue;



                                               23
           Case 19-50282-LSS         Doc 1-2    Filed 08/07/19    Page 170 of 416




Thence along the eastern side of Mingo Avenue North 03°30’13.66” West, a distance of
1414.856 feet to the eastern side of Essington Avenue;
Thence along the eastern side of Essington Avenue North 14°21’18” East, a distance of 724.906
feet to the Point of Beginning.

Containing 57.68 Acres / 2,512,561 sq. ft.
Being known as 6900 Essington Avenue.
OPA #88-4-0967-01

The easements and other rights, privileges and liberties created by and existing pursuant to that
certain Easement Agreement dated as of January 6, 2015, effective as of January 1, 2015, and
filed in the office of the Philadelphia Department of Records, City and County of Philadelphia,
Commonwealth of Pennsylvania on January 15, 2015 as Instrument No. 52871652 by and
between Philadelphia Energy Solutions Refining and Marketing LLC, as grantor, and North Yard
Logistics, L.P., as grantee, amended by the Amendment to Easement Agreement dated as of
November 18, 2015 and filed in the office of the Philadelphia Department of Records, City and
County of Philadelphia, Commonwealth of Pennsylvania on December 1, 2015 as Instrument
No. 52994883, with respect to an area of the real property known as 3143 West Passyunk
Avenue, Philadelphia, PA (OPA #/Tax parcel #884097200), which area is more particularly
described by metes and bounds in Exhibit B to each of said Easement Agreement and
Amendment to Easement Agreement.




                                               24
          Case 19-50282-LSS      Doc 1-2   Filed 08/07/19   Page 171 of 416




                                    Schedule 1.01C

                            Supply and Offtake Documents


Third Amended and Restated Supply and Offtake Agreement dated as of August 7, 2018 among
Philadelphia Energy Solutions Refining and Marketing LLC and Merrill Lynch Commodities,
Inc. and the other transaction parties thereto.

Master Transaction Agreement dated as of August 7, 2018 by and among Merrill Lynch
Commodities, Inc., ICBC Standard Bank PLC, Philadelphia Energy Solutions Refining and
Marketing LLC, PES Inventory Company LLC and the other parties thereto.

Fourth Amended and Restated Pledge and Security Agreement dated as of August 7, 2018
among Philadelphia Energy Solutions Refining and Marketing LLC, the other Grantors party
thereto and Merrill Lynch Commodities, Inc.




                                           25
           Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 172 of 416




                                        Schedule 1.01D

                                  North Yard and West Yard
NORTH YARD consisting of Parcels B-2, B-3, B-4, H-l and H-2 as identified as such in the
Mortgagee’s Title Policy

PARCEL B-2 Description. (Parcel B-2)

Beginning at a point on the south side of Passyunk Avenue and on the pierhead and bulkhead of
the Schuylkill River; thence along the bulkhead of the Schuylkill River the thirty-three following
courses and distances:

1.     North 15°46’02” West, a distance of 155.02 feet;
2.     North 31°09’33” West, a distance of 148.28 feet;
3.     North 39°25’25” West, a distance of 180.29 feet;
4.     North 44°07’32” West, a distance of 80.71 feet;
5.     North 65°32’53” West, a distance of 13.18 feet;
6.     North 49°22’28” West, a distance of 8.41 feet;
7.     North 65°46’02” West, a distance of 30.05 feet;
8.     South 54°50’25” West, a distance of 5.48 feet;
9.     North 40°45’12” West, a distance of 48.68 feet;
10.    North 56°19’58” West, a distance of 156.17 feet;
11.    North 57°58’20” West, a distance of 145.68 feet;
12.    North 75°17’24” West, a distance of 42.80 feet;
13.    North 83°31’11” West, a distance of 86.58 feet;
14.    North 83°31’11” West, a distance of 95.61 feet;
15.    North 83°00’35” West, a distance of 187.03 feet;
16.    South 80°37’47” West, a distance of 809.03 feet;
17.    South 80°01’56” West, a distance of 46.99 feet;
18.    South 85°22’16” West, a distance of 35.86 feet;
19.    South 86°42’51” West, a distance of 95.79 feet;
20.    North 05°28’09” West, a distance of 30.00 feet;
21.    North 72°05’27” West, a distance of 480.36 feet;
22.    North 49°21’34” West, a distance of 277.55 feet;
23.    North 44°46’47” West, a distance of 91.93 feet;
24.    North 27°49’54” West, a distance of 198.68 feet;
25.    North 23°47’26” West, a distance of 139.41 feet;
26.    North 27°22’11” West, a distance of 140.79 feet;
27.    North 00°58’58” West, a distance of 695.54 feet;
28.    North 14°12’09” East, a distance of 375.02 feet;
29.    North 06°23’54” West, a distance of 78.53 feet;
30.    North 18°25’26” East, a distance of 447.84 feet;
31.    South 74°33’15” East, a distance of 65.04 feet;
32.    North 24°55’08” East, a distance of 22.18 feet;
33.    South 81°55’09” East, a distance of 191.39 feet;
34.    North 42°08’32” East, a distance of 43.36 feet;


                                               26
            Case 19-50282-LSS         Doc 1-2    Filed 08/07/19      Page 173 of 416




Thence leaving bulkhead and along lands of Conrail South 82°20’38” East, a distance of 644.83
feet;

Thence continuing along lands of Conrail the 11 following courses and distances:

1.      South 16°15’57” East, a distance of 120.19 feet to a point of curvature;
2.      by a curve to right having a radius of 653.39 feet and a central angle of 54°52’25” an arc
length of 625.77 feet a chord which bears South 44°45’52” East 602.12 feet;
3.      South 82°10’05” East, a distance of 379.22 feet;
4.      South 81°54’46” East, a distance of 281.13 feet;
5.      South 82°09’55” East, a distance of 185.06 feet;
6.      South 82°22’37” East, a distance of 375.54 feet;
7.      South 82°19’05” East, a distance of 329.39 feet;
8.      South 81°52’05” East, a distance of 339.43 feet;
9.      South 82°21’18” East, a distance of 639.33 feet;
10.     South 82°07’25” East, a distance of 230.24 feet to a point of curvature;
11.     by a of a curve to the right having a radius of 1028.90 feet and a central angle of
18°15’10 an arc length of 327.78 feet a chord which bears South 73°24’01”East 326.40 feet;

Thence South 07°48’50” West, a distance of 86.27 feet to a point in line of lands owned by the
City of Philadelphia; thence along lands of Philadelphia the 16 following courses and distances

1.      by a curve to the left having a radius of 499.91 feet and a central angle of 22°54’36” an
arc length of 199.89 feet a chord which bears South 82°53’51” West 198.56 feet;
2.      South 68°52’37” West, a distance of 368.16 feet to a point of curvature;
3.      by a curve to the left having a radius of 759.85 feet and a central angle of 9°50’11” an arc
length of 130.45 feet a chord which bears South 74°48’53” West 130.29 feet;
4.      South 79°06’45” West, a distance of 310.68 feet;
5.      South 74°37’16” West, a distance of 96.75 feet;
6.      South 56°20’07” West, a distance of 70.00 feet;
7.      South 64°28’35” West, a distance of 251.25 feet;
8.      South 67°27’07” West, a distance of 302.11 feet;
9.      South 67°27’07” West, a distance of 402.58 feet;
10.     South 67°27’07” West, a distance of 141.14 feet;
11.     South 53°20’14” West, a distance of 50.00 feet;
12.     South 23°28’34” East, a distance of 32.51 feet;
13.     South 23°28’34” East, a distance of 299.99 feet;
14.     South 35°54’01” East, a distance of 737.38 feet;
15.     South 16°59’51” East, a distance of 113.90 feet;
16.     South 44°15’26” East, a distance of 25.66 feet; thence South 74°54’45” West, a distance
of 126.56 feet to the Point of Beginning.

Containing 141.00 Acres, more or less.

Being a portion of OPA #88-4-0972-00 - 3143 W. Passyunk Ave

PARCEL B-3 Description. (Parcel B-3)


                                                27
           Case 19-50282-LSS         Doc 1-2     Filed 08/07/19    Page 174 of 416




Beginning at a point on the right of way of Moore Street; thence along the southern right of way
of Moore Street South 76°59’06” East, a distance of 85.84 feet; thence continuing along said
right of way South 76°04’48” East, a distance of 329.50 feet to a point on the western right of
way line of 35th Street; thence along the western right of way line of 35th Street South
13°57’01” West, a distance of 518.75 feet; thence South 82°07’46” East, a distance of 497.03
feet to a point on the western right of way line of 34th Street; thence along the western right of
way line of 34th Street South 20°22’25” West, a distance of 139.66 feet to a point on the
southern right of way line of Maiden Lane; thence along the southern right of way line of
Maiden Lane South 64°11’02” East, a distance of 1256.82 feet to a point of curvature; thence by
a curve to the right entering the western side of 26th Street having a radius of 491.39 feet and a
central angle of 18°49’29” an arc length of 161.45 feet and a chord which bears South 55°27’35”
East 160.72 feet; thence along the western side of 26th Street the eight following courses and
distances:

1.     South 43°44’58” West, a distance of 2.95 feet;
2.     South 40°36’48” East, a distance of 169.81 feet;
3.     South 37°29’46” East, a distance of 210.70 feet;
4.     South 37°08’53” East, a distance of 599.67 feet;
5.     South 37°13’25” East, a distance of 255.57 feet;
6.     South 45°31’16” West, a distance of 2.49 feet;
7.     South 34°13’50” East, a distance of 144.39 feet;
8.     South 33°56’02” East, a distance of 266.03 feet;

Thence leaving the western side of 26th Street and going along the northern side of lands of
Conrail the 24 following courses and distances:

1.      North 81°59’00” West, a distance of 236.77 feet;
2.      North 58°22’13” East, a distance of 33.81 feet;
3.      North 74°29’15” West, a distance of 121.44 feet;
4.      North 76° 18’45” West, a distance of 250.63 feet;
5.      North 84°05’02” West, a distance of 285.50 feet;
6.      South 47°15’52” West, a distance of 15.18 feet;
7.      North 75°52’55” West, a distance of 46.21 feet;
8.      North 82°02’14” West, a distance of 525.00 feet;
9.      North 02°36’38” East, a distance of 6.00 feet;
10.     North 82°03’42” West, a distance of 209.46 feet;
11.     North 82°26’26” West, a distance of 197.26 feet;
12.     North 82°16’24” West, a distance of 149.97 feet;
13.     North 82°06’49” West, a distance of 452.25 feet;
14.     South 11°06’33” West, a distance of 15.19 feet;
15.     North 81°57’23” West, a distance of 288.33 feet;
16.     North 80°02’02” West, a distance of 92.49 feet;
17.     North 83°48’02” West, a distance of 66.93 feet:
18.     North 79°34’03” West, a distance of 240.34 feet to a point of curvature;
19.     by a curve to the right having a radius of 665.76 feet and a central angle of 55°53’57” an
arc length of 649.53 feet and a chord which bears North 53°19’49” West 624.07 feet to a point of
compound curvature;


                                               28
           Case 19-50282-LSS           Doc 1-2   Filed 08/07/19     Page 175 of 416




20.    by a compound curve to the right having a radius of 733.68 feet and a central angle of
44°51’23” an arc length of 574.39 feet and a chord which bears North 00°47’49” East 559.84
feet;
21.    North 21°41’17” East, a distance of 358.44 feet;
22.    North 26°05’47” East, a distance of 92.79 feet;
23.    South 82°19’34” East, a distance of 223.64 feet;
24.    North 13°55’44” East, a distance of 990.16 feet to the Point of Beginning.

Containing 106.64 Acres, more or less.

Being a portion of OPA #88-4-0972-00 - 3143 W. Passyunk Ave

PARCEL B-4 Description. (Parcel B-4)

Beginning at a point on the northerly side of Moore Street with the centerline of the said former
36th Street, stricken from the city plan at 50 feet wide; thence along the centerline of the said
former 36th Street North 13°59’19” East, a distance of

240.14 feet to a point on the southerly side of the said former Fish House Lane (at 23.208 feet
wide); thence along the said former Fish House Lane the following 5 courses and distances:

1.     North 79°29’59” West, a distance of 30.06 feet;
2.     North 13°59’19” East, a distance of 23.25 feet;
3.     South 79°29’59” East, a distance of 495.93 feet;
4.     South 13°59’19” West, a distance of 23.25 feet;
5.     North 79°29’59” West, a distance of 25.05 feet to a point on the centerline of the said
former 35th Street (50 feet wide); thence along the centerline of said former 35th Street South
13°59’19” West, a distance of 266.97 feet to a point on the northerly side of Moore Street;

Thence along the northerly side of Moore Street North 76°00’41” West, a distance of 440.00 feet
to the Point of Beginning.

Containing 2.83 Acres, more or less.

OPA#88-4-2141-15 -3515 Moore Street

PARCELS H-l and H-2 Descriptions.

ALL THOSE CERTAIN tracts, pieces or parcels of land, situate former 36th Street and Moore
Street, 36th Ward, City of Philadelphia, Commonwealth of Pennsylvania, as shown on a plan
prepared by Van Demark & Lynch, Inc., Engineers, Planners and Surveyors, Wilmington,
Delaware, Drawing No. 39945-F, dated April 23, 2010, entitled “Subdivision Plat, Parcel “H”,
prepared for Sunoco, Inc.” and being more particularly described as follows, to wit:

PARCEL “H-l”:

BEGINNING at a point, the intersection of the northerly side of Moore Street, shown on the city
plan and legally open at 50 feet wide, with the centerline of former 36th Street, stricken from the


                                                 29
            Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 176 of 416




city plan at 50 feet wide, being the southwesterly corner of Premises ‘H-1’, Sunoco Propane
Terminal (13-S-23/3) on a easterly line for land now or formerly of CSX Transportation, Inc.
(13-S-24/4);

THENCE through the said land now or formerly of CSX Transportation, Inc. the seven (7)
following described courses and distances:

(Courses 1 through 3 along or near a 6 foot chain link fence)

1.      North 68° 50’ 44” West, 77.400 feet to a point;
2.      North 18° 57’ 36” East, 199.926 feet to a point;
3.      North 23° 20’ 54” East, 201.193 feet to a fence corner;
4.      North 25° 18’ 02” East, 84.179 feet to a point;
5.      North 27° 45’ 33” East, 22.761 feet to a point; and
6.      South 68° 50’ 44” East, 43.650 feet to a point, the northwesterly corner for the herein
described Parcel “B” on the westerly line of the said former 36th Street;
(Course 7 along the said westerly side of former 36th Street, being the westerly line for the said
Parcel “H-2”)
7.      South 21° 09’ 16” West, 245.524 feet to a point on the northerly side of former Fish
House Lane, at 23.208 feet wide;

THENCE along the northerly side, westerly terminus and southerly side of the said former Fish
House Lane the three (3) following described courses and distances:

1.     North 72° 20’ 02” West, 5.018 feet to a point;
2.     South 21° 09’ 16” West, 23.250 feet to a point; and
3.     South 72° 20’02” East, 30.064 feet to a point on the said centerline of former 36th Street;

THENCE along the said centerline of former 36th Street, South 21° 09’ 16” West, 240.143 feet
to the point and place of Beginning.

CONTAINING within said metes and bounds, 33,558 square feet (0.770 acres) of land, being the
same, more or less.

PARCEL H-2

BEGINNING at a point, a southeasterly corner for the above described Parcel “H-l”, the
intersection of the westerly side of former 36th Street, stricken from the city plan at 50 feet wide,
with the northerly side of former Fish House Lane, at 23.208 feet wide, being on a southeasterly
line for land now or formerly of CSX Transportation, Inc. (13-S-2414), said point being
measured the four (4) following courses and distances from the intersection of the northerly side
of Moore Street, shown on the city plan and legally open at 50 feet wide, with the centerline of
the said former 36th Street;

(Course 1 along the centerline of said former 36th Street)

1.     North 21° 09’ 16” East, 240.143 feet to a point on the southerly side of the said former
Fish House Lane;


                                                 30
            Case 19-50282-LSS         Doc 1-2     Filed 08/07/19   Page 177 of 416




(Course 2 through 4 along the said former Fish House Lane)

2.     North 72° 20’ 02” West, 30.064 feet to a point;
3.     North 21° 09’ 16” East, 23.250 feet to a point; and
4.     South 72° 20’ 02” East, 5.018 feet to the Point of Beginning;

THENCE from said point of Beginning, through the said land now or formerly of CSX
Transportation, Inc. the two (2) following courses and distances:

(Course 1 along an easterly line for the said Parcel “H-l”)

1.     North 21° 09’ 16” East, 245.524 feet to a point; and
2.     South 68° 50’ 44” East, 25.000 feet to a point on the centerline for the said formerly
36th Street;

THENCE along the said centerline of the former 36th Street, South 21° 09’ 16” West, 244.000
feet to a point on the said northerly side of former Fish House Lane;

THENCE along the said northerly side of former Fish House Lane, North 72° 20’ 02” West,
25.046 feet to the point and place of Beginning.

CONTAINING within said metes and bounds, 6,119 square feet (0.140 acres) of land, being the
same, more or less.

CONTAINING within said metes and bounds for Parcels “H-l” and “H-2”, a total of 39,677
square feet (0.911 acres) of land, being the same, more or less.

WEST YARD consisting of Parcel E as identified as such in the Mortgagee’s Title Policy

PARCEL E: West Yard Description. (Parcel E)

ALL THAT CERTAIN tract or piece of land. SITUATE in the Forty-eighth Ward of the City of
Philadelphia, described in accordance with an ALTA/ACSM Land Title Survey made by
Ludgate Engineering Corporation dated 5/1/2012, as follows, to wit:

Beginning at a point on the southern right of way of Passyunk Avenue and a corner of lands of
now or late Thy B. Ma; thence along said lands of Ma and along lands of now or late Joseph &
Rosanna Mitchell South 69°19’58” East, a distance of 315.10 feet to a point a corner of lands of
the now or late Phing Tan and Khanh Buu Huynh; thence along said lands and lands of Passyunk
Avenue Realty En. North 82°44’45” East, a distance of 601.48 feet to a point a corner of the now
or late lands of Passyunk Avenue Realty En; thence along said lands South 61°00’00” East, a
distance of 218.91 feet; thence South 68°14’30” East, a distance of 251.05 feet; thence along
lands of Auto Recycling Real Estate North 88°16’32” East, a distance of 288.19 feet; thence
continuing along said lands and along lands of S.R.S. Inc. North 35°03’05” East, a distance of
1800.00 feet near the Schuylkill River; thence in and along the Schuylkill River the 10 following
courses and distances:

1.     South 80°39’14” East, a distance of 401.15 feet;


                                                31
           Case 19-50282-LSS        Doc 1-2     Filed 08/07/19    Page 178 of 416




2.     South 42°01’03” East, a distance of 297.66 feet;
3.     South 04°55’59” West, a distance of 350.17 feet;
4.     South 15°52’29” West, a distance of 487.33 feet;
5.     South 23°42’54” West, a distance of 196.89 feet;
6.     South 22°35’18” West, a distance of 384.45 feet;
7.     South 14°15’27” West, a distance of 121.55 feet;
8.     South 15°59’35” West, a distance of 219.74 feet;
9.     South 21°40’33” West, a distance of 445.70 feet;
10.    South 23°20’44” West, a distance of 324.02 feet to a point a corner of lands of Convoy
Realty LP;

thence along lands of Convoy North 63°18’58” West, a distance of 1362.47 feet; thence North
07°11’32” East, a distance of 231.25 feet to a point of curvature; thence by a curve to the left
having a radius of 5000.00 feet and a central angle of 1°29’17” an arc length of 129.85 feet a
chord which bears North 70°46’37” West 129.85 feet;

thence along lands of Point Breeze Terminal LLC the eight following courses and distances:

1.    North 67°11’05” West, a distance of 14.72 feet;
2.    South 83°51’36” West, a distance of 839.02 feet;
3.    North 60°55’04” East, a distance of 31.00 feet;
4.    North 25°30’00” East, a distance of 145.00 feet;
5.    North 00°00’00” East, a distance of 50.83 feet;
6.    North 00°00’00” East, a distance of 41.00 feet;
7.    North 85°21’56” West, a distance of 972.06 feet;
8.    North 07°07’07” East, a distance of 171.91 feet to a point on the southern side of
Passyunk Avenue;

thence along the southern side of Passyunk Avenue the three following courses and distances:

1.     North 74°48’30” East, a distance of 226.91 feet;
2.     South 15°11’30” East, a distance of 6.00 feet;
3.     North 74°48’30” East, a distance of 349.28 feet to the Point of Beginning.
Containing 80.84 Acres, more or less.

OPA# 88-4-0971-30 - 6300 W. Passyunk Avenue
OPA#88-4-0971-40 - 6030 W. Passyunk Avenue
OPA#88-4-0971-10 - 3701 S. 63rd Street




                                               32
        Case 19-50282-LSS   Doc 1-2   Filed 08/07/19      Page 179 of 416




                               Schedule 3.03

                      Conflicts with Material Contracts

None.




                                      33
           Case 19-50282-LSS        Doc 1-2    Filed 08/07/19     Page 180 of 416




                                        Schedule 3.07

                                         Subsidiaries

Philadelphia Energy Solutions Refining and Marketing LLC, a Delaware limited liability
company, with 100% of limited liability company interests owned by PES Holdings, LLC.

North Yard GP, LLC, a Delaware limited liability company, with 100% of limited liability
company interests owned by PES Holdings, LLC.

North Yard Logistics, L.P., a Delaware limited partnership, with (i) 100% of limited partnership
interests owned by PES Holdings, LLC and (ii) 100% of non-economic general partnership
interests owned by North Yard GP, LLC.

PES Administrative Services, LLC, a Delaware limited liability company, with 100% of equity
interests owned by Philadelphia Energy Solutions Refining and Marketing LLC.




                                              34
          Case 19-50282-LSS        Doc 1-2     Filed 08/07/19    Page 181 of 416




                                      Schedule 3.08(a)

                                         Litigation

Arbitration decision received on June 22, 2018 regarding United Steelworkers’ benefit changes.




                                             35
           Case 19-50282-LSS      Doc 1-2    Filed 08/07/19   Page 182 of 416




                                      Schedule 3.17

                                 Environmental Matters

Indemnification dispute between Sunoco Inc. and Philadelphia Energy Solutions Refining and
Marketing LLC, under section 6.2(c) of the Contribution Agreement, regarding Environmental
Remediation (as defined in the Contribution Agreement) costs associated with the North Yard
Terminal.




                                            36
                Case 19-50282-LSS             Doc 1-2       Filed 08/07/19        Page 183 of 416




                                                   Schedule 3.18

                                                     Insurance2
*Subject to the terms and conditions as more fully outlined in the policies referenced in this
summary*

Worker’s Compensation (WC)/Employer’s Liability (EL):
Statutory WC/ USD 2 million EL/ USD 2 million Maritime Employer’s Liability (MEL); WC
policy to be endorsed to include MEL and USL&H (Longshore Harbor Worker’s
Compensation).

Automobile Liability (ex Physical Damage)
USD 2 million each accident; including heavy units/trucking operations, with MCS-90
endorsement.

Commercial General Liability
USD 10 million per occurrence Self Insured Retention.

Umbrella/Excess Liability
USD 525 million each occurrence/ annual aggregate; First USD 205 million is placed on
occurrence form with additional excess layers placed on occurrence as reported and/or claims
made basis.
The umbrella policy has same or broader coverage terms as primary policies (Employers
Liability, Auto, Self Insured General Liability, CLL, and MTOL policies) and does cover
pollution and clean-up costs of up to USD 525 million limit each occurrence/annual aggregate.

Premises Pollution Liability
USD 50 million per "Pollution Condition"/ USD 50 million aggregate limit "Pollution
Conditions" excess of a USD 1 million "Per Pollution Condition" Retention. Consists of a USD
25 million Primary Layer and an excess layer of USD 25 million

Marine Terminal Operators Liability (MTOL)
USD 50 million combined Wharfingers/Stevedores Limits excess of a USD 1 million Self-
Insured Retention; With Wharfingers/ Stevedores scheduled into the Umbrella/Excess Liability
above the USD 50 million layer; Policy includes pollution/environmental clean-up
costs. Consists of a USD 5MM Primary Layer and an excess layer of USD 45MM.

Charterers Legal Liability Coverage (CLL)
Coverage includes USD 50 million primary coverage for liability insurance for practically all
maritime legal liability risks associated with the chartering of a vessel. Which includes, but not
limited to: Charterers Legal Liability, Damage to Hull, and Cargo Owners Legal Liability. The


2
    NB: In addition to the Loan Parties, property insurance insured also includes Philadelphia Energy Solutions
      Refining and Marketing LLC's subsidiaries, affiliates, parents and related companies.



                                                          37
           Case 19-50282-LSS        Doc 1-2    Filed 08/07/19     Page 184 of 416




cover also includes a number of extensions, including Freight Demurrage & Defense (FDD),
which is subject to sublimits.

Business Interruption
Business Interruption coverage is included in the USD 1.25 billion combined Property Damage
and Business Interruption limit. Business Interruption amount with an Indemnity Period of 24
months. Business Interruption is covered in excess of 60 working days up to a combined single
limit of USD 1.25 billion per occurrence Property Damage and Business Interruption combined.

Property Damage (PD)
Property Damage is covered on the basis of All Risk coverage with a number of exclusions
excess of USD 10 million deductible per occurrence up to a combined single limit Property
Damage and Business Interruption combined of USD 1.25 billion per occurrence. Within this
loss limit several sublimits apply. There is an aggregated USD 484.5 million in coverage for
flood, USD 454.5 million for high hazard flood (Zones A&V), and USD 484.5 million in
coverage for Windstorm.

Terrorism
USD 500 million Property Damage and Business Interruption excess of USD 250 thousand PD
and 45 days BI deductible

Cargo Stock Throughput Policy
USD 90 million Coverage per conveyance / per location. Deductibles per the various locations /
conveyances:
Storage Location USD 1 million, Vessel / Barge 0.5% Normal Trade Loss, Pipeline USD 20
thousand, Truck USD 5 thousand.

Railroad Property
Total Property Schedule of USD 179 million in excess of the USD 100 thousand deductible. All
Covered property is for USD 20 million (maximum payout of claim).

National Flood Insurance Program (NFIP) Policies
7 Individual NFIP policies for the 7 buildings located in the Special Flood Hazard Area. These 7
policies have coverage of USD 500 thousand building and USD 500 thousand contents.




                                              38
           Case 19-50282-LSS        Doc 1-2    Filed 08/07/19    Page 185 of 416




                                       Schedule 5.11(g)

                          Specified Tranche B Excluded Buildings

Each Building owned by the Borrower or any of its Subsidiaries as of the Closing Date is a
Specified Tranche B Excluded Building except the Buildings listed below. For the avoidance of
doubt, the Buildings listed below are the only Buildings owned by the Borrower or any of its
Subsidiaries as of the Closing Date that secure the Obligations with respect to the Tranche B
Loans.

Building #                Location
BUILD1022                 Point Breeze North Yard
BLDG-620                  Girard Point South Tank Farm
BLDG-625                  Girard Point South Tank Farm
BUILD2448                 Point Breeze South Yard
BUILD2449                 Point Breeze South Yard
BUILD6608                 Point Breeze South Yard
BUILD3324                 Point Breeze South Yard
BUILD4210                 Point Breeze South Yard
BUILD5917                 Point Breeze South Yard
00BLD-CCR                 Point Breeze South Yard
2453                      Point Breeze South Yard
BUILD3295                 Point Breeze South Yard
BUILD3316                 Point Breeze South Yard
BLDG-745                  Girard Point North Tank Farm
BLDG-440                  Girard Point North Tank Farm
BLDG-450                  Girard Point North Tank Farm
BLDG-650                  Girard Point North Tank Farm
BLDG-651                  Girard Point North Tank Farm

The Buildings listed above are as designated in the “Appraisal of Real Property,” Philadelphia
Energy Solutions, as of May 25, 2017, prepared by Cushman & Wakefield of Pennsylvania, Inc.




                                              39
          Case 19-50282-LSS     Doc 1-2    Filed 08/07/19   Page 186 of 416




                                     Schedule 6.01

                                Existing Indebtedness

NGL Installment Purchase Agreement




                                          40
           Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 187 of 416




                                          Schedule 6.02

                                         Existing Liens

Liens in connection with that certain Easement Agreement dated as of January 6, 2015, effective
as of January 1, 2015, by and between Philadelphia Energy Solutions Refining and Marketing
LLC and North Yard Logistics, L.P as amended by the Amendment to Easement Agreement
dated as of November 18, 2015.

Liens in connection with that certain site lease agreement and related use, services, operating and
similar and related agreements with Point Breeze Renewable Energy, LLC.

Lien in connection with that certain Master Service Agreement by and between Philadelphia
Energy Solutions Refining and Marketing LLC (as the successor to Sun Company, Inc.) and
Kinder Morgan Liquids Terminals LLC dated as of January 1, 1996.

A $525,000 lien in favor of Bank of America, N.A., securing obligations related to Philadelphia
Energy Solutions Refining and Marketing LLC’s credit card program.




                                                41
        Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 188 of 416




                               Schedule 6.07

                            Existing Investments

None.




                                      42
        Case 19-50282-LSS   Doc 1-2   Filed 08/07/19    Page 189 of 416




                               Schedule 6.08

                       Existing Affiliate Transaction

None.
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 190 of 416




                                                         EXHIBIT A


           FORM OF SECURITY AGREEMENT

                    [Separately Provided]
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 191 of 416




                                                                               EXHIBIT B

                                       FORM OF
                                   Notice of Borrowing

                                                                                   [●], 2018
Cortland Capital Market Services LLC, as
Administrative Agent (the “Administrative
Agent”) for the Lenders party to the Credit
Agreement referred to below
Cortland Capital Market Services LLC
225 W. Washington St. 9th Floor
Chicago, Illinois 60606
Attention: Maggie Welch and Legal Department
Telecopy: 312-376-0751
Telephone: 312-600-5100
Email: CPCAgency@cortlandglobal.com
 and legal@cortlandglobal.com
       Ladies and Gentlemen:

        The undersigned, PES HOLDINGS, LLC (the “Borrower”), refers to the Credit
Agreement, to be dated on or about August 7, 2018 (the “Credit Agreement”, the
capitalized terms defined therein being used herein as therein defined), among the
Borrower, each of the Guarantors party thereto from time to time, the several banks and
other financial institutions or entities from time to time parties thereto (each, a “Lender”
and collectively, the “Lenders”), and you, as Administrative Agent for such Lenders, and
hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement,
that the undersigned hereby requests that the Lenders make certain Loans under the
Credit Agreement, and in that connection sets forth below the information relating to
such Loans as required by Section 2.02 of the Credit Agreement:

           i. The proposed Borrowing Date is August [ ], 2018.

           ii. The aggregate principal amount of the proposed Loans is as follows:

                       Tranche A Loans: $120,000,000;
                       Tranche B Loans: $82,500,000; and
                       Tranche C Loans: $417,000,000.

           iii. The Loans to be made on the proposed Borrowing Date shall be initially
                maintained as [ABR][Eurodollar] Loans.

           iv. The initial Interest Period for the Loans is [one][two][three][six] month[s].

        The undersigned hereby certifies that the following statements are true on the date
hereof, and will be true on the proposed Borrowing Date:
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 192 of 416




        (A)     the representations and warranties of each Loan Party contained in Article
3 of the Credit Agreement or any other Loan Document are true and correct in all
material respects (without duplication of any materiality qualifier contained herein or
therein) on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true and correct in
all material respects (without duplication of any materiality qualifier contained herein or
therein) as of such earlier date, and except that the representations and warranties
contained in Section 3.04 of the Credit Agreement are deemed to refer to the most recent
statements furnished pursuant to Section 5.01(a) and Section 5.01(b) of the Credit
Agreement, respectively, and to the financial condition and results of operations of the
Borrower and its Subsidiaries; and

         (B)   no Default or Event of Default has occurred and is continuing, or would
result from such Loans;

                        [remainder of page intentionally left blank]
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 193 of 416




                              Very truly yours,
                              PES HOLDINGS, LLC, as Borrower
                              By: ________________________________
                                 Name:
                                 Title:
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 194 of 416




                                                                               EXHIBIT C

                                     FORM OF
                               CLOSING CERTIFICATE

Pursuant to Section 4.01(e)(i) of the Credit Agreement, dated as of August 7, 2018 (the
“Credit Agreement”; terms defined therein being used herein as therein defined), among
PES HOLDINGS, LLC (the “Borrower”), the Lenders party thereto and CORTLAND
CAPITAL MARKET SERVICES LLC, as administrative agent (in such capacity, the
“Administrative Agent”), the undersigned [INSERT TITLE OF OFFICER] of [INSERT
NAME OF LOAN PARTY] (the “Certifying Loan Party”) hereby certifies, in its
capacity as [INSERT TITLE] and not in its individual capacity, as follows:

1.      The representations and warranties of the Certifying Loan Party set forth in each
of the Loan Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of the Certifying Loan Party pursuant to any of the Loan
Documents to which it is a party are true and correct in all material respects on and as of
the date hereof with the same effect as if made on the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier date, in
which case such representations and warranties were true and correct in all material
respects as of such earlier date.

2. ________________________ is the duly elected and qualified Corporate Secretary of
the Certifying Loan Party and the signature set forth for such officer below is such
officer’s true and genuine signature.

3.     No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof. [Borrower only]



The undersigned Corporate Secretary of the Certifying Loan Party certifies, in its
capacity as Corporate Secretary and not in its individual capacity, as follows:

4.      There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Certifying Loan Party.

5.     The Certifying Loan Party is a [corporation duly incorporated][limited partnership
duly formed][limited liability company duly formed], validly existing and in good
standing under the laws of the jurisdiction of its organization.

6.      Attached hereto as Annex 1 is a true and complete copy of [resolutions] duly
adopted by the [Board of Directors] of the Certifying Loan Party on          ; such
resolutions have not in any way been amended, modified, revoked or rescinded and are in
full force and effect on and as of the date hereof and are the only [corporate][limited
partnership][limited liability company] proceedings of the Certifying Loan Party now in
force relating to or affecting the matters referred to therein.
         Case 19-50282-LSS       Doc 1-2     Filed 08/07/19    Page 195 of 416




7.      Attached hereto as Annex 2 is a true and complete copy of the [By-Laws][Limited
Partnership Agreement][Limited Liability Company Agreement] of the Certifying Loan
Party as in effect on the date hereof.

8.     Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Certifying Loan Party as in effect on the date hereof.

9.      The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective names below,
and the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly authorized to
execute and deliver on behalf of the Certifying Loan Party each of the Loan Documents
to which it is a party and any certificate or other document to be delivered by the
Certifying Loan Party pursuant to the Loan Documents to which it is a party:

Name                          Office                          Signature




        IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the
date set forth below.


Name:                                            Name:
Title:                                           Title: Corporate Secretary

Date: __________________, 20___
           Case 19-50282-LSS      Doc 1-2     Filed 08/07/19      Page 196 of 416




                                                                                EXHIBIT D

                                    FORM OF
                            ASSIGNMENT AND ASSUMPTION

        This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into between the Assignor named
below (the “Assignor”) and the Assignee named below (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth herein in
full.

         For an agreed consideration, the Assignor hereby irrevocably sells and assigns to
the Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to the
extent related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes of action
and any other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit Agreement,
any other documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing, including
contract claims, tort claims, malpractice claims, statutory claims and all other claims at
law or in equity related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses (i) and (ii)
above being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.


1.     Assignor:               _____________________________

2.     Assignee:               _____________________________
                               [and is an affiliate/Approved Fund of [identify Lender]2/Lender

3.     Borrower(s):            PES Holdings, LLC

4.     Administrative Agent:   Cortland Capital Market Services LLC, as administrative agent
                               under the Credit Agreement
2
     Select as applicable
           Case 19-50282-LSS           Doc 1-2      Filed 08/07/19       Page 197 of 416




5.     Credit Agreement:            The Credit Agreement dated as of August 7, 2018 among PES
                                    Holdings, LLC, the Lenders party thereto, and Cortland Capital
                                    Market Services LLC, as Administrative Agent
6.     Assigned Interest:

Tranche Assigned3           Aggregate Amount          Amount of Loans          Percentage
                            of Loans for all          Assigned                 Assigned of Loans4
                            Lenders

                            $                         $                                                %

                            $                         $                                                %

                            $                         $                                                %



Effective Date: _______________, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE
OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

[The Assignee agrees to deliver to the Administrative Agent a completed administrative
questionnaire in which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information about
the Borrower, the Loan Parties and their Affiliates or their respective securities) will be
made available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state securities laws.]5

The terms set forth in this Assignment and Assumption are hereby agreed to:



                                                    ASSIGNOR

                                                    ______________________________
                                                    NAME OF ASSIGNOR


                                                    By:
                                                            Name:
                                                            Title:



3
     Fill in the appropriate terminology for the types of facilities under the Credit Agreement that
     are being assigned under this Assignment (e.g. “Initial Loans”).
4
     Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders.
5
     Insert only if Assignee is not a Lender.
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 198 of 416




                              ASSIGNEE

                              ______________________________
                              NAME OF ASSIGNEE


                              By:
                                    Name:
                                    Title:
          Case 19-50282-LSS           Doc 1-2     Filed 08/07/19      Page 199 of 416




[Consented to and]6 Accepted:

CORTLAND CAPITAL MARKET
SERVICES LLC, as
Administrative Agent


By:
        Name:
        Title:


[Consented to:]7

PES HOLDINGS, LLC


By:
        Name:
        Title:




6
    To be added only if the consent of the Administrative Agent is required by the terms of the
    Credit Agreement
7
    To be added only if the consent of the Borrower is required by the terms of the Credit
    Agreement.
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 200 of 416




                                                                                 ANNEX 1

       Credit Agreement, dated as of August 7, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PES Holdings,
LLC (the “Borrower”), the Lenders party thereto) and Cortland Capital Market Services
LLC as administrative agent (in such capacity, the “Administrative Agent”)

                    STANDARD TERMS AND CONDITIONS FOR
                        ASSIGNMENT AND ASSUMPTION

       1.      Representations and Warranties.

        1.1      Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free and clear
of any lien, encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations made in or
in connection with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its Subsidiaries
or Affiliates or any other Person of any of their respective obligations under any Loan
Document.

          1.2.   Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the requirements, if
any, specified in the Credit Agreement that are required to be satisfied by it in order to
acquire the Assigned Interest and become a Lender, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 5.01 thereof, and such
other documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other Lender and
(v) if it is a Non-U.S. Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking action under
the Loan Documents and (ii) it will perform in accordance with their terms all of the
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19    Page 201 of 416




obligations which by the terms of the Loan Documents are required to be performed by it
as a Lender.

       2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

        3.      General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by email or telecopy
shall be effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed in
accordance with, the law of the State of New York.
       Case 19-50282-LSS         Doc 1-2    Filed 08/07/19    Page 202 of 416




                                                                            EXHIBIT E

                                 FORM OF
                         PREPAYMENT OPTION NOTICE

Attention of [      ]
Telecopy No. [      ]

                                                                                  [Date]

Ladies and Gentlemen:

        The undersigned, Cortland Capital Market Services LLC, as administrative agent
(in such capacity, the “Administrative Agent”), refers to the Credit Agreement, dated as
of August 7, 2018 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among PES Holdings, LLC (the “Borrower”), the Lenders
party thereto and the Administrative Agent. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to them
in the Credit Agreement. The Administrative Agent hereby gives notice of an offer of
prepayment made by the Borrower pursuant to Section 2.06(e) of the Credit Agreement
of the Loan Prepayment Amount (as described below). Amounts applied to prepay the
Loans shall be applied pro rata to the Loan held by you. The portion of the prepayment
amount to be allocated to the Loan held by you and the date on which such prepayment
will be made to you (should you elect to receive such prepayment) are set forth below:

(A)     Total Loan Prepayment Amount                         _____________

(B)     Portion of Loan Prepayment Amount to be              _____________
        received by you

(C)     Mandatory Prepayment Date (10 Business Days          _____________
        after the date of this Prepayment Option Notice)

        IF YOU DO NOT WISH TO RECEIVE ALL OF THE LOAN
PREPAYMENT AMOUNT TO BE ALLOCATED TO YOU ON THE
MANDATORY PREPAYMENT DATE INDICATED IN PARAGRAPH (C)
ABOVE, please sign this notice in the space provided below and indicate the percentage
of the Loan Prepayment Amount otherwise payable which you do not wish to receive.
Please return this notice as so completed via telecopy to the attention of
[                       ] at                 , no later than [10:00] a.m., New York City
time, on the Mandatory Prepayment Date, at Telecopy No. [                    ]. IF YOU
DO NOT RETURN THIS NOTICE, YOU WILL RECEIVE 100% OF THE LOAN
PREPAYMENT AMOUNT ALLOCATED TO YOU ON THE MANDATORY
PREPAYMENT DATE.

                                [Signature page follows]
      Case 19-50282-LSS      Doc 1-2   Filed 08/07/19   Page 203 of 416




                                       Cortland Capital Market Services LLC,
                                       as Administrative Agent


                                       By:
                                             Name:
                                             Title:


__________________________
(Name of Lender)

By________________________
  Title:

Percentage of Loan
Prepayment Amount Declined: __%
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 204 of 416




                                                                            EXHIBIT F-1

                                  FORM OF
                      U.S. TAX COMPLIANCE CERTIFICATE

      (For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
                                      Purposes)

      Reference is made to the Credit Agreement, dated as of August 7, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PES Holdings, LLC (the “Borrower”), the Lenders party thereto
and Cortland Capital Market Services LLC, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

        Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A)
of the Code, (iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the information provided
on this certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such payments.

[NAME OF LENDER]


By:
       Name:
       Title:

       Dated: _________ ___, 20__
         Case 19-50282-LSS         Doc 1-2      Filed 08/07/19     Page 205 of 416




                                                                                EXHIBIT F-2

                                   FORM OF
                       U.S. TAX COMPLIANCE CERTIFICATE

      (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
                                         Purposes)

      Reference is made to the Credit Agreement, dated as of August 7, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PES Holdings, LLC (the “Borrower”), the Lenders party thereto
and Cortland Capital Market Services LLC, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

        Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code.

        The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

[NAME OF PARTICIPANT]


By:
        Name:
        Title:

        Dated: _________ ___, 20__
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 206 of 416




                                                                               EXHIBIT F-3

                                   FORM OF
                       U.S. TAX COMPLIANCE CERTIFICATE

 (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)

      Reference is made to the Credit Agreement, dated as of August 7, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PES Holdings, LLC (the “Borrower”), the Lenders party thereto
and Cortland Capital Market Services LLC, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

        Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such participation, (iii) with respect such participation,
neither the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

        The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that is
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-
8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[NAME OF PARTICIPANT]


By:
       Name:
       Title:

       Dated: _________ ___, 20__
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 207 of 416




                                                                             EXHIBIT F-4

                                        FORM OF

                      U.S. TAX COMPLIANCE CERTIFICATE

 (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

      Reference is made to the Credit Agreement, dated as of August 7, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PES Holdings, LLC (the “Borrower”), the Lenders party thereto
and Cortland Capital Market Services LLC, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

          Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of such Loan(s)
(as well as any Note(s) evidencing such Loan(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code.

        The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS Form W-
8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner's/member's beneficial
owners that is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent in
writing, and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
       Case 19-50282-LSS     Doc 1-2   Filed 08/07/19   Page 208 of 416




[NAME OF LENDER]


By:
      Name:
      Title:

      Dated: _________ ___, 20__
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 209 of 416




                                                         EXHIBIT G

        FORM OF INTERCREDITOR AGREEMENT

                    [Separately Provided]
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 210 of 416




                                                                              EXHIBIT H

                                  FORM OF
                           COMPLIANCE CERTIFICATE

       This Compliance Certificate is delivered pursuant to Section 5.02(a) of the Credit
Agreement, dated as of August 7, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among PES Holdings, LLC (the
“Borrower”), the Lenders party thereto and Cortland Capital Market Services LLC, as
administrative agent (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

      1.       I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.

       2.      I have reviewed and am familiar with the contents of this Certificate.

        3.     I have reviewed the terms of the Credit Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at the end
of the accounting period covered by the Financial Statements, and I have no knowledge
of the existence, as of the date of this Certificate, of any condition or event which
constitutes a Default or Event of Default, except as previously disclosed pursuant to
Section 5.06(a)(i) [or as set forth below].

        4.      Attached hereto as Attachment 2 are the computations showing the
calculation of the Consolidated Leverage Ratio.

IN WITNESS WHEREOF, I have executed this Certificate this ______day of
______________, 20__.


                                                    Name:
                                                    Title:
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19    Page 211 of 416




                                                           Attachment 1
                                                to Compliance Certificate

                [Attach Financial Statements]
       Case 19-50282-LSS      Doc 1-2    Filed 08/07/19   Page 212 of 416




                                                                     Attachment 2
                                                          to Compliance Certificate

        The information described herein is as of ___________________, ____, and
pertains to the period from ______________________, ______ to __________________,
_____.



                             [Set forth Calculations]
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 213 of 416




                                                          EXHIBIT I

                     FORM OF
              PERFECTION CERTIFICATE

                    [Separately Provided]
           Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 214 of 416




                                                                                    EXHIBIT J

                                   FORM OF
                      NOTICE OF CONVERSION/CONTINUATION

                                                                                        [●], 2018
Cortland Capital Market Services LLC, as
Administrative Agent (the “Administrative
Agent”) for the Lenders party to the Credit
Agreement referred to below
Cortland Capital Market Services LLC
225 W. Washington St. 9th Floor
Chicago, Illinois 60606
Attention: Maggie Welch and Legal Department
Telecopy: 312-376-0751
Telephone: 312-600-5100
Email: CPCAgency@cortlandglobal.com
 and legal@cortlandglobal.com
       Ladies and Gentlemen:

        The undersigned, PES Holdings, LLC (the “Borrower”), refers to the Credit
Agreement, dated as of August 7, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”, the capitalized terms defined therein
being used herein as therein defined), among the Borrower, each of the Guarantors party
thereto from time to time, the several banks and other financial institutions or entities
from time to time parties thereto (each, a “Lender” and collectively, the “Lenders”), and
you, as Administrative Agent for such Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.07 of the Credit Agreement, that the undersigned hereby requests to
[convert] [continue] the Loans referred to below, and in that connection sets forth below
the information relating to such [conversion] [continuation] (the “Proposed [Conversion]
[Continuation]”) as required by Section 2.07 of the Credit Agreement:

              i. The Proposed [Conversion] [Continuation] relates to the Loans originally
                 made on _________ _____, 201_ (the “Outstanding Loans”) in the
                 principal amount of $___________ and currently maintained as
                 [ABR][Eurodollar] Loans with an Interest Period ending on __________
                 ____, 20__.

              ii. The Business Day of the Proposed [Conversion] [Continuation] is
                  ___________ __, ____.8


8
    With respect to Eurodollar Loans into ABR Loans, shall be a Business Day at least one Business
    Day after the date hereof; provided that such notice shall be deemed to have been given on a
    certain day only if given before 11:00 A.M. (New York City time) on such day. With respect
    to ABR Loans into Eurodollar Loans, shall be at least three Business Days after the date
    hereof; provided that such notice shall be deemed to have been given on a certain day only if
    given before 11:00 A.M. (New York City time).
        Case 19-50282-LSS            Doc 1-2      Filed 08/07/19      Page 215 of 416




            iii. The Outstanding Loans shall be [continued as [ABR][Eurodollar] Loans
                 with an Interest Period of _______][converted into [ABR][Eurodollar]
                 Loans with an Interest Period of _______].9

        [The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed [Conversion] [Continuation]
or will have occurred and be continuing on the date of the Proposed [Conversion]
[Continuation].]10

                                                  Very truly yours,
                                                  PES HOLDINGS, LLC, as Borrower
                                                  By: ________________________________
                                                     Name:
                                                     Title:




9
  In the event that either (x) only a portion of the outstanding Loans is to be so converted or
   continued or (u) the outstanding Loans are to be divided into separate Loans with different
   Interest Periods, the Borrower should make appropriate modifications to this clause to reflect
   same.
10
   In the case of a Proposed Conversion or Continuation, insert this sentence only in the event that
   the conversion is from a Eurodollar Loan to an ABR Loan or in the case of a continuation of an
   ABR Loan.
                Case 19-50282-LSS        Doc 1-2   Filed 08/07/19      Page 216 of 416


                                                                                    Execution Version

                FIRST AMENDMENT AND INCREMENTAL JOINDER (this “Amendment”),
dated as of February 11, 2019, to the Credit Agreement dated as of August 7, 2018 (as amended hereby,
the “Credit Agreement”) by and among PES Holdings, LLC, a Delaware limited liability company, as
Borrower, each of the Subsidiaries of the Borrower, as Guarantors, the Lenders from time to time party
thereto, and Cortland Capital Market Services LLC, as Administrative Agent.

               WHEREAS, the Borrower has requested, and Lenders party hereto constituting the
Required Lenders and the Required Tranche B Lenders (the “Consenting Lenders”) have agreed, to
amend the Credit Agreement as set forth and subject to the conditions herein.

               WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Borrower has
requested Incremental Loans in an aggregate principal amount not exceeding $58,000,000 (the
“Incremental Tranche A-2 Facility” and the loans thereunder, “Incremental Tranche A-2 Loans”), the
proceeds of which shall be used for capital expenditures, working capital and other general corporate
purposes.

                WHEREAS, the Persons holding Incremental Tranche A-2 Commitments (as defined
below) are severally willing to make Incremental Tranche A-2 Loans (the “Tranche A-2 Lenders”) on
the Incremental Tranche A-2 Effective Date (as defined below) in an aggregate amount equal to their
respective Incremental Tranche A-2 Commitments, subject to the terms and conditions set forth in this
Amendment.

                 NOW, THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

               SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined herein
have the meanings assigned to them in the Credit Agreement as amended hereby.

                     SECTION 2. Amendments and Waiver.

                 (a)     On the First Amendment Effective Date, each Consenting Lender party hereto
irrevocably consents to this Amendment and all modifications to the Credit Agreement contemplated
hereby and in accordance with Section 9.01 of the Credit Agreement and effective as of the First
Amendment Effective Date, the Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example: double-underlined text) as set
forth in the conformed copy of the Credit Agreement attached as Annex A hereto.

               (b)      Except as otherwise expressly provided in Section 7 of this Amendment, on the
First Amendment Effective Date and solely with respect to the Incremental Tranche A-2 Loans being
made on the Incremental Tranche A-2 Effective Date, each Consenting Lender party hereto irrevocably
waives the requirements set forth in Section 2.19(d)(iii) of the Credit Agreement and the requirement to
update Mortgagee’s title insurance policies set forth in Section 2.19(d)(iv) of the Credit Agreement.

                     SECTION 3. Incremental Tranche A-2 Loans.

               (a)     Subject to the terms and conditions set forth herein, each Incremental Tranche A-
2 Lender severally agrees to make Incremental Tranche A-2 Loans to the Borrower on the Incremental
Tranche A-2 Effective Date in an aggregate principal amount equal to its Incremental Tranche A-2

Error! Unknown document property name.
US-DOCS\105373131.11
                Case 19-50282-LSS        Doc 1-2     Filed 08/07/19       Page 217 of 416



Commitment, which shall be made available to the Administrative Agent in immediately available funds
in accordance with the Credit Agreement. The “Incremental Tranche A-2 Commitment” of any
Incremental Tranche A-2 Lender will be the amount set forth opposite such Incremental Tranche A-2
Lender’s name on Schedule 1 hereto.

                (b)    The Incremental Tranche A-2 Loans shall otherwise be subject to the provisions
of the Credit Agreement and the other Loan Documents.

               (c)    Upon the occurrence of the Incremental Tranche A-2 Effective Date, each
Incremental Tranche A-2 Lender shall have the rights and obligations of a Lender under the Credit
Agreement and under any other applicable Loan Documents.

                  (d)     The Borrower and each other Loan Party acknowledges and agrees that (i) the
Incremental Tranche A-2 Loans shall constitute Obligations and have all the benefits thereof and the
Borrower shall be liable for all Obligations with respect to all Incremental Tranche A-2 Loans made to
the pursuant to this Amendment and (ii) all such Obligations shall constitute Guaranteed Obligations and
shall be secured by the Liens granted to the Administrative Agent for the benefit of the Secured Parties
and entitled to the benefits of the Security Documents and the Guarantee.

                 SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower and each Loan Party represents and warrants to the other parties
hereto on the First Amendment Effective Date that:

                 (a)     (i) the execution, delivery and performance by such Loan Party of this
Amendment (and the Credit Agreement, as amended hereby) is within such Loan Party’s powers and have
been duly authorized by all necessary limited liability company, corporate and limited partnership action
on the part of such Loan Party. This Amendment has been duly executed and delivered by each Loan
Party and constitutes a legal, valid and binding obligation of such Loan Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and

                   (b)     the execution and delivery of this Amendment (and the Credit Agreement, as
amended hereby) by each Loan Party and the performance by such Loan Party thereof (i) do not require
any consent or approval of, registration or filing with, or any other action by, any Governmental
Authority, except (A) such as has been obtained or made and are in full force and effect, (B) filings
necessary to perfect or maintain Liens created by the Security Documents and (C) consents, approvals,
registrations, filings, permits or actions the failure of which to obtain or perform would not reasonably be
expected to result in a Material Adverse Effect, (ii) do not violate the Organizational Documents of any
Loan Party, (iii) do not violate any Requirement of Law, except for any such violation which would not
reasonably be expected to result in a Material Adverse Effect, (iv) do not violate or result in a default or
require any consent or approval under any Material Contract binding upon any Loan Party or its property,
or give rise to a right under any of the foregoing to require any payment to be made by any Loan Party,
except for violations, defaults or the creation of such rights that would not reasonably be expected to
result in a Material Adverse Effect and (v) do not result in the creation or imposition of any Lien on any
property of any Loan Party, except Liens permitted pursuant to Section 6.02 of the Credit Agreement.

                 SECTION 5. First Amendment Effective Date. This Amendment shall become
effective as of the first date (the “First Amendment Effective Date”) on which the following conditions
shall have been satisfied:
                                                   2
Error! Unknown document property name.
US-DOCS\105373131.11
                Case 19-50282-LSS             Doc 1-2     Filed 08/07/19      Page 218 of 416



               (a)     Administrative Agent shall have received a counterpart signature page of this
Amendment duly executed by the Borrower and each Loan Party, the Administrative Agent, the Required
Lenders, the Required Tranche B Lenders and each Incremental Tranche A-2 Lender;

                 (b)     Administrative Agent shall have received from the Borrower in immediately
available funds, for the account of each Tranche B Lender that has consented to this Amendment on or
prior to the First Amendment Effective Date (each such Tranche B Lender, a “Consenting Tranche B
Lender”) an amendment fee in an amount equal to 0.15% of the principal amount of the Tranche B Loans
held by such Consenting Tranche B Lender on the First Amendment Effective Date, which fee shall be
non-refundable and not subject to any set-off or counterclaim. The Borrower hereby agrees to pay such
fee to each such Consenting Tranche B Lender on the First Amendment Effective Date in consideration of
such Consenting Tranche B Lender’s consent to this Amendment; and

                (c)    Legal counsel to the Tranche B Lenders shall have received from the Borrower in
immediately available funds, $10,000 for fees and expenses of the Tranche B Lenders incurred in
connection with this Amendment.

                 SECTION 6. Incremental Tranche A-2 Effective Date. The Incremental Tranche A-2
Loans shall be made of the first date on which each of the following conditions shall have been satisfied
(such date, the “Incremental Tranche A-2 Effective Date”):

                     (a)       the First Amendment Effective Date shall have occurred;

                 (b)     the Administrative Agent shall have received the executed the legal opinion of
Latham & Watkins LLP, counsel to the Borrower and the other Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent;

                 (c)      the Administrative Agent shall have received a certificate of each Loan Party,
dated the Incremental Tranche A-2 Effective Date, substantially in the form of Exhibit C to the Credit
Agreement with appropriate insertions and attachments, including the certificate of incorporation,
formation or limited partnership of each Loan Party certified by the relevant authority of the jurisdiction
of organization of such Loan Party and a long form good standing certificate for each Loan Party from its
jurisdiction of organization;

                 (d)     the Administrative Agent shall have received a customary solvency certificate
and a certificate of a Responsible Officer as to the satisfaction of the conditions set forth in this Section 6
and Section 4.02(b) and (c) of the Credit Agreement;

                (e)     the “Term Expiration Date” under the Fourth Amended and Restated Supply and
Offtake Agreement dated as October 22, 2018 among Philadelphia Energy Solutions Refining and
Marketing LLC, as PESRM, Merrill Lynch Commodities, Inc., as MLC and certain other parties thereto,
shall have been extended from January 29, 2019 to a date that is no earlier than June 28, 2019;

                (f)     to the extent requested by the Administrative Agent, the Administrative Agent
shall have received all documentation and other information, at least two Business Days prior to the
Incremental Tranche A-2 Effective Date, required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT Act (in each case to
the extent so requested no less than ten Business Days prior to the Incremental Tranche A-2 Effective
Date);

                                                         3
Error! Unknown document property name.
US-DOCS\105373131.11
                Case 19-50282-LSS        Doc 1-2     Filed 08/07/19      Page 219 of 416



                (g)     all fees and expenses required to be paid by (or on behalf of) the Borrower to the
Administrative Agent (including pursuant to Section 7 hereof) shall have been (or shall substantially
contemporaneously be) paid in full in cash (and in the case of expenses, to the extent invoiced at least
three Business Days prior to the Incremental Tranche A-2 Effective Date);

               (h) PES Energy, Inc. shall have issued certain Capital Stock to the Lenders of the
Incremental Tranche A-2 Loans as separately agreed between the Borrower, PES Energy, Inc. and such
Lenders; and

                (i)     the Administrative Agent shall have received a Notice of Borrowing in respect of
the Tranche A-2 Loans to be made on the Incremental Tranche A-2 Effective Date in accordance with the
requirements of the Credit Agreement.

                For the purpose of determining compliance with the conditions specified in this
Section 6, each Tranche A-2 Lender that has signed this Amendment shall be deemed to have accepted,
and to be satisfied with, each document or other matter required under this Section 6 unless the
Administrative Agent shall have received written notice from such Tranche A-2 Lender prior to the
Incremental Tranche A-2 Effective Date specifying its objection thereto.

                     SECTION 7. Effect of Amendment; Post-Closing Covenants.

                (a)       It is the intention of each of the parties hereto that the Credit Agreement be
amended pursuant to this Amendment, so as to preserve the validity, perfection and priority of all Liens
securing the Obligations and that, after giving effect to this Amendment all Obligations shall be secured
by the Collateral and Liens granted under the Security Documents and that this Agreement does not
constitute a novation or termination of the Credit Agreement or the other Security Documents.

                 (b) Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights and remedies of the Lenders
or Agents under the Credit Agreement or any other Loan Document, and shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle the Borrower to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

                (c)     From and after the First Amendment Effective Date, (i) each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and each
reference to the “Credit Agreement” in any other Loan Document shall be deemed a reference to the
Credit Agreement as amended hereby and (ii) each reference in any Loan Document to the “Term
Lenders”, “Additional Loans”, “Additional Term Loans”, “Term Loans” or “Term Facility” shall be
deemed a reference to the Incremental Tranche A-2 Lenders, the Incremental Tranche A-2 Loans or the
Incremental Tranche A-2 Facility.

              (d)      This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

              (e)     Not later than 60 days after the First Amendment Effective Date (which period
may be extended by the Administrative Agent, acting on the instructions of the Required Lenders), the
                                                 4
Error! Unknown document property name.
US-DOCS\105373131.11
                Case 19-50282-LSS        Doc 1-2     Filed 08/07/19       Page 220 of 416



Administrative Agent (or its counsel) shall have received from the Borrower, at the Borrower’s sole cost
and expense, (i) additional supplemental open-end mortgages securing the amount of the Incremental
Tranche-A2 Facility plus future advances of additional Incremental Loans under the Credit Agreement, in
an aggregate principal amount not to exceed $75,000,000, (ii) endorsements to the Mortgagee’s existing
title insurance policies in the form attached on Annex B hereto, and any additional ancillary
documentation related to the existing Mortgages and such supplemental mortgages as reasonably
requested by the Required Tranche A-2 Lenders, but not any additional title insurance with respect to
such supplemental mortgage or any increase in amount insured under the title insurance policies insuring
the existing Mortgages, or any other endorsements to the existing title insurance policies except for the
endorsement referenced above in this clause (ii), the form of which is attached hereto in Annex B, and
(iii) a legal opinion of Pennsylvania counsel to the Loan Parties in respect of the supplemental open-end
mortgages described in clause (i), in form and substance reasonably satisfactory to the Administrative
Agent.

                 (f)     Not later than 120 days after the First Amendment Effective Date (which period
may be extended by the Administrative Agent, acting on the instructions of the Required Tranche B
Lenders), the Administrative Agent (or its counsel) shall have received from the Borrower, at the
Borrower’s sole cost and expense, for delivery to the Tranche B Lenders, an appraisal report of the
Borrower’s refineries (on a fair market value and liquidation basis) in a form reasonably acceptable to the
Required Tranche B Lenders, it being understood that an appraisal report in a form substantially similar to
the appraisal report from Stancil & Co., dated as of June 17, 2017, is acceptable to the Required Tranche
B Lenders.

               SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
and the Tranche A-2 Lenders for the reasonable and documented out-of-pocket expenses incurred by
them in connection with this Amendment, including the reasonable and documented fees, charges and
disbursements of Norton Rose Fulbright, counsel for the Administrative Agent and Davis Polk &
Wardwell LLP, counsel for the Tranche A-2 Lenders.

             SECTION 9. Amendments; Severability. (a) Once effective, this Amendment may not
be amended nor may any provision hereof be waived except pursuant to Section 9.01 of the Credit
Agreement.

         (b)     Any provision of this Amendment that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction.

                SECTION 10. GOVERNING LAW; Waiver of Jury Trial; Jurisdiction. THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The provisions of Sections
9.11 and 9.12 of the Credit Agreement, as amended by this Amendment, are incorporated herein by
reference, mutatis mutandis.

                SECTION 11. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

                 SECTION 12. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of said counterparts taken
                                               5
Error! Unknown document property name.
US-DOCS\105373131.11
                Case 19-50282-LSS                 Doc 1-2      Filed 08/07/19      Page 221 of 416



together shall be deemed to constitute one and the same instrument. Delivery of an executed signature
page of this Amendment by email or facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Amendment signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.

                                         [Remainder of page intentionally left blank]




                                                              6
Error! Unknown document property name.
US-DOCS\105373131.11
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 222 of 416
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 223 of 416
Case 19-50282-LSS       Doc 1-2      Filed 08/07/19       Page 224 of 416




    [Lenders’ Signature Pages on File with Administrative Agent]




           [Signature Page to First Amendment and Incremental Joinder]
          Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 225 of 416




                                                                       SCHEDULE 1

Tranche A-2 Lender                               Tranche A-2 Commitment     Percentage




Total                                                      $58,000,000.00     100.00%




US-DOCS\105373131.11
          Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 226 of 416




                                                                           ANNEX A

                       AMENDMENTS TO CREDIT AGREEMENT

                                    [Attached]




US-DOCS\105373131.11
      Case 19-50282-LSS      Doc 1-2      Filed 08/07/19   Page 227 of 416

                                                               Execution Version


Execution VersionConformed for the First Incremental Amendment dated February
                                                                           11,
                                                                         2019

                               $619,500,000


                          CREDIT AGREEMENT

                                   among

                           PES HOLDINGS, LLC,

                                as Borrower,


           EACH OF THE SUBSIDIARIES OF THE BORROWER,

                                as Guarantors



                                    and


            The Several Lenders from Time to Time Parties Hereto,


                                    and


             CORTLAND CAPITAL MARKET SERVICES LLC,

                          as Administrative Agent



                         Dated as of August 7, 2018
       Case 19-50282-LSS      Doc 1-2    Filed 08/07/19    Page 228 of 416




                            TABLE OF CONTENTS
                                                                             Page

ARTICLE 1 DEFINITIONS
             1

Section 1.01.   Defined Terms                                                   1
Section 1.02.   Other Definitional Provisions                                   42
Section 1.03.   Accounting Terms; GAAP                                          43
Section 1.04.   Payments Due on Days Other than Business Days                   43

ARTICLE 2 AMOUNT AND TERMS OF COMMITMENTS
             44

Section 2.01.   Initial Loan Commitments.                                       44
Section 2.02.   Procedure for Initial Loan Borrowing                            45
Section 2.03.   Repayment of Initial Loans                                      45
Section 2.04.   Fees                                                            46
Section 2.05.   Optional Prepayments                                            46
Section 2.06.   Mandatory Prepayments and Commitment Reductions                 47
Section 2.07.   Conversion and Continuation Options                             48
Section 2.08.   Limitations on Eurodollar Class                                 48
Section 2.09.   Interest Rates and Payment Dates                                49
Section 2.10.   Computation of Interest and Fees                                51
Section 2.11.   Inability to Determine Interest Rate                            51
Section 2.12.   Pro Rata Treatment and Payments                                 52
Section 2.13.   Requirements of Law                                             54
Section 2.14.   Taxes                                                           55
Section 2.15.   Indemnity                                                       60
Section 2.16.   Change of Lending Office                                        60
Section 2.17.   Replacement of Lenders                                          61
Section 2.18.   Extensions of Loans                                             61
Section 2.19.   Incremental Facilities                                          63

ARTICLE 3 REPRESENTATIONS AND WARRANTIES
             65

Section 3.01.   Organization; Powers                                            65
Section 3.02.   Authorizations; Enforceability                                  65
Section 3.03.   Governmental Approvals; No Conflicts.                           66
Section 3.04.   Financial Statements; Material Adverse Effect; Pro Forma
                  Financial Statements                                          66
Section 3.05.   Properties                                                      67
Section 3.06.   Intellectual Property                                           67
Section 3.07.   Capital Stock and Subsidiaries                                  67
Section 3.08.   Litigation; Compliance with Laws; No Default                    68
Section 3.09.   Federal Reserve Regulations                                     68
                                         i
           Case 19-50282-LSS             Doc 1-2   Filed 08/07/19   Page 229 of 416

                                                                                      Page


Section 3.10.            Investment Company Act                                          68
Section 3.11.            [Reserved]                                                      69
Section 3.12.            Taxes                                                           69
Section 3.13.            No Material Misstatements                                       69
Section 3.14.            Labor Matters                                                   69
Section 3.15.            Solvency                                                        70
Section 3.16.            ERISA                                                           70
Section 3.17.            Environmental Matters                                           71
Section 3.18.            Insurance                                                       72
Section 3.19.            Security Documents                                              72
Section 3.20.            Anti-Terrorism Laws                                             73
Section 3.21.            Affiliate Transactions                                          73

ARTICLE 4 CONDITIONS PRECEDENT
             73

Section 4.01.            Conditions of Effectiveness                                     73
Section 4.02.            Conditions to All Borrowings of Loans                           76

ARTICLE 5 AFFIRMATIVE COVENANTS
              77

Section 5.01.            Financial Statements                                            77
Section 5.02.            Certificates; Other Information                                 78
Section 5.03.            Payment of Taxes                                                80
Section 5.04.            Maintenance of Existence; Compliance                            80
Section 5.05.            Maintenance of Property; Insurance                              80
Section 5.06.            Inspection of Property; Books and Records; Discussions          81
Section 5.07.            Litigation and Other Notices                                    81
Section 5.08.            Environmental Laws                                              82
Section 5.09.            Credit Rating                                                   83
Section 5.10.            Additional Collateral, etc.                                     83
Section 5.11.            Mortgages, etc.                                                 84
Section 5.12.            Designation of Excluded Subsidiaries                            86
Section 5.13.            Anti-Terrorism Laws, Sanctions, Anti-Corruption Laws            87

ARTICLE 6 NEGATIVE COVENANTS
             87

Section 6.01.            Indebtedness                                                    87
Section 6.02.            Liens                                                           90
Section 6.03.            Fundamental Changes                                             95
Section 6.04.            Disposition of Property                                         96
Section 6.05.            Restricted Payments                                             97
Section 6.06.            Lines of Business                                               100
Section 6.07.            Investments                                                     100

                                                   ii

Error! Unknown document property name.
US-DOCS\105377341.8
           Case 19-50282-LSS             Doc 1-2    Filed 08/07/19      Page 230 of 416

                                                                                          Page


Section 6.08.            Transactions with Affiliates                                        104
Section 6.09.            Sales and Leasebacks                                                106
Section 6.10.            Swap Agreements                                                     106
Section 6.11.            Changes in Fiscal Periods                                           106
Section 6.12.            Negative Pledge Clauses                                             106
Section 6.13.            Clauses Restricting Subsidiary Distributions                        107
Section 6.14.            [Reserved]                                                          108
Section 6.15.            Sanctions, and Anti-Corruption Laws                                 108
Section 6.16.            Additional Financing Agreement                                      108
Section 6.17.            Anti-Layering                                                       108

ARTICLE 7 EVENTS OF DEFAULT
             108

Section 7.01.            Events of Default                                                   108
Section 7.02.            Controlling Lenders                                                 112
Section 7.03.            Application of Proceeds                                             114

ARTICLE 8 THE ADMINISTRATIVE AGENT
             118

Section 8.01.            Appointment                                                         118
Section 8.02.            Delegation of Duties                                                118
Section 8.03.            Exculpatory Provisions                                              118
Section 8.04.            Reliance by Administrative Agent                                    119
Section 8.05.            Notice of Default                                                   120
Section 8.06.            Non-Reliance on Administrative Agent and Other Lenders              120
Section 8.07.            Indemnification                                                     120
Section 8.08.            Administrative Agent in Its Individual Capacity                     121
Section 8.09.            Successor Administrative Agent                                      121

ARTICLE 9 MISCELLANEOUS
             122

Section 9.01.            Amendments and Waivers                                              122
Section 9.02.            Notices                                                             125
Section 9.03.            No Waiver; Cumulative Remedies                                      126
Section 9.04.            Survival of Representations and Warranties                          126
Section 9.05.            Payment of Expenses and Taxes                                       126
Section 9.06.            Successors and Assigns; Participations and Assignments              128
Section 9.07.            Adjustments; Set off                                                133
Section 9.08.            Counterparts                                                        134
Section 9.09.            Severability                                                        134
Section 9.10.            Integration                                                         134
Section 9.11.            GOVERNING LAW                                                       134
Section 9.12.            Submission To Jurisdiction; Waivers                                 134

                                                   iii

Error! Unknown document property name.
US-DOCS\105377341.8
           Case 19-50282-LSS             Doc 1-2   Filed 08/07/19   Page 231 of 416

                                                                                       Page


Section 9.13.            Acknowledgements                                                   135
Section 9.14.            Releases of Guarantees and Liens                                   136
Section 9.15.            Confidentiality                                                    136
Section 9.16.            WAIVERS OF JURY TRIAL                                              137
Section 9.17.            USA Patriot Act                                                    137
Section 9.18.            Intercreditor Agreement                                            137
Section 9.19.            Acknowledgement and Consent to Bail-In of EEA Financial
                           Institutions                                                     138
Section 9.20.            Certain ERISA Matters.                                             138

ARTICLE 10 GUARANTEE
             140

Section 10.01.          Guarantee                                                            140
Section 10.02.          Rights of Secured Parties                                            141
Section 10.03.          Obligations Unconditional                                            141
Section 10.04.          Reinstatement                                                        143
Section 10.05.          Subrogation; Subordination                                           143
Section 10.06.          Remedies                                                             143
Section 10.07.          Instrument for the Payment of Money                                  144
Section 10.08.          Continuing Guarantee                                                 144
Section 10.09.          General Limitation on Guaranteed Obligations                         144
Section 10.10.          Release of Loan Parties                                              144
Section 10.11.          Right of Contribution                                                144
Section 10.12.          Default; Remedies; Bankruptcy; Etc.                                  145
Section 10.13.          Keepwell                                                             146
Section 10.14.          Enforcement Expenses; Indemnification                                146
Section 10.15.          Acknowledgements.                                                    147
Section 10.16.          Additional Guarantors                                                147
Section 10.17.          Releases                                                             147
Section 10.18.          Reference to Certain Provisions of the Intercreditor Agreement…….147




                                                   iv

Error! Unknown document property name.
US-DOCS\105377341.8
          Case 19-50282-LSS     Doc 1-2    Filed 08/07/19   Page 232 of 416




SCHEDULES:

1.01A      Initial Loan Commitments
1.01B      Mortgaged Property
1.01C      Supply and Offtake Documents
1.01D      North Yard and West Yard
3.03       Conflicts with Material Contracts
3.07       Subsidiaries
3.08(a)    Litigation
3.17       Environmental Matters
3.18       Insurance
5.11(g)    Specified Tranche B Excluded Buildings
6.01       Existing Indebtedness
6.02       Existing Liens
6.07       Existing Investments
6.08       Existing Affiliate Transactions

EXHIBITS:

A          Form of Security Agreement
B          Form of Notice of Borrowing
C          Form of Closing Certificate
D-1        Form of Assignment and Assumption
D-2        Form of Affiliated Lender Assignment and Assumption
E          Form of Prepayment Option Notice
F          Forms of U.S. Tax Compliance Certificate
G          Form of Intercreditor Agreement
H          Form of Compliance Certificate
I          Form of Perfection Certificate
J          Form of Notice of Conversion/Continuation
K          Form of Assumption Agreement




                                           v
         Case 19-50282-LSS        Doc 1-2      Filed 08/07/19         Page 233 of 416




        CREDIT AGREEMENT (this “Agreement”), dated as of August 7, 2018, among
PES HOLDINGS, LLC, a Delaware limited liability company (the “Borrower”), each of
the Guarantors (as defined herein) party hereto from time to time, the several banks and
other financial institutions or entities from time to time parties to this Agreement and
CORTLAND CAPITAL MARKET SERVICES LLC, as administrative agent.

         WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility denominated in Dollars in an original aggregate principal amount of $619,500,000
(the “Facility”), with all of the Borrower’s obligations under the Facility to be guaranteed
by each Guarantor, and the Lenders have indicated their willingness to lend on the terms
and subject to the conditions set forth herein;

         WHEREAS, on January 21, 2018 (the “Petition Date”), the Borrower and each of
its Subsidiaries (each, a “Debtor” and collectively the “Debtors”) (along with certain of
its Affiliates) filed voluntary petitions with the Bankruptcy Court initiating their
respective cases that are pending under Chapter 11 of the Bankruptcy Code (each case of
the Borrower and each other Debtor, a “Case”, and collectively the “Cases”) and have
continued in the possession of their assets and the management of their business pursuant
to Sections 1107 and 1108 of the Bankruptcy Code;

        WHEREAS, the joint Reorganization Plan (as hereinafter defined) of the Debtors
was confirmed by the Bankruptcy Court on March 26, 2018 and will be consummated on
the date hereof;

       WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under this Agreement; and

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:



                                       ARTICLE 1
                                      DEFINITIONS

        Section 1.01. Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.01 shall have the respective meanings set forth
in this Section 1.01.

        “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus ½ of 1%, (c) the Eurodollar Rate
on such day (or, if such day is not a Business Day, the next preceding Business Day) for a
deposit in Dollars with a maturity of one month plus 1.0% and (d) 2.00%. Any change in
the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or such




CG&R Draft                           Last Saved: 08/01/2018 5:43 pm
        Case 19-50282-LSS         Doc 1-2      Filed 08/07/19     Page 234 of 416




Eurodollar Rate shall be effective as of the opening of business on the day of such change
in the Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate, respectively.

       “ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

        “Additional Financing Agreement”: that certain Promissory Note, dated as of
the date thereof among PESRM, Sunoco Logistics Partners Operations L.P. and the other
parties thereto, as amended, restated, supplemented or otherwise modified from time to
time to the extent permitted hereunder and thereunder.

       “Additional Financing Collateral”: the “Collateral” as defined in the Additional
Financing Agreement.

       “Additional Financing Facility”: the debt facility extended to the Borrower and
one or more of its Subsidiaries pursuant to the Additional Financing Agreement.

       “Additional Tranche A-2 PIK Principal”: as defined in Section 2.09(d).

        “Additional Tranche B Excluded Buildings”: each Building that becomes
subject to a Mortgage after the Closing Date pursuant to Section 5.10(b) until the date
which is 45 days after the delivery referred to in clause (ii) of Section 5.10(b); provided
that such Building will continue to be an Additional Tranche B Excluded Building if a
Tranche B Lender has provided written notice to the Administrative Agent and the other
Tranche B Lenders that (i) such Building is located in a flood zone (unless otherwise not
subject to the flood insurance requirements of the Federal Emergency Management
Agency) and (ii) evidence of sufficient flood insurance coverage to satisfy the Flood
Insurance Laws on such Building satisfactory to such Tranche B Lender has not been
received by such Tranche B Lender; provided, further, that any such Building shall cease
to constitute an Additional Tranche B Excluded Building if the Tranche B Lender that
gave the original notice gives written notice to the Administrative Agent and the other
Tranche B Lenders that it withdraws the original notice.

       “Additional Tranche C PIK Principal”: as defined in Section 2.09(e).

       “Administrative Agent”: Cortland Capital Market Services LLC, as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

      “Administrative Agent Fee Letter”: that certain fee letter between the
Administrative Agent and the Borrower dated as of August 7, 2018.February 11, 2019, as
amended, restated, supplemented or otherwise modified from time to time.

        “Affiliate”: as to any Person, any other Person that, directly or indirectly, is in
control of, is controlled by, or is under common control with, such Person. For purposes
of this definition, “control” of a Person means the power, directly or indirectly, either to
direct or cause the direction of the management and policies of such Person, whether by
contract or otherwise.


                                               2
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 235 of 416




       “Affiliate Lender Assignment and Assumption”: as defined in Section
9.06(e)(i).

        “Affiliate Lenders”: collectively, the Sponsors and their respective Affiliates, in
each case, that become an assignee pursuant to Section 9.06(e) or Section 9.06(f). For the
avoidance of doubt, any Sponsor or any of its Affiliates that becomes a Lender hereto by
making a Loan pursuant to Section 2.01 shall not be deemed to be an Affiliated Lender
with respect to the Loans so made.

         “Aggregate Exposure”: with respect to any Lender at any time, an amount equal
to the sum of the aggregate then unpaid principal amount of such Lender’s Loans.

        “Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such time to the
Aggregate Exposure of all Lenders at such time.

       “Agreement”: as defined in the preamble hereto.

        “All-In Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness calculated by the Administrative Agent in consultation with the Borrower in
a manner consistent with accepted financial practice, taking into account the interest rate,
applicable interest rate margins, any interest rate floors or similar devices, interest rate
indexes and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the life of such Indebtedness and (y) the four years
following the date of incurrence thereof) payable generally to lenders providing such
Indebtedness, but excluding any advisory, consent, structuring, success, ticking,
amendment, commitment, underwriting or arrangement fees (and/or similar fees) payable
to any arranger (or Affiliate thereof) in connection with the commitment or syndication of
such Indebtedness, (regardless of whether such fees are shared generally with the
providers of such Indebtedness).

        “Anti-Corruption Law”: any Requirement of Law related to anti-corruption or
anti-bribery, including the Foreign Corrupt Practices Act of 1977, as amended and the
rules and regulations thereunder.

       “Anti-Terrorism Law”: any Requirement of Law related to terrorism financing
or money laundering including the Patriot Act, The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12
U.S.C. §§ 1818(s), 1820(b) and 1951-1959) and Executive Order 13224 (effective
September 24, 2001).

        “Applicable Margin”: (a) with respect to Tranche A Loans that are ABR Loans,
5.25% per annum and with respect to Tranche A Loans that are Eurodollar Loans, 6.25%
per annum, (b) with respect to Tranche A-2 Loans, the Tranche A-2 Applicable Margin,
(c) with respect to Tranche B Loans that are ABR Loans, 3.50% per annum and with
respect to Tranche B Loans that are Eurodollar Loans, 4.50% per annum, (cd) with
respect to Tranche C Loans, the Tranche C Applicable Margin, (de) with respect to any


                                              3
         Case 19-50282-LSS           Doc 1-2      Filed 08/07/19       Page 236 of 416




Incremental Loans, the rate per annum set forth in the applicable incremental amendment
and (ef) with respect to any Extended Loans, the rate per annum set forth in the applicable
Extension Amendment.

        “Approved Fund”: as defined in Section 9.06(b).

         “Asset Sale”: any Disposition or related series of Dispositions of any assets of
Borrower or any Subsidiary (A) constituting Collateral that in any fiscal year yields gross
proceeds to any Loan Party (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $2,000,000 and (B) not
constituting Collateral that in any fiscal year yields gross proceeds to any Borrower or any
Subsidiary (valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in the case of
other noncash proceeds) in excess of $5,000,000 (in each case, excluding any such
Disposition permitted by Section 6.04(a), (b), (c), (e), (f), (g), (h), (i), (j), (k), (m), (n), (o),
(p), (r) or (t)).

        “Assignee”: as defined in Section 9.06(b)(i).

       “Assignment and Assumption”: an Assignment and Assumption, substantially in
the form of Exhibit D or such other form as agreed by the Administrative Agent.

        “Attributable Indebtedness”: when used with respect to any Sale and Leaseback
Transaction, as at the time of determination, the present value (discounted at a rate
equivalent to the Borrower’s and its Subsidiaries’ then-current weighted average cost of
funds for borrowed money as at the time of determination, compounded on a semi-annual
basis) of the total obligations of the lessee for rental payments during the remaining term
of the lease included in any such Sale and Leaseback Transaction.

         “Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial
Institution.

        “Bail-In Legislation”: (a) with respect to any EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU of
the European Parliament and of the Council of the European Union establishing a
framework for the recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation for such EEA Member Country as described in
the EU Bail-In Legislation Schedule from time to time; and (b) and, in relation to any
other state, any analogous law or regulation from time to time which requires contractual
recognition of any Write-down and Conversion Powers contained in that law or
regulation.

        “Bankruptcy Code”: Title 11 of the United States Code.




                                                  4
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 237 of 416




      “Bankruptcy Court”: the United States Bankruptcy Court for the District of
Delaware or any other court having jurisdiction over the Cases from time to time.

       “Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

       “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

        “Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code or (c)
any Person whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.

       “Benefitted Lender”: as defined in Section 9.07(a).

        “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

       “Borrower”: as defined in the preamble hereto.

       “Borrowing Date”: any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

       “Building”: as defined in 12 CFR Chapter 11, Section 339.2.

        “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close, provided,
that with respect to notices and determinations in connection with, and payments of
principal and interest on, Loans having an interest rate determined by reference to the
Eurodollar Rate, such day is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

        “Capital Expenditures”: for any period, without duplication, all cash
expenditures made directly or indirectly by the Borrower and its Subsidiaries during such
period for capital assets as determined in accordance with GAAP, but excluding capital
expenditures from: (i) proceeds of insurance settlements, condemnation awards and other
settlements in respect of lost, destroyed, damaged or condemned assets, equipment or
other property to the extent such expenditures are made to replace or repair such lost,
destroyed, damaged or condemned assets, equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets or properties
useful in the business of the Borrower or any Guarantor, (ii) any portion of such
expenditures attributable solely to acquisitions of property, plant and equipment in
Permitted Acquisitions, and (iii) any leases that as of the date hereof qualify as operating
leases under GAAP (whether or not such leases are required to be accounted for as capital
leases under GAAP after the date hereof). For purposes of this definition, the purchase
price of equipment or other fixed assets that are purchased simultaneously with the
trade-in of existing assets shall be included in Capital Expenditures only to the extent of


                                              5
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 238 of 416




the gross amount by which such purchase price exceeds the credit granted by the seller of
such assets for the assets being traded in at such time.

        “Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such Person under
GAAP and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in accordance with
GAAP.

        “Capital Stock”: any and all shares, interests, participations or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent ownership
interests in a Person (other than a corporation) and any and all warrants, rights or options
to purchase any of the foregoing, but excluding any debt securities convertible into any of
the foregoing.

       “Carlyle”: collectively, Carlyle U.S. Equity Opportunity Fund, L.P. and Carlyle
Energy Mezzanine Opportunities Fund, L.P.

       “Cases”: as defined in the preamble hereto.

       “Cash Equivalents”: as to any person,

                (a)    securities issued or directly and fully and unconditionally
       guaranteed or insured by the United States government or any agency or
       instrumentality thereof the securities of which are unconditionally guaranteed as a
       full faith and credit obligation of such government with maturities of twelve (12)
       months or less from the date of acquisition;

               (b)    certificates of deposit, time deposits and eurodollar time deposits
       with maturities of one year or less from the date of acquisition, bankers’
       acceptances with maturities not exceeding one year and overnight bank deposits,
       in each case with any domestic or foreign commercial bank in the United States
       having capital and surplus of not less than $500,000,000;

               (c)     repurchase obligations with a term of not more than thirty (30)
       days for underlying securities of the types described in clauses (a) and (b) entered
       into with any financial institution meeting the qualifications specified in clause (b)
       above;

               (d)     commercial paper rated at least P-1 by Moody’s or at least A-1 by
       S&P and in each case maturing within twenty-four (24) months after the date of
       creation thereof and Indebtedness or preferred stock issued by Persons with a
       rating of “A” or higher from S&P or “A2” or higher from Moody’s with
       maturities of twenty-four (24) months or less from the date of acquisition;




                                              6
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 239 of 416




               (e)    readily marketable direct obligations issued by any state,
       commonwealth or territory of the United States or any political subdivision or
       taxing authority thereof having a rating of “BBB+” or higher from S&P or “Baa1”
       or higher from Moody’s with maturities of twenty-four (24) months or less from
       the date of acquisition; or

               (f)    Investments with average maturities of twelve (12) months or less
       from the date of acquisition in money market funds rated within the top three
       ratings category by S&P or Moody’s.

       “Cash Interest”: as defined in Section 2.09(d).

        “CERCLA”: the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, and any successor statute.

       “Closing Date”: the date on which the conditions precedent set forth in Section
4.01 shall have been satisfied or waived in accordance with Section 9.01.

       “Code”: the Internal Revenue Code of 1986, as amended.

       “Collateral”: all property upon which a Lien is purported to be created by any
Security Document, whether now owned or hereafter acquired.

       “Commitment”: an Initial Loan Commitment or an Incremental Commitment.

        “Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et
 seq.), as amended from time to time, and any successor statute.

       “Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit H.

       “Confirmation Order”: the final order confirming the Reorganization Plan.

        “Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

        “Consolidated Amortization Expense”: for any period, the amortization expense
of the Borrower and its Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.

        “Consolidated Depreciation Expense”: for any period, the depreciation expense
of the Borrower and its Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.

        “Consolidated EBITDA”: for any period, Consolidated Net Income for such
period, adjusted (without duplication) by (x) adding thereto, in each case only to the
extent (and in the same proportion) deducted in determining such Consolidated Net


                                             7
       Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 240 of 416




Income and without duplication (and with respect to the portion of Consolidated Net
Income attributable to any Subsidiary of the Borrower that is an Excluded Subsidiary only
if a corresponding amount has been, or would be permitted to be, in each case as of the
date of determination, distributed to the Borrower by such Subsidiary that is an Excluded
Subsidiary without prior approval (that has not been obtained), pursuant to the terms of
all agreements, instruments and Requirements of Law applicable to such Subsidiary):

              (a)     Consolidated Interest Expense for such period, plus

              (b)     Consolidated Amortization Expense for such period, plus

              (c)     Consolidated Depreciation Expense for such period, plus

              (d)    Consolidated Tax Expense for such period and, to the extent not
       included in Consolidated Tax Expense, Permitted Tax Distributions actually made
       by the Borrower, plus

              (e)    fees, costs, liabilities and expenses incurred through the Closing
       Date in connection with the Transactions, the Restructuring Transactions and the
       Supply and Offtake Documents and after the Closing Date in connection with any
       amendment to any Loan Document or the Supply and Offtake Documents or the
       replacement of the Supply and Offtake Documents, plus

               (f)    the aggregate amount of all other non-cash charges, expenses or
       losses reducing Consolidated Net Income (excluding any non-cash charge,
       expense or loss relating to write-offs, write-downs or reserves with respect to
       accounts or inventory) for such period, plus

               (g)     any fees, charges and expenses incurred during such period (other
       than Consolidated Depreciation Expense or Consolidated Amortization Expense),
       in connection with any acquisition, recapitalization, Investment, Asset Sale, other
       disposition of assets, issuance or repayment of Indebtedness, issuance of Capital
       Stock by the Borrower or any contribution to capital of the Borrower, refinancing
       transaction or amendment or modification of any debt instrument (in each case,
       including any such transaction consummated prior to the Closing Date and any
       such transaction undertaken but not completed) and any charges or nonrecurring
       merger costs incurred during such period as a result of any such transaction
       (including any non-cash expenses or charges recorded in accordance with GAAP
       relating to equity interests issued to non-employees in exchange for services
       provided in connection with the transactions contemplated by the Contribution
       Agreement); provided that the aggregate amount of adjustments included in this
       clause (g) for such period shall not exceed 10% of Consolidated EBITDA
       calculated in accordance with this definition (prior to giving effect to any amounts
       pursuant to this clause (g)), plus

              (h)     the amount of any restructuring charges, integration costs, retention
       charges, stock option and any other equity based compensation expenses or other
       business optimization expenses, including, costs associated with improvements to


                                             8
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 241 of 416




       IT and accounting functions, costs associated with establishing new facilities,
       costs or reserves deducted (and not added back) in such period in computing
       Consolidated Net Income, including any one time costs incurred in connection
       with acquisitions after the Closing Date and costs related to the closure and/or
       consolidation of facilities; provided, however, that the aggregate of amounts under
       this clause (h) for such period shall not exceed 20% of Consolidated EBITDA
       calculated in accordance with this definition(prior to giving effect to any amounts
       pursuant to this clause (h), plus (or minus in the case of gains)

              (i)     any extraordinary, non-recurring or unusual gains or losses or
       expenses, plus

               (j)    any cash receipt during such period in respect of non-cash gains or
       losses taken during a prior period, plus

              (k)     any severance, relocation costs or payments and curtailments or
       modifications to pension and post-retirement employee benefit plans; provided,
       however, that the aggregate of amounts under this clause (k) shall not exceed
       $1,000,000 for such period, plus

               (l)    any costs or expense incurred pursuant to any management equity
       plan or stock option plan or any other management or employee benefit plan or
       agreement or any stock subscription or shareholder agreement, to the extent that
       such cost or expenses are funded with cash proceeds by third persons that is not
       Borrower or any Subsidiary contributed to the capital of the Borrower or any of its
       Subsidiaries, plus

               (m)    any net loss from disposed or discontinued operations, plus

              (n)     to the extent not already included in the Consolidated Net Income
       of Borrower and its Subsidiaries, notwithstanding anything to the contrary in the
       foregoing, the amount of cash proceeds received from business interruption
       insurance and reimbursements of any expenses and charges that are covered by
       indemnification or other reimbursement provisions in connection with any
       investment or any sale, conveyance, transfer or other disposition of assets
       permitted hereunder, plus

              (o)     to the extent deducted from Consolidated Net Income of such
       Person and its Subsidiaries, all fees and payments made in accordance with
       Section 6.05(n); and

(y) subtracting therefrom (A) any net gain from disposed or discontinued operations for
such period, (B) any cash payments made during such period in respect of non-cash
charges taken in a prior period, (C) the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of receivables in
the ordinary course of business) for such period and (D) only to the extent not deducted in
determining Consolidated Net Income, payments made in accordance with Section
6.05(n) during such period.


                                             9
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 242 of 416




        For the purposes of calculating Consolidated EBITDA for any period of four (4)
consecutive Fiscal Quarters (each, a “Reference Period”), (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the property that is
the subject of such Material Disposition for such Reference Period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for such
Reference Period and (ii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions of
property that (a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock (or equivalent
ownership interest) of a Person other than Borrower or a Subsidiary and (b) involves the
payment of consideration by the Borrower and its Subsidiaries in excess of $1,000,000;
and “Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of its
Subsidiaries, or has a fair market value, in each case in excess of $1,000,000.

Consolidated EBITDA for any period shall not include any Consolidated Net Income or,
without duplication, any other amounts attributable to an Excluded Subsidiary, except to
the extent actually distributed in cash to, and actually received by, a Loan Party during
such period.

        “Consolidated Interest Expense”: for any period, total interest expense
(including imputed interest attributable to Capital Lease Obligations in accordance with
GAAP and capitalized interest) of the Borrower and its Subsidiaries (other than Excluded
Subsidiaries) on a consolidated basis in accordance with GAAP with respect to all
outstanding Indebtedness of the Borrower and such Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters of credit
and after giving effect to Swap Agreements related to interest rates but excluding
unrealized gains and losses with respect to Swap Agreements related to interest rates.

        Consolidated Interest Expense shall be calculated after giving pro forma effect to
any Indebtedness (other than Indebtedness incurred for ordinary course working capital
needs under ordinary course revolving credit facilities) incurred, assumed or permanently
repaid or extinguished at any time on or after the first day of the Reference Period and
prior to the date of determination in connection with any Permitted Acquisitions and
Asset Sale (other than any dispositions in the ordinary course of business) as if such
incurrence, assumption, repayment or extinguishing had been effected on the first day of
such period.

       “Consolidated Leverage Ratio”: as at the last day of any period, the ratio of (a)
Consolidated Total Debt on such day to (b) Consolidated EBITDA for such period.




                                             10
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19      Page 243 of 416




        “Consolidated Net Income”: for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries determined on a consolidated basis
in accordance with GAAP; provided, that there shall be excluded from such net income,
to the extent otherwise included therein, without duplication:

              (a)     the net income (or loss) of any Person (other than the Borrower or
       a Guarantor) in which any Person other than the Borrower and the Guarantors has
       an ownership interest, except to the extent that cash in an amount equal to any
       such income has actually been received by the Borrower or a Guarantor;

               (b)     the net income of any Subsidiary of the Borrower (other than a
       Guarantor) during such period to the extent that the declaration or payment of
       dividends or similar distributions by such Subsidiary (other than a Guarantor) of
       that income is not permitted as of the relevant date of determination by operation
       of the terms of any Contractual Obligation, Organizational Document or
       Requirement of Law applicable to that Subsidiary (other than a Guarantor) during
       such period, except that the Borrower’s equity in net loss of any such Subsidiary
       for such period shall be included in determining Consolidated Net Income;

              (c)    the after-tax effect of any extraordinary gain (or loss) realized
       during such period by the Borrower or any of its Subsidiaries upon any Asset Sale
       by the Borrower or any of its Subsidiaries;

              (d)    the after-tax effect of gains and losses due solely to fluctuations in
       currency values determined in accordance with GAAP for such period;

                 (e)   earnings resulting from any reappraisal, revaluation or write-up of
       assets;

             (f)   unrealized gains and losses with respect to obligations in respect of
       Swap Agreements for such period;

               (g)    the after-tax effect of any extraordinary or nonrecurring gain (or
       extraordinary or non-recurring loss) recorded or recognized by the Borrower or
       any of its Subsidiaries during such period;

              (h)      the cumulative effect of changes in accounting principles during
       such period;

               (i)     the after-tax effects of adjustments (including the effects of such
       adjustments pushed down to the Borrower and its Subsidiaries) in the property
       and equipment, inventory and other intangible assets, deferred revenue and debt
       line items in Borrower or such Subsidiary’s consolidated financial statements
       pursuant to GAAP resulting from the application of purchase accounting in
       relation to the payment of fees, commissions and expenses in connection with the
       transactions contemplated by the Contribution Agreement or any consummated
       acquisition or the amortization or write-off of any amounts related thereto;



                                            11
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 244 of 416




              (j)   the after-tax effect of income (or loss) from the early
       extinguishment of Indebtedness or swap obligations under Swap Agreements;

            (k)     any impairment charge or asset write-off, in each case pursuant to
       GAAP, and the amortization of intangibles arising pursuant to GAAP; and

              (l)     any non-cash compensation expense recorded from grants of stock
       appreciation or similar rights, stock options, restricted stock or other rights.

        “Consolidated Tax Expense”: for any period, the tax expense of the Borrower
and its Subsidiaries, for such period, determined on a consolidated basis in accordance
with GAAP.

       “Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP.

       “Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which such
Person is a party or by which it or any of its property is bound.

        “Contribution Agreement”: that certain Refinancing Contribution Agreement,
dated as of July 2, 2012, by and among Philadelphia Energy Solutions LLC, Sunoco, Inc.
and Carlyle PES, L.L.C, as amended by that certain Amendment No. 1 to Refining
Contribution Agreement, effective as of September 8, 2012, by and among Philadelphia
Energy Solutions LLC, Sunoco, Inc., PESRM and Carlyle PES, L.L.C. and as assigned by
that certain Assignment Agreement dated as of January 17, 2018 by and among each of
the parties thereto.

        “Controlled Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common control with,
such Person and (b) is organized by such Person primarily for the purpose of making
equity or debt investments in one or more companies. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

       “Controlling Lender”: the Required Tranche A Lenders, the Required Tranche
A-2 Lenders, the Required Tranche B Lenders, the Required Tranche B/C Lenders or the
Required Tranche C Lenders, as determined by Section 7.02, with the rights to instruct
the Administrative Agent to take Enforcement Actions, as set forth in Section 7.02.

       “Credit Party”: the Administrative Agent or any other Lender.

       “CSAM”: Credit Suisse Asset Management, LLC.

        “Debt Fund Affiliate”: any Affiliate of the Sponsors (other than the Borrower
and its Subsidiaries) that is primarily engaged in, or advises funds or other investment


                                              12
        Case 19-50282-LSS         Doc 1-2      Filed 08/07/19     Page 245 of 416




vehicles that are engaged in, making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit or securities in the ordinary
course and with respect to which no Sponsor, directly or indirectly, possesses the power
to direct or cause the direction of the investment policies of any such Affiliate.

       “Debtor” and “Debtors”: as defined in the preamble hereto.

       “Default”: any of the events specified in Article 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been satisfied.

        “DIP Credit Agreement”: that certain Superpriority Secured
Debtor-in-Possession Credit Agreement, dated as of January 25, 2018, by and between
PESRM, the lenders thereto, Cortland Capital Market Services LLC, as administrative
agent, and the other parties thereto as amended, restated, supplemented or modified on or
prior to the date hereof.

       “DIP Loan”: “Loan”, as defined in the DIP Credit Agreement.

         “Discharge”: with respect to any Tranche or Series, (a) payment in full in cash of
the principal of and interest (including interest accruing on or after the commencement of
an insolvency proceeding, whether or not such interest would be allowed in such
proceeding) on all outstanding Obligations under such Tranche or Series and (b) payment
in full in cash of all other Obligations (other than Obligations in respect to Specified
Swap Agreements) under such Tranche or Series that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid (other than
indemnification and other contingent Obligations for which no claim or demand for
payment has been made at such time).

       “Discharge Control Shift”: as defined in Section 7.02.

       “Disposition”: with respect to any property, any sale, lease, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

        “Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is exchangeable), or upon
the happening of any event, (a) matures (excluding any maturity as the result of an
optional redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part (other than in Capital Stock that are otherwise not Disqualified Capital
Stock), on or prior to the date that is 121 days after the Latest Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer thereof) for (i)
debt securities or (ii) any Capital Stock referred to in (a) above, in each case at any time
on or prior to the date that is 121 days after the Latest Maturity Date, or (c) contains any
repurchase obligation for cash purchase which may come into effect prior to the date that
is 121 days after the Latest Maturity Date; provided, that any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders thereof (or


                                              13
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 246 of 416




the holders of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem such Capital
Stock upon the occurrence of a change in control or an asset sale occurring prior to the
date that is 121 days after the Latest Maturity Date shall not constitute Disqualified
Capital Stock if such Capital Stock provides that the issuer thereof will not redeem any
such Capital Stock pursuant to such provisions prior to the repayment in full of the
Obligations (other than taxes, costs, indemnifications, reimbursements, damages and
other claims and liabilities (including Guarantee Obligations) in respect of which no
written assertion of liability or no claim or demand for payment has been made at such
time).

       “Dollars” and “$”: dollars in lawful currency of the United States.

        “Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any state of the United States or the District of Columbia.

       “Dual Event of Default”: as defined in Section 7.02(c).

       “Dutch Auction”: an auction conducted by the Borrower or one of its
Subsidiaries in order to purchase Loans in accordance with procedures as may be agreed
to between the Administrative Agent and the Borrower.

         “EB-5 Financing”: a loan or loans made through the U.S. EB-5 Program (“EB-5
Program”) to finance or refinance Capital Expenditures or other expenses eligible under
the EB-5 Program, that (a) has a final maturity date that is later than six (6) months after
the Latest Maturity Date (as determined at the time such loans are initially incurred or
committed), (b) in respect of which no Liens are granted on any Collateral (other than (i)
a first priority Lien on the property or assets constituting Collateral the acquisition,
installation, construction or improvement of which is financed with the proceeds of such
loan or loans (so long as the amount of such loan or loans does not exceed 100% of the
cost of the acquisition, installation, construction or improvement of such Collateral) and
(ii) a subordinated lien (subject to the terms of the EB-5 Intercreditor Agreement referred
to below) on Collateral), (c) is subject to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent, the Required Tranche A-2 Lenders
and the Required Lenders (an “EB-5 Intercreditor Agreement”), (d) the material terms
of such financing (including interest rates) are generally consistent with prevailing market
terms for such type of financing facility at the time such financing facility is entered into
and as consented to by the Administrative Agent (acting at the direction of the Required
Lenders and the Required Tranche A-2 Lenders) in writing, such consent not to be
unreasonably withheld or delayed, (e) any scheduled amortization payments thereunder
shall not exceed an amount per annum equal to 1.0% of the principal amount of
Indebtedness incurred under such facility, (f) such loans or loans are incurred and
guaranteed only by Loan Parties and (g) such loan or loans have a Weighted Average Life
to Maturity no shorter than any of the Loans at the time such loan or loans are incurred.

       “EB-5 Intercreditor Agreement” as defined in the definition of EB-5 Financing.



                                             14
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 247 of 416




         “EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an EEA
Resolution Authority, (b) any Person established in an EEA Member Country that is a
parent of an institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country that is a Subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

       “EEA Member Country”: any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

        “EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country (including
any delegee) having responsibility for the resolution of any EEA Financial Institution.

        “Enforcement Action”: an action (in each case, solely to the extent relating to all
or a portion of the Collateral) under applicable law to: (a) foreclose, execute, levy, or
collect on, take possession or control of, sell or otherwise realize upon (judicially or
non-judicially), or lease, license, or otherwise dispose of (whether publicly or privately),
Collateral, or otherwise exercise or enforce remedial rights with respect to Collateral
under the Loan Documents (including by way of set-off, recoupment notification of a
public or private sale or other disposition pursuant to the UCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit account
control agreements, or exercise of rights under landlord consents, if applicable), (b) solicit
bids from third Persons to conduct the liquidation or disposition of Collateral or to
engage or retain sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers, or other third Persons for the purposes of valuing, marketing,
promoting, and selling Collateral, (c) receive a transfer of Collateral in satisfaction of
Indebtedness or any other Obligation secured thereby, (d) otherwise enforce a security
interest or exercise another right or remedy, as a secured creditor or otherwise, pertaining
to the Collateral at law, in equity, or pursuant to the Loan Documents (including the
commencement of applicable legal proceedings or other actions with respect to all or any
portion of the Collateral to facilitate the actions described in the preceding clauses, and
exercising voting rights in respect of equity interests comprising Collateral), or (e) effect
the Disposition of Collateral by the Borrower or any of its Subsidiaries after the
occurrence and during the continuation of an Event of Default pursuant to the terms of
this Agreement.

        “Environment”: ambient air, indoor air, surface water and groundwater
(including potable and non-potable water, navigable water and wetlands), the land surface
or subsurface strata, natural resources, flora, fauna, or as otherwise defined in any
Environmental Law.

         “Environmental and Necessary Capex”: capital expenditures deemed
reasonably necessary by the Loan Parties, in good faith and pursuant to prudent judgment,
to satisfy applicable Requirements of Law (including to comply with Environmental
Laws).


                                              15
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 248 of 416




        “Environmental Claim”: any claim, notice, demand, order, legal action, suit or
proceeding alleging liability for or obligation with respect to any investigation,
remediation, removal, cleanup, response, corrective action, damages to natural resources,
personal injury, property damage, fines, penalties or other costs resulting from, related to
or arising out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location, (ii) any Environmental Law, or (iii)
any Environmental Liability, and shall include any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from, related
to or arising out of the presence, Release or threatened Release of Hazardous Material or
alleged injury to the Environment or, as it relates to exposure to Hazardous Material, to
human health.

        “Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing liability
or standards of conduct concerning the Environment, human health and safety and
including Governmental Real Property Disclosure Requirements, as now or may at any
time hereafter be in effect.

         “Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of investigation and remediation, fines, penalties or
indemnities), of or relating to the Loan Parties or any Subsidiary directly or indirectly
resulting from or based upon (a) any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure of any person to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

        “Environmental Permit”: any permit, license, approval, registration, consent or
other authorization under Environmental Law.

       “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

        “ERISA Affiliate”: (a) any entity, whether or not incorporated, that is under
common control with a Loan Party within the meaning of Section 4001(a)(14) of ERISA;
(b) any corporation which is a member of a controlled group of corporations within the
meaning of Section 414(b) of the Code of which a Loan Party is a member; (c) any trade
or business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code of
which a Loan Party is a member; and (d) solely for purposes of Section 412 of the Code
and Section 302 of ERISA, with respect to any Loan Party, any member of an affiliated
service group within the meaning of Section 414(m) or (o) of the Code of which that
Loan Party is a member. Any former ERISA Affiliate of any Loan Party shall continue to
be considered an ERISA Affiliate of the Loan Party within the meaning of this definition
with respect to the period such entity was an ERISA Affiliate of the Loan Party and with


                                             16
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 249 of 416




respect to liabilities arising after such period for which the Loan Party is liable under
Section 412 of the Code or Title IV of ERISA.

         “ERISA Event”: (a) any Reportable Event; (b) the failure of any Loan Party or
ERISA Affiliate to make by its due date a required installment under Section 430(j) of the
Code with respect to any Pension Plan or any failure by any Pension Plan to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or Section
302 of ERISA) applicable to such Pension Plan, whether or not waived in accordance
with Section 412(c) of the Code or Section 302(c) of ERISA; (c) a determination that any
Pension Plan is, or is expected to be, in “at risk” status (within the meaning of Section
430 of the Code or Section 303 of ERISA); (d) the filing pursuant to Section 412 of the
Code or Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (e) the occurrence of any event or condition
which would constitute grounds under ERISA for the termination by the PBGC of, or the
appointment by the PBGC of a trustee to administer, any Pension Plan or the incurrence
by any Loan Party or any ERISA Affiliate of any liability under Title IV of ERISA to the
PBGC with respect to the termination of any Pension Plan, including but not limited to
the imposition on a Loan Party of any Lien in favor of the PBGC or any Pension Plan; (f)
the receipt by any Loan Party or any ERISA Affiliate of any notice from the PBGC
relating to an intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (g) the failure by any Loan Party or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan pursuant to
Section 431 or 432 of the Code; (h) the incurrence by any Loan Party or any ERISA
Affiliate of any liability with respect to its complete withdrawal or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan;
(i) the receipt by any Loan Party or any ERISA Affiliate of any notice concerning the
imposition of Withdrawal Liability on it or a determination that a Multiemployer Plan is,
or is expected to be, Insolvent, in “endangered” or “critical” status (within the meaning of
Section 431 or 432 of the Code or Section 304 or 305 of ERISA), or terminated (within
the meaning of Section 4041A of ERISA) or that it intends to terminate or has terminated
(under Section 4041A or 4042 of ERISA); (j) the failure by any Loan Party or any ERISA
Affiliate to pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA; (k) the
withdrawal by any Loan Party or any ERISA Affiliate from any Pension Plan with two or
more contributing sponsors, or the termination of any such Pension Plan, resulting in
liability to such Loan Party or such Affiliate pursuant to Section 4062 or 4064 of ERISA;
(l) the imposition of liability on any ERISA Loan Party or any ERISA Affiliate pursuant
to Section 4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c)
of ERISA; (m) receipt from the IRS of notice of the failure of any Plan to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any Plan to qualify
for exemption from taxation under Section 501(a) of the Code; or (n) the imposition of a
Lien pursuant to Section 430(k) of the Code or pursuant to ERISA on the assets of Loan
Party with respect to any Pension Plan.

        “ERISA Loan Parties”: PES Holdings, LLC and any direct or indirect subsidiary
thereof.



                                              17
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 250 of 416




        “EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect from
time to time.

         “Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the average (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day applicable to any member bank of
the Federal Reserve System as published from time to time by the Board at
https://federalreserve.gov/monetarypolicy/reservereq.htm (or any successor thereto) or
under any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

        “Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the greater of (a) 1.00% and (b) LIBOR Rate.

        “Eurodollar Class”: the collective reference to Eurodollar Loans under a
particular Series the then current Interest Periods with respect to all of which begin on the
same date and end on the same later date (whether or not such Loans shall originally have
been made on the same day).

       “Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

        “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in accordance
with the following formula:

                               Eurodollar Base Rate
                     1.0 – Eurocurrency Reserve Requirements

       “Event of Default”: any of the events specified in Article 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been satisfied.

       “Exchange Act”: as defined in Section 7.01(k).

       “Excluded Information”: as defined in Section 9.06(g)(ii).

       “Excluded Building Proceeds”: as defined in Section 7.03(a)(i)(D).

       “Excluded Subsidiary”: each Subsidiary formed or acquired after the Closing
Date that is designated as an Excluded Subsidiary pursuant to Section 5.12. For the
avoidance of doubt, no Excluded Subsidiary shall be a Guarantor, and to the extent that
an Excluded Subsidiary’s net income would otherwise be included in the definition of
Consolidated Net Income or Consolidated EBITDA or any component thereof such
Excluded Subsidiary’s net income shall not be included for purposes of calculating



                                             18
        Case 19-50282-LSS         Doc 1-2      Filed 08/07/19     Page 251 of 416




Consolidated Net Income or Consolidated EBITDA, in each case except to the extent
provided in such definition.

         “Excluded Swap Obligation”: with respect to any Loan Party, any obligation (a
“Swap Obligation”) to pay or perform under any agreement, contract, or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity Exchange
Act, if, and to the extent that, all or a portion of the guarantee of such Loan Party of, or
the grant by such Loan Party of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).

        “Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit Party: (a)
Taxes imposed on or measured by net income (however denominated), franchise Taxes,
and branch profits Taxes, in each case, (i) imposed as a result of such Credit Party being
organized under the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the applicable
Commitment or, in the case of a Loan not funded pursuant to a prior Commitment, the
date on which such Lender acquires such interest in the applicable Loan (in each case,
other than pursuant to an assignment request by the Borrower under Section 2.17) or (ii)
such Lender changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Commitment or Loan or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Credit Party’s failure to comply with Section 2.14(f) or (g)
and (d) any U.S. Federal withholding Taxes imposed under FATCA.

       “Extended Loans”: as defined in Section 2.18(a).

       “Extending Lender”: as defined in Section 2.18(a).

       “Extension”: as defined in Section 2.18(a).

       “Extension Amendment”: as defined in Section 2.18(c).

       “Extension Offer”: as defined in Section 2.18(a).

       “Facility”: as defined in the preamble hereto.

       “FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or official



                                              19
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 252 of 416




interpretations thereof and any agreements entered into pursuant to Section 1471(b)(1) of
the current Code (or any amended or successor version described above), and any
intergovernmental agreements (and any related fiscal or regulatory legislation, rules or
official administrative guidance) implementing the foregoing.

       “Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative Agent from
three U.S. banks recognized standing selected by it.

       “First Amendment Effective Date”: the date on which the conditions set forth in
Section 5 of the First Incremental Amendment are satisfied, which date is February __,
2019.

       “First Incremental Amendment”: that certain First Amendment and Incremental
Joinder, dated as of the First Amendment Effective Date among the Borrower, the
Guarantors, the Lenders party thereto and the Administrative Agent.

        “Fiscal Quarter”: three-month period ending on March 31, June 30, September
30, or December 31 of any year.

       “Fiscal Quarter Payment Date”: as defined in Section 2.03(b).

        “Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto, (iii) the Biggert-Waters Flood Insurance Reform
Act of 2012 as now or hereafter in effect or any successor statute thereto, and (iv) all
other applicable Laws relating to policies and procedures that address requirements
placed on federally regulated lenders relating to flood matters, in each case, as now or
hereafter in effect or any successor statute thereto.

       “Foreign Benefit Arrangement”: any employee benefit arrangement mandated
by non-US law that is maintained or contributed to by any Loan Party or with respect to
which any Loan Party has any material actual or contingent liability.

         “Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3))
of ERISA that is not subject to US law and is maintained or contributed to by any Loan
Party or with respect to which any Loan Party has any material actual or contingent
liability.

       “Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure by a Loan Party to make any employer or employee
contributions required by applicable law or by the terms of such Foreign Benefit



                                             20
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 253 of 416




Arrangement or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or Foreign
Plan required to be registered; or (c) the failure of any Foreign Benefit Arrangement or
Foreign Plan to comply with any material provisions of applicable law and regulations or
with the material terms of such Foreign Benefit Arrangement or Foreign Plan.

       “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

       “Funding Office”: the office or account of the Administrative Agent specified in
Section 9.02 or such other office or account as may be specified from time to time by the
Administrative Agent as its funding office or account by written notice to the Borrower
and the Lenders.

       “GAAP”: subject to Section 1.03, generally accepting accounting principles in the
United States applied on a consistent basis.

        “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any securities
exchange and any self-regulatory organization (including the National Association of
Insurance Commissioners).

        “Governmental Real Property Disclosure Requirements”: any Requirement of
Law of any Governmental Authority requiring notification of, by or to the buyer, lessee,
mortgagee, assignee or other transferee of any Real Property, facility, establishment or
business, or notification, registration or filing to or with any Governmental Authority, in
connection with the sale, lease, mortgage, assignment or other transfer (including any
transfer of control) of any Real Property, facility, establishment or business, of the actual
or threatened presence or Release in or into the Environment, or the use, disposal or
handling, of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or transferred.

       “Group Members”: the collective reference to the Borrower and its Subsidiaries.

       “Guarantee”: the guarantee of the Guaranteed Obligations pursuant to Article 10.

        “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation, of the
guaranteeing Person that guarantees or has the economic effect of guaranteeing, or which
is given to induce the creation of a separate obligation by another Person (including any
bank under any letter of credit) that guarantees or has the economic effect of
guaranteeing, any Indebtedness, leases, dividends or other obligations (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property constituting direct


                                             21
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 254 of 416




or indirect security therefor, (ii) to advance or supply funds (1) for the purchase or
payment of any such primary obligation or (2) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The amount of
any Guarantee Obligation of any guaranteeing person shall be deemed to be the lower of
(a) an amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount for
which such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the maximum
amount for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

       “Guaranteed Obligations”: as defined in Section 10.01.

         “Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with Article 10 or
any other Loan Document, any Specified Swap Agreement to which such Guarantor is a
party (other than any Excluded Swap Obligations arising under any Specified Swap
Agreement), in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to all or any of the
Lenders that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document).

       “Guarantors”: the collective reference to the Subsidiary Guarantors.

       “Halcyon”: Halcyon Capital Management LP.

        “Hazardous Material”: (i) any hazardous substances, hazardous waste,
petroleum or fraction thereof, contaminant, polychlorinated biphenyls (“PCBs”) or any
substance or compound containing PCBs, asbestos or any asbestos-containing material in
any form or condition, radon or any other radioactive material (including any source,
special nuclear or by-product material); and (ii) any other chemical, waste, material,
compound, constituent or substance, subject to regulation as hazardous, toxic, a pollutant
or a contaminant liability under any Environmental Laws.

        “Hinge Date”: the day falling two years and 180 days following the Closing Date
(and if such date is not a Business Day, the next succeeding Business Day).




                                             22
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 255 of 416




      “Incremental Commitment”: as to any Person, its obligation to make an
Incremental Loan to the Borrower pursuant to Section 2.19(c) in an aggregate principal
amount equal to the amount set forth in the relevant Incremental Joinder.

       “Incremental Facility Closing Date”: as defined in Section 2.19(c).

        “Incremental Joinder”: a joinder agreement to this Agreement among the Loan
Parties, the Administrative Agent and the relevant Incremental Lenders, in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent that
will establish an Incremental Commitment.

       “Incremental Lender”: as defined in Section 2.19(a).

       “Incremental Loan”: as defined in Section 2.19(c).

         “Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such Person for
the deferred purchase price of property or services (other than current trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all Disqualified Capital Stock of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the kind referred
to in clauses (a) through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (g) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property (including accounts
and contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of Section
7.01(e) only, all obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent such Person is
liable therefor as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly provide that
such Person is not liable therefor.

       “Indemnified Liability”: as defined in Section 9.05(d).

        “Indemnified Taxes”: (a) all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause (a)
above, all Other Taxes.



                                              23
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 256 of 416




       “Indemnitee”: as defined in Section 9.05(d).

        “Initial Lender”: each lender that has an Initial Loan Commitment or that holds
an Initial Loan.

       “Initial Loan”: as defined in Section 2.01.

         “Initial Loan Commitment”: a Tranche A Loan Commitment, a Tranche B Loan
Commitment or a Tranche C Loan Commitment. The original aggregate amount of the
Initial Loan Commitments is $619,500,000.

       “Initial Prepayment Amount”: as defined in Section 2.06(e).

         “Insolvent”: with respect to any Multiemployer Plan, the condition that such plan
is insolvent within the meaning of Section 4245 of ERISA.

        “Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright licenses,
patents, patent licenses, trademarks, trademark licenses, technology, know-how and
processes, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages therefrom.

       “Intercreditor Agreement”: as defined in Section 9.18.

       “Interest Election”: as defined in SectionSection 2.09(ef).

       “Interest Election Decrease”: as defined in SectionSection 2.09(ef).

        “Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December (or, if an Event of Default is in existence, the last
Business Day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an Interest Period
of three months or less, the last day of such Interest Period, (c) as to any Eurodollar Loan
having an Interest Period longer than three months, (i) each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and (ii) the last day of
such Interest Period and (d) as to any Loan, the date of any repayment or prepayment
made in respect thereof.

        “Interest Period”: as to any Eurodollar Loan, (a) initially, the period commencing
on the borrowing or conversion date, as the case may be, with respect to such Eurodollar
Loan and ending one, two, three or six months thereafter, as selected by the Borrower in
its Notice of Borrowing or Notice of Conversion/Continuation, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day of the
next preceding Interest Period applicable to such Eurodollar Loan and ending one, two,
three or six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date that is
three (3) Business Days prior to the last day of the then current Interest Period with


                                             24
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 257 of 416




respect thereto; provided that, all of the foregoing provisions relating to Interest Periods
are subject to the following:

               (i)    if any Interest Period would otherwise end on a day that is not a
       Business Day, such Interest Period shall be extended to the next succeeding
       Business Day unless the result of such extension would be to carry such Interest
       Period into another calendar month in which event such Interest Period shall end
       on the immediately preceding Business Day;

              (ii)   the Borrower may not select an Interest Period under a particular
       Tranche that would extend beyond the date final payment is due on the relevant
       Loans;

               (iii) any Interest Period that begins on the last Business Day of a
       calendar month (or on a day for which there is no numerically corresponding day
       in the calendar month at the end of such Interest Period) shall end on the last
       Business Day of a calendar month of such Interest Period;

             (iv)    the Borrower shall select Interest Periods so as not to require a
       payment or prepayment of any Eurodollar Loan during an Interest Period for such
       Loan.

        “Intermediation Master Transaction Agreement”: that certain Master
Transaction Agreement, dated August 7, 2018, by and between Merrill Lynch
Commodities, Inc., ICBC Standard Bank Plc, PES Inventory Company, LLC,
Philadelphia Energy Solutions Refining and Marketing LLC and the other parties thereto,
as in effect on the Closing Date.

       “Investments”: as defined in Section 6.07. For purposes of covenant compliance,
the amount of any Investment shall be the fair market value of such Investment as of the
time made, without adjustment for subsequent increases or decreases in the value of such
Investment.

       “IP Rights”: as defined in Section 3.06.

       “IPO”: the first underwritten public offering by Holdings of its Capital Stock after
the Closing Date pursuant to a registration statement filed with the SEC in accordance
with the Securities Act of 1933, as amended

       “IRS”: the United States Internal Revenue Service.

       “Joint Venture”: (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries and (b) any Person in whom the
Borrower or any of its Subsidiaries beneficially owns any Capital Stock that is not a
Subsidiary.

       “Latest Maturity Date”: at any date of determination, the latest Maturity Date
applicable to any Loan hereunder at such time.


                                              25
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 258 of 416




       “Lenders”: Initial Lenders, Extending Lenders and Incremental Lenders.

        “LIBOR Rate”: the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on the applicable Bloomberg LIBOR Screen Page as of
11:00 A.M., London time, two (2) Business Days prior to the beginning of such Interest
Period; provided that such rate does not appear on such page (or otherwise on such
screen), the “LIBOR Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to the rate at
which dollar deposits of $5,000,000 and for a maturity comparable to such Interest Period
are offered to major banks in immediately available funds in the London interbank market
at approximately 11:00 A.M., London time, two (2) Business Days prior to the
commencement of such Interest Period.

       “LIBOR Successor Rate”: as defined in SectionSection 2.09(hi).

         “LIBOR Successor Rate Conforming Changes”: with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of interest and
other administrative matters as may be appropriate, in the reasonable discretion of the
Administrative Agent, the Required Tranche A-2 Lenders and the Required Lenders, to
reflect the adoption of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent, the Required Tranche A-2 Lenders and the
Required Lenders reasonably determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the administration
of such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent, the Required Tranche A-2 Lenders and the Required Lenders
reasonably determine in consultation with the Borrower).

         “Lien”: with respect to any property, (a) any mortgage, deed of trust, lien, pledge,
encumbrance, charge, collateral assignment, hypothecation, security interest or
encumbrance of any kind or any arrangement effective to provide priority or preference or
any filing of any financing statement under the UCC or any other similar notice of lien
under any similar notice or recording statute of any Governmental Authority, including
any easement, right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law; (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

        “Loan”: any extension of credit made by any Lender pursuant to this Agreement
in the form of an Initial Loan, an Extended Loan or an Incremental Loan.




                                             26
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 259 of 416




      “Loan Acceleration”: the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents immediately
becoming due and payable.

        “Loan Documents”: this Agreement, the Security Documents, the Notes (if any),
the Administrative Agent Fee Letter, the Intercreditor Agreement and any amendment
(including the First Incremental Amendment), waiver, supplement or other modification
to any of the foregoing.

       “Loan Parties”: the Borrower and Guarantors.

       “Mandatory Prepayment Date”: as defined in Section 2.06(e).

       “Material Adverse Effect”: a material adverse effect on (a) the business,
property, financial condition or results of operations of the Loan Parties, taken as a whole,
(b) Loan Parties’ ability to fully perform their respective payment obligations under any
Loan Document or (c) the rights or remedies of the Administrative Agent or the Lenders
hereunder or under any other Loan Document.

         “Material Contract”: the Supply and Offtake Documents and any other
agreement or contract to which any Loan Party is a party and the failure of which to keep
in full force and effect would reasonably be expected to have a Material Adverse Effect.

       “Material Permit”: permits required for the Borrower to conduct its businesses,
operations and Real Property in accordance with Requirements of Law, excluding such
permits the absence of which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

        “Maturity Date”: with respect to (a) Loans that have not been extended pursuant
to Section 2.18, December 31, 2022 and (b2022, (b) with respect to the Tranche A-2
Loans, the Tranche A-2 Maturity Date and (c) with respect to Extended Loans, the final
maturity date therefor as specified in the applicable Extension Offer accepted by the
respective Lenders.

       “Minimum Extension Condition”: as defined in Section 2.18(b).

       “Moody’s”: Moody’s Investors Service, Inc.

        “Mortgaged Properties”: the parcels of Real Property described on Schedule
1.01B (which shall include the easement for the North Yard Terminal) and identified as
Lots 1-12 and Parcels B-2, B-3, B-4, H-1, H-2 and E in the Owner’s Deeds, as to which
the Administrative Agent, acting in its capacity on behalf of the Lenders, shall be granted
a Lien pursuant to the Mortgages.

       “Mortgagee’s Title Policy”: that certain Mortgagee’s Policy of Title Insurance
issued by First America Title Insurance Company in favor of the Administrative Agent,
including any and all endorsements to the same.



                                             27
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 260 of 416




       “Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent, acting in its capacity on behalf of
the Lenders, in form and substance reasonably satisfactory to the Administrative Agent or
the Required Lenders and the Required Tranche A-2 Lenders.

       “Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which any Loan Party or any ERISA Affiliate (i) makes or is obligated to make
contributions, (ii) during the preceding five plan years, has made or been obligated to
make contributions or (iii) has any actual or contingent liability.

       “Multiple Employer Plan”: an employee pension benefit plan (as defined in
Section 3(2) of ERISA) which has two or more contributing sponsors (including any
Loan Party or any ERISA Affiliate) at least two of whom are not under common control,
as such a plan is described in Section 4064 of ERISA.

        “Net Cash Proceeds”: (a) with respect to any Asset Sale or Recovery Event, the
cash proceeds actually received by the Borrower or any of its Subsidiaries (other than an
Excluded Subsidiary) (including cash proceeds subsequently received (as and when
received by the Borrower or any of its Subsidiaries (other than an Excluded Subsidiary))
in respect of non-cash consideration initially received) net of (i) reasonable and
documented selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional, advisory, consulting, investment banking and
transactional fees, transfer and similar taxes and the Borrower’s good faith estimate of
income taxes actually paid or payable in connection with such sale); (ii) amounts
provided as a reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other liabilities
retained by the Borrower or any of its Subsidiaries (other than Excluded Subsidiaries)
associated with the properties sold in such Asset Sale (provided, that to the extent and at
the time any such amounts are released from such reserve, such amounts shall then
constitute Net Cash Proceeds); (iii) the Borrower’s good faith estimate of payments
required to be made with respect to unassumed liabilities relating to the properties sold
within 180 days of such Asset Sale (provided, that to the extent such cash proceeds are
not used to make payments in respect of such unassumed liabilities within 180 days of
such Asset Sale, such cash proceeds shall then constitute Net Cash Proceeds); (iv) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness or indebtedness which is secured by a Lien on the properties sold in such
Asset Sale (so long as such Lien was permitted to encumber such properties under the
Loan Documents at the time of such sale) and which is repaid with such proceeds (other
than any such Indebtedness or indebtedness assumed by the purchaser of such properties);
(v) any survey costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed, mortgage or other recording taxes, other customary expenses and
brokerage, consultant and other customary fees in respect of any such Asset Sale; and (vi)
taxes paid or reasonably estimated to be actually payable in connection therewith, or
amounts to be distributed as Permitted Tax Distributions in connection therewith, and (b)
in connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting discounts and


                                              28
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 261 of 416




commissions and other customary fees and expenses actually incurred in connection
therewith.

       “NGL Installment Purchase Agreement” means that certain Installment and
Sale Purchase Agreement dated as of May 7, 2014, by and among NGL Energy Partners
LP and PESRM, as in effect on May 7, 2014 and as amended on or prior to the Closing
Date.

       “Non-U.S. Lender”: a Lender that is not a U.S. Person.

        “North Yard” the parcels of Real Property commonly referred to as the “north
yard” located north of Passyunk Avenue and adjacent to Philadelphia Gas Works property
and described by metes and bounds on Schedule 1.01D and identified as Parcels B-2, B-3,
B-4, H-1 and H-2 in the Mortgagee’s Title Policy.

       “North Yard Terminal” means that certain crude oil rail unloading terminal
which provides logistics services to the Refinery.

       “Notes”: the collective reference to any promissory note evidencing Loans.

       “Notice of Borrowing”: as defined in Section 2.02.

       “Notice of Conversion/Continuation”: as defined in Section 2.07.

         “Obligations”: the unpaid principal of and interest on (including interest, fees
and other amounts accruing after the maturity of the Loans and interest, fees and other
amounts accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower and each
Guarantor, whether or not a claim for post-filing or post-petition interest, fees or other
amounts is allowed in such proceeding) the Loans and all other obligations and liabilities
of the Borrower to any Secured Party, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, any Specified Swap
Agreement (other than, with respect to any Guarantor, any Excluded Swap Obligations of
such Guarantor arising under any Specified Swap Agreement) or any other document
made, delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative Agent or
to any Lender that are required to be paid by the Borrower pursuant hereto) or otherwise.

       “OFAC”: as defined in Sanctioned Persons.

       “Organizational Documents”: with respect to any person, (i) in the case of any
corporation, the certificate of incorporation and by-laws (or similar documents) of such
person, (ii) in the case of any limited liability company, the certificate of formation and
operating agreement (or similar documents) of such person, (iii) in the case of any limited
partnership, the certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the partnership


                                            29
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 262 of 416




agreement (or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing.

      “Other Affiliate”: any Sponsor and any Affiliate of a Sponsor, other than the
Borrower, any Subsidiary of the Borrower and any natural person.

        “Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as
a result of a present or former connection between such Credit Party and the jurisdiction
imposing such Tax (other than connections arising from such Credit Party having
executed, delivered, become a party to, performed its obligations under, received
payments under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an interest
in any Loan or Loan Document).

        “Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.17).

       “Owner’s Deeds”: any or all of the following deeds: Special Warranty Deed
dated September 7, 2012, effective September 8, 2012, recorded on October 3, 2012 in
the Public Office as Document ID Number 52542486 from Sunoco, Inc. (R&M), a
Pennsylvania corporation, to the Borrower; Special Warranty Deed dated September 7,
2012, effective September 8, 2012, recorded on October 3, 2012 in the Public Office as
Document ID Number 52542487 from Atlantic Refining & Marketing Corp., a Delaware
corporation, to the Borrower; Quitclaim Deed dated September 7, 2012, effective
September 8, 2012, recorded on October 3, 2012 in the Public Office as Document ID
Number 52542488 from Sunoco, Inc., a Pennsylvania corporation, to the Borrower; and
Deed of Confirmation dated February 16, 2015, recorded on February 23, 2015 in the
Public Office as Document ID Number 52884740 from the Borrower to the Borrower.

       “Participant”: as defined in Section 9.06(c).

       “Participant Register”: as defined in Section 9.06(c).

       “Patriot Act”: as defined in Section 9.17.

       “PBGC”: the Pension Benefit Guaranty Corporation established under Section
4002 of ERISA and any successor entity performing similar functions.

       “PCB”: as defined in Hazardous Materials.

        “Pension Plan”: any employee benefit plan (including a Multiple Employer Plan,
but not including a Multiemployer Plan) which is subject to Title IV of ERISA, Section
412 of the Code or Section 302 of ERISA (i) which is sponsored, maintained or
contributed to by, or required to be contributed to by, any Loan Party or any of their


                                            30
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 263 of 416




respective ERISA Affiliates or (ii) with respect to which any Loan Party or any of their
respective ERISA Affiliates has any actual or contingent liability.

       “Perfection Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit I.

       “Permitted Acquisition”: as defined in Section 6.07(k).

       “Permitted Holders”: shall mean (a) Carlyle, (b) CSAM, (c) Halcyon, (d) Energy
Transfer Partners, L.P. and (e) in each case, Controlled Investment Affiliates of any of the
foregoing.

        “Permitted Reporting Company”: PES Inc. or PES Ultimate Holdings, LLC, so
long as the Borrower is a direct or indirect Subsidiary of PES Inc. or PES Ultimate
Holdings, LLC, respectively, and each Subsidiary of PES Inc. or PES Ultimate Holdings,
LLC, respectively, of which the Borrower is a Subsidiary shall not (i) have conducted,
transacted or otherwise engaged in, or committed to conduct, transact or otherwise engage
in, any business or operations other than those incidental to its ownership of the Capital
Stock of the Borrower, (ii) have incurred, created, assumed or suffered to exist any
Indebtedness or other liabilities or financial obligations, except (x) nonconsensual
obligations imposed by operation of law and (y) obligations with respect to its Capital
Stock including contractual obligations incidental to its Capital Stock, and (iii) own,
lease, manage or otherwise operate any properties or assets (including cash (other than
cash received in connection with dividends made by the Borrower in accordance with
Section 6.05 pending application in the manner contemplated by said Section) and cash
equivalents) other than the ownership of shares of Capital Stock of the Borrower.

        “Permitted Tax Distributions”: (i) for any taxable year ending after the Closing
Date for which the Borrower is treated as a disregarded entity, partnership, or other
flow-through entity for federal, state, provincial, territorial, and/or local income Tax
purposes, the payment of dividends or other distributions or loans to each of the
Borrower's direct owner(s) to fund the federal, state, provincial, territorial, and/or local
income Tax liability of such owner(s), as applicable (or, if a direct owner is a
pass-through entity, of the indirect owner(s)) for such taxable year attributable to the
income of the Borrower, in an aggregate amount not to exceed the product of (x) the
taxable income or gain of the Borrower, as determined for federal income tax purposes,
allocated to such direct (or indirect) owner for such taxable year, reduced by any taxable
loss of the Borrower allocated to such direct (or indirect) owner with respect to any prior
taxable years ending after the Closing Date to the extent such taxable loss is of a
character and type that would permit such loss to be deducted against the income of the
taxable year in question and has not previously been taken into account under this clause
(x) and (y) the highest combined marginal income tax rate applicable to corporate
taxpayers or natural persons residing in New York, New York, as applicable, taking into
account the character of the relevant tax items (e.g., ordinary or capital) and any
deduction under Section 199A of the Code; provided that the amount of any such
dividends, distributions or loans in respect of the taxable period beginning prior to, and
ending after, the Closing Date shall be reduced by the amount of any tax distributions that


                                             31
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 264 of 416




should have been made for the direct or indirect equity owners of the Borrower to pay
estimated taxes prior to the Closing Date (based on the assumptions used in this
definition) and (ii) any “Supplemental Tax Distribution” within the meaning of Section
4.01(b)(2)(iv) of the limited liability company agreement of the Borrower.

       “Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint venture,
Governmental Authority or other entity of whatever nature.

       “PES Inc.”: PES Energy, Inc., a Delaware corporation.

      “PESRM”: Philadelphia Energy Solutions Refining and Marketing LLC, a
Delaware limited liability company.

       “Petition Date”: as defined in the preamble hereto.

       “PIK Interest”: as defined in Section 2.09(d).

        “Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any employee
pension benefit plan (as defined in Section 3(2) of ERISA but excluding any
Multiemployer Plan), and any plan which is both an employee welfare benefit plan and an
employee pension benefit plan, and in respect of which any Loan Party is an “employer”
as defined in section 3(5) of ERISA.

        “Platinum Sale and Leaseback Transaction”: a sale and leaseback transaction
with respect to platinum and/or other precious metals used or to be used as a catalyst in
the refining process, in an aggregate amount at any time outstanding not to exceed
$35,000,000.

        “Point Breeze Site Lease Agreement”: that certain site lease agreement dated as
of November 1, 2017 between PESRM and Point Breeze Renewable Energy, LLC,
together with the “Other Agreements” referred to in such site lease agreement, as such
lease agreement and any such “Other Agreement” was in effect on the date of execution
thereof or as amended, modified, waived, supplemented or replaced in any manner not
materially adverse to the Lenders.

        “Preferred Stock”: with respect to any person, any and all preferred or preference
Capital Stock (however designated) of such person whether now outstanding or issued
after the Closing Date.

       “Prepayment Option Notice”: as defined in Section 2.06(e).

        “Prepetition TLA Credit Agreement”: that certain Credit Agreement, dated as
of November 24, 2015, among North Yard Logistics, L.P., as borrower, North Yard GP,
LLC, as guarantor, the several banks and other financial institutions or entities from time
to time parties to such agreement, as lenders and PNC Bank, National Association, as



                                             32
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 265 of 416




administrative agent, swingline lender and a letter of credit issuer, as amended,
supplemented or otherwise modified from time to time prior to the Petition Date.

       “Prepetition TLA Loans”: “Term Loan”, as defined in the Prepetition TLA
Credit Agreement.

         “Prepetition TLB Credit Agreement”: the Term Loan Agreement dated as of
April 4, 2013, among PESRM, as borrower, the several banks and other financial
institutions or entities from time to time parties to such agreement, as lenders and
JPMorgan Chase Bank, N.A., as Administrative Agent, as amended, supplemented or
otherwise modified from time to time prior to the Petition Date.

      “Prepetition TLB Loans”: “Loan”, as defined in the Prepetition TLB Credit
Agreement.

         “Prime Rate”: the per annum rate of interest publicly quoted from time to time by
The Wall Street Journal as the “Prime Rate” in the United States (or, if The Wall Street
Journal ceases quoting a prime rate of the type described, either (as determined by the
Administrative Agent) (x) the per annum rate quoted as the base rate on such corporate
loans in a different national publication as reasonably selected by Administrative Agent
or (y) the highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
bank prime loan rate or its equivalent) or any similar release by the Federal Reserve
Board.

       “Pro Forma Financial Statements”: as defined in Section 3.04(c).

       “Projected Liquidity”: as to the Borrower and its Restricted Subsidiaries on a
consolidated basis, the sum of (i) unrestricted cash and Cash Equivalents, (ii)
withdrawable funds from brokerage accounts of the Borrower and its Restricted
Subsidiaries, in each case on an average daily basis as projected by the Borrower over the
twelve month period commencing on the date of such projection.

       “PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

       “Public Office”; the office of the Department of Records, City and County of
Philadelphia, Commonwealth of Pennsylvania.

        “Purchase Money Obligation”: for any person, the obligations of such person in
respect of Indebtedness (including Capital Lease Obligations) incurred for the purpose of
financing all or any part of the purchase price of any property (including Capital Stock of
any person) or the cost of installation, construction, development or improvement of any
property and any refinancing thereof; provided, that (i) such Indebtedness is incurred
within one year after such acquisition, installation, construction or improvement of such
property by such person and (ii) the amount of such Indebtedness does not exceed 100%




                                             33
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 266 of 416




of the cost of such acquisition, installation, construction or improvement, as the case may
be.

        “Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap Obligation is
incurred or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

        “Real Property”: any parcel or tract, or portion thereof, of real property now or
hereafter owned by any Loan Party in fee simple, leasehold, easement or other real
property interest, together with any and all improvements thereon.

        “Recovery Event”: any involuntary loss of title, any involuntary loss of, damage
to or any destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of the Borrower (other than Additional
Financing Collateral and SOA Separate Assets and Collateral) or any of its Subsidiaries
(other than Excluded Subsidiaries). “Recovery Event” shall include but not be limited to
any taking of all or any part of any Real Property of the Borrower (other than Additional
Financing Collateral) or any of its Subsidiaries (other than Excluded Subsidiaries) or any
part thereof, in or by condemnation or other eminent domain proceedings pursuant to any
Requirement of Law, or by reason of the temporary requisition of the use or occupancy of
all or any part of any Real Property) of any person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof. For the
avoidance of doubt “Recovery Event” shall not include proceeds received from business
interruption insurance.

       “Reference Period”: as defined in Consolidated EBITDA.

       “Refinery”: the refinery located in Philadelphia, Pennsylvania (consisting of two
formerly separate refining operations commonly known as “Point Breeze” and “Girard
Point”).

       “Register”: as defined in Section 9.06(b)(iv).

       “Regulation T”: Regulation T of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.

       “Regulation U”: Regulation U of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.

       “Regulation X”: Regulation X of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.

       “Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith that are



                                             34
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 267 of 416




not applied to prepay the Loans pursuant to Section 2.06(b) as a result of the delivery of a
Reinvestment Notice.

      “Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

        “Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the Borrower
(directly or indirectly through a Restricted Subsidiary) intends and expects to use all or a
specified portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
or repair assets useful in its business.

       “Reinvestment Notice Date”: as defined in Section 2.06(b).

        “Reinvestment Prepayment Amount”: with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in the
Borrower’s business.

        “Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 365 days following the date of such Reinvestment Event;
provided that such time may be extended by an additional 180 days if, on or prior to the
365th day following the date of receipt of such proceeds, Borrower delivers a certificate
of a Responsible Officer to the Administrative Agent (for prompt distribution to the
Lenders) detailing the intended use of such proceeds and certifying that the proceeds will
be used in accordance with this clause; and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair assets useful in the
Borrower’s business with all or any portion of the relevant Reinvestment Deferred
Amount.

       “Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and of such
Person’s Affiliates.

       “Release”: any spilling, leaking, seepage, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing, dispersing,
emanating or migrating of any Hazardous Material in, into, onto or through the
Environment.

       “Remedies Shift”: as defined in Section 7.02(b).

       “Reorganization Plan”: the Second Amended Joint Prepackaged Chapter 11 Plan
of Reorganization of PES Holdings, LLC and its Debtor Affiliates dated March 22, 2018
ECF No. 286, Exhibit A, confirmed by the Bankruptcy Court and attached as Exhibit A to
the Corrected Order Approving the Debtors’ Disclosure Statement for and Confirming the
Second Amended Joint Prepackaged Chapter 11 Plan of Reorganization of PES Holdings,
LLC and its Debtor Affiliates dated April 2, 2018 ECF No. 357 filed in the main Case of



                                             35
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 268 of 416




the jointly administered Debtors, Case No. 18-10122 (KG), with such amendments as
shall be approved by the Bankruptcy Court and satisfactory in form and substance to the
Required Consenting Cash Flow Creditors (as defined therein).

        “Replaced Loans”: as defined in Section 9.01.

       “Replacement Loans”: as defined in Section 9.01.

        “Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than those events
as to which notice is waived pursuant to applicable regulations.

      “Required Lenders”: at any time, Lenders constituting (a) the Required Tranche
A Lenders and (b) the Required Tranche B/C Lenders.

        “Required Tranche A Lenders”: at least two Tranche A Lenders (Tranche A
Lenders affiliated to each other or under common management being deemed, for
purposes of this definition, as one single Tranche A Lender) holding more than 50% of
the sum of the aggregate unpaid principal amount of the Tranche A Loans then
outstanding; provided that the Tranche A Loans held by any Affiliate Lender (other than
(x) any Debt Fund Affiliate or (y) solely with respect to such Affiliate Lender’s Tranche
A Loans held as of the Closing Date, any Affiliate Lender that is or becomes a Lender on
the Closing Date) shall be excluded for purposes of making a determination of Required
Tranche A Lenders.

       “Required Tranche A-2 Lenders”: at any time, Tranche A-2 Lenders holding
more than 50% of the sum of the aggregate unpaid principal amount of the Tranche A-2
Loans (or Commitments to make Tranche A-2 Loans) then outstanding.

        “Required Tranche B Lenders”: at any time, Tranche B Lenders holding more
than 50% of the sum of the aggregate unpaid principal amount of the Tranche B Loans
then outstanding; provided that the Tranche B Loans held by any Affiliate Lender (other
than (x) any Debt Fund Affiliate or (y) solely with respect to such Affiliate Lender’s
Tranche B Loans held as of the Closing Date, any Affiliate Lender that is or becomes a
Lender on the Closing Date) shall be excluded for purposes of making a determination of
Required Tranche B Lenders.

        “Required Tranche B/C Lenders”: at any time, the holders of more than 50% of
the sum of the aggregate unpaid principal amount of the Tranche B Loans and the
Tranche C Loans, aggregated together as though such Tranche B Loans and Tranche C
Loans were a single tranche, then outstanding; provided that the Tranche B Loans and the
Tranche C Loans held by any Affiliate Lender (other than (x) any Debt Fund Affiliate or
(y) solely with respect to such Affiliate Lender’s Tranche B Loans or Tranche C Loans
held as of the Closing Date, any Affiliate Lender that is or becomes a Lender on the
Closing Date) shall be excluded for purposes of making a determination of Required
Tranche B/C Lenders.




                                            36
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 269 of 416




         “Required Tranche C Lenders”: at any time, Tranche C Lenders holding more
than 50% of the sum of the aggregate unpaid principal amount of the Tranche C Loans
then outstanding; provided that the Tranche C Loans held by any Affiliate Lender (other
than (x) any Debt Fund Affiliate or (y) solely with respect to such Affiliate Lender’s
Tranche B Loans or Tranche C Loans held as of the Closing Date, any Affiliate Lender
that is or becomes a Lender on the Closing Date) shall be excluded for purposes of
making a determination of Required Tranche C Lenders.

         “Requirement of Law”: as to any Person, any law, treaty, rule or regulation,
official administrative pronouncement or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person or any
of its property or to which such Person or any of its property is subject.

        “Responsible Officer”: the chief executive officer, president, chief financial
officer, executive vice president of the Borrower, or any executive officer of such Person
responsible for administration of the obligations of such Person under this Agreement,
but in any event, with respect to financial matters, the chief financial officer or treasurer
of the Borrower.

       “Restricted Payments”: as defined in Section 6.05.

      “Restricted Subsidiary”: each Subsidiary of the Borrower that is not an
Excluded Subsidiary.

      “Restructuring Transactions” shall have the meaning set forth in the
Reorganization Plan.

       “S&P”: Standard & Poor’s Ratings Services.

         “Sale and Leaseback Transaction”: any arrangement, directly or indirectly, with
any person whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.

        “Sanctioned Person”: any party that (i) is identified on the “Specially Designated
Nationals and Blocked Persons List,” the “Sectoral Sanctions Identification List” or any
similar sanctions list maintained by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”) or the U.S. State Department or is ordinarily resident in,
organized or chartered in a country or territory that is the subject of a comprehensive
OFAC sanctions or embargo program or (ii) is otherwise a person with whom U.S.
persons are prohibited from engaging in transactions or whose property must be blocked
by U.S. persons under the International Emergency Economic Powers Act, the Trading
With the Enemy Act, or any economic sanctions administered by OFAC other
Requirement of Law.

       “Scheduled Unavailability Date”: as defined in SectionSection 2.09(hi)(ii).



                                              37
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 270 of 416




       “SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

       “Secured Parties”: collectively, the Administrative Agent, the Lenders and other
Persons party to a Specified Swap Agreement.

        “Security Agreement”: the Pledge and Security Agreement to be executed and
delivered by the Borrower and each Subsidiary Guarantor, substantially in the form of
Exhibit A.

         “Security Documents”: the collective reference to the Security Agreement, the
Mortgages and all other security documents hereafter delivered to the Administrative
Agent granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

        “Series”: (a) the Initial Loan Commitments and the Initial Loans made thereafter,
(b) each tranche of Extended Loan and (c) the Incremental Commitments and the
Incremental Loans thereunder.

      “SOA Separate Assets and Collateral”: as defined in the Intercreditor
Agreement.

        “Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Restricted Subsidiary and any Person that is a Lender or an affiliate of a Lender at the
time such Swap Agreement is entered into.

       “Specified Tranche B Excluded Buildings”: as defined in Schedule 5.11(g).

        “Sponsors”: (a) Carlyle, (b) Energy Transfer Partners, L.P., (c) CSAM, (d)
Halcyon, (e) Sunoco, Inc. and (f) each of their respective Control Investment Affiliates
but not including, however, any portfolio companies of the foregoing.

        “Standstill Period”: the period of 30 days immediately following the occurrence
of an Event of Default during which an Enforcement Action has not occurred at the
request of (a) prior to the Discharge of the Tranche A Loans, the Required Tranche A
Lenders and, (b) on and after the Discharge of the Tranche A Loans but prior to the
Discharge of the Tranche A-2 Loans, the Required Tranche A-2 Lenders and (c) on and
after the Discharge of the Tranche A Loans and the Discharge of the Tranche A-2 Loans,
the Required Tranche B/C Lenders (or, as applicable under Section 7.02, the Required
Tranche B Lenders or the Required Tranche C Lenders).

       “Subordinated Indebtedness”: Indebtedness of any Loan Party that is by its
terms subordinated in right of payment to the Obligations of the Borrower and the
Guarantors, as applicable, on terms reasonably acceptable to the Administrative Agent.

      “Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests having


                                            38
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 271 of 416




ordinary voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of the board
of directors or other managers of such corporation, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

      “Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Excluded Subsidiary and any Foreign Subsidiary.

        “Supply and Offtake Agreement”: at any given time, one or more of the
following agreements that are in effect at such time: (i) the MLC Phase-in SOA (as
defined in the Intermediation Master Transaction Agreement), as in effect on the Closing
Date, (ii) the ICBCS SOA (as defined in the Intermediation Master Transaction
Agreement) or (iii) a successor or phased-in supply and offtake agreement with terms,
taken as a whole, that are not materially adverse to the Lenders than the agreements
referenced in clauses (i) and (ii) (it being agreed that terms set forth in the Intermediation
Master Transaction Agreement are not materially adverse to the Lenders), in each case of
clauses (i), (ii) and (iii), as amended, amended and restated, supplemented or modified in
a manner not materially adverse to the Lenders.

       “Supply and Offtake Documents”: collectively, (i) the Supply and Offtake
Agreement, (ii) the Intermediation Master Transaction Agreement, (iii) any other material
agreements related to the Supply and Offtake Agreement, including those listed on
Schedule 1.01C, in each case as in effect on the Closing Date or to be entered into
pursuant to the Intermediation Master Transaction Agreement, and (iv) successor or
phased-in agreements to those referenced in clause (iii) that are not materially adverse to
the Lenders than those agreements as in effect on the Closing Date (it being agreed that
terms set forth in the Intermediation Master Transaction Agreement are not materially
adverse to the Lenders), and, in each case of clauses (ii), (iii) and (iv), as amended,
supplemented or modified in a manner not materially adverse to the Lenders.

        “Swap Agreement”: any agreement related to (a) a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option, credit
protection transaction, credit swap, credit default swap, credit default option, total return
swap, credit spread transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index transaction,
forward purchase or sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions), (b) a transaction similar
to any transaction referred to in clause (a) that is currently, or in the future becomes,
regularly entered into in the financial markets (including terms and conditions
incorporated by reference into such agreement) and which is a forward, swap, future,
option or other derivative on one or more rates, currencies, commodities, equity securities


                                              39
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 272 of 416




or other equity instruments, debt securities or other debt instruments, or economic indices
or measures of economic risk or value, or other benchmarks against which payments or
deliveries are made and (c) any transaction that is a combination of the transactions
described in clauses (a) and (b) above. For the avoidance of doubt, “Swap Agreement”
shall not include the Supply and Offtake Agreement or the Supply and Offtake
Documents or any agreements or obligations entered into in the ordinary course of
business to buy or sell any security, commodity, or other financial instrument or
instrument in a transaction that contemplates or settles by physical delivery of the
underlying security, commodity, or other financial instrument or instrument.

       “Swap Obligation”: as defined in the definition of Excluded Swap Obligation.

        “Tax Return”: all returns, statements, filings, attachments and other documents
or certifications required to be filed in respect of Taxes.

       “Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges imposed
by any Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

       “Title Insurance Company”: as defined in Section 5.11(b)Section 5.11(c).

       “Tranche”: each tranche of Tranche A Loans, Tranche A-2 Loans, Tranche B
Loans and Tranche C Loans, separately. The Tranche A-2 Loans constitute a
sub-Tranche of the Tranche A Loans, and, other than for purposes of Section 7.03,
Tranche A Loans and Tranche A-2 Loans shall be treated as separate Tranches of Loans.

        “Tranche A Lender”: the financial institutions named on Schedule 1.01A (as
amended or supplemented from time to time) and their respective successors and assigns
as permitted hereunder and designated as holding Tranche A Loans, each of which is
referred to herein as a Tranche A Lender.

       “Tranche A Loan”: as defined in Section 2.01.

       “Tranche A Loan Commitment”: as to any Tranche A Lender, the obligation of
such Tranche A Lender, if any, to make a Tranche A Loan in the form provided in
Section 2.01 to the Borrower in a principal amount not to exceed the amount set forth
under the heading “Tranche A Loan Commitment” opposite such Tranche A Lender’s
name on Schedule 1.01A. The original aggregate amount of the Tranche A Loan
Commitments is $120,000,000.

      “Tranche A-2 Applicable Margin”: with respect to Tranche A-2 Loans that are
ABR Loans, Tranche A-2 PIK Interest of 7.00% per annum and with respect to Tranche
A-2 Loans that are Eurodollar Loans, Tranche A-2 PIK Interest of 8.00% per annum.

       “Tranche A-2 Effective Date”: the date in on which the conditions set forth in
Section 6 of the First Incremental Amendment are satisfied, which date is February __,
2019


                                            40
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 273 of 416




        “Tranche A-2 Lender”: (i) the financial institutions named on Schedule I of the
First Incremental Amendment and (ii) any financial institutions which makes Tranche
A-2 Loans to the Borrower after the Tranche A-2 Effective Date, and, in each case, their
respective successors and assigns as permitted hereunder and designated as holding
Tranche A-2 Loans, each of which is referred to herein as a Tranche A-2 Lender.

       “Tranche A-2 Loan”: as defined in Section 2.01.

        “Tranche A-2 Loan Commitment”: as to any Tranche A-2 Lender, the
obligation of such Tranche A-2 Lender, if any, to make a Tranche A-2 Loan in the form
provided in Section 2.01 to the Borrower in a principal amount, in the case of Tranche
A-2 Loans to be made on the Tranche A-2 Effective Date, not to exceed the amount set
forth on Schedule I of the First Incremental Amendment and, otherwise, in a principal
amount agreed to by such Tranche A-2 Lenders pursuant to the Incremental Joinder
providing for such Tranche A-2 Loan Commitment.

       “Tranche A-2 Maturity Date”: February __, 2022

       “Tranche A-2 PIK Interest”: as defined in Section 2.09(d).

       “Tranche B Excluded Buildings”: the Specified Tranche B Excluded Buildings
and the Additional Tranche B Excluded Buildings.

       “Tranche B Loan”: as defined in Section 2.01.

        “Tranche B Loan Commitment”: as to any Tranche B Lender, the obligation of
such Tranche B Lender, if any, to make a Tranche B Loan in the form provided in Section
2.01 to the Borrower in a principal amount not to exceed the amount set forth under the
heading “Tranche B Loan Commitment” opposite such Tranche B Lender’s name on
Schedule 1.01A. The original aggregate amount of the Tranche B Loan Commitments is
$82,500,000.

        “Tranche B Lender”: the financial institutions named on Schedule 1.01A (as
amended or supplemented from time to time) and their respective successors and assigns
as permitted hereunder and designated as holding Tranche B Loans, each of which is
referred to herein as a Tranche B Lender.

       “Tranche B Payment Event of Default”: as defined in the definition of Tranche
B Specific Event of Default.

        “Tranche B Specific Event of Default”: any Event of Default resulting from (i)
the failure of the Borrower to pay interest on the Tranche B Loans on any date (unless the
Borrower also fails to pay all other interest due under this Agreement (other than Tranche
A-2 PIK Interest or Tranche C PIK Interest) on such date and thereafter so long as the
Borrower fails to pay interest on the Tranche B Loans), (ii) the failure of the Borrower to
pay any amortization payment under the Tranche B Loans (each Tranche B Specific
Event of Default described in clauses (i) and (ii), a “Tranche B Payment Event of
Default”), (iii) any default in the observance or performance of any provision of (x) the


                                            41
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 274 of 416




final proviso in Section 6.05, (y) the final proviso to Section 6.07 or (z) Section 6.17 or
(iv) the incurrence by the Borrower of Incremental Loans deemed to be Tranche A Loans,
except as permitted by Section 2.19(g).

       “Tranche B/C Loans”: as defined in Section 7.03(a)(i)(D).

       “Tranche B/C Lenders”: as defined in Section 7.03(a)(i)(D).

        “Tranche C Applicable Margin”: except as otherwise provided pursuant to
SectionSection 2.09(ef) (a) during the period commencing on the Closing Date and
terminating on the Hinge Date, (x) with respect to Tranche C Loans that are ABR Loans,
2.50% per annum and with respect to Tranche C Loans that are Eurodollar Loans, 3.50%
per annum plus (y) Tranche C PIK Interest of 3.00% per annum and (b) during the period
commencing on the Business Day following the Hinge Date and terminating on the
Maturity Date, (x) with respect to Tranche C Loans that are ABR Loans, 3.00% per
annum and with respect to Tranche C Loans that are Eurodollar Loans, 4.00% per annum
plus (y) Tranche C PIK Interest of 2.50% per annum.

        “Tranche C Lender”: the financial institutions named on Schedule 1.01A (as
amended or supplemented from time to time) and their respective successors and assigns
as permitted hereunder and designated as holding Tranche C Loans, each of which is
referred to herein as a Tranche C Lender.

       “Tranche C Loan”: as defined in Section 2.01.

        “Tranche C Loan Commitment”: as to any Tranche C Lender, the obligation of
such Tranche C Lender, if any, to make a Tranche C Loan in the form provided in Section
2.01 to the Borrower in a principal amount not to exceed the amount set forth under the
heading “Tranche C Loan Commitment” opposite such Tranche C Lender’s name on
Schedule 1.01A. The original aggregate amount of the Tranche C Loan Commitments is
$417,000,000.

       “Tranche C PIK Interest”: as defined in Section 2.09(e).

       “Transactions”: the entry into this Agreement and the other Loan Documents.

       “Transferee”: any Assignee or Participant.

       “Transferred Guarantor”: as defined in Section 10.10.

       “UCC”: has the meaning assigned to such term in the Security Agreement.

        “Unasserted Contingent Obligations”: taxes, costs, indemnifications,
reimbursements, damages and other claims and liabilities in respect of which no written
assertion of liability or no claim or demand for payment has been made at such time.

       “United States”: the United States of America.



                                            42
        Case 19-50282-LSS          Doc 1-2      Filed 08/07/19     Page 275 of 416




       “U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.

        “U.S. Tax Compliance Certificate”: as defined in Section 2.14(f)(ii)(B)(3).

       “Voting Stock”: with respect to any person, any class or classes of Capital Stock
pursuant to which the holders thereof have the general voting power under ordinary
circumstances to elect at least a majority of the board of directors of such person.

        “Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund, serial
maturity or other required payments of principal (excluding nominal amortization),
including payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and the making
of such payment; by (b) the then outstanding principal amount of such Indebtedness.

       “West Yard”: the parcel of real properly (and any improvements to such parcel of
Real Property) commonly referred to as the “west yard” described by metes and bounds
on Schedule 1.01D.

       “Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are used in
sections 4203 and 4205, respectively, of ERISA.

         “Write-Down and Conversion Powers”: (a) in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the write-down and
conversion powers described as such in relation to that Bail-In Legislation in the EU
Bail-In Legislation Schedule; and (b) in relation to any other applicable Bail-In
Legislation, (i) any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial institution or
affiliate of a bank, investment firm or other financial institution, to cancel, reduce, modify
or change the form of a liability of such a person or any contract or instrument under
which that liability arises, to convert all or part of that liability into shares, securities or
obligations of that person or any other person, to provide that any such contract or
instrument is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers; and (ii) any similar or analogous
powers under that Bail-In Legislation.

        Section 1.02. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

       (b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words “include”,



                                              43
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 276 of 416




“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and “incurrence”
shall have correlative meanings), (iii) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (iv) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or otherwise
modified from time to time.

        (c)   The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit references are
to this Agreement unless otherwise specified.

       (d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

         Section 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time and all terms of an
accounting or financial nature shall be construed and interpreted in accordance with
GAAP, as in effect on the date hereof unless otherwise agreed to by the Borrower and the
Required Lenders, the Required Tranche A-2 Lenders and the Required Tranche B
Lenders. If, after the Closing Date, any change in the accounting principles used in the
preparation of the most recent financial statements referred to in Section 5.01 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successors thereto) and such change is adopted by the Borrower and
results in a change in any of the calculations required by Article 6 that would not have
resulted had such accounting change not occurred, if requested by the Borrower or the
Administrative Agent (acting at the direction of the Required Lenders and the Required
Tranche A-2 Lenders), the parties hereto agree to enter into negotiations in good faith in
order to amend such provisions so as to equitably reflect such change such that the
criteria for evaluating compliance with such covenants by Borrower shall be the same
after such change as if such change had not been made (subject to the approval of the
Required Lenders and the Required Tranche A-2 Lenders and not subject to any
amendment fee or increase in pricing hereunder); provided, however, that (i) no change in
GAAP that would affect a calculation that measures compliance with any covenant
contained in Article 6 shall be given effect until such provisions are amended to reflect
such changes in GAAP and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between such
calculations made before and after giving effect to such change in GAAP.
Notwithstanding any other provision of this Agreement to the contrary, for all purposes
during the term of this Agreement and any other Loan Document, each lease that pursuant


                                             44
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 277 of 416




to GAAP as in effect on the Closing Date would be classified as a capital lease or an
operating lease will continue to be so classified, notwithstanding any change in
characterization of that lease subsequent to the Closing Date based on changes to GAAP
or interpretation of GAAP.

        Section 1.04. Payments Due on Days Other than Business Days. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

                                ARTICLE 2
                    AMOUNT AND TERMS OF COMMITMENTS

       Section 2.01. Initial Loan Commitments.

       (a)    Subject to the terms and conditions hereof, each Initial Lender severally
agrees to make Initial Loans to the Borrower on the Closing Date in an amount not to
exceed the amount of the Initial Loan Commitment of such Lender. The parties hereto
acknowledge and agree that on the Closing Date (i) an aggregate principal amount of DIP
Loans under and as defined in the DIP Credit Agreement equal to $120,000,000 shall be
converted into Tranche A Loans hereunder as set forth in (b) below, (ii) an aggregate
principal amount of Prepetition TLA Loans under and as defined in the Prepetition TLA
Credit Agreement equal to $82,500,000 shall be converted into Tranche B Loans
hereunder as set forth in Section 2.01(c) below and (iii) an aggregate principal amount of
Prepetition TLB Loans under and as defined in the Prepetition TLB Credit Agreement
equal to $417,000,000 shall be converted into Tranche C Loans hereunder as set forth in
Section 2.01(d)) below.

        (b)     Subject to the terms and conditions hereof, each Tranche A Lender severally
agrees that the DIP Loans made by such Tranche A Lender under the DIP Credit
Agreement and outstanding on the Closing Date immediately prior to giving effect to this
Agreement shall remain outstanding on and after the Closing Date and shall be converted
into loans (“Tranche A Loans”) in an equal principal amount equal to, in the aggregate,
the Tranche A Loan Commitments, and deemed made pursuant to this Agreement on the
Closing Date. The conversion by a Tranche A Lender of its DIP Loans shall be deemed to
satisfy, dollar for dollar, such Tranche A Lender’s obligation to make Tranche A Loans on
the Closing Date. Such DIP Loans of each Tranche A Lender shall hereafter be referred to
as “Tranche A Loans,” and on and after the Closing Date shall have all of the rights and
benefits of Loans as set forth in this Agreement and the other Loan Documents.

       (c)     Subject to the terms and conditions hereof, each Tranche B Lender severally
agrees that the Prepetition TLA Loans made by such Tranche B Lender under the
Prepetition TLA Credit Agreement and outstanding on the Petition Date shall remain
outstanding on and after the Closing Date and shall be converted into loans (“Tranche B
Loans”) in an equal principal amount equal to, in the aggregate, the Tranche B Loan
Commitments, and deemed made pursuant to this Agreement on the Closing Date. The
conversion by a Tranche B Lender of its Prepetition TLA Loans shall be deemed to


                                            45
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 278 of 416




satisfy, dollar for dollar, such Tranche B Lender’s obligation to make Tranche B Loans on
the Closing Date. Such Prepetition TLA Loans of each Tranche B Lender shall hereafter
be referred to as “Tranche B Loans,” and on and after the Closing Date shall have all of
the rights and benefits of Loans as set forth in this Agreement and the other Loan
Documents.

        (d)     Subject to the terms and conditions hereof, each Tranche C Lender severally
agrees that the Prepetition TLB Loans made by such Tranche C Lender under the
Prepetition TLB Credit Agreement and outstanding on the Petition Date shall remain
outstanding on and after the Closing Date and shall be converted into loans (“Tranche C
Loans” and, together with the Tranche A Loans and the Tranche B Loans, the “Initial
Loans”) in an equal principal amount equal to, in the aggregate, the Tranche C Loan
Commitments, and deemed made pursuant to this Agreement on the Closing Date. The
conversion by a Tranche C Lender of its Prepetition TLB Loans shall be deemed to
satisfy, dollar for dollar, such Tranche C Lender’s obligation to make Tranche C Loans on
the Closing Date. Such Prepetition TLB Loans of each Tranche C Lender shall hereafter
be referred to as “Tranche C Loans,” and on and after the Closing Date shall have all of
the rights and benefits of Loans as set forth in this Agreement and the other Loan
Documents.

        (e)   Subject to the terms and conditions hereof and in the First Incremental
Amendment, each Tranche A-2 Lender severally agrees to make, on the Tranche A-2
Effective Date, Incremental Loans to the Borrower in an amount equal to the Tranche A-2
Commitment of such Lender (such Incremental Loans, the “Tranche A-2 Loans”). Such
Tranche A-2 Loans of each Tranche A-2 Lender shall hereafter be referred to as “Tranche
A-2 Loans,” and on and after the Tranche A-2 Effective Date shall have all of the rights
and benefits of Loans as set forth in this Agreement and the other Loan Documents.
Tranche A-2 Loans will be a sub-Tranche of the Tranche A Loans, and other than for
purposes of Section 7.03, Tranche A Loans and Tranche A-2 Loans shall be treated as
separate Tranches of Loans. The Borrower shall give the Administrative Agent
irrevocable written notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., New York City time, three (3) Business Days prior to the date on
which such Tranche A-2 Loans are to be made) requesting that the Tranche A-2 Lenders
make the Tranche A-2 Loans on the Tranche A-2 Effective Date, specifying the amount to
be borrowed, whether such Tranche A-2 Loans are to be ABR Loans or Eurodollar Loans,
and the Interest Period applicable to such Eurodollar Loans. Upon receipt of such Notice
of Borrowing, the Administrative Agent shall promptly notify each Tranche A-2 Lender
thereof.

        Section 2.02. Procedure for Initial Loan Borrowing. The Borrower shall give
the Administrative Agent irrevocable written notice (which notice must be received by
the Administrative Agent prior to 11:00 A.M., New York City time, one (1) Business Day
prior to the Closing Date) requesting that the Initial Lender make the Initial Loans on the
Closing Date, specifying the amount to be borrowed, whether such Initial Loans are to be
ABR Loans or Eurodollar Loans, and the Interest Period applicable to such Eurodollar
Loans. If the Borrower shall fail to specify the Interest Period applicable, the Borrower
shall be deemed to have selected an Interest Period of one month. Such notice (the


                                            46
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 279 of 416




“Notice of Borrowing”) shall be irrevocable and shall be in writing, substantially in the
form of Exhibit B, appropriately completed. Upon receipt of such Notice of Borrowing,
the Administrative Agent, shall promptly notify each Initial Lender thereof. Upon the
satisfaction of the conditions set forth in Section 4.01 and Section 4.02, the Loans to be
made on the Closing Date shall be deemed to have been made as described in Section
2.01 above.

       Section 2.03. Repayment of Initial Loans.

       (a)    The Borrower shall repay to the Tranche A Lenders on the Maturity Date
the aggregate principal amount of all Tranche A Loans outstanding on such date.

      (b)     The Borrower shall repay to the Tranche B Lenders the aggregate principal
amount of all Tranche B Loans outstanding on the last Business Day of each Fiscal
Quarter (such Business Day, a “Fiscal Quarter Payment Date”) set forth in the table
below (commencing with the first full Fiscal Quarter after the Fiscal Quarter in which the
Closing Date occurs) in an amount equal to the amount set forth opposite such Fiscal
Quarter Payment Date (in each case as reduced pursuant to Section 2.12(b)):

                       Fiscal Quarter Payment         Repayment Amount
                                Date
                         Each Fiscal Quarter         An amount equal to (i)
                        Payment Date in 2018        $2,500,000 divided by (ii)
                                                      the number of Fiscal
                                                    Quarter Payment Dates in
                                                            such year

                         Each Fiscal Quarter         An amount equal to (i)
                        Payment Date in 2019        $5,000,000 divided by (ii)
                                                      the number of Fiscal
                                                    Quarter Payment Dates in
                                                            such year

                         Each Fiscal Quarter         An amount equal to (i)
                        Payment Date in 2020        $7,500,000 divided by (ii)
                                                      the number of Fiscal
                                                    Quarter Payment Dates in
                                                            such year

                         Each Fiscal Quarter         An amount equal to (i)
                      Payment Date in each year      $10,000,000 divided by
                           following 2020           (ii) the number of Fiscal
                                                    Quarter Payment Dates in
                                                             such year


         provided that the final principal repayment installment of the Tranche B Loans
         shall be repaid on the Maturity Date and in any event shall be in an amount



                                             47
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 280 of 416




         equal to the aggregate principal amount of all Tranche B Loans outstanding on
         such date.

       (c)    The Borrower shall repay to the Tranche C Lenders on the Maturity Date
the aggregate principal amount of all Tranche C Loans outstanding on such date.

      (d)    The Borrower shall repay to the Tranche A-2 Lenders on the Tranche A-2
Maturity Date the aggregate principal amount of all Tranche A-2 Loans outstanding on
such date.

        Section 2.04. Fees. The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in the Administrative Agent Fee Letter
and to perform any other obligations contained therein.

        Section 2.05. Optional Prepayments. (a) The Borrower may at any time and
from time to time prepay the Loans, in whole or in part, without premium or penalty
(except as set forth in clause (b) below), upon irrevocable written notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three (3) Business
Days prior thereto, in the case of Eurodollar Loans, and no later than 11:00 A.M., New
York City time, one (1) Business Day prior thereto, in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.15. Upon receipt of any such notice,
the Administrative Agent shall promptly notify each relevant Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount prepaid.
Partial prepayments of Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof, or, if less, the amount outstanding.

       Section 2.06. Mandatory Prepayments and Commitment Reductions. (a) If any
Indebtedness shall be issued or incurred by any Loan Parties (excluding any Indebtedness
incurred in accordance with Section 6.01), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such issuance or incurrence to the
prepayment of the Loans as set forth in Section 2.06(d).

        (b)    If, on any date, Borrower or any Subsidiary shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event that is in excess of $500,000 and that, when taken
together with all Net Cash Proceeds from Asset Sales and Recovery Events occurring
during the fiscal year of Borrower in which such Asset Sale or Recovery Event shall have
occurred, exceeds $5,000,000, then, unless a Reinvestment Notice shall be delivered in
respect thereof on or prior to the fifth Business Day following the receipt of Net Cash
Proceeds from such Asset Sale or Recovery Event (the “Reinvestment Notice Date”),
such Net Cash Proceeds shall be applied after the Reinvestment Notice Date to the
prepayment of the Loans as set forth in Section 2.06(d) and on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with respect
to the relevant Reinvestment Event shall be applied to the prepayment of the Loans as set


                                            48
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 281 of 416




forth in Section 2.06(d); provided, however, that for the avoidance of doubt, any cash
proceeds received from business interruption insurance shall not be required to be used by
the Loan Parties to prepay the Loans under this Section 2.06(b)

       (c)    [Reserved].

      (d)     Amounts to be applied in connection with prepayments made pursuant to
Section 2.06 shall be applied to the prepayment of the Loans in accordance with Section
2.12(b). The application of any prepayment pursuant to Section 2.06 shall be made, first,
to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the Loans under
Section 2.06 shall be accompanied by accrued interest to the date of such prepayment on
the amount prepaid.

        (e)     Notwithstanding anything to the contrary in Section 2.06(d) or 2.12, the
Borrower will, in lieu of applying the amount of any mandatory prepayment described in
Section 2.06 (such amount, the “Initial Prepayment Amount”) to the prepayment of
Loans as provided in paragraph (d) above, on the date specified in Section 2.06 for such
prepayment, give the Administrative Agent written notice (each, a “Prepayment Option
Notice”) at least ten (10) Business Days prior to the date of prepayment (each a
“Mandatory Prepayment Date”). As promptly as practicable after receiving such notice
from the Borrower, the Administrative Agent will send to each Lender such Prepayment
Option Notice, which shall include an offer by the Borrower to prepay on the relevant
Mandatory Prepayment Date the Loans of such Lender by an amount equal to the portion
of the Initial Prepayment Amount indicated in such Lender’s Prepayment Option Notice
as being applicable to such Lender’s Loans. On the Mandatory Prepayment Date, the
Borrower shall pay to the Administrative Agent for the benefit of the relevant Lenders the
aggregate amount necessary to prepay that portion of the outstanding relevant Loans in
respect of which such Lenders have accepted prepayment as described above.

        Section 2.07. Conversion and Continuation Options. (a) The Borrower may
elect from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable written notice of such election, in each case in the
form of Exhibit J appropriately completed (the “Notice of Conversion/Continuation”)
no later than 11:00 A.M., New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurodollar Loans may
only be made on the last day of an Interest Period with respect thereto. The Borrower may
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable written notice of such election no later than 11:00
A.M., New York City time, on the third Business Day preceding the proposed conversion
date (which notice shall specify the length of the initial Interest Period therefor), provided
that no ABR Loan under a particular Tranche may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing and the Administrative Agent
(acting at the direction of the Required Lenders and the Required Tranche A-2 Lenders)
have determined in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.



                                              49
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 282 of 416




        (b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving irrevocable
written notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.01, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurodollar Loan under a particular
Tranche may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent (acting at the direction of the Required Lenders
and the Required Tranche A-2 Lenders) has determined in its or their sole discretion not
to permit such continuations or (ii) if an Event of Default specified in clause (i) or (ii) of
Section 7.01(f) with respect to the Borrower is in existence, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring Interest
Period. If the Borrower fails to specify the Interest Period applicable, the Borrower shall
be deemed to have selected an Interest Period of one month. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender thereof.

          Section 2.08. Limitations on Eurodollar Class. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Class shall be not less than
$1,000,000 or a whole multiple of $100,000 in excess thereof, (b) no more than ten
Eurodollar Class shall be outstanding at any one time (or, if less, the entire outstanding
principal amount of any Loan) and (c) the proportion of each Tranche made or continued
as Eurodollar Loans (as compared to ABR Loans) shall be the same across the Tranches
(e.g., if 50% of the Tranche A Loans are Eurodollar Loans, 50% of the Tranche A-2
Loans, 50% of the Tranche B Loans and 50% of the Tranche C Loans shall be Eurodollar
Loans), and the allocation of each Tranche among Interest Periods shall be the same
across the Tranches (e.g., if 25% of the Tranche A Loans have an Interest Period of one
month ending on October 31, 2018, 25% of the Tranche A-2 Loans, 25% of the Tranche
B Loans and 25% of the Tranche C Loans shall have an Interest Period of one month
ending on October 31, 2018).

        Section 2.09. Interest Rates and Payment Dates.

        (a)   Except as provided for below in clauses (d) and (e) as to Tranche C Loans,
Initial Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with Sections 2.02
and 2.07.

       (b)    Each Eurodollar Loan (including any Additional Tranche A-2 PIK Principal
and any Additional Tranche C PIK Principal) shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.




                                              50
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 283 of 416




      (c)    Each ABR Loan (including any Additional Tranche A-2 PIK Principal and
any Additional Tranche C PIK Principal) shall bear interest at a rate per annum equal to
the ABR plus the Applicable Margin.

       (d)     Tranche CA-2 Loans shall bear both cash pay interest (“Cash Interest”)
and interest in the form of additional amounts added to the outstanding principal amount
of the Tranche CA-2 Loans (“Tranche A-2 PIK Interest”, and the amount of any such
Tranche A-2 PIK Interest added to the principal of the Tranche CA-2 Loans on any
Interest Payment Date, the “Additional Tranche A-2 PIK Principal”), in accordance
with the definition of “Tranche A-2 Applicable Margin” (with Cash Interest and
Additional Tranche A-2 PIK Principal to be allocated pro rata among the Tranche A-2
Lenders in proportion to the aggregate principal amount of the portion of the Tranche A-2
Loan held by each Tranche A-2 Lender).

       (e)     Tranche C Loans shall bear both Cash Interest and interest in the form of
additional amounts added to the outstanding principal amount of the Tranche C Loans
(“Tranche C PIK Interest” and the amount of any such Tranche C PIK Interest added to
the principal of the Tranche C Loans on any Interest Payment Date, the “Additional
Tranche C PIK Principal”), in accordance with the definition of “Tranche C Applicable
Margin” (except as provided for below in clause (ef)) (with Cash Interest and Additional
Tranche C PIK Principal to be allocated pro rata among the Tranche C Lenders in
proportion to the aggregate principal amount of the portion of the Tranche C Loan held by
each Tranche C Lender).

        (f)    (e) If at any time up to and including the Hinge Date, the Borrower
determines that Projected Liquidity, calculated as of the close of business two (2)
Business Days immediately prior to any Interest Payment Date is equal to or less than
$115,000,000, the Borrower may elect (an “Interest Election”) to decrease (the “Interest
Election Decrease”) the amount of Cash Interest by any amount up to a maximum of
3.00% per annum by simultaneously increasing the amount of Tranche C PIK Interest by
an amount equal to one and one third (1.33) basis points for each single (1.00) basis point
of Interest Election Decrease, up to an aggregate cap of $15,000,000 in Additional
Tranche C PIK Principal with respect to such Interest Election during the term of this
Agreement. Interest Elections may be made by delivering an irrevocable notice to the
Administrative Agent no later than six (6) Business Days prior to the effective date of any
Interest Election, which notice shall (i) certify the amount of Projected Liquidity,
calculated as of the close of business two (2) Business Days immediately prior to such
Interest Payment Date (together with a reasonably detailed calculation thereof), (ii)
specify the effective date of such Interest Election and (iii) certify the aggregate amount of
Additional Tranche C PIK Principal with respect to Interest Elections during the term of
this Agreement made as of the date of such notice. An Interest Election (as to the portion
of the interest payable as Tranche C PIK Interest subject to such Interest Election only)
shall remain in effect until the Maturity Date. The Administrative Agent shall promptly
forward such notice to each Lender.

      (g)   (f) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise), all overdue


                                              51
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 284 of 416




Loans shall bear interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.09(fg) plus 2%
and (ii) if all or a portion of any interest payable on any Loan or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans under the relevant Tranche plus 2% in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

       (h)    (g) Interest on Tranche A Loans and Tranche B Loans, and Cash Interest on
Tranche A-2 Loans and Tranche C Loans, shall be payable in arrears on each Interest
Payment Date, provided that interest accruing pursuant to Section 2.09(fg) shall be
payable from time to time on demand. Tranche C PIK Interest on each Tranche C Loan
shall be payable by increasing the outstanding principal amount of the Tranche C
Loanssuch Tranche C Loan by the amount of Additional Tranche C PIK Principal.
Tranche A-2 PIK Interest on each Tranche A-2 Loan shall be payable by increasing the
outstanding principal amount of such Tranche A-2 Loan by the amount of Additional
Tranche A-2 PIK Principal.

       (i)   (h) Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or the Required Lenders and the
Required Tranche A-2 Lenders notify the Administrative Agent (with, in the case of the
Required Lenders and the Required Tranche A-2 Lenders, a copy to the Borrower) that the
Borrower or the Required Lenders and the Required Tranche A-2 Lenders (as applicable)
have determined, that:

               (i)   adequate and reasonable means do not exist for ascertaining the
      LIBOR Rate for any requested Interest Period, including, without limitation,
      because the LIBOR Rate is not available or published on a current basis and such
      circumstances are unlikely to be temporary; or

               (ii)   the administrator of the LIBOR Rate or a Governmental Authority
      having jurisdiction over the Administrative Agent or the Required Lenders and the
      Required Tranche A-2 Lenders has made a public statement identifying a specific
      date after which the LIBOR Rate shall no longer be made available, or used for
      determining the interest rate of loans (such specific date, the “Scheduled
      Unavailability Date”), or

              (iii)    syndicated loans currently being executed, or that include language
      similar to that contained in this Section 2.09(hi), are being executed or amended
      (as applicable) to incorporate or adopt a new benchmark interest rate to replace the
      LIBOR Rate,

      then, reasonably promptly after such determination by the Administrative Agent or
      receipt by the Administrative Agent of such notice, as applicable, the
      Administrative Agent, the Required Lenders and the Required Tranche A-2


                                            52
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 285 of 416




      Lenders and Borrower may amend this Agreement to replace the LIBOR Rate with
      an alternate benchmark rate (including any mathematical or other adjustments to
      the benchmark (if any) incorporated therein), giving due consideration to any
      evolving or then existing convention for similar U.S. dollar denominated
      syndicated credit facilities for such alternative benchmarks (any such proposed
      rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor
      Rate Conforming Changes and any such amendment shall become effective at 5:00
      p.m. (New York time) on the fifth Business Day after the Administrative Agent
      shall have posted such proposed amendment to all Lenders and Borrower unless,
      prior to such time, Lenders comprising the Required Lenders and the Required
      Tranche A-2 Lenders have delivered to the Administrative Agent written notice
      that such Required Lenders and the Required Tranche A-2 Lenders do not accept
      such amendment.

      If no LIBOR Successor Rate has been determined and the circumstances under
      clause (i) above exist or the Scheduled Unavailability Date has occurred (as
      applicable), the Administrative Agent will promptly so notify Borrower and each
      Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
      Eurodollar Loans shall be suspended (to the extent of the affected Eurodollar
      Loans or Interest Periods) and (y) the Eurodollar Rate component shall no longer
      be utilized in determining the ABR. Upon receipt of such notice, any Borrower
      may revoke any pending request for a borrowing of, conversion to or continuation
      of Eurodollar Loans (to the extent of the affected Eurodollar Loans or Interest
      Periods) or, failing that, will be deemed to have converted such request into a
      request for a borrowing of ABR Loans (subject to the foregoing clause (y)) in the
      amount specified therein.

        Section 2.10. Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed (including the first day but excluding the last day), except that, with respect to
ABR Loans the rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed (including the first day but excluding the last day). The
Administrative Agent shall as soon as determined pursuant to this Agreement notify the
Borrower and the relevant Lenders of each determination of a Eurodollar Rate. Any
change in the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of business
on the day on which such change becomes effective. The Administrative Agent shall as
soon as determined pursuant to this Agreement notify the Borrower and the relevant
Lenders of the effective date and the amount of each such change in interest rate.

       (b)     Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the Borrower and
the Lenders in the absence of manifest error. The Administrative Agent shall, at the
request of the Borrower, deliver to the Borrower a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to Section 2.09(a).



                                             53
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 286 of 416




        Section 2.11. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

       (a)     the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower absent a manifest error) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do not exist
for ascertaining the Eurodollar Rate for such Interest Period, or

       (b)   the Administrative Agent shall have received notice from the Required
Lenders and the Required Tranche A-2 Lenders that the Eurodollar Rate determined or to
be determined for such Interest Period will not adequately and fairly reflect the cost to
such Lenders (as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or written notice thereof to the Borrower
and the relevant Lenders as soon as practicable thereafter. If such notice is given (x) any
Eurodollar Loans under the relevant Tranche requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans under the relevant Tranche
that were to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans under
the relevant Tranche shall be converted, on the last day of the then-current Interest Period,
to ABR Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Tranche shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant Tranche to
Eurodollar Loans.

       Section 2.12. Pro Rata Treatment and Payments.

       (a)    [Reserved].

       (b)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders (except as otherwise
provided in Section 2.06(e) or, in the case of Extended Loans, if the applicable Extension
Amendment specifies a less favorable treatment), among each of the Tranches and within
each Tranche; provided that prepayments of Tranche B Loans and Tranche C Loans will
be made on a no less than ratable basis than prepayments with respect to Tranche A Loans
and Tranche A-2 Loans, and prepayments of Tranche B Loans will be made on a no less
than ratable basis than prepayments made with respect to Tranche C Loans. All
prepayments of Tranche B Loans shall be applied to the amortization payments described
in Section 2.03(b) on the Tranche B Loans in direct order of maturity. Amounts prepaid
on account of the Loans may not be reborrowed.

       (c)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York City
time, on the due date thereof to the Administrative Agent, for the account of the Lenders,



                                             54
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 287 of 416




at the Funding Office, in Dollars and in immediately available funds. Any such payments
made later than 12:00 Noon, New York City time on any day shall be deemed to have
been made on the next succeeding Business Day for purposes of calculating interest
thereon. The Administrative Agent shall distribute such payments to each relevant Lender
promptly upon receipt in like funds as received, net of any amounts owing by such Lender
pursuant to Section 8.07. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In the
case of any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during such
extension.

       (d)      Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender is making such amount available to
the Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such amount is
not made available to the Administrative Agent by the required time on the Borrowing
Date therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing under
this paragraph shall be conclusive in the absence of manifest error. If such Lender’s share
of such borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such Borrowing Date, the Administrative Agent shall
also be entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans under the relevant Tranche, on demand, from the Borrower.

       (e)     Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower hereunder that
the Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and the
Administrative Agent may, but shall not be required to, in reliance upon such assumption,
make available to the Lenders their respective pro rata shares of a corresponding amount.
If such payment is not made to the Administrative Agent by the Borrower within three (3)
Business Days after such due date, the Administrative Agent shall be entitled to recover,
on demand, from each Lender to which any amount which was made available pursuant to
the preceding sentence, such amount with interest thereon at the rate per annum equal to
the daily average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.


                                             55
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 288 of 416




         (f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.12(d), 2.12(e), 2.14(e) or 8.07, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Administrative Agent under any such Section for the account of
such Lender to satisfy such Lender’s obligations under any such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding obligations of such
Lender under any such Section, in any order as determined by the Administrative Agent in
its discretion.

        Section 2.13. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance by any
Lender or other Credit Party with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

                (i)     shall subject any Credit Party to any Taxes (other than (A)
      Indemnified Taxes and (B) Taxes described in clauses (b) through (d) of the
      definition of Excluded Taxes and (C) Connection Income Taxes) in respect of its
      Loans, letters of credit, commitments, or other obligations, or its deposits, reserves,
      other liabilities or capital attributable thereto;

               (ii)   shall impose, modify or deem applicable any reserve, special
      deposit, compulsory loan, insurance charge or similar requirement against assets
      of, deposits with or for the account of, or credit extended or participated in, by any
      Lender that is not otherwise included in the determination of the Eurodollar Rate;
      or

                (iii)   shall impose on such Lender any other condition (other than
      Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or such other
Credit Party, by an amount that such Lender or other Credit Party deems to be material, of
making, converting into, continuing or maintaining Loans, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender or such other Credit Party, upon its demand, any additional
amounts necessary to compensate such Lender or such other Credit Party for such
increased cost or reduced amount receivable. If any Lender or such other Credit Party
becomes entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

       (b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company as a consequence of its obligations hereunder (taking into
consideration such Lender’s or such Lender’s holding company’s policies with respect to


                                             56
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 289 of 416




capital adequacy or liquidity)by an amount deemed by such Lender to be material and, in
any event, to a level below that which such Lender or such Lender’s holding company
could have achieve but for such change in Requirement of Law , then from time to time,
after submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s holding
company for such reduction.

        (c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or similar
authority) or by United States or foreign regulatory authorities, in each case pursuant to
Basel III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed to be a
change in law, regardless of the date enacted, adopted, issued or implemented.

       (d)     A certificate as to any additional amounts payable pursuant to this Section
2.13 submitted by any Lender to the Borrower (with a copy to the Administrative Agent)
shall be conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this Section 2.13, the Borrower shall not be required to compensate a Lender
pursuant to this Section 2.13 for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this Section 2.13 shall
survive the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

        Section 2.14. Taxes. (a) All payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as determined
in the good faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.14), the amounts
received by the applicable Lender (or, in the case of a payment made to the
Administrative Agent for its own account, the Administrative Agent) with respect to this
agreement equal the sum which would have been received had no such deduction or
withholding been made.




                                             57
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 290 of 416




      (b)    The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent timely
reimburse the Administrative Agent for any Other Taxes.

       (c)   As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.14, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

       (d)    The Loan Parties shall jointly and severally indemnify each Credit Party,
within ten (10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.14) payable or paid by such Credit Party or required to be withheld or
deducted from a payment to such Credit Party and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, setting forth in reasonable detail the basis for the calculations of such
payment or liability and including reasonable supporting evidence shall be prima facie
evidence thereof absent manifest error.

        (e)    Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative Agent for
such Taxes and without limiting the obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of Section
9.06(c) relating to the maintenance of a Participant Register, and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing to such
Lender under any Loan Document or otherwise payable by the Administrative Agent to
the Lender from any other source against any amount due to the Administrative Agent
under this paragraph (e).

        (f)  (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of withholding.


                                             58
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 291 of 416




In addition, any Lender, if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and submission of
such documentation (other than documentation relating to U.S. federal withholding taxes,
including such documentation set forth in Section 2.14(f)(ii)(A), (B) and (D) below) shall
not be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender.

               (ii)   Without limiting the generality of the foregoing,

                         (A) any Lender that is a U.S. Person shall deliver to the
                Borrower and the Administrative Agent on or prior to the date on which
                such Lender becomes a Lender under this Agreement (and from time to
                time thereafter upon the reasonable request of the Borrower or the
                Administrative Agent), executed originals of IRS Form W-9 certifying
                that such Lender is exempt from U.S. Federal backup withholding tax;

                          (B) any Non-U.S. Lender shall, to the extent it is legally
                entitled to do so, deliver to the Borrower and the Administrative Agent (in
                such number of copies as shall be requested by the recipient) on or prior
                to the date on which such Non-U.S. Lender becomes a Lender under this
                Agreement (and from time to time thereafter upon the reasonable request
                of the Borrower or the Administrative Agent), whichever of the following
                is applicable:

                                   (1) in the case of a Non-U.S. Lender claiming the
                        benefits of an income tax treaty to which the United States is a
                        party, executed originals of IRS Form W-8BEN or IRS Form
                        W-8BEN-E;

                                   (2)   executed originals of IRS Form W-8ECI;

                                   (3) in the case of a Non-U.S. Lender claiming the
                        benefits of the exemption for portfolio interest under Section
                        881(c) of the Code, (x) a certificate substantially in the form of
                        Exhibit F-1 to the effect that such Non-U.S. Lender is not a
                        “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
                        “10 percent shareholder” of the Borrower within the meaning of
                        Section 881(c)(3)(B) of the Code, or a “controlled foreign
                        corporation” described in Section 881(c)(3)(C) of the Code (a
                        “U.S. Tax Compliance Certificate”) and that no payments in
                        connection with any Loan Document are effectively connected



                                            59
Case 19-50282-LSS     Doc 1-2     Filed 08/07/19     Page 292 of 416




             with a U.S. trade or business and (y) executed originals of IRS
             Form W-8BEN or IRS Form W-8BEN-E; or

                         (4) to the extent a Non-U.S. Lender is not the
             beneficial owner (for example, where the Lender is a partnership,
             or is a Participant holding a participation granted by a
             participating Lender), executed originals of IRS Form W-8IMY,
             accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
             Form W-8BEN-E, a U.S. Tax Compliance Certificate
             substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
             W-9, and/or other certification documents from each beneficial
             owner, as applicable; provided that if the Non-U.S. Lender is a
             partnership (and not a participating Lender) and one or more
             direct or indirect partners of such Non-U.S. Lender are claiming
             the portfolio interest exemption, such Non-U.S. Lender may
             provide a U.S. Tax Compliance Certificate substantially in the
             form of Exhibit F-4 on behalf of each such direct and indirect
             partner;

               (C) any Non-U.S. Lender shall, to the extent it is legally
     eligible to do so, deliver to the Borrower and the Administrative Agent (in
     such number of copies as shall be requested by the recipient) on or prior
     to the date on which such Non-U.S. Lender becomes a Lender under this
     Agreement (and from time to time thereafter upon the reasonable request
     of the Borrower or the Administrative Agent), executed originals of any
     other form prescribed by applicable law as a basis for claiming exemption
     from or a reduction in U.S. Federal withholding Tax, duly completed,
     together with such supplementary documentation as may be prescribed by
     applicable law to permit the Borrower or the Administrative Agent to
     determine the withholding or deduction required to be made; and

              (D) if a payment made to a Lender under any Loan Document
     would be subject to U.S. Federal withholding Tax imposed by FATCA if
     such Lender were to fail to comply with the applicable reporting
     requirements of FATCA (including those contained in Section 1471(b) or
     1472(b) of the Code, as applicable), such Lender shall deliver to the
     Borrower and the Administrative Agent at the time or times prescribed by
     law and at such time or times reasonably requested by the Borrower or the
     Administrative Agent such documentation prescribed by applicable law
     (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and
     such additional documentation reasonably requested by the Borrower or
     the Administrative Agent as may be necessary for the Borrower and the
     Administrative Agent to comply with their obligations under FATCA to
     determine whether such Lender has complied with such Lender’s
     obligations under FATCA and, if necessary, to determine the amount to
     deduct and withhold from such payment. Solely for purposes of this



                                 60
        Case 19-50282-LSS           Doc 1-2     Filed 08/07/19      Page 293 of 416




                 clause (D), “FATCA” shall include any amendments made to FATCA
                 after the date of this Agreement.

        Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such documentation or
promptly notify the Borrower and the Administrative Agent in writing of its legal
ineligibility to do so.

        Notwithstanding any other provision of this Section 2.14, a Lender shall not be
required to provide any documentation pursuant to this Section 2.14(f) that such Lender is
not legally eligible to deliver.

        Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by such
Lender to the Administrative Agent pursuant to this Section 2.14(d).

       (g)      On or prior to the date on which the Administrative Agent becomes the
Administrative Agent under this Agreement, the Administrative Agent shall deliver to the
Borrower two duly completed original copies of, if it is not a United States person (as
defined in Section 7701(a)(30) of the Code), IRS Form W-8ECI or W-8BEN-E with
respect to payments to be received by it as a beneficial owner and IRS Form W-8IMY
(together with required accompanying documentation) with respect to payments to be
received by it on behalf of the Lenders. If the Administrative Agent is a United States
Person (as defined in Section 7701(a)(30) of the Code), the Administrative Agent shall
deliver to the Borrower two duly completed original copies of IRS Form W-9. The
Administrative Agent shall deliver such documentation on or before any date on which
such documentation expires or becomes obsolete or invalid, after the occurrence of any
change in the Administrative Agent’s circumstances requiring a change in the most recent
documentation previously delivered by it to the Borrower, and from time to time
thereafter if reasonably requested by the Borrower, and shall promptly notify the Borrower
in writing if it is no longer legally eligible to provide any documentation previously
provided.

        (h)     If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.14 (including by the payment of additional amounts pursuant to this Section
2.14), it shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this paragraph (h) (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding anything
to the contrary in this paragraph (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this paragraph (h) the payment of


                                               61
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 294 of 416




which would place the indemnified party in a less favorable net after-Tax position than
the indemnified party would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had never been
paid. This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

        (i)   Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
obligations under the Loan Documents.

     (j)     For purposes of this Section 2.14, the term “applicable law” includes
FATCA.

         Section 2.15. Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given a
Notice of Borrowing or Notice of Conversion/Continuation, as applicable, requesting the
same in accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of or conversion from Eurodollar Loans after the Borrower has
given a Notice of Borrowing or Notice of Conversion/Continuation, as applicable, thereof
in accordance with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. A certificate as
to any amounts payable pursuant to this Section 2.15 submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall survive
the termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

        Section 2.16. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13 or 2.14(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event with the object of avoiding the consequences
of such event; provided, that such designation is made on terms that, in the sole judgment


                                             62
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 295 of 416




of such Lender, cause such Lender and its lending offices to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section 2.16 shall
affect or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13 or 2.14(a).

        Section 2.17. Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.13 or 2.14(a), or (b) does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other Loan
Document that requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders, Required Tranche A Lenders,
Required Tranche A-2 Lenders, Required Tranche B Lenders, Required Tranche C
Lenders or Required Tranche B/C Lenders, in each case as may be required by Section
9.01, has been obtained), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) prior to any such
replacement, such Lender shall not have eliminated the need for payment of amounts
owing pursuant to Section 2.13 or 2.14(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on or prior
to the date of replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.15 if any Eurodollar Loan owing to such replaced Lender shall be purchased
other than on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with the
provisions of Section 9.06 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.13 or 2.14(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender. Each
party hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee, and that the Lender required to make such
assignment need not be a party thereto in order for such assignment to be effective.

       Section 2.18. Extensions of Loans.

        (a)    Notwithstanding anything to the contrary in this Agreement but subject in
all cases to the limitations and requirements of the fourth to last paragraph of Section
9.01, pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of Loans with the same maturity date, in each case on
a pro rata basis (based on the aggregate outstanding principal amount of the respective
Loans with the same maturity date) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Loans and otherwise modify the terms of such Loans
pursuant to the terms of the relevant Extension Offer (including by increasing the interest


                                             63
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 296 of 416




rate or fees payable in respect of such Loans (and related outstandings) and/or modifying
the amortization schedule in respect of such Lender’s Loans) (each, an “Extension”, and
each group of Loans, in each case as so extended, as well as the original Loans (not so
extended), being a “tranche”; any Extended Loans shall constitute a separate tranche of
Loans from the tranche of Loans from which they were converted), so long as the
following terms are satisfied: (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders, (ii) except as to pricing (interest rate, fees, funding discounts and
prepayment premiums), amortization, maturity, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding clauses (iii),
(iv) and (v), be set forth in the relevant Extension Offer and subject to the limitations
contained in the fourth to last paragraph of Section 9.01), the Loans of any Lender that
agrees to an Extension with respect to such Loans (an “Extending Lender”) extended
pursuant to any Extension (“Extended Loans”) shall have the same terms as the tranche
of Loans subject to such Extension Offer (except for covenants or other provisions
contained therein applicable only to periods after the then Latest Maturity Date of the
Loans), (iii) the final maturity date of any Extended Loans shall be no earlier than the then
Latest Maturity Date, (iv) the Weighted Average Life to Maturity of any Extended Loans
shall be no less than 91 days longer than the remaining Weighted Average Life to
Maturity of the Tranche extended thereby, (v) any Extended Loans may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as specified in
the respective Extension Offer, (vi) if the aggregate principal amount of Loans (calculated
on the face amount thereof) in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Loans offered
to be extended by the Borrower pursuant to such Extension Offer, then the Loans of such
Lenders shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (vii) the Borrower shall have delivered to
the Administrative Agent a “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to the Mortgaged Properties or parcels
thereof with improvements thereon (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower in the event any portion
of such Mortgaged Properties are Collateral and located in a special flood hazard area),
and the flood insurance policies contemplated thereby shall have been procured (viii) all
documentation in respect of such Extension shall be consistent with the foregoing and (ix)
any applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower.

        (b)     With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.18, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.18 and (ii) each Extension Offer shall
specify the minimum amount of Loans to be tendered, which shall be with respect to
Loans of a Tranche an integral multiple of $1,000,000 and an aggregate principal amount
that is not less than $10,000,000 (or if less, the remaining outstanding principal amount
thereof) (or such lesser minimum amount reasonably acceptable by the Administrative
Agent) (a “Minimum Extension Condition”). The transactions contemplated by this


                                              64
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 297 of 416




Section 2.18 (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Loans on such terms as may be set forth in the
relevant Extension Offer) shall not require the consent of any Lender or any other Person
(other than as set forth in clause (c) below), and the requirements of any provision of this
Agreement (including Section 2.12) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this Section 2.18
shall not apply to any of the transactions effected pursuant to this Section 2.18.

        (c)    The consent (such consent not to be unreasonably withheld, delayed or
conditioned) of the Administrative Agent shall be required to effectuate any Extension.
No consent of any Lender or any other Person shall be required to effectuate any
Extension, other than the consent of the Borrower and each Lender agreeing to such
Extension with respect to one or more of its Loans (or a portion thereof). All Extended
Loans and all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents (an “Extension Amendment”) with the
Borrower as may be necessary in order to establish new tranches or sub-tranches in
respect of Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section 2.18. Without limiting the foregoing, in connection
with any Extensions, the respective Loan Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage (i) that has stated within
it a maturity date prior to the then Latest Maturity Date so that such stated maturity date is
extended to the then Latest Maturity Date (or such later date as may be advised by local
counsel to the Administrative Agent), or (ii) covers property in a state where local counsel
to the Administrative Agent has advised that because of the establishment of such
tranches or sub-tranches and/or the extension of such maturity date, such Mortgage should
be amended in the manner specified by such local counsel.

        In connection with any Extension, the Borrower shall provide the Administrative
Agent at least five (5) Business Days (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof, and shall agree to such procedures
(including, regarding timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such Extension), if any,
as may be established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.18.

        Section 2.19. Incremental Facilities.

       (a)     Subject to clause (g) below, by no fewer than five (5) Business Days’ (or
such lesser number of Business Days reasonably satisfactory to the Administrative Agent)
notice to the Administrative Agent (which shall promptly notify the Lenders), the
Borrower may from time to time, request Incremental Commitments by an amount not
exceeding $100,000,00090,000,000 in the aggregate; provided that (i) any such request


                                              65
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 298 of 416




for an increase shall be in a minimum amount of $5,000,000 and (ii) the Borrower may
make a maximum of two (2) such requests per fiscal year of the Borrower. No Lender
shall be obligated to make Incremental Commitments, and the making of Incremental
Commitment by any Lender (in such capacity, an “Incremental Lender”) shall be in the
sole discretion of such Lender.

      (b)     Subject to the approval of the Administrative Agent, and only to the extent
such approval would be required under Section 9.06 for an assignment to such Persons,
the Borrower shall select Persons constituting Assignees to participate in any Incremental
Commitments. Each Incremental Lender shall effectuate its Incremental Commitment
pursuant to an Incremental Joinder.

        (c)   If Incremental Commitments are established in accordance with this Section
2.19, the Administrative Agent and the Borrower shall mutually determine the date (an
“Incremental Facility Closing Date”) on which each Incremental Lender shall extend a
term loan to the Borrower (an “Incremental Loan”) in an aggregate principal amount
equal to such Incremental Lender’s Incremental Commitment. Such Incremental Loans
shall be deemed to be Tranche C Loans, except as provided in clause (g) below. The
Administrative Agent shall promptly notify the Lenders of the occurrence of each
Incremental Facility Closing Date.

        (d)     As a condition precedent to the making of any Incremental Loans, the
Borrower shall deliver to the Administrative Agent (i) a favorable opinion of counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, covering such
customary matters as may be reasonably requested by the Administrative Agent in
connection with such increase, (ii) a certificate of the Borrower dated as of the
Incremental Facility Closing Date signed by a Responsible Officer of the Borrower (A)
certifying and attaching the resolutions adopted by the Borrower approving such increase
and (B) certifying (on behalf of itself and the other Loan Parties) that, before and after
giving effect to such increase, (1) the representations and warranties contained in Article
3, the other Loan Documents and the relevant certificates delivered by the Borrower are
true and correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the Incremental Facility Closing
Date, except to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects (except with
respect to representations and warranties which are expressly qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 2.19, the representations and warranties
contained in subsection (a) of Section 3.04 shall be deemed to refer to the most recent
statements of Borrower and its Subsidiaries (or, as applicable, a Permitted Reporting
Company) furnished pursuant to clauses (a) and, (b) and (c), respectively, of Section 5.01,
and (2) no Event of Default has occurred and is continuing as of the Incremental Facility
Closing Date, (iii) a “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to the Mortgaged Properties or parcels thereof
with improvements thereon (together with a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower in the event any portion of


                                             66
        Case 19-50282-LSS         Doc 1-2      Filed 08/07/19     Page 299 of 416




such Mortgaged Properties are Collateral and located in a special flood hazard area) and
the flood insurance policies contemplated thereby shall have been procured and (iv) such
amendments to the Mortgages and updates to Mortgagee’s title insurance policies as the
Administrative Agent reasonably deems necessary in order for the Obligations (after
giving effect to such increase) to continue to be secured on a first lien basis.

       (e)   All Incremental Loans, except to the extent expressly set forth herein, shall
have the same terms (other than upfront or certain other fees paid to the Lenders as
determined by the Borrower) as the other Loans and shall be benefitted by the guarantees
from the Guarantors and secured on a pari passu basis by the Collateral.

       (f)    This Section 2.19 shall supersede any provisions in Section 2.12 or 9.01 to
the contrary.

       (g)     Incremental Loans shall be in the form of Tranche C Loans, provided, that
(i) upon the receipt by the Required Tranche B Lenders of a budget reasonably
satisfactory to such Required Tranche B Lenders demonstrating the need, for ordinary
working capital purposes, for Incremental Loans in the form of Tranche A Loans, within
two Fiscal Quarters of the proposed incurrence of such Incremental Loans, the Borrower
may borrow such Incremental Loans in the form of Tranche A Loans in an aggregate
principal amount for all such Incremental Loans of up to $15,000,000; provided that each
Tranche B Lender shall be afforded the opportunity to participate in such Incremental
Loans on a ratable basis. and (ii) the Borrower may borrow any Incremental Loans in the
form of Tranche A-2 Loans in an aggregate principal amount for all such Incremental
Loans in the form of Tranche A-2 Loans of up to $75,000,000.

       (h)    Any Incremental Loans made by an Other Affiliate shall be subject to the
limitations contained in Section 9.06(e)(ii) as if such Incremental Loans were assignments
of Loans to such Other Affiliate.

                                 ARTICLE 3
                      REPRESENTATIONS AND WARRANTIES

       To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that, as of the Closing Date:

         Section 3.01. Organization; Powers. Each Loan Party (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to carry on its business as now conducted and to own and lease its
property and (c) is qualified and in good standing (to the extent such concept is applicable
in the applicable jurisdiction) to do business in every jurisdiction where such qualification
is required, except (other than in the case of the Borrower as to the Borrower’s
jurisdiction of organization) in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.



                                              67
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 300 of 416




        Section 3.02. Authorizations; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary limited liability company, corporate and limited partnership
action on the part of such Loan Party. This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity or at law.

         Section 3.03. Governmental Approvals; No Conflicts. The Transactions (i) do
not require any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except (A) such as has been obtained or made and are in
full force and effect, (B) filings necessary to perfect or maintain Liens created by the
Security Documents and (C) consents, approvals, registrations, filings, permits or actions
the failure of which to obtain or perform would not reasonably be expected to result in a
Material Adverse Effect, (ii) do not violate the Organizational Documents of any Loan
Party, (iii) do not violate any Requirement of Law, except for any such violation which
would not reasonably be expected to result in a Material Adverse Effect, (iv) except as set
forth on Schedule 3.03, do not violate or result in a default or require any consent or
approval under any Material Contract binding upon any Loan Party or its property, or give
rise to a right under any of the foregoing to require any payment to be made by any Loan
Party, except for violations, defaults or the creation of such rights that would not
reasonably be expected to result in a Material Adverse Effect and (v) do not result in the
creation or imposition of any Lien on any property of any Loan Party, except Liens
permitted pursuant to Section 6.02.

       Section 3.04. Financial Statements; Material Adverse Effect; Pro Forma
Financial Statements.

       (a)     Financial Statements. All financial statements delivered pursuant to
Section 4.01(b) have been prepared in accordance with GAAP consistently applied and
present fairly and accurately in all material respects the financial condition and results of
operations and cash flows of Borrower and its Subsidiaries as of the dates and for the
periods to which they relate, except for, in the case of interim financial statements
delivered, the absence of footnote disclosures and normal year-end adjustments.

       (b)   No Material Adverse Effect. Since the Closing Date, there has been no
event, change, circumstance or occurrence that, individually or in the aggregate, has had
or would reasonably be expected to result in a Material Adverse Effect.

       (c)    Pro Forma Financial Statements. The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at December 31, 2017
and the related consolidated statement of income for the twelve (12) month period ended
on such date (including the notes thereto) (the “Pro Forma Financial Statements”),
copies of which have heretofore been furnished to the Administrative Agent (for


                                              68
         Case 19-50282-LSS          Doc 1-2      Filed 08/07/19      Page 301 of 416




distribution to each Lender), has been prepared giving effect (as if such events had
occurred on such date) to (i) the Transactions, (ii) the Restructuring Transactions and (iii)
the payment of fees and expenses expected to have a continuing impact on results of
operations. The Pro Forma Financial Statements have been prepared based on the best
information available to the Borrower (on a commercially reasonable basis taking into
account the context and available timeframe in which they were prepared) as of the date
of delivery thereof, and presents fairly on a pro forma basis the estimated financial
position of Borrower and its consolidated Subsidiaries as at and for the twelve month
period ended on December 31, 2017 assuming that the events specified in the preceding
sentence had actually occurred at such date.

        Section 3.05. Properties.

        (a)    Generally. Each Loan Party has good and marketable title to, a license to or
valid leasehold or easement interests in, all its property material to its business, free and
clear of all Liens except for Liens permitted pursuant to Section 6.02 and, in the case of
all other property, Liens permitted pursuant to Section 6.02 and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere with its ability to
conduct its business as currently conducted or to utilize such property for its intended
purpose in either case, except where the failure to have such title or other interest would
not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect. The property of the Loan Parties, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear excepted) and (ii) constitutes all the property
which is required for the business and operations of the Loan Parties as presently
conducted.

      (b)     No Recovery Event. No Loan Party has received any written notice of, nor
has any knowledge of, the occurrence or pendency or contemplation of any Recovery
Event affecting all or any portion of its property, which Recovery Event would reasonably
be expected to have a Material Adverse Effect.

        (c)   Collateral. No claim has been made and remains outstanding that any Loan
Party’s use of any Collateral does or may violate the rights of any third party that would,
individually or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

         Section 3.06. Intellectual Property. Each Loan Party owns, licenses or possesses
the right to use all of the trademarks, service marks, trade names, copyrights, patents,
franchises, licenses and other intellectual property rights (collectively, “IP Rights”) that
are necessary for the operation of its respective business, as currently conducted, and such
IP Rights do not conflict with the rights of any other Person, except to the extent such
failure to own, license or possess or such conflicts, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. The conduct of the
business of any Loan Party as currently conducted or as contemplated to be conducted
does not infringe upon or violate any rights held by any other Person except for such
infringements and violations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation


                                                69
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 302 of 416




regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened in writing which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

        Section 3.07. Capital Stock and Subsidiaries. Each Loan Party has no
Subsidiaries other than those set forth on Schedule 3.07. Schedule 3.07 sets forth the
name and jurisdiction of incorporation of each Subsidiary and, as to each such Subsidiary,
the percentage of each class of Capital Stock owned by any Loan Party. All of the
outstanding Capital Stock in such Subsidiaries that are owned by a Loan Party have been
validly issued, are fully paid and non-assessable (to the extent such concepts are
applicable in the relevant jurisdiction) and are owned free and clear of all Liens except
Liens permitted pursuant to Section 6.02.

       Section 3.08. Litigation; Compliance with Laws; No Default.

        (a)    Except as set forth in Schedule 3.08(a), there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now pending or,
to the knowledge of any Loan Party, threatened in writing against or affecting any Loan
Party or any business, property or rights of any Loan Party (i) that involve any Loan
Document or, as of the Closing Date, any of the other Transactions or (ii) as to which
there is a reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

       (b)     Except for matters covered by Section 3.17, no Loan Party or any of its
businesses, operations and Real Property is in violation of, nor will the continued
operation of its businesses, operations or the facilities and properties owned, leased or
operated by such Loan Party as currently conducted or contemplated by any Contractual
Obligation of such Loan Party violate, any Requirements of Law where such violation or
default, individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

       (c)    No Default or Event of Default has occurred and is continuing.

       (d)     The Borrower or any Affiliate thereof has obtained all Material Permits; all
such Material Permits are valid and in good standing and, where subject to renewal and/or
transfer, the Loan Parties have timely submitted complete renewal and/or transfer
applications; the Borrower is currently in compliance with all such Material Permits, other
than any non-compliance that would not reasonably be expected to have a Material
Adverse Effect.

        (e)   No Loan Party is in default under or with respect to any of its Contractual
Obligations in any respect that would reasonably be expected to have a Material Adverse
Effect.

       Section 3.09. Federal Reserve Regulations. No Loan Party is engaged
principally, or as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock (as defined in Regulation U). No part of the


                                              70
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 303 of 416




proceeds of any Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that violates the provisions of
Regulation T, U or X.

        Section 3.10. Investment Company Act. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the meaning
of the Investment Company Act of 1940, as amended.

       Section 3.11. [Reserved].

         Section 3.12. Taxes. Each Loan Party has (a) timely filed or caused to be timely
filed all federal Tax Returns and all material state, local and foreign Tax Returns required
to have been filed by it and all such Tax Returns are true and correct in all material
respects, (b) duly and timely paid, collected or remitted or caused to be duly and timely
paid, collected or remitted all Taxes (whether or not shown on any Tax Return) due and
payable, collectible or remittable by it and all assessments received by it, except Taxes (i)
that are being contested in good faith by appropriate proceedings and for which such
Loan Party has set aside on its books adequate reserves in accordance with GAAP or (ii)
which the nonpayment of would not be reasonably expected to, individually or in the
aggregate result in a Material Adverse Effect and (c) satisfied all of its withholding tax
obligations except for failures that would not be reasonably expected to, individually or in
the aggregate, result in a Material Adverse Effect. Each Loan Party has made adequate
provision in accordance with GAAP for all material Taxes not yet due and payable. Each
Loan Party is unaware of any proposed or pending tax assessments, deficiencies or audits
that would be reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

        Section 3.13. No Material Misstatements. (a) All written information, other than
projections and information of a general economic or industry specific nature, that has
been made available by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with this Agreement, when taken as a whole, was or is correct in all
material respects and did not or does not, when taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the circumstances under
which such statements were made (giving effect to all supplements and updates thereto
that may have been subsequently delivered), (b) the financial projections and other
forward- looking information (giving effect to all supplements and updates thereto that
may have been subsequently delivered) that have been made available by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with this
Agreement have been prepared in good faith based upon assumptions believed by such
Loan Party to be reasonable at the time furnished (it being recognized that such
projections are as to future events and are not to be viewed as facts, such projections are
subject to significant uncertainties and contingencies, many of which are beyond such
Loan Party’s control, that no assurance can be given that any such projections will be
realized and that actual results during the period or periods covered by any such
projections may differ significantly from the projected results and such differences may



                                             71
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 304 of 416




be material) and (c) as of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

         Section 3.14. Labor Matters. There are no strikes, lockouts or slowdowns
against any Loan Party pending or, to the knowledge of any Loan Party, threatened. The
hours worked by and payments made to employees of each Loan Party have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other Requirement
of Law dealing with such matters in any manner which would reasonably be expected to
result in a Material Adverse Effect. All payments due from any Loan Party, or for which
any claim may be made against any Loan Party, on account of wages, have been paid or
accrued as a liability on the books of such Loan Party except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement to which
any Loan Party is bound.

         Section 3.15. Solvency. Immediately after the consummation of the Transactions
and the Restructuring Transactions, (a) the sum of the present fair saleable value of the
assets owned by the Loan Parties on a consolidated basis, on a going concern basis, is
greater than the total amount of liabilities (including contingent and unliquidated
liabilities) of the Loan Parties on a consolidated basis as they become absolute and
matured, the amount of contingent or unliquidated liabilities having been computed at an
amount that, in light of all of the facts and circumstances existing at the Closing Date,
represents the amount that can reasonably be expected to become an actual or matured
liability, (b) the Loan Parties do not, on a consolidated basis, have unreasonably small
capital in relation to their business and (c) the Loan Parties, on a consolidated basis, have
not incurred, do not intend to incur, and do not believe they will incur, debts beyond their
ability to pay such debts as such debts mature in the ordinary course of business.

         Section 3.16. ERISA. (a) Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) each Loan Party
and, with respect to a Pension Plan, as applicable, each ERISA Loan Party is in
compliance with all applicable provisions and requirements of ERISA and the Code and
other federal and state laws and the regulations and published interpretations thereunder
with respect to each Plan and Pension Plan and have performed all their obligations
required to have been performed under each Plan and Pension Plan; (ii) no ERISA Event
or Foreign Plan Event has occurred or is reasonably expected to occur; (iii) each Plan
which is intended to qualify under Section 401(a) of the Code has either received from
the Internal Revenue Service a favorable determination letter or, if such Plan is a master
or prototype plan, it has received a favorable opinion letter from the Internal Revenue
Service or, if such Plan is a volume submitter plan, it has received a favorable advisory
letter from the Internal Revenue Service and, there are no circumstances reasonably likely
to result in revocation of any such letter; (iv) no liability to the PBGC (other than required
premium payments), has been or is expected to be incurred by any Loan Party or any
ERISA Affiliate; (v) no ERISA Event has occurred and, to the knowledge of the
Borrower, no fact, event or circumstance exists that would reasonably be expected to
constitute or result in an ERISA Event; and (vi) each Loan Party and each ERISA


                                             72
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 305 of 416




Affiliate have complied with the requirements of Section 515 of ERISA with respect to
each Multiemployer Plan, as applicable, and are not in “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

       (b)    The Borrower is currently not and at any time during the term of this
Agreement will not be (i) an employee benefit plan, as defined in, and subject to Title I of
ERISA, (ii) a “plan” as defined in, and subject to Section 4975 of the Code, (iii) an entity
deemed to hold “plan assets” of any such “employee benefit plan” or “plan” for purposes
of the U.S. Department of Labor Regulation located at 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA or (iv) a “governmental plan” within the meaning of
3(32) of ERISA.

       Section 3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17,
and except as would not reasonably be expected to result, individually or in the aggregate,
in a Material Adverse Effect:

                  (i) The Loan Parties and their businesses, operations and Real
        Property are in compliance with all and have not violated any applicable
        Environmental Law and possess all Environmental Permits required to conduct
        their business and operations in accordance with applicable Environmental Law;
        all such Environmental Permits are valid and in good standing and, where subject
        to renewal and/or transfer, the Loan Parties have timely submitted complete
        renewal and/or transfer applications and timely and adequately responded to any
        requests from any Governmental Authority in connection with such applications;
        and there are no proceedings pending or, to the knowledge of the Loan Parties,
        threatened which would reasonably be expected to affect the validity of any such
        Environmental Permit or the ability of the Loan Parties to renew, modify or
        transfer any Environmental Permits as required under any Environmental Law;

                 (ii) There has been no Release or, to the knowledge of the Loan
        Parties, threatened Release of Hazardous Material on, at, under or from any Real
        Property, or other facilities currently owned, leased or operated by the Loan
        Parties, or any other location, that has resulted in or would reasonably be expected
        to result in any Environmental Liability of the Loan Parties;

                (iii) There is no Environmental Claim pending or, to the knowledge of
        the Loan Parties, threatened against the Loan Parties, or relating to any Real
        Property, or other facilities currently owned, leased or operated by the Loan
        Parties, and to the knowledge of the Borrower, there are no actions, activities,
        circumstances, conditions, events or incidents that could form the basis of such an
        Environmental Claim;

                (iv) To the knowledge of the Borrower, no Person with an indemnity or
        contribution obligation to the Loan Parties relating to compliance with or liability
        under Environmental Law is in default or has defaulted or threatened to default
        with respect to such obligation;




                                             73
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 306 of 416




                (v) To the knowledge of the Loan Parties, no Loan Party is subject to
       any Environmental Liability and there are no facts, circumstances or conditions
       arising out of or relating to the operations of any of the Loan Parties, any Real
       Property or any other facilities currently or formerly owned, operated or leased by
       any of the Loan Parties that would reasonably be expected to result in any of the
       Loan Parties incurring any Environmental Liability;

               (vi) No Loan Party is obligated to perform any action or otherwise
       incur any expense under applicable Environmental Law pursuant to any order,
       decree, judgment or agreement to which it is bound or has assumed by contract or
       agreement, and no Loan Party is conducting or financing any investigation,
       remediation or other response action pursuant to any Environmental Law with
       respect to any Real Property or any other location;

              (vii) No Real Property or facility is owned, leased or operated by any
       Loan Party that is material to its business and is listed or proposed for listing on
       the National Priorities List promulgated pursuant to CERCLA or included on any
       similar list maintained by any Governmental Authority;

              (viii) No Lien has been recorded or, to the knowledge of any Loan Party,
       threatened under any Environmental Law with respect to any Real Property or
       other assets of the Loan Parties; and

               (ix) The execution, delivery and performance of this Agreement will
       not require any notification, registration, filing, reporting, disclosure,
       investigation, remediation or cleanup pursuant to any Governmental Real Property
       Disclosure Requirements or any other applicable Environmental Law.

       Section 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by each Loan Party as of the Closing Date. All
insurance maintained by the Loan Parties is in full force and effect, all premiums have
been duly paid, no Loan Party has received notice of any material violation or
cancellation thereof.

        Section 3.19. Security Documents. Each Security Document (and each Mortgage
upon delivery thereof) is effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties, legal, valid and enforceable (except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law) Liens on, and
security interests in, the Collateral to the extent that an enforceable Lien in such
Collateral may be created under any applicable law of the United States or any state
thereof, including the applicable UCC and when (i) financing statements and other filings
in appropriate form are filed in the offices specified on Schedule 5 to the Perfection
Certificate with payment of any associated filing fee and (ii) upon the taking of
possession or control by the Administrative Agent of the Collateral with respect to which
a security interest may be perfected only by possession or control (which possession or


                                            74
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 307 of 416




control shall be given to the Administrative Agent to the extent possession or control by
the Administrative Agent is required by such Security Document), the Liens created by
the Security Documents shall constitute perfected Liens on, and security interests in, all
right, title and interest of the grantors in the Collateral (other than such Collateral in
which a security interest cannot be perfected under the UCC as in effect at the relevant
time in the relevant jurisdiction), in each case subject to no Liens other than Liens
permitted pursuant to Section 6.02.

       Section 3.20. Anti-Terrorism Laws.

     (a)     No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of the respective officers, directors, brokers or agents of such Loan Party or
such Subsidiary has violated or is in violation of Anti-Terrorism Laws in a manner that
would be material to the interests of the Lenders.

    (b)       No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of the respective officers, directors, employees or brokers of such Loan Party,
such Subsidiary, or agents of such Loan Party or such Subsidiary acting or benefiting in
any capacity in connection with the Loans, is a Sanctioned Person or is owned or
controlled by one or more Persons that are Sanctioned Persons.

     (c)     Each Loan Party, its Subsidiaries and, to the knowledge of each Loan Party
and the respective officers, directors, employees, brokers and agents of such Loan Party
or such Subsidiary are in compliance in all material respects with sanctions administered
by OFAC, all applicable Anti-Terrorism Laws and all applicable Anti-Corruption Laws.

        Section 3.21. Affiliate Transactions. Except as permitted by Section 6.08, there
are no existing or proposed agreements, arrangements, understandings or transactions
between any Loan Party, Affiliate of any Loan Party or any of their respective officers,
members, managers, directors, stockholders, parents, other interest holders or employees,
or any members of their respective immediate families.

                                    ARTICLE 4
                              CONDITIONS PRECEDENT

        Section 4.01. Conditions of Effectiveness. This Agreement shall become
effective upon the satisfaction or waiver of the following conditions precedent:

       (a)     Credit Agreement; Intercreditor Agreement; Security Agreement. The
Administrative Agent shall have received (i) this Agreement, executed and delivered by
the Administrative Agent, the Borrower and each Person listed on Schedule 1.01A, (ii) the
Intercreditor Agreement, executed and delivered by each Person party thereto and (iii) the
Security Agreement, executed and delivered by the Borrower and each Subsidiary
Guarantor.

       (b)     Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Financial Statements, (ii) an audited consolidated balance sheet


                                             75
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 308 of 416




of the Borrower as of December 31, 2017 and (iii) unaudited consolidated financial
statements of the Borrower for the period, commencing on January 1, 2018 through
March 31, 2018.

       (c)    Lien Searches. The Administrative Agent (and each Lender that shall have
so requested the same) shall have received the results of a recent Lien search with respect
to each Loan Party, and such search shall reveal no Liens on any of the assets of the Loan
Parties except for Liens permitted by Section 6.02 or discharged on or prior to the Closing
Date pursuant to documentation satisfactory to the Administrative Agent.

       (d)     Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been presented
(including the reasonable and documented fees and expenses of legal counsel), on or
before the Closing Date.

        (e)    Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates; Perfection Certificate. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the form of Exhibit
C, with appropriate insertions and attachments, including the certificate of incorporation,
formation or limited partnership of each Loan Party certified by the relevant authority of
the jurisdiction of organization of such Loan Party, (ii) a long form good standing
certificate for each Loan Party from its jurisdiction of organization, and (iii) a Perfection
Certificate.

       (f)   Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:

                (i)    the legal opinion of Kirkland & Ellis LLP, counsel to the Borrower
       and the other Loan Parties, in form and substance reasonably satisfactory to the
       Administrative Agent; and

               (ii)    the legal opinion of local counsel in Pennsylvania and of such
       other special and local counsel as may be required by the Administrative Agent, in
       each case in form and substance reasonably satisfactory to the Administrative
       Agent.

        (g)    Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Security Documents delivered on or prior to on the
Closing Date or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to Liens expressly
permitted by Section 6.02), shall be in proper form for filing, registration or recordation.

       (h)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the original certificates representing the shares of Capital Stock
pledged pursuant to the Security Agreement, together with an undated stock or transfer
power for each such certificate executed in blank by a duly authorized officer of the


                                             76
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 309 of 416




pledgor thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.

        (i)    Solvency Certificate. The Administrative Agent shall have received a
certificate of the Borrower signed by its chief financial officer, in form and substance
reasonably acceptable to it, certifying that the Borrower and the Loan Parties, on a
consolidated basis after giving effect to the Transactions and the Restructuring
Transactions, are solvent.

        (j)    Supply and Offtake Documents. The Administrative Agent shall have
received a duly executed copy of the MLC Phase-in SOA (as defined in the
Intermediation Master Transaction Agreement), the Security Agreement (PESRM to
MLC) (as defined in the Intermediation Master Transaction Agreement) and the
Intermediation Master Transaction Agreement (including all exhibits and annexes
thereto), in each case, effective as of the Closing Date.

       (k)    Additional Financing Agreement. The Administrative Agent shall have
received a duly executed copy of the Additional Financing Agreement, effective as of the
Closing Date.

        (l)   Material Approvals. All material Governmental Authority and, except as
set forth on Schedule 3.03, third party licenses, registrations, permits, consents and
approvals necessary in connection with this Agreement and the transactions contemplated
hereby shall have been obtained and no law, regulation, order or decree is then in effect
that materially and adversely restrains or prevents this Agreement or the Transactions or
imposes conditions that materially impair the rights, or materially increase the liabilities
or obligations, of the Administrative Agent or the Lenders, without the prior consent of
the Administrative Agent each affected Lender (not to be unreasonably withheld or
delayed).

      (m)     Flood Insurance. The Administrative Agent shall deliver to the Borrower a
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to the Mortgaged Properties or parcels thereof (together with
a notice about special flood hazard area status and flood disaster assistance duly executed
by the Borrower and each Loan Party in the event any portion of such Mortgaged
Properties are Collateral and located in a special flood hazard area), as well as the flood
insurance policies contemplated thereby shall have been procured.

        (n)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be true
and correct in all material respects (and in all respects if qualified by materiality) on and
as of the Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and correct in all
material respects (without duplication of any materiality qualifier contained herein or
therein) as of such earlier date.




                                              77
        Case 19-50282-LSS            Doc 1-2     Filed 08/07/19     Page 310 of 416




       (o)   No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the extension of credit hereunder
on the Closing Date.

       (p)      Patriot Act Information.

             (i) The Administrative Agent and the Lenders shall have received all
             documentation and other information about the Loan Parties as is reasonably
             requested in writing at least three (3) days prior to the Closing Date by the
             Administrative Agent or the Lenders that they reasonably determine is required
             by regulatory authorities under applicable “know your customer” and
             anti-money laundering rules and regulations, including without limitation the
             Patriot Act.

             (ii) At least five days prior to the Closing Date, any Borrower that qualifies as a
             “legal entity customer” under the Beneficial Ownership Regulation shall deliver
             a Beneficial Ownership Certification in relation to such Borrower.

       (q)    Entry of Confirmation Order. The Administrative Agent shall have
received reasonably satisfactory evidence of the entry of the Confirmation Order, which
shall not have been vacated, reversed, modified, amended or stayed without the consent
of the Required Consenting Cash Flow Creditors (as defined in the Reorganization Plan).

        (r)   Effectiveness of the Reorganization Plan. All conditions precedent to the
effectiveness or consummation of the Reorganization Plan shall have been satisfied or
waived, and the Reorganization Plan shall have been, or contemporaneously with the
effectiveness of this Agreement shall be, consummated.

       (s)     The Administrative Agent shall have received a certificate of a Responsible
Officer as to the satisfaction of the conditions set forth in this Section 4.01 and in Section
4.02.

For the purpose of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have accepted, and
to be satisfied with, each document or other matter required under this Section 4.01
unless the Administrative Agent shall have received written notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.

       Section 4.02. Conditions to All Borrowings of Loans. The obligation of each
Lender to honor any Notice of Borrowing of Loans, including the deemed making of the
Loans on the Closing Date pursuant to Section 2.01, is subject to the following conditions
precedent:

       (a)      The Closing Date shall have occurred.

       (b)    The representations and warranties of each Loan Party contained in Article
3 or any other Loan Document shall be true and correct in all material respects (without
duplication of any materiality qualifier contained herein or therein) on and as of the date


                                                78
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 311 of 416




of such borrowing of Loans, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and correct in all
material respects (without duplication of any materiality qualifier contained herein or
therein) as of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 3.04 shall be deemed to refer to the
most recent statements furnished pursuant to Sections 5.01(a) and 5.01(b), respectively,
and to the financial condition and results of operations of the Borrower and its
Subsidiaries.

      (c)    No Default shall exist, or would result from such proposed borrowing of
Loans or from the application of the proceeds thereof.

       (d)    (i) All fees required to be paid to the Administrative Agent on or before the
date of such borrowing of Loans shall have been, or concurrently with the date of such
borrowing of Loans are being, paid and (ii) all fees required to be paid to the Lenders on
or before the date of such borrowing of Loans shall have been, or concurrently with the
date of such borrowing of Loans are being, paid.

       (e)     Unless waived by the Administrative Agent, the Required Lenders, the
Required Tranche A-2 Lenders and the Required Tranche B Lenders, the Borrower shall
have paid all reasonable and documented fees, charges and disbursements of Norton Rose
Fulbright US LLP, Davis Polk & Wardwell LLP and Cahill Gordon & Reindel LLP,
counsel to the Administrative Agent, counsel to the Tranche A Lenders and the Tranche C
Lenders and counsel to the Tranche B Lenders, respectively (directly to such counsel if
requested by the Administrative Agent), and local counsel to the Administrative Agent in
each applicable jurisdiction, in each case in accordance with Section 9.05 and solely to the
extent invoiced no later than three Business Days prior to the date of such borrowing of
Loans.

       (f)  The Administrative Agent shall have received a Notice of Borrowing in
accordance with the requirements hereof.

                                    ARTICLE 5
                              AFFIRMATIVE COVENANTS

       The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall cause
each of its Restricted Subsidiaries to:

      Section 5.01. Financial Statements. Furnish to the Administrative Agent for
prompt distribution to each Lender:

       (a)    as soon as available, but in any event within ninety (90) days after the end of
each fiscal year of the Borrower ending after the Closing Date, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries (or, as
applicable, consolidated and consolidating balance sheets of a Permitted Reporting
Company and its consolidated Subsidiaries) as at the end of such year and the related


                                             79
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 312 of 416




audited consolidated (and consolidating in the event that such financial statements are
those of a Permitted Reporting Company) statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by KPMG LLP or other independent certified public
accountants of nationally recognized standing; and

       (b)     as soon as available, but in any event not later than sixty (60) days after the
end of each of the first three quarterly periods of each fiscal year of the Borrower
beginning from the Fiscal Quarter ending on June 30, 2018, and in 2018 only, after the
end of the Fiscal Quarter ending December 31, 2018, the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries (or, as applicable, consolidated
and consolidating balance sheets of a Permitted Reporting Company and its consolidated
Subsidiaries) as at the end of such quarter and the related unaudited consolidated (and
consolidating in the event that such financial statements are those of a Permitted
Reporting Company) statements of income for such quarter and the portion of the fiscal
year through the end of such quarter and of cash flows for the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end adjustments and the absence of footnote
disclosures); and

       (c)     until the Discharge of the Tranche B Loans, as soon as available, but in any
event not later than thirty (30) days after the end of each of the first two calendar months
of each Fiscal Quarter of the Borrower, beginning with the calendar month ending on
January 31, 2019, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries (or, as applicable, consolidated and consolidating balance sheets
of a Permitted Reporting Company and its consolidated Subsidiaries) as at the end of such
month and the related unaudited consolidated (and consolidating in the event that such
financial statements are those of a Permitted Reporting Company) statements of income
for such month and the portion of the fiscal year through the end of such month and of
cash flows for the portion of the fiscal year through the end of such month, certified by a
Responsible Officer as being fairly stated in all material respects (subject to normal
year-end adjustments and the absence of footnote disclosures).

        Simultaneously with the delivery of each set of financial statements referred to in
Section 5.01(a) or, (b) or (c) above, if during any of the periods for which financial
statements are required to be delivered hereunder there shall be one or more Excluded
Subsidiaries that, when taken together, have total assets or, over the four fiscal quarters,
generate Consolidated EBITDA, in each case of over 5% of the total assets or
Consolidated EBITDA (as the case may be) of the Borrower and its Subsidiaries for the
relevant period, then such financial statements shall be accompanied by information in
reasonable detail summarizing the material differences between the financial statements
delivered hereunder and the results of operations and financial condition of the Borrower
and its Subsidiaries without giving effect to the results or condition of any such Excluded
Subsidiaries.



                                              80
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 313 of 416




        All such financial statements shall be complete and correct in all material respects
and shall be prepared in reasonable detail and in accordance with GAAP applied (except
as approved by such accountants or officer, as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein and with
prior periods.

       Section 5.02. Certificates; Other Information. Furnish to the Administrative
Agent for prompt distribution to each Lender (or, in the case of clause (i), to the relevant
Lender):

        (a)     concurrently with the delivery of any financial statements pursuant to
Section 5.01, (i) a certificate of a Responsible Officer stating that Responsible Officer has
obtained no knowledge of any Default or Event of Default except as previously disclosed
pursuant to Section 5.06(a)(i) or as specified in such certificate (and, in such case,
specifying the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto) and (ii) in the case of quarterly or annual financial statements,
(x) a Compliance Certificate containing in the case of any financial statements pursuant to
Section 5.01(a), a calculation of Projected Liquidity as of the date of such financial
statement and (y) to the extent not previously disclosed to the Administrative Agent and
the Lenders, (1) a description of any change in the jurisdiction of organization of any Loan
Party, (2) a list of any Trademarks (as such term is defined in the Security Agreement)
acquired by any Loan Party and (3) a description of any Person that has become a Group
Member, in each case since the date of the most recent report delivered pursuant to this
clause (y) (or in the case of the first such report so delivered, since the Closing Date);

       (b)     (i) as soon as available, and in any event no later than thirty (30) days after
the end of each fiscal year of the Borrower, a consolidated budget for the following fiscal
year (including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related consolidated statements
of projected sources and uses of cash and projected income and a description of the
underlying principal assumptions applicable thereto), accompanied by a certificate of a
Responsible Officer stating that such budget is a reasonable estimate for the periods
covered thereby and have been prepared in good faith on the basis of assumptions stated
therein, which such assumptions were believed to be reasonable at the time of preparation
of such budget, it being understood that actual results may vary from the budget and such
variances may be material and (ii) on each June 30 until the Discharge of the Tranche B
Loans, (A) an updated budget for the remainder of the applicable fiscal year, accompanied
by a certificate of a Responsible Officer stating that such updated budget is a reasonable
estimate for the period covered thereby and has been prepared in good faith on the basis of
assumptions stated therein, which such assumptions were believed to be reasonable at the
time of preparation of such updated budget, it being understood that actual results may
vary from the updated budget and such variances may be material and (B) beginning on
June 30, 2020, an appraisal report of the Borrower’s refineries (on a fair market value and
liquidation basis) in a form reasonably acceptable to the Required Tranche B Lenders (it
being understood that an appraisal report in a form substantially similar to the appraisal
report from Stancil & Co., dated as of June 17, 2017, is acceptable to the Required
Tranche B Lenders);


                                              81
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 314 of 416




       (c)    within sixty (60) days after the end of each Fiscal Quarter of the Borrower
(or ninety (90) days, in the case of the fourth Fiscal Quarter of each fiscal year), a
narrative discussion and analysis of the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current fiscal year to the end of such Fiscal Quarter, as
compared to the previous year, if applicable;

        (d)   no later than five (5) Business Days following the effectiveness thereof,
copies of any amendment, supplement, waiver or other modification with respect to, or
any replacement of, the Supply and Offtake Documents, other than any amendment,
supplement, waiver or modification that could not reasonably be expected to adversely
affect the Lenders in any material respect;

       (e)     within five (5) days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its public debt or equity
securities and, within five days after the same are filed, copies of all financial statements
and reports that the Borrower may make to, or file with, the SEC (provided that such
financial statements and reports shall be deemed delivered pursuant to this clause (e) if
made available to the Lenders at the SEC’s website);

        (f)    promptly upon request of the Administrative Agent (provided that, for the
avoidance of doubt, any Lender may make such request through the Administrative
Agent), copies of any documents described in Section 101(k) or 101(l) of ERISA that any
Loan Party may request with respect to any Multiemployer Plan to which a Loan Party is
obligated to contribute; provided, that if the relevant Loan Party has not requested such
documents or notices from the administrator or sponsor of the applicable Multiemployer
Plans, then, upon reasonable request of such Lender, such Loan Party shall promptly make
a request for such documents or notices from such administrator or sponsor and the Loan
Party shall provide copies of such documents and notices to such Lender promptly after
receipt thereof;

       (g)     (i) within seven (7) Business Days (or fifteen (15) Business Days, if the
Administrative Agent agrees) after the delivery of financial statements pursuant to Section
5.01(a) or (b), the Borrower shall conduct a meeting by teleconference at a time during
normal business hours announced to the Lenders at least one (1) Business Day in advance
with the Administrative Agent and the Lenders to discuss such Fiscal Quarter’s results
and the financial condition of the Borrower and its Restricted Subsidiaries; and (ii) until
Borrower provides notice to the Administrative Agent of the occurrence of the Phase III
Commencement Date (as defined in the Intermediation Master Transaction Agreement),
within seven (7) Business Days (or fifteen (15) Business Days, if the Administrative
Agent agrees) after the delivery of monthly financial statements pursuant to Section
5.01(c) for each calendar month beginning with January 2019, the Borrower shall conduct
a meeting by teleconference at a time during normal business hours announced to the
Lenders at least one (1) Business Day in advance with the Administrative Agent and the
Lenders to discuss such fiscal month’s results and the financial condition of the Borrower
and its Restricted Subsidiaries; and



                                              82
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 315 of 416




       (h)    promptly, such additional financial and other information as the
Administrative Agent (acting at the direction of any Lender) may from time to time
reasonably request, including information and documentation reasonably requested by the
Administrative Agent (acting at the direction of any Lender) for purposes of compliance
with applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money laundering laws.

        Section 5.03. Payment of Taxes. Pay, discharge or otherwise satisfy before they
become delinquent, all its Taxes of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings and reserves
or other provisions in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member or the failure to pay would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse Effect.

         Section 5.04. Maintenance of Existence; Compliance. (a) Preserve and keep in
full force and effect its organizational existence (except, in the case of any Subsidiary,
where the failure to do so would not reasonably be expected to result in a Material
Adverse Effect) and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

       Section 5.05. Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear and tear
excepted.

       (b)    Maintain, and cause each Loan Party to maintain, with financially sound and
reputable companies, insurance policies (i) insuring all real and personal property
(including the inventory and equipment) against loss by fire, explosion, theft and such
other casualties as is customary in all material respects and available on commercially
reasonable terms for companies in comparable industries as the Loan Parties and (ii) to
the extent requested by the Administrative Agent (acting at the direction of the Required
Lenders and the Required Tranche A-2 Lenders) insuring the Loan Parties, the
Administrative Agent and the Lenders against liability for personal injury or property
damage relating to such inventory and equipment, such policies to be in such form and
amounts and having such coverage as is customary in all material respects and available
on commercially reasonable terms for companies in comparable industries as the Loan
Parties.

       (c)     All such insurance shall (i) provide that no cancellation in coverage thereof
shall be effective until at least thirty (30) days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as insured party or loss payee
with respect to applicable insurance policies, and (iii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause.

        (d)    If any portion of any Mortgaged Property upon which a Building is located
is at any time located in an area identified by the Federal Emergency Management Agency
(or any successor agency) as a Special Flood Hazard Area with respect to which flood


                                              83
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 316 of 416




insurance has been made available under the Flood Insurance Laws, then the Borrower
shall, or shall cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative Agent and
the Tranche B Lenders, including, without limitation evidence of annual renewals of such
insurance.

        Section 5.06. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities and (b) permit representatives of the Administrative
Agent or any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time during normal business
hours upon reasonable advance notice and, unless an Event of Default has occurred and is
continuing, no more than once per fiscal year of the Borrower, and to discuss the affairs,
finances, accounts, prospects and condition of the Group Members (other than Excluded
Subsidiaries) with officers and employees of the Group Members (other than Excluded
Subsidiaries) and with their independent certified public accountants. Notwithstanding
anything to the contrary in this Section 5.06, none of the Group Members will be required
to disclose, permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter (i) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective representatives)
is prohibited by any Requirement of Law or binding agreement or (ii) that is subject to
attorney–client privilege or constitutes attorney work product.

        Section 5.07. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly for prompt distribution to the Lenders (and, in
any event, within five (5) Business Days of a Responsible Officer having knowledge of
the occurrence thereof):

        (a)    (i) the occurrence of any Default or Event of Default, (ii) the occurrence of
any event of default under any Supply and Offtake Document, (iii) the occurrence of any
event of default under the Additional Financing Facility or any other agreement
evidencing Indebtedness of the Borrower or one or more of its Subsidiaries exceeding
$20,000,000 in aggregate principal amount and (iv) no later than five (5) Business Days
after delivery thereof, copies of any notices delivered pursuant to any Supply and Offtake
Document with respect to any “Default”, “Event of Default”, or “Termination Event” (as
each such term is defined in the Supply and Offtake Documents) or similar term or event
under a Supply and Offtake Document;

        (b)    the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit, litigation or proceeding, whether at
law or in equity by or before any Governmental Authority, (i) against any Loan Party or
any Subsidiary that would reasonably be expected to result in a Material Adverse Effect or
(ii) with respect to any Loan Document;


                                             84
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 317 of 416




      (c)    any litigation or proceeding affecting any Group Member (other than any
Excluded Subsidiary) (i) in which the amount involved is $20,000,000 or more and not
covered by insurance or (ii) in which injunctive or similar relief is sought against such
Group Member;

       (d)     (i) the occurrence of any ERISA Event that alone, or together with any other
ERISA Event, would reasonably be expected to result in liability of the Loan Parties in an
aggregate amount exceeding $1,000,000 or the imposition of a Lien on the assets of any
Loan Party, a written notice specifying the nature thereof, what action any of the Loan
Parties is taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the IRS, the U.S. Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, upon Administrative Agent’s (acting at the
direction of any Lender) reasonable request, copies of: (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by, any of the Loan Parties
with the U.S. Department of Labor with respect to each Pension Plan; (2) all notices
received by any of the Loan Parties from a Multiemployer Plan sponsor concerning an
ERISA Event; and (3) copies of such other documents or governmental reports or filings
relating to any Plan or Pension Plan sponsored by an ERISA Loan Party as Administrative
Agent shall reasonably request; and

      (e)   any development that has had or would reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to this Section 5.07 shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein and stating
what action the relevant Group Member proposes to take with respect thereto.

       Section 5.08. Environmental Laws. (a) Except as would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse Effect,
comply in all material respects with, and exert commercially reasonable efforts to ensure
compliance in all material respects by all tenants and subtenants, if any, with all
applicable Environmental Laws, and obtain and comply in all material respects with and
maintain, and exert commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and all
Environmental Permits applicable to its operations required by applicable Environmental
Laws.

        (b)    Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws, except where
failure to conduct such investigations, studies, sampling and testing and such remedial,
removal and other actions would not reasonably be expected to result in a Material
Adverse Effect, and promptly comply in all material respects with all orders and directives
of all Governmental Authorities regarding Environmental Laws, unless all measures to
challenge such requirements, orders and directives have been timely taken and the
pendency of such measures, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.



                                             85
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 318 of 416




        Section 5.09. Credit Rating. The Borrower shall use commercially reasonable
efforts to maintain at all times, beginning with the date that is 30 days after the Closing
Date, a credit rating (but not a specific rating) by each of Moody’s and S&P in respect of
the Facility and a corporate credit rating of the Borrower.

         Section 5.10. Additional Collateral, etc. (a) Subject to the terms of the
Intercreditor Agreement and this Section 5.10, with respect to any property acquired after
the Closing Date by any Group Member (other than (x) any property described in
paragraph (b), (c) or (d) below, (y) any property subject to a Lien expressly permitted by
Section 6.02(e), 6.02(j), 6.02(p) or 6.02(q) and (z) property acquired by any Excluded
Subsidiary or Foreign Subsidiary) that is of the same type as that included as Collateral in
the Security Documents and that is intended to be subject to the Lien created by any of
the Security Documents as to which the Administrative Agent, acting in its capacity as
collateral agent on behalf of the Lenders, does not have a perfected Lien, promptly (and in
any event within thirty (30) days after the acquisition thereof (or such longer period of
time not to exceed an addition thirty (30) days as may be permitted by the written consent
of the Administrative Agent) (i) execute and deliver to the Administrative Agent such
amendments to the Security Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the benefit
of the Lenders, a security interest in such property and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, acting in its capacity as collateral agent on
behalf of the Lenders, a perfected first priority security interest in such property, including
the filing of UCC financing statements in such jurisdictions as may be required by the
Security Agreement or by law or as may be reasonably requested by the Administrative
Agent.

       (b)    Subject to the terms of the Intercreditor Agreement and this Section 5.10,
with respect to any interest in Real Property having a fair market value (together with
improvements thereof) of at least $5,000,000 acquired after the Closing Date (or owned
by any Subsidiary that becomes a party to the Security Agreement pursuant to Section
5.10(c)) by any Group Member (other than (x) any such Real Property subject to a Lien
expressly permitted by Section 6.02(e) and (y) Real Property acquired by any Excluded
Subsidiary or Foreign Subsidiary), promptly (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such Real Property, (ii) deliver to the Administrative Agent and the Lenders the
items referred to in Section 4.01(m) and Section 5.11(b) with respect to each such Real
Property and (iii) if requested by the Administrative Agent, deliver to the Administrative
Agent the items referred to in Section 5.11.

       (c)     Subject to the terms of the Intercreditor Agreement, with respect to any
Subsidiary created or acquired after the Closing Date by any Group Member or any
Subsidiary that ceases to be an Excluded Subsidiary (but other than any such created or
acquired Subsidiary that is an Excluded Subsidiary or Foreign Subsidiary), promptly upon
such creation, acquisition or cessation (i) execute and deliver to the Administrative Agent
a Joinder to the Security Agreement and such amendments to the Security Agreement as
the Administrative Agent deems, in its reasonable discretion, to be necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a perfected


                                              86
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 319 of 416




first priority security interest in the Capital Stock of such new Subsidiary that is owned by
any Group Member, (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the relevant Group Member, (iii) cause such new
Subsidiary (other than an Excluded Subsidiary or Foreign Subsidiary) (A) to become a
Guarantor and Loan Party under this Agreement, by executing an Assumption Agreement,
substantially in the form of Exhibit K, and to become a party to the Security Agreement
and this Agreement, (B) to take such actions reasonably necessary or advisable to grant to
the Administrative Agent for the benefit of the Secured Parties a perfected first priority
security interest in the Collateral described in the Security Agreement with respect to such
new Subsidiary, including the filing of UCC financing statements in such jurisdictions as
may be required by the Security Agreement or by law or as may be reasonably requested
by the Administrative Agent, (C) to deliver to the Administrative Agent a certificate of
such Subsidiary, substantially in the form of Exhibit C, with appropriate insertions and
attachments and (D) if requested by the Administrative Agent, the Required Lenders and
the Required Tranche A-2 Lenders deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and substance
comparable or analogous to the applicable opinions delivered on the Closing Date and
shall be from counsel reasonably satisfactory to the Administrative Agent.

       (d)     Notwithstanding anything in this Agreement or any Security Document to
the contrary, in no event shall the Collateral include, and no Loan Party or any Subsidiary
shall be required to take any action to create, grant or perfect a security interest in, any
property or assets that constitutes Excluded Property (as defined in the Security
Agreement).

        (e)   Notwithstanding anything in this Section 5.11 to the contrary, each Building
that is an Additional Tranche B Excluded Building (so long as it is an Additional Tranche
B Excluded Building) shall be deemed not to secure any Obligations in respect of the
Tranche B Loans.

        Section 5.11. Mortgages, etc. As soon as available, but in any event within
ninety (90) days after the Closing Date (or such later date as the Administrative Agent,
the Required Lenders and the Required Tranche A-2 Lenders determine in their
reasonable discretion) with respect to the Mortgaged Properties owned by the applicable
Loan Party on the Closing Date:

       (a)     the Borrower shall deliver to the Administrative Agent Mortgages with
respect to the Mortgaged Properties owned on the Closing Date, executed and delivered
by a duly authorized officer of the Loan Party thereto and such other documentations
related thereto, as may be reasonably requested by the Administrative Agent or the
Required Lenders and the Required Tranche A-2 Lenders;

       (b)     a copy of, or a certificate as to coverage under, and a declaration page
relating to, the insurance policies required by Section 5.05 of this Agreement (except that,
with respect to flood insurance, the Administrative Agent must have received a copy of
the insurance policies) and the applicable provisions of the Security Documents, each of


                                             87
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19       Page 320 of 416




which shall (1) be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable); (2) name the
Administrative Agent, on behalf of the Secured Parties, as additional insured; (3) in the
case of flood insurance, (x) identify the addresses of each property located in a special
flood hazard area, (y) indicate the applicable flood zone designation, the flood insurance
coverage and the deductible relating thereto and (z) provide that the insurer will give the
Administrative Agent thirty (30) days’ written notice of cancellation or non-renewal and
(4) otherwise be in form and substance satisfactory to the Administrative Agent;

       (c)    the Borrower shall deliver or cause to be delivered to the Administrative
Agent and to the title insurance company issuing the policy referred to in clause (d) below
(the “Title Insurance Company”) maps or plats of an as-built survey of such Mortgaged
Properties certified to the Administrative Agent and the Title Insurance Company in a
manner reasonably satisfactory to them, dated a date satisfactory to the Administrative
Agent and the Title Insurance Company by an independent professional licensed land
surveyor reasonably satisfactory to the Administrative Agent; provided, that the
Administrative Agent hereby acknowledges and agrees that First American Title
Insurance Company is a reasonably satisfactory title insurance company and Ludgate
Engineering Corporation is a reasonably satisfactory licensed land surveyor;

        (d)    the Borrower shall cause the Title Insurance Company to issue to the
Administrative Agent in respect of such Mortgaged Properties a mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such insurance issued
by a nationally recognized title insurance company, insuring the Mortgage referred to
above as a first lien on such Mortgaged Properties (subject to any Lien permitted by
Section 6.02), in an amount reasonably satisfactory to the Borrower and the
Administrative Agent, the Required Lenders and the Required Tranche A-2 Lenders,
together with such coinsurance, reinsurance, endorsements and affirmative coverages as
the Administrative Agent may reasonably request and consistent with market practice and
otherwise in form and substance reasonably satisfactory to the Administrative Agent; the
Borrower shall provide the Administrative Agent with evidence satisfactory to it that the
Mortgages have unconditionally been delivered to the Title Company with instructions for
recordation or that such recordation has occurred, together with evidence that all
premiums in respect of such policy, all charges for recording and filing expenses, abstract
fees, searches, and all related expenses have been paid; provided, that any and all of the
exceptions and the matters or documents stated therein set forth on Schedule B of the
Mortgagee’s Title Policy pertaining to any or all of the Mortgaged Properties are agreed to
be permitted exceptions or Liens explicitly permitted to exist on the relevant Mortgaged
Property under Section 6.02 and the relevant Mortgage and any title endorsements as may
be agreed by the Administrative Agent and the Borrower;

         (e)     the Borrower shall cause the Title Insurance Company to provide to the
Administrative Agent a copy of all recorded documents referred to, or listed as exceptions
to title in, the title policy or policies referred to in clause (d) above and a copy of all other
material documents affecting such Mortgaged Properties;




                                               88
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 321 of 416




        (f)    the Borrower shall deliver to the Administrative Agent opinions, addressed
to the Administrative Agent of (i) outside counsel or in-house counsel, as to the due
authorization, execution and delivery of the Mortgage referred to above by the applicable
Loan Party, and (ii) local counsel in Pennsylvania, each in form and substance reasonably
satisfactory to the Administrative Agent, subject to customary qualifications, exceptions
and disclaimers, including those pertaining to interest rate hedges; and

        (g)    notwithstanding anything in this Section 5.11 to the contrary, each Building
that is a Specified Tranche B Excluded Building (so long as it is a Specified Tranche B
Excluded Building) shall be deemed not to secure any Obligations in respect of the
Tranche B Loans; provided that if a Specified Tranche B Excluded Building ceases to be
abandoned or if the fair market value of such Building and contents therein at any time is
at least $5,000,000, then (i) the Borrower shall promptly (and in any event within 30 days
thereof) deliver to the Administrative Agent and the Tranche B Lenders the items referred
to in Sections 4.01(m) and 5.11(b) with respect to such Building and (ii) such Building
shall cease to be a Specified Tranche B Excluded Building on the date which is 45 days
after the delivery referred to in the foregoing clause (i).

        Section 5.12. Designation of Excluded Subsidiaries. The Borrower may
designate any Subsidiary acquired or formed after the Closing Date, within thirty (30)
days of the formation or acquisition thereof (or such longer period of time as may be
permitted by the Administrative Agent acting at the direction of the Required Lenders and
the Required Tranche A-2 Lenders), as an Excluded Subsidiary by written notice to the
Administrative Agent (which written notice shall be promptly delivered by the
Administrative Agent to the Lenders); provided, that (i) immediately before and after
such designation, no Default or Event of Default shall have occurred and be continuing,
and (ii) after giving effect to such designation, the cash or assets contributed by the Loan
Parties or any Subsidiary of Borrower that is not an Excluded Subsidiary to all Excluded
Subsidiaries shall not in the aggregate exceed the amount permitted to be contributed to
such Excluded Subsidiary pursuant to Section 6.07(aa), measured, in each case, as of the
date of each such designation; provided, further, that such Excluded Subsidiary may be
redesignated by the Borrower as a “Subsidiary Guarantor” upon ten (10) Business Days
(or such shorter period of time as may be permitted by the Administrative Agent acting at
the direction of the Required Lenders and the Required Tranche A-2 Lenders) prior
written notice to the Administrative Agent as long as (x) the requirements of Section 5.10
are satisfied either before or concurrently with it becoming a Guarantor and (y) the
Consolidated Leverage Ratio for the Loan Parties after such redesignation would be lower
than such ratio for the Loan Parties immediately prior to such redesignation.

       Section 5.13. Anti-Terrorism Laws, Sanctions, Anti-Corruption Laws.

       (a)   The Loan Parties shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with Section 6.15.

       (b)   Comply in all material respects with sanctions administered by OFAC, all
applicable Anti-Terrorism Laws and all applicable Anti-Corruption Laws.


                                             89
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 322 of 416




                                    ARTICLE 6
                               NEGATIVE COVENANTS

       The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:

        Section 6.01. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

       (a)    Indebtedness of any Loan Party pursuant to any Loan Document;

      (b)    Indebtedness of the Borrower to any Restricted Subsidiary and of any
Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary;

       (c)   Guarantee Obligations (other than Guarantee Obligations in respect of
borrowed money) incurred in the ordinary course of business by the Borrower or any of its
Restricted Subsidiaries of obligations of the Borrower or any Subsidiary Guarantor;

       (d)    Indebtedness outstanding on the date hereof and listed on Schedule 6.01 and
any refinancings, refundings, renewals or extensions thereof (without increasing, or
shortening the maturity or Weighted Average Life to Maturity of, the principal amount
thereof or making the Borrower or any Restricted Subsidiary (other than a Loan Party) an
obligor thereunder that was not an obligor with respect to such refinanced, refunded,
renewed or extended Indebtedness on the Closing Date);

       (e)    Indebtedness (including, without limitation, Purchase Money Obligations,
any Attributable Indebtedness and Capital Lease Obligations) secured by Liens permitted
by Section 6.02(e), any Indebtedness financing the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets and refinancings or renewals
thereof and in an aggregate principal amount not to exceed $10,000,000 at any one time
outstanding;

      (f)   Indebtedness (including any guaranty thereof by any Loan Party) under the
Supply and Offtake Documents;

       (g)      Indebtedness incurred in connection with EB-5 Financings so long as the
principal amount thereof outstanding at any time shall not exceed $125,000,000; provided
that the first $75,000,000 of such Indebtedness incurred shall be used to indefeasibly
repay, prepay, repurchase, redeem, acquire or retire for value any Indebtedness (other than
Indebtedness among Borrower and/or one or more of its Subsidiaries) permitted to be
incurred hereunder (and, to the extent such Indebtedness is revolving Indebtedness, to
permanently and simultaneously reduce the commitments relating thereto);

       (h)    Indebtedness (including any guaranty thereof by any Loan Party) under the
Additional Financing Agreement and any refinancings, refundings, renewals or extensions
thereof (without increasing, or shortening the maturity or Weighted Average Life to



                                            90
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 323 of 416




Maturity of, the principal amount thereof or making the Borrower or any Restricted
Subsidiary (other than a Loan Party) an obligor thereunder that was not an obligor with
respect to such refinanced, refunded, renewed or extended Indebtedness on the Closing
Date);

        (i)   (i) Indebtedness representing deferred compensation or stock-based
compensation to directors, officers, employees, consultants or independent contractors of
PES Inc., the Borrower and its Restricted Subsidiaries and (ii) Indebtedness consisting of
obligations of PES Inc., the Borrower and its Restricted Subsidiaries under deferred
compensation to their directors, officers, employees, consultants or independent
contractors or other similar arrangements incurred by such Persons in connection with
Permitted Acquisitions or any other Investment expressly permitted under Section 6.07;

        (j)   Indebtedness in respect of indemnification, purchase price adjustments or
other similar obligations incurred by the Borrower or any Restricted Subsidiary in a
Permitted Acquisition or Disposition under agreements which provide for
indemnification, the adjustment of the purchase price or for similar adjustments;

      (k)     Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred consideration (e.g., earn-outs, indemnifications, incentive non-
competes and other contingent obligations) or other similar arrangements incurred by such
Person in connection with any Permitted Acquisition or other Investment permitted under
Section 6.07;

         (l)    Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is merged or consolidated with or
into the Borrower or a Restricted Subsidiary) or Indebtedness attaching to assets that are
acquired by the Borrower or any Restricted Subsidiary (including any Indebtedness
assumed by the Borrower or any Restricted Subsidiary in connection with any acquisition
of any assets or Person), in each case after the Closing Date as the result of a Permitted
Acquisition or other Investment permitted by Section 6.07 and any refinancings,
refundings, renewals or extensions thereof (without increasing, or shortening the maturity
or Weighted Average Life to Maturity of, the principal amount thereof or making the
Borrower or any Restricted Subsidiary (other than a Loan Party) an obligor thereunder
that was not an obligor with respect to such refinanced, refunded, renewed or extended
Indebtedness); provided that (i) such Indebtedness is not incurred in contemplation of
such acquisition and (ii) such Indebtedness shall not exceed $50,000,000 at any one time
outstanding;

      (m)     Indebtedness in respect of netting services, overdraft protections, credit card
programs, automatic clearinghouse arrangements and similar arrangements in each case in
connection with deposit accounts and Indebtedness arising from the honoring of a bank or
other financial institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

       (n)     Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary course of


                                              91
        Case 19-50282-LSS          Doc 1-2      Filed 08/07/19     Page 324 of 416




business (including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims);

       (o)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the Borrower
or any Restricted Subsidiary;

       (p)    Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the ordinary
course of business;

       (q)    Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit issued in the ordinary course of business
(including with respect to customer deposits of advance payments received);

       (r)    (i) unsecured Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such obligations are
incurred in connection with open accounts extended by suppliers on customary trade
terms in the ordinary course of business and not in connection with the borrowing of
money and (ii) unsecured Indebtedness in respect of intercompany obligations of the
Borrower or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of business and not
in connection with the borrowing of money;

       (s)    unsecured Indebtedness and Subordinated Indebtedness of any Loan Party in
an aggregate amount, for all Indebtedness under this clause (s), not to exceed
$10,000,000;

       (t)    Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance the purchase
or redemption of Capital Stock of the Borrower (or any of its direct or indirect parent
companies) (solely to the extent the proceeds of such Indebtedness are ultimately
contributed to the Loan Parties) in an aggregate principal amount not to exceed
$5,000,000

      (u)    Indebtedness incurred in connection with Environmental and Necessary
Capex in an amount not to exceed $100,000,000 in the aggregate;

       (v)    Indebtedness in respect of letter of credit facilities for the purposes set forth
in Section 6.02(dd)(A) in an aggregate amount not to exceed $50,000,000 at any time
outstanding;

      (w)    Indebtedness of any Loan Party so long as any recourse against such Loan
Party and any of such Loan Party’s assets in respect of such Indebtedness is expressly



                                               92
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 325 of 416




limited to the Capital Stock of an Excluded Subsidiary or Joint Venture (on which a Lien
was permitted to be granted pursuant to Section 6.02(z));

       (x)     Indebtedness of any Loan Party in respect of a deferred compensation plan
that provides bonus payouts to employees of any Loan Party, PES Inc. or any other direct
or indirect parent company of the Borrower over a defined period based on a percentage
of the bonus paid in any given year;

        (y)    additional Indebtedness of the Borrower or any other Loan Party that does
not have a maturity or Weighted Average Life to Maturity shorter than the Loans, if at the
time of incurrence of such Indebtedness, the Consolidated Leverage Ratio of the Borrower
and its Restricted Subsidiaries as of the last day of the period of four consecutive Fiscal
Quarters ended immediately prior to such incurrence (and calculated on a pro forma basis
giving effect to the incurrence of such Indebtedness on the first day of such period) shall
be less than 3.00:1.00, and, without limiting any of the forgoing, any refinancings,
refundings, renewals, replacement, waivers, amendments, amendments and restatements
or extensions thereof (without increasing, or shortening the maturity or Weighted Average
Life to Maturity of, the principal amount thereof or making the Borrower or any
Restricted Subsidiary (other than a Loan Party) an obligor thereunder that was not an
obligor with respect to such refinanced, refunded, renewed or extended Indebtedness); and

        (z)     Indebtedness (other than Indebtedness of the type set forth in clauses (a),
(c), or to the extent relating to Indebtedness of the type set forth in such clauses (a) or (c),
clause (h), in each case of the definition of Indebtedness) consisting of contractual
obligations under the Point Breeze Site Lease Agreement.

         Section 6.02. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except the following:

        (a)   Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto are
maintained on the books of the Borrower or its Restricted Subsidiaries, as the case may
be, in conformity with GAAP;

       (b)     carriers’, warehousemen’s, mechanics’, materialmen’s, landlord's,
workmen's, suppliers', repairmen’s or other like Liens arising in the ordinary course of
business that (i) do not in the aggregate materially detract from the value of the operation
of the business of the Group Members, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Group Members, taken as a whole, (ii)
are not overdue for a period of more than thirty (30) days or (iii) that are being contested
in good faith by appropriate proceedings;

       (c)     Liens incurred in the ordinary course of business (i) in connection with
workers’ compensation, unemployment insurance and other social security legislation, (ii)
securing liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty or liability insurance to the Borrower or any of its Restricted
Subsidiaries or under self-insurance arrangements in respect of such obligations or (iii)



                                               93
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 326 of 416




securing obligations in respect of letters of credit that have been posted by the Borrower
or any of its Restricted Subsidiaries to support the payment of items set forth in clauses (i)
and (ii);

       (d)    Liens to secure the performance of tenders, statutory obligations, bids, trade
contracts, governmental contracts, leases and other contracts (other than Indebtedness for
borrowed money), statutory obligations (other than any such obligation imposed pursuant
to Section 430(k) of the Code or 303(k) of ERISA), surety, stay and appeal bonds,
performance and return-of-money bonds, performance and completion guarantees and
other obligations of a like nature (including (i) those to secure health, safety and
environmental obligations, (ii) those required or requested by any Governmental
Authority and (iii) letters of credit issued in lieu of any such bonds or to support the
issuance thereof) incurred in the ordinary course of business;

        (e)    Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Sections 6.01(e) and 6.01(u), in each case, to finance the acquisition
of fixed or capital assets (provided that (i) such Liens shall be created no later than 180
days after the acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
proceeds therefrom, (iii) the amount of Indebtedness secured thereby is not increased and
(A) in the case of clause (u), such Liens, if on Collateral, shall be subject to an
intercreditor agreement reasonably satisfactory to the Borrower, the Administrative Agent,
the Required Lenders and the Required Tranche A-2 Lenders;

         (f)   Liens in existence on the date hereof listed on Schedule 6.02 and any Lien
granted as a replacement or substitute thereof, provided that no such Lien is spread to
cover any additional property after the Closing Date (other than after-acquired property
that is affixed or incorporated into the property encumbered by such Lien on the Closing
Date) and that the amount of Indebtedness secured thereby is not increased;

       (g)    easements, rights-of-way, restrictions (including zoning restrictions and
other similar permits), covenants, licenses, encroachments, protrusions and other similar
charges or encumbrances, in each case existing on the Closing Date or as are incurred in
the ordinary course of business and all other non-material exceptions to title that, in the
aggregate, are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries;

       (h)     (i) any conditions to the Real Property shown on a current survey of the
property which has been delivered to the Administrative Agent other than encroachments
on such Real Property that materially detract from the value of the property subject thereto
or materially and adversely interfere with the ordinary conduct of the business of the Loan
Parties (unless otherwise permitted by applicable law) and (ii) all of the exceptions and
the matters or documents stated therein set forth on Schedule B of the Mortgagee’s Title
Policy pertaining to any or all of the Mortgaged Properties;

       (i)    Liens created pursuant to the Security Documents;


                                              94
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 327 of 416




        (j)    any interest or title of a lessor under any lease entered into by the Borrower
or any Restricted Subsidiary (i) in the ordinary course of its business and covering only
the assets so leased or (ii) pursuant to Section 6.09;

     (k)    Liens on Collateral securing obligations under the Supply and Offtake
Documents; provided, that such Liens are at all times subject to the Intercreditor
Agreement as “Supply and Offtake Obligations”;

       (l)    Liens on SOA Separate Assets and Collateral;

      (m)     Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.01(h) and in respect of which the Borrower or such
Restricted Subsidiary is contesting such Lien in good faith by appropriate proceedings for
which adequate reserves have been established, which proceedings (or orders entered in
connection with such proceedings) have the effect of preventing the forfeiture or sale of
the property subject to any such Lien;

        (n)    Liens (i) on cash or Cash Equivalents advanced in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Section 6.07 to be applied
against the purchase price for such Investment or (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 6.04, in each case solely
to the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

       (o)     Liens existing on property at the time of its acquisition or existing on the
property of any Person that becomes a Restricted Subsidiary after the date hereof and any
modifications, replacements, renewals or extensions thereof; provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) (A) in the case of Liens securing purchase money Indebtedness
or Capital Lease Obligations or any replacement, renewal, extension or refinancing
thereof, such Lien does not extend to or cover any other assets or property (other than the
proceeds or products thereof and after-acquired property subjected to a Lien pursuant to
terms existing at the time of such acquisition or such Person becomes a Restricted
Subsidiary, it being understood that such requirement shall not be permitted to apply to
any property to which such requirement would not have applied but for such acquisition
or such Person becoming a Restricted Subsidiary); provided that individual financings
otherwise permitted to be secured hereunder provided by one Person (or its affiliates) may
be cross collateralized to other such financings provided by such Person (or its affiliates)
otherwise permitted to be secured hereunder and (B) in the case of Liens securing
Indebtedness other than purchase money Indebtedness or Capital Lease Obligations or any
replacement, renewal, extension or refinancing thereof, such Liens do not extend to the
property of any Person other than such Person and the Person acquired or formed to make
such acquisition and (iii) the Indebtedness secured thereby (or, as applicable, any
modifications, replacements, renewals or extensions thereof) is permitted under Section
6.01;




                                              95
         Case 19-50282-LSS          Doc 1-2     Filed 08/07/19       Page 328 of 416




       (p)     Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law), filings regarding consignment of goods or leases
entered into by Borrower or any Restricted Subsidiary, any Sale and Leaseback
Transaction permitted pursuant to this Article 6 or the NGL Installment Purchase
Agreement;

       (q)     any interest or title of a lessor, sublessor, licensee, sublicensee, licensor or
sublicensor under any lease, sublease, license or sublicense agreement or secured by a
lessor’s, sublessor’s, licensee’s, sublicensee’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense (including software and other technology
licenses), in each case as permitted by this Agreement;

       (r)    Liens deemed to exist in connection with Investments permitted under
Section 6.07;

       (s)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related inventory and
proceeds thereof;

       (t)   Liens that are contractual rights of set-off relating to purchase orders and
other agreements entered into with customers, in the ordinary course of business;

       (u)    Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit or banker’s
acceptances issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;

       (v)     any and all leases, easements, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements, access
agreements and any other similar or related agreements, liens and encumbrances
(including all amendments, extensions, replacements, renewals, modifications and/or
guarantees thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real Property or
other property of the Loan Parties, of the properties from any Loan Party to any Affiliate
or Subsidiary or to any third party, in any case, granted by such Loan Party (any of the
foregoing, a “Lease”), if the following requirements are met: (i) no Event of Default has
occurred and is continuing, (ii) the property rights granted under such Lease are not
necessary for the business and operations of the Refinery or the North Yard Terminal, (iii)
such Lease will not cause at any time any material discontinuation or disruption of the
business or operations conducted at the Refinery, (iv) such Lease will not interfere in any
material respect with the Borrower’s or any other Loan Party’s performance of and
compliance with its obligations hereunder or under the Supply and Offtake Documents
and (v) the members of the Borrower’s management have determined that such Loan
Party’s entry into such Lease is reasonably expected to provide a financial benefit to such
Loan Party and is in the best interest of such Loan Party; and (vi) such Loan Party has
delivered to the Administrative Agent a certificate certifying as to (i) through (vi) above;




                                               96
        Case 19-50282-LSS          Doc 1-2    Filed 08/07/19      Page 329 of 416




      (w)    Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into by any company in the ordinary course of
business;

      (x)     Liens on Additional Financing Collateral securing Indebtedness incurred
pursuant to Section 6.01(h);

       (y)    Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods in the
ordinary course of business;

       (z)    Liens on Capital Stock of an Excluded Subsidiary or Joint Venture;

     (aa)    Liens on assets constituting or related to Environmental and Necessary
Capex securing Indebtedness permitted by Section 6.01(u);

      (bb)    such easements, licenses and access rights granted to SXL (as defined in the
Contribution Agreement) to the extent required for the operation and maintenance of
assets of SXL which are located at, under or on the Refinery Real Property (as defined in
the Contribution Agreement) as of the Closing Date, on the express condition that the
exercise of such access, license or easement rights (x) not interfere with the operation of
the Refinery and (y) would reasonably not give rise to a Material Adverse Effect;

      (cc)     Liens incurred in the ordinary course of business of any Loan Party with
respect to obligations that do not in the aggregate exceed $3,000,000 at any time
outstanding, so long as such Liens, to the extent covering any Collateral, are junior to the
Liens granted pursuant to the Security Documents;

     (dd)    Liens on cash collateral accounts in an aggregate amount not to exceed
$50,000,000 at any time outstanding securing obligations in connection with (A) any
Governmental Authority, (B) any Swap Agreement, or (C) any letter of credit facilities
permitted pursuant to Section 6.01(v);

       (ee)    bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more deposit, securities and/or
other similar accounts maintained by any Loan Party, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are maintained,
(i) securing fees, charge-backs and other similar obligations and (ii) securing amounts
owing to such bank with respect to credit card programs, cash management and operating
account arrangements, including those involving pooled accounts and netting
arrangements;

       (ff)   Liens not otherwise permitted by this Section 6.02 so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor (ii) the
aggregate fair market value (determined as of the date such Lien is incurred) of the assets
subject thereto exceeds (as to the Borrower and all Restricted Subsidiaries) $20,000,000
at any one time;



                                             97
        Case 19-50282-LSS          Doc 1-2      Filed 08/07/19     Page 330 of 416




     (gg)     [reserved];

      (hh)    Liens on property that does not constitute Collateral securing Indebtedness
incurred with respect to Swap Agreements, including for the avoidance of doubt Liens on
commodity accounts with future commission merchants; and

       (ii)    Liens in connection with EB-5 Financings on the assets financed by such
EB-5 Financing, and to the extent such Liens are on Collateral, or such Liens are in
accordance with clause (b) of the definition of EB-5 Financing and are subject to the EB-5
Intercreditor Agreement.

        Section 6.03. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or business, except that:

       (a)     any Restricted Subsidiary of the Borrower may be merged or consolidated
with or into (x) the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or (y) any Subsidiary Guarantor (provided that the Subsidiary
Guarantor shall be the continuing or surviving corporation);

       (b)   any Excluded Subsidiary of the Borrower may be merged or consolidated
with any Person or Dispose of any or all of its assets;

       (c)    [reserved];

       (d)    any Investment expressly permitted by Section 6.07 may be structured as a
merger, consolidation or amalgamation so long as (x) if the Borrower is party to such
Investment, the Borrower is the surviving Person in such merger, consolidation or
amalgamation and (y) if a Subsidiary Guarantor is party to such merger, consolidation or
amalgamation, either (i) the surviving Person in such merger, consolidation or
amalgamation shall be a Loan Party or (ii) sufficient capacity to make an Investment
under Section 6.07 in a Person that is not a Loan Party shall exist to accommodate the
surviving Person in such merger, consolidation or amalgamation;

       (e)    any Disposition expressly permitted by Section 6.04; and

       (f)    any Guarantor may dissolve, liquidate or wind up its affairs at any time;
provided, that such dissolution, liquidation or winding up, as applicable, is not reasonably
expected to have a Material Adverse Effect.

        Section 6.04. Disposition of Property . Consummate any Disposition of any
assets in excess of $500,000, except:

         (a)    the Disposition of used, surplus, damaged, obsolete, worn out or other
immaterial property in the ordinary course of business, including Intellectual Property that
is, in the reasonable judgment of the Borrower, no longer commercially desirable to
maintain or useful in the conduct of business taken as a whole;



                                               98
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 331 of 416




       (b)    the sale of inventory or SOA Separate Assets and Collateral in the ordinary
course of business;

      (c)    the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

       (d)    the Disposition of property that is vacant and not required for ingress or
egress for operation of the Refinery; provided that such Disposition shall be for fair
market value and at least 75% of the consideration for such Disposition shall consist of
cash or Cash Equivalents;

       (e)   any issuance or sale of Capital Stock of, or Indebtedness or other securities
of, an Excluded Subsidiary;

        (f)     (i) Dispositions permitted by Section 6.03 (other than clause (d) or (e)
thereof), (ii) Investments that would otherwise constitute Dispositions permitted by
Section 6.07 (other than clause (g) thereof), (iii) Restricted Payments permitted by Section
6.05, (iv) Liens permitted by Section 6.02, and (v) Dispositions permitted by Section 6.09;

      (g)    Dispositions of cash and Cash Equivalents in the ordinary course of
business consistent with past practice;

       (h)    leases, subleases, licenses or sublicenses, in each case in the ordinary course
of business consistent with past practice and which do not materially interfere with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, and any other
similar agreements permitted under Section 6.02(v) or 6.02(bb);

       (i)    sales, Dispositions or contributions of property (i) between Loan Parties, (ii)
between Restricted Subsidiaries that are not Loan Parties or (iii) by Restricted
Subsidiaries that are not Loan Parties to the Loan Parties;

      (j)   transfers of property subject to Recovery Events upon receipt of the Net
Cash Proceeds of such Recovery Event;

       (k)    the unwinding of Swap Agreements permitted hereunder;

        (l)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or agency that
has condemned the same (whether by deed in lieu of condemnation or otherwise), and
transfers of property arising from foreclosure or similar action or that have been subject to
a casualty to the respective insurer of such Real Property as part of an insurance
settlement;

        (m) transactions under the Supply and Offtake Documents;

       (n) Dispositions of property for fair market value to the extent that (i) such
 property is exchanged for credit against the purchase price of similar replacement
 property that is promptly purchased or (ii) the proceeds of such disposition are promptly


                                             99
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 332 of 416




 applied to the purchase price of such replacement property (which replacement property
 is actually promptly purchased);

         (o) Dispositions of Investments in Joint Ventures to the extent required by, or
 made pursuant to customary buy/sell arrangements between, the Joint Venture parties
 set forth in Joint Venture arrangements and similar binding arrangements;

        (p) Dispositions of accounts receivable or notes receivables in the ordinary
 course of business in connection with the collection or compromise thereof solely to the
 extent not constituting Collateral;

         (q) the Disposition of other property for fair market value if (i) at least 75% of
 the consideration for such Disposition shall consist of cash or Cash Equivalents and (ii)
 the fair market value of the property subject to such Disposition shall not exceed
 $25,000,000 in any fiscal year of the Borrower (which amount, if not used in any fiscal
 year, may be carried forward to the next succeeding fiscal year);

        (r) any Disposition or series of related Dispositions that Disposes of (A) assets
 constituting Collateral that do not have a fair market value in excess of $2,000,000 and
 (B) assets not constituting Collateral that do not have a fair market value in excess of
 $5,000,000;

        (s) a Disposition of the North Yard or the West Yard to Sunoco, Inc. in each
 case in accordance with Section 11.10 of the Contribution Agreement as in effect on the
 Closing Date; and

         (t) Dispositions pursuant to any Platinum Sale and Leaseback Transaction.

       Section 6.05. Restricted Payments . Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any Capital
Stock of the Borrower or any of its Restricted Subsidiaries, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Borrower or any of its Restricted
Subsidiaries (collectively, “Restricted Payments”), except:

      (a)    any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor;

       (b)    the Borrower may make Restricted Payments (i) if the Borrower shall have
delivered audited financial statements for the fiscal year ending on December 31, 2018
pursuant to Section 5.01(a), (ii) the Consolidated Leverage Ratio for the four consecutive
Fiscal Quarters of the Borrower ending immediately prior to the declaration of a
Restricted Payment pursuant to this Section 6.05(b) is not more than 3.0:1.0 and (iii) no
Default or Event of Default shall have occurred and be continuing;

       (c)     the Borrower or any Restricted Subsidiary may make Permitted Tax
Distributions;


                                             100
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 333 of 416




       (d)     the Borrower or any Restricted Subsidiary may pay any dividend or
consummate any irrevocable redemption of Disqualified Capital Stock within sixty (60)
days after the date of declaration thereof if on the date of declaration such Restricted
Payment would have otherwise been permitted by this Section 6.05;

         (e)   the Borrower or any Restricted Subsidiary may make any Restricted
Payment in exchange for, or out of, or with the Net Cash Proceeds (i) of the substantially
concurrent sale of Capital Stock (other than Disqualified Capital Stock) of the Borrower
or (ii) from the substantially concurrent contribution of common equity capital to the
Borrower, to the extent, in each case, that such Net Cash Proceeds are not applied to any
other use;

        (f)     the Borrower or any Restricted Subsidiary may (i) (x) so long as no Default
or Event of Default shall have occurred and be continuing, repurchase, redeem or
otherwise acquire or retire for value any Capital Stock of the Borrower or any Restricted
Subsidiary or (y) make Restricted Payments to PES Ultimate Holdings, LLC to permit
such Person to repurchase or redeem such parent company’s Capital Stock (other than
Disqualified Capital Stock) held by any current or former officer, director or employee of
the Borrower or any of its Subsidiaries (or their transferees, estates or beneficiaries under
their estates) pursuant to any equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement or compensation plan or upon their death,
disability, retirement, severance, resignation or termination of employment or service;
provided that the aggregate cash consideration paid for all such repurchased, redeemed,
acquired or retired equity interests shall not exceed, in any fiscal year of the Borrower (A)
$10,000,000 (and up to 50% of such $10,000,000 not used in any fiscal year of the
Borrower may be carried forward to the next succeeding (but no other) fiscal year) plus
(B) the cash proceeds from the sale of Capital Stock that is not Disqualified Capital Stock
of the Borrower or any Restricted Subsidiary, in each case, to members of management,
directors or consultants of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies that occurred after the date hereof; plus (C) the cash proceeds
of key man life insurance policies received by the Borrower after the date hereof; and (ii)
cancel Indebtedness owing to the Borrower or any Restricted Subsidiary from any current
or former officer, director or employee (or any permitted transferees thereof) of the
Borrower or any Restricted Subsidiary (or any direct or indirect parent company thereof),
in connection with a repurchase of Capital Stock of the Borrower (or any direct or indirect
parent company thereof) from such Persons;

       (g)    the Borrower or any Restricted Subsidiary may repurchase Capital Stock
deemed to occur upon the exercise of stock options to the extent such Capital Stock
represents a portion of the exercise of such stock options;

       (h)    so long as no Default or Event of Default has occurred and is continuing,
the Borrower or any Restricted Subsidiary may declare and pay regularly scheduled or
accrued dividends to holders of any class or series of Disqualified Capital Stock of the
Borrower issued on or after the date hereof so long as, at the time of issuance of such
Disqualified Capital Stock, the Consolidated Leverage Ratio for the four consecutive
Fiscal Quarters of the Borrower then ended is not higher than 3.0:1.0;


                                            101
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 334 of 416




        (i)    so long as no Default or Event of Default has occurred and is continuing,
the Borrower or any Restricted Subsidiary may pay cash, dividends, distributions,
advances or other Restricted Payments to allow the payment of cash in lieu of the issuance
of fractional shares upon (i) the exercise of options or warrants or (ii) the conversion or
exchange of capital stock of any such person;

        (j)   so long as no Default or Event of Default has occurred and is continuing,
Borrower or any Restricted Subsidiary may repurchase, redeem, defease, acquire or retire
for value any Indebtedness of a Loan Party that is contractually subordinated to the
Obligations with the Net Cash Proceeds from a substantially concurrent incurrence of
Indebtedness of a Loan Party contractually subordinated to the Obligations to the extent
permitted hereunder;

       (k)     any Group Member may make Restricted Payments (i) to the extent actually
used by any direct or indirect parent company of the Borrower to pay franchise Taxes and
other fees required to maintain the legal existence of the direct or indirect parent
company, and (ii) payments by the Borrower to or on behalf of such direct or indirect
parent company in an amount sufficient to pay out-of- pocket legal, accounting and filing
costs and other expenses in the nature of overhead in the ordinary course of business of
such direct or indirect parent company in an aggregate amount not to exceed $5,000,000
in any fiscal year of the Borrower;

      (l)     conveyance, transfer or assignment of the North Yard and the West Yard to
Sunoco, Inc., in each case in accordance with Section 11.10 of the Contribution
Agreement as in effect on the Closing Date;

      (m)     the Borrower or any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in the Capital Stock (other than
Disqualified Capital Stock) (on a ratable basis to the holders of such Capital Stock, in the
case of such dividends and distributions declared and made by Subsidiaries) of such
Person;

       (n)    Restricted Payments may be paid to any direct or indirect parent company of
the Borrower in connection with customary salary, bonus and other benefits (including
retirement, health, stock option and other benefit plans) and indemnification arrangements
payable to officers, directors, employees or consultants of such direct or indirect parent
company (and such parent’s Subsidiaries) of the Borrower to the extent such salaries,
bonuses and other benefits are attributable to such officers’, employees’ or consultants’
services provided to the Borrower and its Restricted Subsidiaries;

       (o)    the Borrower or any Restricted Subsidiary may apply the proceeds of
Indebtedness incurred pursuant to Section 6.01(g) to repay, prepay, repurchase, redeem,
defease, acquire or retire for value any Indebtedness of a Loan Party (provided that if the
Indebtedness so repaid, prepaid, repurchased, redeemed, defeased, acquired or retired is
Indebtedness hereunder, it is applied to all Loans ratably in accordance with the aggregate
principal amounts of the Loans then outstanding); and




                                            102
        Case 19-50282-LSS           Doc 1-2      Filed 08/07/19       Page 335 of 416




      (p)     so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make additional Restricted Payments in
amounts up to $50,000,000 during the term of this Agreement;

provided that no Restricted Payment may be made, except for Restricted Payments
described in clauses (a), (c), (d) (in clause (d), solely to the extent effectuating a
Restricted Payment being made pursuant to Section 6.05(a), (c), (g), (i), or (k)), (e), (g),
(i), (j), (k), (l), (m), (n), and (o) of this Section 6.05 (as each such clause is in effect on the
Closing Date), until the Discharge of the Tranche B Loans.

        Section 6.06. Lines of Business. Enter into any business, either directly or
through any Restricted Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are reasonably related
or ancillary thereto or are complementary businesses (including related, complementary,
synergistic or ancillary technologies).

        Section 6.07. Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a business unit of,
or make any other investment in, any Person (all of the foregoing, “Investments”), except
the Borrower may make:

       (a)    investments in Cash Equivalents;

       (b)    Guarantee Obligations permitted by Section 6.01(c); provided that this
clause Section 6.07(b) shall not permit such Guarantee Obligations to the extent made by
Borrower or a Subsidiary Guarantor in respect of the obligations of a Subsidiary that is
not a Loan Party;

       (c)     loans and advances (i) to directors, employees and officers of the Borrower
or any of its Restricted Subsidiaries or (ii) to Persons, including employees of PES Inc. or
any other direct or indirect parent company of the Borrower, who are engaged in the
management or operations of the Borrower or any of its Restricted Subsidiaries and (iii)
for bona fide business purposes or to purchase (among other things) or pay taxes related
to, Capital Stock of PES Inc. or any other direct or indirect parent company of the
Borrower, in an aggregate amount, for all loans and advances made under this Section
6.07(a), not to exceed $2,000,000 at any one time outstanding;

       (d)     Investments in assets useful in the business of the Borrower or any of its
Restricted Subsidiaries made by the Borrower or any of its Restricted Subsidiaries with
the proceeds of any Reinvestment Deferred Amount; provided that, for the avoidance of
doubt, this clause (d) shall not permit Investments in Subsidiaries that are not Guarantors;

       (e)    intercompany Investments by the Borrower or any of its Restricted
Subsidiaries in the Borrower or any Person that, prior to such investment, is a Subsidiary
Guarantor and investments by any Restricted Subsidiary that is not a Subsidiary Guarantor
into any other Restricted Subsidiary that is not a Subsidiary Guarantor;



                                               103
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 336 of 416




        (f)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the ordinary course
of business (including advances made to distributors), Investments received in satisfaction
or partial satisfaction thereof from financially troubled account debtors, and Investments
consisting of prepayments to suppliers in the ordinary course of business;

       (g)     to the extent constituting Investments, transactions expressly permitted
under Sections 6.01 (other than 6.01(a), (d), (k) or (l)), Section 6.02, 6.03 (other than
6.03(c), (d) or (e)), 6.04 (other than 6.04(e) or (f)) (including the receipt of noncash
consideration for the Dispositions of assets permitted thereunder) and Section 6.05;

        (h)    Investments (i) existing on the date hereof and/or on the Closing Date that
are set forth on Schedule 6.07, (ii) existing on the Closing Date of the Borrower or any
Restricted Subsidiary in the Borrower or any Restricted Subsidiary and (iii) in the case of
each of clauses (i) and (ii), any modification, replacement, renewal or extension thereof;
provided no such modification, replacement, renewal or extension shall increase the
amount of Investments then permitted under this Section 6.07(h) as otherwise permitted
by this Section 6.07;

       (i)    Investments in Swap Agreements permitted under Section 6.10;

       (j)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 6.04;

       (k)     (i) any acquisition or other Investments made solely with the Net Cash
Proceeds of any substantially concurrent issuance of Capital Stock of the Borrower (other
than Disqualified Capital Stock) that is not applied to any other use or (ii) the purchase or
other acquisition of all or substantially all of the property and assets or business of, any
Person or of assets constituting a business unit, a line of business or division of such
Person, or more than 50% of the Capital Stock in a Person that, upon the consummation
thereof, will be a Restricted Subsidiary (including as a result of a merger or consolidation)
(each, a “Permitted Acquisition”); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 6.07(k)(ii):

                         (A) each applicable Loan Party and any such newly created or
                acquired Restricted Subsidiary shall have complied with the requirements
                of Section 5.10 or made arrangements reasonably satisfactory to the
                Administrative Agent for such compliance after the effectiveness of such
                Permitted Acquisition, as applicable;

                         (B) immediately after giving effect to any such purchase or
                other acquisition and any incurrence of Indebtedness in connection
                therewith, no Event of Default shall have occurred and be continuing;

                          (C) any Person or assets or division acquired in accordance
                herewith shall be in the same business or lines of business or reasonably
                related, ancillary or complementary businesses (including related,



                                             104
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 337 of 416




                complementary, synergistic or ancillary technologies) in which the
                Borrower and/or its Restricted Subsidiaries are permitted to be engaged;
                and

                         (D) to the extent such acquisition or purchase constitutes an
                acquisition of property, assets or a business, such property, assets or
                business shall be acquired or purchased by a Loan Party and to the extent
                a purchase or acquisition of Capital Stock, the Person whose Capital
                Stock is acquired or purchased shall become a Loan Party; provided that
                such an acquisition or purchase by a Loan Party of the Capital Stock of a
                Person that does not become a Loan Party may be made to the extent the
                portion of the acquisition consideration attributable to such Person is
                permitted to be made as an Investment pursuant to either clause (z) or
                clause (aa) of this Section 6.07.

        (l)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

      (m)      Investments (including debt obligations and Capital Stock) received in
connection with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business and upon the foreclosure with respect to any
secured Investment or other transfer of title with respect to any secured Investment;

       (n)    the licensing, sublicensing or contribution of intellectual property rights
pursuant to joint marketing arrangements with Persons other than the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

      (o)     loans or advances made to distributors in the ordinary course of business
and consistent with past practice;

       (p)    Investments of a Person that is acquired and is not designated an Excluded
Subsidiary or of a company merged or amalgamated or consolidated into any Restricted
Subsidiary, in each case after the Closing Date and in accordance with this Section 6.07
and/or Section 6.04, as applicable, to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger, amalgamation
or consolidation;

       (q)    any Investments in a Restricted Subsidiary that is not a Loan Party or in a
Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Subsidiary or Joint Venture, in each case, to the extent such dividend or distribution has
not been applied to any other use;

       (r)    the forgiveness or conversion to Capital Stock of the Borrower (other than
Disqualified Capital Stock) of any Indebtedness owed to a Loan Party and permitted by
Section 6.01;


                                            105
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 338 of 416




       (s)    advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees, consultants or
independent contractors, in each case in the ordinary course of business;

        (t)    to the extent constituting additional Restricted Subsidiaries of the Borrower
established or created in compliance with the requirements of Section 5.10, if applicable;
provided that to the extent any such new Restricted Subsidiary is created solely for the
purpose of consummating a transaction pursuant to an acquisition permitted by this
Section 6.07, and such new Restricted Subsidiary at no time holds any assets or liabilities
other than any merger consideration contributed to it contemporaneously with the closing
of such transaction, such new Restricted Subsidiary shall not be required to take the
actions set forth in Section 5.10, as applicable, until the respective acquisition is
consummated (at which time the surviving or transferee entity of the respective
transaction and its Restricted Subsidiaries shall be required to so comply in accordance
with the provisions thereof);

       (u)    Guarantee Obligations of the Borrower or any Restricted Subsidiary of
leases entered into in the ordinary course of business;

       (v)    Investments to the extent that payment for such Investments is made with
Capital Stock (other than Disqualified Capital Stock) of the Borrower (or any direct or
indirect parent of the Borrower);

       (w)    Investments in connection with any lease, utility and other similar deposits
in the ordinary course of business;

       (x)     Capital Expenditures made by the Borrower or any Restricted Subsidiary on
behalf of itself, the Borrower or any other Loan Party;

        (y)     Capital Expenditures from: (i) proceeds of insurance settlements,
condemnation awards and other settlements in respect of lost, destroyed, damaged or
condemned assets, equipment or other property to the extent such expenditures are made
to replace or repair such lost, destroyed, damaged or condemned assets, equipment or
other property or otherwise to acquire, maintain, develop, construct, improve, upgrade or
repair assets or properties useful in the business of the Borrower or any Guarantor, (ii) any
portion of such expenditures attributable solely to acquisitions of property, plant and
equipment in Permitted Acquisitions, and (iii) any leases that as of the date hereof qualify
as operating leases under GAAP (whether or not such leases are required to be accounted
for as capital leases under GAAP after the date hereof);

       (z)    the Borrower may make Investments (1) if the Borrower shall have
delivered audited financial statements for the fiscal year ending on December 31, 2018
pursuant to Section 5.01(a), (2) the Consolidated Leverage Ratio for the four consecutive
Fiscal Quarters of the Borrower ending immediately prior to the making of an Investments
pursuant to this (z) is not more than 3.0:1.0 and (3) no Default or Event of Default shall
have occurred and be continuing;




                                            106
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 339 of 416




       (aa)   in addition to Investments otherwise expressly permitted by this Section
6.07, Investments by the Borrower or any of its Restricted Subsidiaries in an aggregate
amount not to exceed $50,000,000 during the term of this Agreement minus capacity
utilized under this Section 6.07(aa) pursuant to clause (D) of Section 6.07(k); and

      (bb)   Investments by Borrower or any Restricted Subsidiary pursuant to the Joint
Venture contemplated by (and not in excess of the Investment set forth in) that certain
Letter Agreement, dated as of June 21, 2018, by and between ARFA Enterprises, Inc. and
PESRM;

provided that no Investment may be made until the Discharge of the Tranche B Loans,
except for Investments described in clauses (a) through (y), (aa) and (bb), as each such
clause is in effect on the Closing Date.

        Section 6.08. Transactions with Affiliates. Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service or the
payment of any management, advisory or similar fees, with any Affiliate (other than the
Borrower or any Subsidiary Guarantor) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the Borrower or the
relevant Restricted Subsidiary, and (c) upon fair and reasonable terms no less favorable to
the Borrower or the relevant Restricted Subsidiary than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, except that the following
shall be permitted:

       (a)    Restricted Payments permitted by Section 6.05;

      (b)     a conveyance, transfer or assignment of the North Yard and the West Yard
to Sunoco, Inc., in each case in accordance with Section 11.10 of the Contribution
Agreement, as in effect on the Closing Date;

       (c)    [reserved];

        (d)    transactions among Loan Parties and the Restricted Subsidiaries (or any
entity that becomes a Restricted Subsidiary as a result of such transaction, to the extent
such entity was not an Affiliate of the Borrower prior to such transaction);

       (e)     the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, current and former directors, officers, employees and
consultants of any of the Loan Parties or any direct or indirect parent company of the Loan
Parties in the ordinary course of business to the extent attributable to the ownership or
operation of the Loan Parties;

        (f)   employment, compensation, bonus, incentive, retention and severance
arrangements and health, disability and similar insurance or benefit plans or other benefit
arrangements between the Borrower, any direct or indirect parent company of the
Borrower or any Restricted Subsidiary and their respective directors, officers, employees,
managers, consultants or independent contractors (including management and employee
benefit plans or agreements, subscription agreements or similar agreements pertaining to


                                             107
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 340 of 416




the repurchase of Capital Stock pursuant to put/call rights or similar rights with current or
former employees, officers, directors, managers, consultants or independent contractors
and stock option or incentive plans and other compensation arrangements) in the ordinary
course of business or as otherwise approved by the board of directors of the Borrower (or
any direct or indirect parent company thereof) or any Restricted Subsidiary;

       (g)   transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 6.08 or any amendment to any such agreement to the extent such an
amendment is not materially adverse, taken as a whole, to the Lenders in any material
respect;

       (h)     transactions between a Loan Party and any Person that is an Affiliate solely
due to the fact that a director of such Person is also a director of any Loan Party or any
direct or indirect parent company of the Borrower; provided, however, that such director
abstains from voting as a director of such Loan Party or such direct or indirect parent
company, as the case may be, on any matter involving such other Person;

       (i)    [reserved];

       (j)    [reserved];

       (k)    [reserved];

       (l)     any issuance of Capital Stock (other than Disqualified Capital Stock) of
PES Inc., the Borrower, or any other direct or indirect parent company of the Borrower, or
other payments, awards or grants in cash, securities, Capital Stock (other than
Disqualified Capital Stock) of PES Inc. or any other direct or indirect parent company of
the Borrower or otherwise pursuant to, or the funding of, employment arrangements, stock
options and stock ownership plans approved by the board of directors of the Borrower or
any direct or indirect parent company thereof, as the case may be;

      (m)     transactions with Restricted Subsidiaries for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business, in each case,
in accordance with past practice;

       (n)    transactions with customers, clients, suppliers, Joint Venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course of business
and otherwise not prohibited by the Loan Documents;

       (o)    sales of Capital Stock (other than Disqualified Capital Stock) of the
Borrower to Affiliates of the Borrower not otherwise prohibited by the Loan Documents
and the granting of registration and other customary rights in connection therewith; and

      (p)     any transaction with an Affiliate where the only consideration paid by any
Loan Party is Capital Stock (other than Disqualified Capital Stock) of the Borrower.

              For the avoidance of doubt, (A) the compliance of the Loan Parties with the
terms of the Loan Documents and the performance by the Loan Parties of their obligations


                                             108
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 341 of 416




under the Loan Documents shall and (B) the execution and delivery of the Loan
Documents, do not in and of themselves, constitute a transaction with an Affiliate
restricted by this Section 6.08.

       Section 6.09. Sales and Leasebacks. Other than a Platinum Sale and Leaseback
Transaction, enter into any arrangement with any Person providing for the leasing by the
Borrower or any Restricted Subsidiary of real or personal property used or useful in its
business that has been or is to be sold or transferred by the Borrower or such Restricted
Subsidiary to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations of the
Borrower or such Restricted Subsidiary.

        Section 6.10. Swap Agreements. Enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of the Borrower
or any Restricted Subsidiary.

        Section 6.11. Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

        Section 6.12. Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist any Lien upon any
Collateral, whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (i) Requirements of Law, (ii) this
Agreement and the other Loan Documents, (iii) the Additional Financing Agreement and
the other documents entered into in connection with the Additional Financing Facility ,
(iv) the Supply and Offtake Documents, (v) any EB-5 Financing, (vi) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise permitted
hereby (in which case, any prohibition or limitation shall only be effective against the
assets financed thereby and any proceeds thereof), (vii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of a Loan Party, (viii)
customary provisions restricting assignment of any agreement entered into by a Loan
Party in the ordinary course of business, (ix) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under Section
6.04 pending the consummation of such sale, (x) any agreement in effect at the time such
Restricted Subsidiary becomes a Loan Party, so long as such agreement was not entered
into in connection with or in contemplation of such Person becoming a Loan Party, (xi)
any instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person or the properties or assets of the
Person so acquired, (xii) any Liens permitted pursuant to Section 6.02 in respect of assets
subject thereto (other than Sections 6.02(g), (h), (k), (l), (m), (s), (t), (u), (v), (bb) and


                                             109
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 342 of 416




(cc)), (xiii) customary provisions in Joint Venture agreements and other similar
agreements or written arrangements applicable to Joint Ventures permitted hereunder and
applicable solely to such Joint Venture, (xiv) customary restrictions in leases, subleases,
licenses, asset sale or similar agreements, including with respect to intellectual property
and other similar agreements, otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto, (xv) customary provisions restricting assignment of
any agreement or (xvi) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business or otherwise permitted
hereunder.

         Section 6.13. Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary to (a) make Restricted Payments in respect of any Capital Stock
of such Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Restricted Subsidiary, (b) make loans or advances to, or other Investments in, the
Borrower or any other Restricted Subsidiary or (c) transfer any of its assets to the
Borrower or any other Restricted Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under (x) the Loan Documents
and (y) any EB-5 Financing, the Supply and Offtake Documents and the Additional
Financing Agreement ; (ii) any restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such Subsidiary;
(iii) customary provisions restricting subletting or assignment of any lease governing a
leasehold interest of a Guarantor; (iv) customary provisions restricting assignment of any
agreement entered into by a Guarantor in the ordinary course of business; (v) customary
restrictions and conditions contained in any agreement relating to the sale of any property
permitted under Section 6.04 pending the consummation of such sale; (vi) any agreement
in effect at the time such Subsidiary becomes a Guarantor of the Borrower, so long as
such agreement was not entered into in connection with or in contemplation of such
Person becoming a Guarantor of the Borrower; (vii) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which encumbrance
or restriction is not applicable to any Person, or the properties or assets of any Person,
other than the Person or the properties or assets of the Person so acquired; (viii) any Liens
permitted pursuant to Section 6.02 in respect of assets subject thereto; (ix) customary
provisions in Joint Venture agreements and other similar agreements or written
arrangements applicable to Joint Ventures permitted hereunder and applicable solely to
such Joint Venture; (x) customary restrictions on leases, subleases, licenses, asset sale or
similar agreements, including with respect to intellectual property and other similar
agreements, otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto; (xi) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any of its Subsidiaries; (xii) customary
provisions restricting assignment of any agreement; or (xiii) restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary course of
business or otherwise permitted hereunder.

       Section 6.14. [Reserved].



                                            110
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 343 of 416




       Section 6.15. Sanctions, and Anti-Corruption Laws. (a) Directly or indirectly,
use the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund any activities
or business of or with any Sanctioned Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of comprehensive sanctions
administered by OFAC, or (ii) in any other manner that would result in a violation of
sanctions administered by OFAC by any Person (including any Person participating in the
Loans, whether as lender, underwriter, advisor, investor, or otherwise).

        (b)   Directly or indirectly, use the proceeds of the Loans in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any applicable Anti-Corruption Law.

        Section 6.16. Additional Financing Agreement. Amend, restate, supplement or
otherwise modify the Additional Financing Agreement in any manner materially adverse
to the Lenders; provided however that the foregoing shall not be construed to restrict the
ability of any Loan Part to prepay the Additional Financing Facility in whole or in part.

         Section 6.17. Anti-Layering. Notwithstanding anything to the contrary contained
in any Loan Document, other than as expressly permitted by Section 2.19(g), the
Borrower shall not, and shall not permit any of its Restricted Subsidiaries, to incur or
suffer to exist (a) any Indebtedness (or Guarantee Obligation in respect of Indebtedness)
that is or purports to be senior in right of payment to the Tranche B Loans or (b) any Lien
on Collateral securing any Indebtedness (or Guarantee Obligation in respect of
Indebtedness) that is or purports to be senior in right of priority (whether as to exercise of
remedies with respect thereto or right to receive proceeds from such Collateral) to any
Lien on such Collateral securing the Tranche B Loans.

                                     ARTICLE 7
                                 EVENTS OF DEFAULT

       Section 7.01. Events of Default. If any of the following events shall occur and be
continuing:

        (a)    the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest on any
Loan, or any other amount payable hereunder or under any other Loan Document, within
five (5) days after any such interest or other amount becomes due in accordance with the
terms hereof; or

       (b)     any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection with this
Agreement or any such other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made unless, if such misstatement
(and any effect thereof) is capable of being cured, such Loan Party cures such



                                             111
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 344 of 416




misstatement (and any effect thereof) within ten (10) Business Days of receipt of notice
thereof or a Responsible Officer becoming aware thereof; or

       (c)    any Loan Party shall default in the observance or performance of any
agreement contained in clause (a) of Section 5.04 (with respect to the Borrower only),
Section 5.07(a)(i) or Article 6 of this Agreement or Section 4.5(a) of the Security
Agreement; or

      (d)     any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 7.01), and such default shall
continue unremedied for a period of thirty (30) days after notice to the Borrower from the
Administrative Agent, the Required Lenders and the Required Tranche A-2 Lenders or the
Required Tranche B Lenders; or

        (e)    any Loan Party shall (A) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans) on the
scheduled or original due date with respect thereto beyond any applicable grace period; or
(B) default in making any payment of any interest on any such Indebtedness beyond the
period of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (C) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (A), (B) or (C) of this clause (e)(i) shall not
at any time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (A), (B) and (C) of this clause (e)(i)
shall have occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which is $20,000,000 or more; provided that this clause
shall not apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale or transfer is
expressly permitted hereunder; or

        (f)     (i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (A) relief in respect of any Loan
Party, or of a substantial part of the property of any Loan Party, under the Bankruptcy
Code or any other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (B) the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of the property of any Loan
Party or (C) the winding-up or liquidation of any Loan Party; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered; or (ii) any Loan Party shall (A) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy Code


                                             112
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 345 of 416




or any other federal, state or foreign bankruptcy, insolvency, receivership or similar law;
(B) consent to the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (i) above; (C) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of the property of any Loan
Party; (D) file an answer admitting the material allegations of a petition filed against it in
any such proceeding; (E) make a general assignment for the benefit of creditors; (iii)
become unable, admit in writing its inability or fail generally to pay its debts as they
become due; (iv) take any action for the purpose of effecting any of the foregoing; or (A)
wind up or liquidate (other than as permitted by Section 6.03); or

        (g)    (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any Pension Plan;
(iii) the PBGC shall institute proceedings to terminate any Pension Plan; or (iv) any Loan
Party or any of their respective Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; and in each case in clauses (i) through (iv) above, such event or
condition, together with all other such events or conditions, if any, would reasonably be
expected to result in a Material Adverse Effect; or

       (h)     one or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (not paid or fully covered by insurance as to which
the relevant insurance company has acknowledged coverage) of $20,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed, insured or
bonded pending appeal within thirty (30) days from the entry thereof; or

        (i)    this Agreement, any of the Security Documents or any other Loan
Document shall cease, for any reason, to be in full force and effect, or any Loan Party or
any Affiliate of any Loan Party shall so assert, or any Lien created by any of the Security
Documents on Collateral (other than Collateral the value of which is de minimis) shall
cease to be enforceable and of the same effect and priority purported to be created thereby
subject to Liens that are permitted to exist on such Collateral under Section 6.02; or

        (j)    the guarantee contained in Article 10 shall cease, for any reason, to be in
full force and effect or any Loan Party or any Affiliate of any Loan Party shall so assert; or

       (k)     (i) PES Ultimate Holdings, LLC at any time ceases to own directly or
indirectly 100% of the Capital Stock of the Borrower, on a fully diluted basis; or (ii) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than the Permitted
Holders shall “beneficially own” (within the meaning of Rule 13d-3 under the Exchange
Act), directly or indirectly, shares representing more than the greater of (x) 35% of the
aggregate ordinary voting power represented by the issued and outstanding equity
interests of PES Inc. or PES Ultimate Holdings, LLC and (y) the percentage of the
aggregate ordinary voting power represented by such equity interests beneficially owned


                                             113
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 346 of 416




by such person or group that exceeds the percentage of the aggregate ordinary voting
power represented by equity interests of the Borrower then beneficially owned, directly or
indirectly, by the Permitted Holders unless (A) the Permitted Holders have, at such time,
the right or the ability, directly or indirectly, by voting power, contract or otherwise to
elect or designate for election at least a majority of the board of directors of PES Inc. or
PES Ultimate Holdings, LLC, as applicable or (B) during any period of twelve (12)
consecutive months, a majority of the seats (other than vacant seats) on the board of
directors of PES Inc. or PES Ultimate Holdings, LLC, as applicable, shall be occupied by
persons who were (x) members of the board of directors of PES Inc. or PES Ultimate
Holdings, LLC, as applicable, on the Closing Date or nominated by the board of directors
of PES Inc. or PES Ultimate Holdings, LLC, as applicable, or by one or more of the
Permitted Holders or persons nominated by one or more of the Permitted Holders or (y)
appointed by directors so nominated (it being understood and agreed that, for purposes of
this clause (k), a person shall not be deemed to have beneficial ownership of Capital
Stock subject to a stock purchase agreement, merger agreement or similar agreement until
the consummation of the transactions contemplated by such agreement (unless such
agreement provides for the ability of the purchaser therein to vote the Capital Stock) or
(iii) a “change of control” or similar event shall occur under any documentation
Indebtedness the aggregate outstanding principal amount of which is $20,000,000 or more
or under a Supply and Offtake Document;

        (l)    there shall occur a permanent suspension or termination (including by
expiration) of, or with respect to the transactions contemplated by, the Supply and Offtake
Documents, unless, solely in the case of an expiration of the Supply and Offtake
Agreement on or following the second anniversary of the Closing Date, such Supply and
Offtake Documents and such transactions so contemplated thereby are thereupon replaced
with a facility or arrangement that provides raw material supply, product sale and/or
marketing benefits and accommodations and working capital availability to the Borrower
and the other Loan Parties in a manner and scope customary for independent oil refiners
in the United States of America; or

       (m)     the Refinery (or any successor refinery or refineries fulfilling the same or
substantially the same functions as all or a portion of the Refinery) has permanently or
indefinitely suspended operations and such suspension has continued for a period of 12
consecutive months, unless, as of the time of the expiration of such 12 consecutive month
period, (i) such suspension would not reasonably be expected to result in a Material
Adverse Effect or (ii) the Borrower shall have, as of the time of the expiration of such
12-month period, established a replacement business that is reasonably acceptable to the
Administrative Agent or demonstrated to the Administrative Agent’s reasonable
satisfaction that actions have been commenced to restore or replace business lost as a
result of such suspension of operations;

then, subject to Section 7.02, in any such event, (A) if such event is an Event of Default
specified in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, a Loan
Acceleration shall automatically occur and (B) if such event is any other Event of Default,
with the consent of the Controlling Lenders that are then permitted to pursue Enforcement
Actions under Section 7.02, upon the request of the Controlling Lenders that are then


                                            114
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 347 of 416




permitted to pursue Enforcement Actions under Section 7.02, the Administrative Agent
shall, by notice to the Borrower, declare a Loan Acceleration to have occurred. Except as
expressly provided above in this Section 7.01, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower.

        Section 7.02. Controlling Lenders. Following (A) the occurrence of an Event of
Default until the Discharge of the Tranche A Loans, the Required Tranche A Lenders
shall be the Controlling Lenders authorized to exclusively direct the Administrative
Agent to pursue any Enforcement Action and, (B) the occurrence of an Event of Default
on and after the Discharge of the Tranche A Loans and prior to the Discharge of the
Tranche A-2 Loans, the Required Tranche A-2 Lenders shall be the Controlling Lenders
authorized to exclusively direct the Administrative Agent to pursue any Enforcement
Action and (C) the occurrence of an Event of Default on and after the Discharge of the
Tranche A Loans and on and after the Discharge of the Tranche A-2 Loans, the Required
Tranche B/C Lenders shall be the Controlling Lenders authorized to exclusively direct the
Administrative Agent to pursue any Enforcement Action (a “Discharge Control Shift”),
subject in all cases to each of the following:

       (a)     whether or not a Discharge Control Shift shall have occurred, after the
expiration of a Standstill Period, the Required Tranche A-2 Lenders (other than after the
Expiration of a Standstill Period pursuant to clause (b) of the definition thereof), the
Required Tranche B Lenders and the Required Tranche C Lenders (but not the Required
Tranche A Lenders or, after the Expiration of a Standstill Period pursuant to clause (b) of
the definition thereof, the Required Tranche A-2 Lenders) shall each constitute, and have
the rights and ability of, the Controlling Lender to initially direct the Administrative
Agent to pursue any Enforcement Action (a “Remedies Shift”),

        (b)   subject to paragraph (c) below, (i) after a period 10 Business Days following
the occurrence of a Tranche B Payment Event of Default, the Required Tranche B
Lenders (but not the Required Tranche A Lenders, Required Tranche A-2 Lenders or
Required Tranche C Lenders) shall be the Controlling Lenders authorized to exclusively
direct the Administrative Agent to pursue any Enforcement Action without the consent of
any other Secured Party and (ii) following the occurrence of a Tranche B Specific Event
of Default other than a Tranche B Payment Event of Default, the Required Tranche B
Lenders (but not the Required Tranche A Lenders, Required Tranche A-2 Lenders or
Required Tranche C Lenders) shall be the Controlling Lenders, authorized to exclusively
direct the Administrative Agent to pursue any Enforcement Action,

       (c)    if any Event of Default in addition to a Tranche B Specific Event of Default
has occurred and is continuing (such additional Event of Default, a “Dual Event of
Default”), both the Required Tranche A Lenders (subject to the Discharge Control Shift)
and the Required Tranche B Lenders shall each constitute, and have the rights of, the
Controlling Lender to initially direct the Administrative Agent to pursue any Enforcement
Action,

       (d)    notwithstanding anything to the contrary in this Section 7.02 and subject to
the proviso below, (i) if and as long as the Required Tranche A Lenders (subject to the


                                            115
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 348 of 416




Discharge Control Shift, Remedies Shift and except following the occurrence of a
Tranche B Specific Event of Default when there is not then an occurrence of a Dual Event
of Default) pursue an Enforcement Action, such Enforcement Action will be exclusively
controlled by the Required Tranche A Lenders (subject to the Discharge Control Shift
and/or Remedies Shift), without the requirement of the consent of any other Lender or
Secured Party; provided that if, in such circumstances, the Required Tranche A Lenders
are not diligently pursuing Enforcement Actions against a substantial portion of the
Collateral, the Required Tranche A-2 Lenders shall become the Controlling Lenders with
the exclusive right to direct the Administrative Agent and control the Enforcement
Actions; provided, further, that if the Required Tranche A-2 Lenders have become the
Controlling Lenders in such circumstances and are not diligently pursuing remedies
against a substantial portion of the Collateral, the Required Tranche B/C Lenders shall
become the Controlling Lenders with the exclusive right to direct the Administrative
Agent and control the Enforcement Actions; provided, further, that if the Required
Tranche B/C Lenders have become the Controlling Lenders in such circumstances and are
not diligently pursuing remedies against a substantial portion of the Collateral, the
Required Tranche B Lenders shall become the Controlling Lenders with the exclusive
right to direct the Administrative Agent and control the Enforcement Actions, (ii) if and
as long as the Required Tranche B Lenders pursue an Enforcement Action following the
occurrence of a Tranche B Specific Event of Default when there has not been an
occurrence of a Dual Event of Default , such Enforcement Action will be exclusively
controlled by the Required Tranche B Lenders without the requirement of the consent of
any other Lender or Secured Party, (iii) upon a Discharge Control Shift or a Remedies
Shift (other than in an event where clause (ii) of this clause (d) applies), if the Required
Tranche A-2 Lenders, the Required Tranche B Lenders or the Required Tranche C
Lenders have initially directed the Administrative Agent to pursue (or consented to the
Administrative Agent’s pursuit of) any Enforcement Action, the consequent Enforcement
Action will be controlled exclusively by (i) prior to the Discharge of the Tranche A-2
Loans, the Required Tranche A-2 Lenders and (ii) after the Discharge of the Tranche A-2
Loans, the Required Tranche B/C Lenders; provided that if, in such circumstances, the
Required Tranche A-2 Lenders are not diligently pursuing remedies against a substantial
portion of the Collateral, the Required Tranche B/C Lenders shall become the Controlling
Lenders with the exclusive right to direct the Administrative Agent and control the
Enforcement Actions; provided, further that if, in such circumstances, the Required
Tranche B/C Lenders are not diligently pursuing remedies against a substantial portion of
the Collateral, the Required Tranche B Lenders shall become the Controlling Lenders
with the exclusive right to direct the Administrative Agent and control the Enforcement
Actions and (iv) subject to the other provisions of this Agreement, including those of this
Section 7.02, in the event more than one Tranche constitutes the Controlling Lenders at
such time with a right to trigger an Enforcement Action, no tranche of Lenders can
prevent any other tranche of Lenders that constitutes the Controlling Lenders from
pursuing an Enforcement Action,

       (e)     (x) upon the occurrence of (i) any Loan Acceleration of the Tranche A
Loans, (ii) an Event of Default under Section 7.01(a) with respect to the Tranche A Loans,
and expiration of the subsequent Standstill Period, (iii) an Event of Default under Section
7.01(f) or (iv) any Enforcement Action against a substantial portion of the Collateral by or


                                            116
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 349 of 416




at the direction of the Tranche A Lenders, each of the Tranche A-2 Lenders, Tranche B
Lenders and Tranche C Lenders shall have the option, but not the obligation, to, on
customary terms, purchase (pro rata among them based on the principal amount of such
Tranche A-2 Lenders’, Tranche B Lenders’ and Tranche C Lenders’ Loans then
outstanding under the Facility) the Tranche A Loans (in full but not in part) at par plus
accrued and unpaid interest (it being understood that if any Tranche A-2 Lender, Tranche
B Lender or Tranche C Lender does not exercise its right to participate in such purchase
option, the participating Tranche A-2 Lenders, Tranche B Lenders and Tranche C Lenders
may, if they wish to exercise such option, ratably increase their participation in such
purchase option), and (y) at any time after the Discharge of the Tranche A Loans, upon the
occurrence of (i) any Loan Acceleration of the Tranche A-2 Loans, (ii) an Event of
Default under Section 7.01(a) with respect to the Tranche A-2 Loans, and expiration of
the subsequent Standstill Period, (iii) an Event of Default under Section 7.01(f) or (iv) any
Enforcement Action against a substantial portion of the Collateral by or at the direction of
the Tranche A-2 Lenders, each of the Tranche B Lenders and Tranche C Lenders shall
have the option, but not the obligation, to, on customary terms, purchase (pro rata among
them based on the principal amount of such Tranche B Lenders’ and Tranche C Lenders’
Loans then outstanding under the Facility) the Tranche A-2 Loans (in full but not in part)
at par plus accrued and unpaid interest (it being understood that if any Tranche B Lender
or Tranche C Lender does not exercise its right to participate in such purchase option, the
participating Tranche B Lenders and Tranche C Lenders may, if they wish to exercise
such option, ratably increase their participation in such purchase option), and

        (f)    notwithstanding anything to the contrary in this Section 7.02, and whether
or not a Discharge Control Shift, a Remedies Shift, a Tranche B Specific Event of
Default, or a Dual Event of Default shall have occurred, (A) in any proceeding referred to
in Section 7.01(f), each of the Tranche A Lenders, the Tranche A-2 Lenders, the Tranche
B Lenders and Tranche C Lenders may file a claim, proof of claim, or statement of
interest with respect to the Obligations relating to such Tranche A Lenders’, Tranche A-2
Lenders’, Tranche B Lenders’ and Tranche C Lenders’ Loans, (B) any Tranche A Lender,
Tranche A-2 Lender, Tranche B Lender and Tranche C Lender may exercise their rights
and remedies as unsecured creditors, to the extent not in contravention of this Agreement,
(C) any Tranche A Lender, Tranche A-2 Lender, Tranche B Lender and Tranche C Lender
may seek adequate protection with respect to their interests in the Collateral in any
proceeding referred to in Section 7.01(f) (provided that such adequate protection shall be
subject to arrangements substantially similar to the terms of Section 7.02 and Section
7.03) and may file any responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance or avoidance of the claims or Liens of the Tranche
A-2 Lenders, Tranche B Lenders and Tranche C Lenders, and (D) any Tranche A Lender,
any Tranche A-2 Lender, any Tranche B Lender or Tranche C Lender may vote on any
plan of reorganization, plan of liquidation, agreement for composition, or other type of
plan of arrangement proposed in or in connection with any proceeding referred to in
Section 7.01(f) to the extent in a manner that is not inconsistent with the terms and
conditions of this Agreement.




                                            117
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 350 of 416




        Section 7.03. Application of Proceeds.

        (a)    (i) At all times from the date of this Agreement, any amounts or proceeds
received (other than cash interest payments made pursuant to Section 2.09 and
amortization payments made pursuant to Section 2.03(b) from proceeds of Collateral by
the Administrative Agent or any other Secured Party, as the case may be, in respect of the
Obligations whether after an Event of Default, acceleration or by sale of, collection from
or other realization upon all or any part of the Collateral pursuant to the exercise by the
Administrative Agent or any other Secured Party, as the case may be, of its remedies, or
otherwise, shall be applied (including after any Event of Default under this Agreement or
in any other Loan Document (or after the Loans and any other Obligations have been
accelerated or have otherwise automatically become immediately due and payable as set
forth in Section 7.01)), and including any such amounts or proceeds received following
the commencement of any insolvency, reorganization or like proceeding, relating to the
Borrower and each Guarantor at any time from the date of this Agreement), in full or in
part, together with any other sums then held by such Secured Party pursuant to this
Agreement, promptly by such Secured Party as follows:

                         (A) First, to the payment of all reasonable costs and expenses,
                fees (including amounts owed under the Administrative Agent Fee Letter)
                and taxes of such sale, collection or other realization including
                compensation to the Administrative Agent and its agents and counsel, and
                all expenses, liabilities and advances made or incurred by the
                Administrative Agent in connection therewith and all amounts for which
                the Administrative Agent is entitled to indemnification pursuant to the
                provisions of any Loan Document;

                          (B) Second, to the payment of all reasonable costs and
                expenses of such sale, collection or other realization including
                compensation to the other Secured Parties and their agents and counsel
                and all costs, fees, expenses, liabilities and advances made or incurred by
                the other Secured Parties in connection therewith, therewith, together with
                interest on each such amount at the highest rate then in effect under this
                Agreement from and after the date such amount is due, owing or unpaid
                until paid in full, in each case equally and ratably in accordance with the
                respective amounts thereof then due and owing;

                          (C) Third, without duplication of amounts applied pursuant to
                clauses (A) and (B) above, to the indefeasible payment in full in cash, pro
                rata, of the principal amount of Tranche A Loans and interest with
                respect to the Tranche A Loans, and other amounts constituting
                Obligations (other than principal) in respect of the Tranche A Loans
                arising under the Loan Documents (including all amounts owing in
                respect of post-petition interest, default interest, fees, costs, expenses,
                premiums, and other charges in respect of the Obligations owed to
                Tranche A Lenders, irrespective of whether a claim for such amounts is
                allowed or allowable in such proceeding under any federal, state or


                                            118
Case 19-50282-LSS      Doc 1-2    Filed 08/07/19      Page 351 of 416




     foreign bankruptcy, insolvency, receivership or similar law), in each case,
     first, equally and ratably amongto the Tranche A Lenders and second,
     equally and ratably to the Tranche A-2 Lenders, in accordance with the
     respective amounts thereof then due and owing;

               (D) Fourth, without duplication of amounts applied pursuant
     to clauses (A) and (B) above, to the indefeasible payment in full in cash,
     pro rata, of the principal amount of the Tranche B Loans and the Tranche
     C Loans, aggregated together as though such Tranche B Loans and
     Tranche C Loans were a single tranche (for purposes of this Section
     7.03(a)(i)(D), such aggregated Loans being “Tranche B/C Loans” and
     the Lenders of such aggregated Loans being the “Tranche B/C
     Lenders”) and interest with respect to the Tranche B/C Loans, and other
     amounts constituting Obligations (other than principal) in respect of the
     Tranche B/C Loans arising under the Loan Documents (including all
     amounts owing in respect of post-petition interest, default interest, fees,
     costs, expenses, premiums, and other charges in respect of the obligations
     owed to Tranche B/C Lenders, irrespective of whether a claim for such
     amounts is allowed or allowable in such proceeding under any federal,
     state or foreign bankruptcy, insolvency, receivership or similar law) and
     the Specified Swap Agreements, in each case equally and ratably among
     the Tranche B/C Lenders and the Secured Parties in their capacities as
     holders of Specified Swap Agreements in accordance with the respective
     amounts thereof then due and owing (provided that if proceeds from any
     Tranche B Excluded Buildings (“Excluded Building Proceeds”) are
     received before or at the same time as proceeds from other Collateral,
     such Excluded Building Proceeds shall be applied to the indefeasible
     payment in full in cash, pro rata, of the principal amount of Tranche A
     Loans and subject to the provisions set forth above in this Section
     7.03(a)(i)(D), the Tranche C Loans and interest with respect to the
     Tranche C Loans, and other amounts constituting Obligations (other than
     principal) in respect of the Tranche C Loans arising under the Loan
     Documents (including all amounts owing in respect of post-petition
     interest, fees, costs, expenses, premiums, and other charges in respect of
     the Obligations owed to Tranche C Lenders, irrespective of whether a
     claim for such amounts is allowed or allowable in such proceeding under
     any federal, state or foreign bankruptcy, insolvency, receivership or
     similar law) and the Specified Swap Agreements, in each case equally and
     ratably among the Tranche C Lenders in accordance with the respective
     amounts thereof then due and owing, with the Tranche B Lenders
     receiving subject to the provisions set forth above in this Section
     7.03(a)(i)(D), pro rata, amounts equal to such Excluded Building
     Proceeds from the proceeds of the other Collateral not constituting
     Tranche B Excluded Buildings at such time as such proceeds are
     available, in application to the indefeasible payment in full in cash of the
     Tranche B Loans and other amounts constituting Obligations (other than
     principal) in respect of the Tranche B Loans arising under the Loan


                                 119
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 352 of 416




                Documents (including all amounts owing in respect of post-petition
                interest, fees, costs, expenses, premiums, and other charges in respect of
                the Obligations owed to Tranche B Lenders, irrespective of whether a
                claim for such amounts is allowed or allowable in such proceeding under
                any federal, state or foreign bankruptcy, insolvency, receivership or
                similar law), in each case equally and ratably among the Tranche B
                Lenders in accordance with the respective amounts thereof then due and
                owing); and

                          (E) Fifth, the balance, if any, to the person lawfully entitled
                thereto (including the applicable Loan Party or its successors or assigns)
                or as a court of competent jurisdiction may direct.

               (ii)    In the event that any such proceeds are insufficient to pay in full
      the items described in clauses (A) through (E) of clause (a)(i) above, the Loan
      Parties shall remain liable, jointly and severally, for any deficiency.

       (b)      At all times from the date of this Agreement, and any amounts or proceeds
received (other than cash interest payments made pursuant to Section 2.09) and
amortization payments made pursuant to Section 2.03(b)) from sources other than
proceeds of Collateral by the Administrative Agent or any other Secured Party, as the case
may be, in respect of the Obligations after an Event of Default, including any such
amounts or proceeds received following the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower and each Guarantor at any time
from the date of this Agreement, accelaration or pursuant to the exercise by the
Administrative Agent or any other Secured Party, as the case may be, of its remedies shall
be applied (including after any Event of Default under this Agreement or in any other
Loan Document (or after the Loans and any other Obligations have been accelerated or
have otherwise automatically become immediately due and payable as set forth in Section
7.01)), in full or in part, together with any other sums then held by such Secured Party
pursuant to this Agreement, promptly by such Secured Party as follows:

               (i)    First, to the payment of all reasonable costs and expenses, fees
      (including amounts owed under the Administrative Agent Fee Letter) and taxes of
      the Administrative Agent and its agents and counsel, and all expenses, liabilities
      and advances made or incurred by the Administrative Agent in connection
      therewith and all amounts for which the Administrative Agent is entitled to
      indemnification pursuant to the provisions of any Loan Document;

                (ii)    Second, to the payment of all reasonable costs and expenses of the
      other Secured Parties and their agents and counsel and all costs, fees, expenses,
      liabilities and advances made or incurred by the other Secured Parties in
      connection therewith, therewith, together with interest on each such amount at the
      highest rate then in effect under this Agreement from and after the date such
      amount is due, owing or unpaid until paid in full, in each case equally and ratably
      in accordance with the respective amounts thereof then due and owing;



                                            120
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 353 of 416




               (iii)     Third, without duplication of amounts applied pursuant to clauses
       (i) and (ii) above, to the indefeasible payment in full in cash, pro rata, of the
       principal amount of the Loans and interest with respect to the Loans, and other
       amounts constituting Obligations (other than principal) in respect of the Loans
       arising under the Loan Documents (including all amounts owing in respect of
       post-petition interest, default interest, fees, costs, expenses, premiums, and other
       charges in respect of the Obligations owed to Lenders, irrespective of whether a
       claim for such amounts is allowed or allowable in such proceeding under any
       federal, state or foreign bankruptcy, insolvency, receivership or similar law) and
       the Specified Swap Agreements, in each case equally and ratably among the
       Lenders and the Secured Parties in their capacities as holders of Specified Swap
       Agreements in accordance with the respective amounts thereof then due and
       owing; and

               (iv)    Fourth, the balance, if any, to the person lawfully entitled thereto
       (including the applicable Loan Party or its successors or assigns) or as a court of
       competent jurisdiction may direct.

       (c)     If any Secured Party collects or receives any amounts received on account of
the Obligations to which it is not entitled under this Section 7.03, such Secured Party shall
hold the same in trust for the applicable Secured Parties entitled thereto and shall
forthwith deliver the same to the Administrative Agent, for the account of such Secured
Parties, to be applied in accordance with this Section 7.03, in each case until the prior
payment in full in cash of the applicable Obligations of such Secured Parties.

       (d)     Without limiting the generality of the foregoing, it is the intention of the
parties hereto that the provisions set forth above in (i) this Section 7.03 shall be deemed to
constitute a “subordination agreement” within the meaning of Section 510(a) of the
Bankruptcy Code and shall be interpreted to be enforceable to the maximum extent
permitted by applicable non-bankruptcy law and, (ii) to the maximum extent permitted by
law, the Obligations in respect of the Tranche A Loans (other than the Tranche A-2
Loans) (and the security therefor) constitute a separate and distinct class and separate and
distinct claims from the other Obligations (and the rights with respect to the security
therefor) and (iii) to the maximum extent permitted by law, the Obligations in respect of
the Tranche A-2 Loans (and the security therefor) constitute a separate and distinct class
and separate and distinct claims from the other Obligations (and the rights with respect to
the security therefor).

                                    ARTICLE 8
                            THE ADMINISTRATIVE AGENT

        Section 8.01. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such powers
and perform such duties as are expressly delegated to the Administrative Agent by the


                                             121
        Case 19-50282-LSS           Doc 1-2     Filed 08/07/19      Page 354 of 416




terms of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or otherwise
exist against the Administrative Agent.

        Section 8.02. Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all matters
pertaining to such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with reasonable
care, except to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct.

         Section 8.03. Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, advisors, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such Person under or
in connection with this Agreement or any other Loan Document (except to the extent that
any of the foregoing are found by a final and non- appealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of any Loan
Party a party thereto to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party. The Administrative Agent shall not be responsible or
liable for any failure or delay in the performance of its obligations under this Agreement
or the other Loan Documents arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts of God;
earthquakes; fire; flood; terrorism; wars and other military disturbances; sabotage;
epidemics; riots; business interruptions; loss or malfunctions of utilities, computer
(hardware or software) or communication services; accidents; labor disputes; acts of civil
or military authority and governmental action. The Administrative Agent does not
warrant, nor accept responsibility, nor shall Administrative Agent have any liability with
respect to the administration, submission, or any other matter related to the rates in the
definition of LIBOR Rate or with respect to any comparable or successor rate thereto
(including as may be provided pursuant to Section 2.09(hi)).



                                              122
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 355 of 416




         Section 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email message,
statement, order or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The Administrative
Agent may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall have been filed
with the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders and the
Required Tranche A-2 Lenders (or, if so specified by this Agreement, all Lenders or the
Controlling Lenders under Section 7, as applicable) as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders and the Required Tranche A-2 Lenders (or, if so specified by this
Agreement, all Lenders or the Controlling Lenders under Section 7, as applicable) and
such request and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans. No provision of this Agreement or
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby shall require the Administrative
Agent to: (i) expend or risk its own funds or provide indemnities in the performance of
any of its duties hereunder or the exercise of any of its rights or power or (ii) otherwise
incur any financial liability in the performance of its duties or the exercise of any of its
rights or powers. No request given to the Administrative Agent by the Required Lenders
and the Required Tranche A-2 Lenders or the Borrower or any Subsidiary Guarantor that
in the sole judgment of the Administrative Agent imposes, purports to impose or might
reasonably be expected to impose upon the Administrative Agent any obligation or
liability not set forth in or arising under this Agreement and the other Loan Documents
will be binding upon the Administrative Agent unless the Administrative Agent elects, at
its sole option, to accept such direction.

        Section 8.05. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent receives
such a notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders and the Required
Tranche A-2 Lenders or the Controlling Lenders as set forth in Section 7 hereof, as
applicable; provided that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to) take such



                                            123
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 356 of 416




action, or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

        Section 8.06. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, advisors, attorneys in fact or affiliates
have made any representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a Loan Party,
shall be deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Administrative Agent that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and creditworthiness of
the Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors, employees,
agents, advisors, attorneys in fact or affiliates.

         Section 8.07. Indemnification. The Lenders agree to indemnify the
Administrative Agent and its officers, directors, employees, affiliates, agents, advisors
and controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by
the Borrower and without limiting its obligations to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 8.07 (or, if indemnification is sought after
the date upon which the Loans shall have been paid in full, ratably in accordance with
such Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnitee in any way relating to or arising out of, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or omitted by such
Agent Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and non-appealable decision of a court of competent jurisdiction


                                            124
       Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 357 of 416




to have resulted from such Agent Indemnitee’s gross negligence or willful misconduct.
The agreements in this Section 8.07 shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

        Section 8.08. Administrative Agent in Its Individual Capacity. The
Administrative Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though the
Administrative Agent were not the Administrative Agent. With respect to its Loans made
or renewed by it, the Administrative Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and “Lenders”
shall include the Administrative Agent in its individual capacity.

         Section 8.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon ten (10) days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders and the Required
Tranche A-2 Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under Section 7.01(a) or
Section 7.01(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably withheld
or delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall mean
such successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of the Loans.
If no successor agent has accepted appointment as Administrative Agent by the date that
is ten (10) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders and the
Required Tranche A-2 Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article 8 and of Section 9.05 shall continue to inure to its benefit.

                                     ARTICLE 9
                                  MISCELLANEOUS

        Section 9.01. Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented, modified or
waived except in accordance with the provisions of this Section 9.01 (except for
amendments, supplements and modifications explicitly permitted by Section 2.19). The
Required Lenders and the Required Tranche A-2 Lenders and each Loan Party party to
the relevant Loan Document may, or, with the written consent of the Required Lenders
and the Required Tranche A-2 Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into written


                                           125
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 358 of 416




amendments, supplements or modifications hereto and to the other Loan Documents for
the purpose of adding any provisions to this Agreement or the other Loan Documents or
changing in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders and the
Required Tranche A-2 Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided, however,
that (i) no such waiver and no such amendment, supplement or modification shall (A)
forgive any principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of or reduce any amortization payment in respect of any Loan,
reduce any fee or interest or any rate of on interest (including, without limitation, any
change in (x) clause (a) of the definition of Eurodollar Base Rate or (y) clause (d) of the
definition of ABR) or fee payable hereunder) (except in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall be effective
as to the Tranche A Loans, Tranche A-2 Loans, Tranche B Loans or Tranche C Loans
with the consent of the Required Tranche A Lenders, Required Tranche A-2 Lenders,
Required Tranche B Lenders and Required Tranche C Lenders, respectively)) or extend
the scheduled date of any payment thereof, in each case without the written consent of
each Lender affected thereby; (B) eliminate or reduce the voting rights of any Lender
under this Section 9.01 without the written consent of such Lender; (C) amend or modify
the definition of Required Lenders or reduce any percentage specified in such term,
consent to the assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the value of the Guarantor Obligations of
the Subsidiary Guarantors, in each case without the written consent of all Lenders; (D)
amend or modify any definition of (i) Required Tranche A Lenders without the written
consent of all Tranche A Lenders, (ii) Required Tranche BA-2 Lenders without the
written consent of all Tranche BA-2 Lenders, (iii) Required Tranche B Lenders without
the written consent of all Tranche B Lenders, (iv) Required Tranche C Lenders without
the written consent of all Tranche C Lenders or (ivv) Required Tranche B/C Lenders
without the written consent of all Tranche B Lenders and all Tranche C Lenders; (E)
amend, modify or waive any provision of Section 2.12 or Section 7.02 or 7.03, in each
case, without the written consent of each Lender directly affected thereby; (F) without the
consent of each Lender, amend, modify or waive any provision of any Loan Document
that would have the effect of allowing the aggregate principal amount of Indebtedness
outstanding (or permitted to be outstanding) pursuant to the “Term Loan Documents” (as
defined in the Intercreditor Agreement) to exceed the aggregate principal of Loans that
would be permitted to be outstanding under the Intercreditor Agreement without the
consent of the Supply and Offtake Secured Parties (unless such consent from the Supply
and Offtake Secured Parties has been obtained) or (G) amend, modify or waive any
provision of Article 8 or any other provision of any Loan Document that affects the
Administrative Agent without the written consent of the Administrative Agent and (ii)
amend, modify or waive (u) any provision of any Loan Document that gives the Required
Tranche B Lenders rights to consent to any action or circumstance or request an action,
(v) the definition of Tranche B Specific Event of Default, (w) any provision of Section
2.19 that prevents Incremental Loans from being incurred as Tranche A Loans, Tranche



                                            126
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 359 of 416




A-2 Loans or any other Loans that would have a priority (as to rights in Collateral or
payment) as to any other Loans hereunder, (x) Section 6.17 or Section 7.01(k), (y) the
final proviso of Section 6.05 or the final proviso to Section 6.07(z) or (z) without
derogating the rights of Tranche B Lenders pursuant to clause (i) above, any provision of
this Agreement that benefits the Tranche A Lenders, Tranche A-2 Lenders or the Tranche
C Lenders disproportionately as compared to the Tranche B Lenders or would
disproportionately adversely affect the Tranche B Lenders as compared to the Tranche A
Lenders, Tranche A-2 Lenders or the Tranche C Lenders, in each case without the written
consent of the Required Tranche B Lenders (it being understood that, without limiting the
foregoing, any change that would require a payment of principal of the Tranche A Loans
or Tranche C Loans on any date earlier than such payment is required, or any increase in
interest or fees payable to the Tranche A Lenders or the Tranche C Lenders, in each case,
under this Agreement as in effect on the Closing Date shall be deemed disproportionately
adverse to the Tranche B Lenders), and (iii) in determining whether the requisite
percentage of Lenders have consented to any amendment, modification, waiver or other
action, any Affiliate Lenders (other than Debt Fund Affiliates) shall be deemed to have
voted in the same proportion as those Lenders who are not Affiliate Lenders, except with
respect to (x) any amendment, modification or other action or plan of reorganization
which by its terms requires the consent of all Lenders or each affected Lender and (y) any
amendment, modification, waiver or other action that by its terms adversely affects any
Affiliate Lender in its capacity as a Lender in a manner that differs in any material respect
from, and is more adverse to such Affiliate Lender than it is to, other affected Lenders, in
which case the consent of such Affiliate Lender shall be required. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of Default
waived shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right consequent
thereon.

        Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower may enter into Extension Amendments in accordance with Section
2.18, and such Extension Amendments shall be effective to amend the terms of this
Agreement and the other applicable Loan Documents, in each case, without any further
action or consent of any other party to any Loan Document; provided that as to the
Extended Loans borrowed in connection with any such Extension Amendment (a) the
Applicable Margin for such Extended Loans shall not be higher than the Applicable
Margin for the relevant Loans prior to the relevant Extension, (b) the All-In Yield of such
Extended Loans shall not be higher than the All-In Yield for the relevant Loans prior to
the relevant Extension and (c) the other terms of the Extended Loans are not more
favorable to the lenders of such Extended Loans than the corresponding terms of the
relevant Loans prior to the relevant Extension, to the extent such terms are applicable to
an Extension.




                                            127
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 360 of 416




        In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders providing
the relevant Replacement Loans (as defined below) to permit the refinancing, replacement
or modification of all outstanding Loans of a particular Tranche (“Replaced Loans”)
with a replacement term loan tranche hereunder (“Replacement Loans”), provided that
(a) the aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such Replaced Loans, (b) the Applicable Margin for such
Replacement Loans shall not be higher than the Applicable Margin for such Replaced
Loans, (c) the All-In Yield of such Replacement Loans shall not be higher than the All-In
Yield for such Replaced Loans, (d) the Weighted Average Life to Maturity of such
Replacement Loans shall not be shorter than the Weighted Average Life to Maturity of
such Replaced Loans at the time of such refinancing and (e) the other terms of the
Replacement Loans are not more favorable to the lenders of such Replacement Loans
than the corresponding terms of the Replaced Loans.

        Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document without
the consent of any Lender, the Required Lenders or the Required Tranche A-2 Lenders in
order to correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document; provided that no such
amendment, supplement or modification shall become effective or unless such
amendment, modification or supplement shall be provided to the Lenders at least 10
Business Days prior to the proposed effectiveness thereof and the Required Lenders, the
Required Tranche A-2 Lenders and Required Tranche B Lenders have not objected
thereto within 5 Business Days of the Lenders being provided such proposed amendment,
modification or waiver.

        Furthermore, notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliate Lender (other than a Debt Fund Affiliate)
hereby agrees that, if a proceeding under the United States Bankruptcy Code or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law shall be
commenced by or against any Borrower or any other Loan Party at a time when such
Lender is an Affiliate Lender, such Affiliate Lender irrevocably authorizes and empowers
the Administrative Agent to vote on behalf of such Affiliate Lender with respect to the
Loans held by such Affiliate Lender in any manner in the Controlling Lenders’ sole
discretion, unless the Controlling Lenders instruct such Affiliate Lender to vote, in which
case such Affiliate Lender shall vote with respect to the Loans held by it as the
Controlling LendersdirectLenders direct; provided that such Affiliate Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance with the
direction of the Controlling Lenders) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any such Affiliate Lender or the
Obligations held by it in a manner that is less favorable in any material respect to such
Affiliate Lender than the proposed treatment of similar Lenders and the Obligations held
by them that are not Affiliates of any Borrower.

     Notwithstanding anything to the contrary herein, in connection with any
amendment, modification, waiver or other action requiring the consent or approval of


                                            128
        Case 19-50282-LSS         Doc 1-2       Filed 08/07/19   Page 361 of 416




Required Lenders, Required Tranche A Lenders, Required Tranche B Lenders, Required
Tranche C Lenders or Required Tranche B/C Lenders, Lenders that are Debt Fund
Affiliates shall not be permitted, in the aggregate, to account for more than 50% of the
amounts actually included in determining whether the Required Lenders, Required
Tranche A Lenders, Required Tranche B Lenders, Required Tranche C Lenders or
Required Tranche B/C Lenders, respectively, have consented to any amendment,
modification, waiver, consent or other action that is subject to such vote. The voting
power of each Lender that is a Debt Fund Affiliate shall be reduced, pro rata, to the extent
necessary in order to comply with the immediately preceding sentence.

        Section 9.02. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by telecopy) or
e-mail, and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three (3) Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of the Borrower, the Administrative Agent and any Tranche B Lender,
and as set forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

Borrower and Guarantors       PES Holdings, LLC
                              1735 Market Street
                              Philadelphia, PA 19103
                              Attention: Treasury Department
                              email: treasury@pes-companies.com and
                                     legal@pes-companies.com

                              With a copy to:

Administrative Agent:         Cortland Capital Market Services LLC
                              225 W. Washington St. 9th Floor
                              Chicago, Illinois 60606
                              Attention: Frances Real
                              and Legal Department
                              Telecopy: 312-376-0751
                              Telephone: 312-600-5100
                              email: CPCAgency@cortlandglobal.com and
                              legal@cortlandglobal.com

                              with a copy to:

                              Norton Rose Fulbright US LLP
                              1301 Avenue of the Americas
                              New York, NY 10019
                              Attention: H. Stephen Castro
                              Telecopy: 212-318-3400



                                            129
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 362 of 416




                              Telephone: 212-318-3147
                              email: stephen.castro@nortonrosefulbright.com

Tranche B Lenders:            As provided in an administrative questionnaire delivered to
                              the Administrative Agent and with a copy to:

                              Cahill Gordon & Reindel LLP
                              80 Pine Street
                              New York, New York 10005
                              Attention: Susanna Suh, Joel Levitin and Darren Silver
                              (ssuh@cahill.com; jlevitin@cahill.com;
                              dsilver@cahill.com)

provided that any notice, request or demand to or upon the Administrative Agent or the
Lenders shall not be effective until received.

       Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; The Administrative Agent or the Borrower, agree to accept notices
and other communications to it hereunder by electronic communications pursuant to
procedures approved by it.

        Section 9.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

        Section 9.04. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement and the making of the Loans and other
extensions of credit hereunder.

         Section 9.05. Payment of Expenses and Taxes. The Borrower agrees (a) to pay
or reimburse the Administrative Agent and each of the Lenders for all their reasonable
and documented costs and out-of-pocket expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other documents
prepared in connection herewith or therewith, and the consummation and administration
of the transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of (x) one primary counsel to the Administrative Agent, (y) one New York
firm of counsel to each of the Tranche A Lenders, the Tranche A-2 Lenders, the Tranche
B Lenders, and the Tranche C Lenders, and, in the case of an actual or perceived conflict



                                            130
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 363 of 416




of interest, additional conflicts counsel for each group of such Lenders similarly situated
and (z) one local counsel to the Administrative Agent and the Lenders in each applicable
jurisdiction, as necessary, in each appropriate jurisdiction and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter to the extent invoiced to the Borrower promptly on
a monthly basis in the month after such fees are incurred, (b) to pay or reimburse each
Lender and the Administrative Agent for all its reasonable and documented costs and
expenses incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel to the Administrative Agent, (c) to pay, indemnify, and
hold each Lender and the Administrative Agent harmless from all documentary and
similar Taxes and charges in respect of the Loan Documents, and (d) to pay, indemnify,
and hold each Lender and the Administrative Agent, their respective affiliates, and their
respective officers, directors, employees, agents, advisors and controlling persons (each,
an “Indemnitee”) harmless from and against any and all other losses, claims, damages,
liabilities and expenses of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any claim, litigation, investigation
or proceeding regardless of whether any Indemnitee is a party thereto and whether or not
the same are brought by the Borrower, its equity holders, affiliates or creditors or any
other Person, including any of the foregoing relating to the use of proceeds of the Loans
or the violation of, noncompliance with Environmental Law or relating to any
Environmental Liabilities applicable to any Group Member or any of the Real Property
and the reasonable and documented fees and expenses of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of such
Indemnitee, and provided, further, that this Section 9.05(d) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any non-Tax
claim. Without limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and hereby
waives and agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or related to
Environmental Laws for any matters arising from the Transactions, that any of them
might have by statute or otherwise against any Indemnitee, except to the extent such
rights are asserted against an Indemnitee found by a final and non- appealable decision of
a court of competent jurisdiction to have engaged in gross negligence or willful
misconduct, for claims, demands, penalties, fines, liabilities, settlements, damages, costs
or expenses resulting from such gross negligence or willful misconduct. No Indemnitee
shall be liable for any damages arising from the use by others of information or other
materials obtained through electronic, telecommunications or other information



                                            131
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 364 of 416




transmission systems, except to the extent any such damages are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of such Indemnitee. No Indemnitee shall be liable
for any indirect, special, exemplary, punitive or consequential damages in connection
with this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby. All amounts due under this Section 9.05 shall be payable not later than
ten (10) days after written demand therefor. Statements payable by the Borrower pursuant
to this Section 9.05 shall be submitted to the Treasury and Legal Departments(Telephone
No. 215-339-1200) (Telecopy No. 866-456-1587), at the address of the Borrower set
forth in Section 9.02, or to such other Person or address as may be hereafter designated by
the Borrower in a written notice to the Administrative Agent. The agreements in this
Section 9.05 shall survive the termination of this Agreement and the repayment of the
Loans and all other amounts payable hereunder.

        Section 9.06. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in accordance
with this Section 9.06.

       (b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”), other than a natural person or,
except to the extent expressly permitted by Section 9.06(e), (f) and (g) below, to the
Borrower or any Affiliate of the Borrower, all or a portion of its rights and obligations
under this Agreement (including all or a portion of the Loans at the time owing to it) with
the prior written consent of:

                         (A) the Borrower (such consent not to be unreasonably
                withheld), provided that no consent of the Borrower shall be required for
                an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
                defined below) or, if an Event of Default under Section 7.01(a) or (f) has
                occurred and is continuing, any other Person; and provided, further, that
                the Borrower shall be deemed to have consented to any such assignment
                unless the Borrower shall object thereto by written notice to the
                Administrative Agent within ten (10) Business Days after having received
                notice thereof; and

                         (B) the Administrative Agent, provided that no consent of the
                Administrative Agent shall be required for an assignment of all or any
                portion of a Loan to a Lender, an affiliate of a Lender or an Approved
                Fund.

               (ii)    Assignments shall be subject to the following additional
       conditions:


                                            132
 Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 365 of 416




                   (A) except in the case of an assignment to a Lender, an
         affiliate of a Lender or an Approved Fund or an assignment of the entire
         remaining amount of the assigning Lender’s Loans under any Tranche, the
         amount of the Loans of the assigning Lender subject to each such
         assignment (determined as of the date the Assignment and Assumption
         with respect to such assignment is delivered to and recorded by the
         Administrative Agent) shall not be less than $1,000,000) unless each of
         the Borrower and the Administrative Agent otherwise consent, provided
         that (1) no such consent of the Borrower shall be required if an Event of
         Default has occurred and is continuing and (2) such amounts shall be
         aggregated in respect of each Lender and its affiliates or Approved Funds,
         if any;

                  (B) (1) the parties to each assignment shall execute and
         deliver to the Administrative Agent an Assignment and Assumption,
         together with a processing and recordation fee of $3,500 and (2) the
         assigning Lender shall have paid in full any amounts owing by it to the
         Administrative Agent; provided that in the case of contemporaneous
         assignments by any Lender to one or more Approved Funds, only a single
         processing and recordation fee shall be payable for all such assignments;
         and

                   (C) the Assignee, if it shall not be a Lender, shall deliver to
         the Administrative Agent all documentation and other information
         required by regulatory authorities under applicable “know your customer”
         and anti-money laundering rules and regulations, including, without
         limitation, the Patriot Act and an administrative questionnaire in which
         the Assignee designates one or more credit contacts to whom all
         syndicate-level information (which may contain material non-public
         information about the Borrower and its Affiliates and their related parties
         or their respective securities) will be made available and who may receive
         such information in accordance with the assignee’s compliance
         procedures and applicable laws, including Federal and state securities
         laws.

For the purposes of this Section 9.06, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or investing
in bank loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an affiliate of a Lender or
(c) an entity or an affiliate of an entity that administers or manages a Lender.

        (iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after date recorded in the Register the Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations


                                     133
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 366 of 416




      under this Agreement (and, in the case of an Assignment and Assumption covering
      all of the assigning Lender’s rights and obligations under this Agreement, such
      Lender shall cease to be a party hereto but shall continue to be entitled to the
      benefits of Sections 2.13, 2.14, 2.15 and 9.05). Any assignment or transfer by a
      Lender of rights or obligations under this Agreement that does not comply with this
      Section 9.06 shall be treated for purposes of this Agreement as a sale by such
      Lender of a participation in such rights and obligations in accordance with
      paragraph (c) of this Section 9.06.

               (iv)    The Administrative Agent, acting for this purpose as a
      non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy of
      each Assignment and Assumption delivered to it and a register for the recordation
      of the names and addresses of the Lenders, and principal amount (and related
      interest amounts) of the Loans owing to, each Lender pursuant to the terms hereof
      from time to time (the “Register”). The entries in the Register shall be conclusive
      absent manifest error, and the Borrower, the Administrative Agent and the Lenders
      shall treat each Person whose name is recorded in the Register pursuant to the
      terms hereof as a Lender hereunder for all purposes of this Agreement,
      notwithstanding notice to the contrary. The Register shall be available for
      inspection by the Borrower and each Lender, at any reasonable time and from time
      to time upon reasonable prior notice.

               (v)     Upon its receipt of a duly completed Assignment and Assumption
      executed by an assigning Lender and an Assignee, the Assignee’s completed
      administrative questionnaire (unless the Assignee shall already be a Lender
      hereunder), all documentation and other information required by regulatory
      authorities under applicable “know your customer” and anti-money laundering
      rules and regulations, including, without limitation, the Patriot Act, the processing
      and recordation fee referred to in paragraph (b) of this Section 9.06 and any written
      consent to such assignment required by paragraph (b) of this Section 9.06, the
      Administrative Agent shall accept such Assignment and Assumption and record
      the information contained therein in the Register. No assignment shall be effective
      for purposes of this Agreement unless it has been recorded in the Register as
      provided in this paragraph.

       (c)     Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a “Participant”) to a
Person other than Borrower or an Affiliate of Borrower in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion of the
Loans owing to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided that


                                           134
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 367 of 416




such agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (i) requires the consent
of each Lender directly affected thereby pursuant to the proviso to the second sentence of
Section 9.01 and (ii) directly affects such Participant. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.17 with respect to
any Participant. The Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations therein,
including the requirements under Section 2.14(f) (it being understood that the
documentation required under Section 2.14(f) shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.06; provided that such Participant
(i) shall be subject to the provisions of Sections 2.13 and 2.14 as if it were an assignee
under paragraph (b) of this Section and (ii) shall not be entitled to receive any greater
payment under Section 2.13 or 2.14, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance by any
Lender with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.07(b) as though
it were a Lender, provided such Participant shall be subject to Section 9.07(a) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and address
of each Participant and the principal amounts (and related interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any Loans or its other
obligations under any Loan Document) except to the extent that such disclosure is
necessary to establish that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant Register.

       (d)     Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section 9.06 shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto. The Borrower, upon receipt of written notice from the relevant



                                            135
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 368 of 416




Lender, agrees to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in this paragraph (d).

       (e)     Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Loans to any Other Affiliate (including any Debt Fund
Affiliate), but only if:

               (i)    the assigning Lender and Other Affiliate purchasing such Lender’s
       Loans shall execute and deliver to the Administrative Agent an assignment
       agreement substantially in the form of Exhibit D-2 hereto (an “Affiliate Lender
       Assignment and Assumption”) in lieu of an Assignment and Assumption;

               (ii)    after giving effect to such assignment, Other Affiliates (other than
       Debt Fund Affiliates) shall not, in the aggregate, own or hold Loans with an
       aggregate principal amount in excess of 20.0% of the principal amount of all Loans
       then outstanding (calculated as of the date of such purchase); and

               (iii)   such Other Affiliate and each such Debt Fund Affiliates shall at all
       times be subject to the voting restrictions specified in Section 9.01 and in the
       definitions of Required Lenders, Required Tranche A Lenders, Required Tranche B
       Lenders, Required Tranche C Lenders and Required Tranche B/C Lenders.

       (f)    Notwithstanding anything to the contrary herein, any Lender may assign all
or any portion of its Loans to the Borrower or any of its Subsidiaries, but only if:

                (i)    (x) such assignment is made pursuant to a Dutch Auction open to
       all Lenders on a pro rata basis or (y) such assignment is made pursuant to an open
       market purchase;

               (ii)    no Event of Default has occurred and is continuing or would result
       therefrom;

             (iii)   any such Loans shall be automatically and permanently cancelled
       immediately upon acquisition thereof by the Borrower or any of its Subsidiaries;
       and

               (iv)    in the case of an open market purchase, the aggregate principal
       amount of all Loans purchased pursuant to open market purchases since the
       Closing Date shall not, in the aggregate, exceed 20.0% of the principal amount of
       all Loans then outstanding (calculated as of the date of such purchase).

        (g)     (i) Notwithstanding anything to the contrary herein, (i) Affiliate Lenders
(other than Debt Fund Affiliates) shall not have any right to attend (including by
telephone) any meeting or discussions (or portion thereof) among the Administrative
Agent or any other Lender to which representatives of the Borrowers are not then present,
(ii) Affiliate Lenders (other than Debt Fund Affiliates) shall not have any right to receive
any information or material prepared by the Administrative Agent or any other Lender or
any communication by or among the Administrative Agent and one or more other


                                            136
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 369 of 416




Lenders, except to the extent such information or materials have been made available to
the Borrowers or their representatives and (iii) Affiliate Lenders (other than Debt Fund
Affiliates) shall not be entitled to receive advice of counsel to the Administrative Agent or
other Lenders.

                (ii)    Each Lender making an assignment to an Affiliate Lender
       acknowledges and agrees that in connection with such assignment, (1) such
       Affiliate Lender then may have, and later may come into possession of,
       information regarding the Loans or the Loan Parties hereunder that is not known to
       such Lender and that may be material to a decision by such Lender to assign the
       Loans (“Excluded Information”), (2) such Lender has independently and, without
       reliance on the Affiliate Lender, the Borrower, any of its Subsidiaries, the
       Administrative Agent or any of their respective Affiliates, made its own analysis
       and determination to enter into such assignment notwithstanding such Lender’s
       lack of knowledge of the Excluded Information and (3) none of the Borrower, its
       Subsidiaries, the Administrative Agent, or any of their respective Affiliates shall
       have any liability to such Lender, and such Lender hereby waives and releases, to
       the extent permitted by law, any claims such Lender may have against the
       Borrower, its Subsidiaries, the Administrative Agent, and their respective
       Affiliates, under applicable laws or otherwise, with respect to the nondisclosure of
       the Excluded Information. Each Lender entering into such an assignment further
       acknowledges that the Excluded Information may not be available to the
       Administrative Agent or the other Lenders.

        Section 9.07. Adjustments; Set off. (a) Except to the extent that this Agreement,
any Extension Amendment or a court order expressly provides for payments to be
allocated to a particular Lender or to the Lenders under a particular Tranche, if any
Lender (a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment made pursuant to
Section 9.06), or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set off, pursuant to events or proceedings of the nature referred to in
Section 7.01(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations owing to such
other Lender, such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such other Lender,
or shall provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned, to the
extent of such recovery, but without interest.

      (b)     In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, upon any
Obligations becoming due and payable by the Borrower (whether at the stated maturity,
by acceleration or otherwise), to apply to the payment of such Obligations, by setoff or


                                            137
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 370 of 416




otherwise, any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency, in each
case whether direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective branches or
agencies to or for the credit or the account of the Borrower. Each Lender agrees promptly
to notify the Borrower and the Administrative Agent after any such application made by
such Lender, provided that the failure to give such notice shall not affect the validity of
such application.

         Section 9.08. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by email or facsimile
transmission shall be effective as delivery of a manually executed counterpart hereof. A
set of the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

        Section 9.09. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

        Section 9.10. Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any Lender
relative to the subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

     Section 9.11. GOVERNING LAW. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

       Section 9.12. Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:

        (a)    submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for recognition
and enforcement of any judgment in respect thereof, to the exclusive jurisdiction of the
courts of the State of New York, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof; provided, that nothing contained
herein or in any other Loan Document will prevent any Lender or the Administrative
Agent from bringing any action to enforce any award or judgment or exercise any right
under the Security Documents or against any Collateral or any other property of any Loan
Party in any other forum in which jurisdiction can be established;


                                             138
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 371 of 416




       (b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

        (c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Borrower, as the case may be at its address
set forth in Section 9.02 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

       (d)   agrees that nothing herein shall affect the right to effect service of process in
any other manner permitted by law; and

       (e)     waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this Section 9.12 any
indirect, special, exemplary, punitive or consequential damages.

         Section 9.13. Acknowledgements. The Borrower hereby acknowledges and
agrees that (a) no fiduciary, advisory or agency relationship between the Loan Parties and
the Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents, irrespective
of whether the Credit Parties have advised or are advising the Loan Parties on other
matters, and the relationship between the Credit Parties, on the one hand, and the Loan
Parties, on the other hand, in connection herewith and therewith is solely that of creditor
and debtor, (b) the Credit Parties, on the one hand, and the Loan Parties, on the other
hand, have an arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable of evaluating
and understanding, and the Loan Parties understand and accept, the terms, risks and
conditions of the transactions contemplated by this Agreement and the other Loan
Documents, (d) the Loan Parties have been advised that the Credit Parties are engaged in
a broad range of transactions that may involve interests that differ from the Loan Parties’
interests and that the Credit Parties have no obligation to disclose such interests and
transactions to the Loan Parties, (e) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the other
Loan Documents, (f) each Credit Party has been, is, and will be acting solely as a
principal and, except as otherwise expressly agreed in writing by it and the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties, any of their affiliates or any other Person, (g) none of the Credit Parties has
any obligation to the Loan Parties or their affiliates with respect to the transactions
contemplated by this Agreement or the other Loan Documents except those obligations
expressly set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and (h) no joint
venture is created hereby or by the other Loan Documents or otherwise exists by virtue of



                                             139
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 372 of 416




the transactions contemplated hereby among the Credit Parties or among the Loan Parties
and the Credit Parties.

        Section 9.14. Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 9.01) to take any action
requested by the Borrower having the effect of releasing any Collateral or guarantee
obligations (i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 9.01 or (ii) under the circumstances described in paragraph (b) below.

       (b)    At such time as the Loans and the other obligations under the Loan
Documents (other than obligations under or in respect of Specified Swap Agreements)
shall have been paid in full, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.

         Section 9.15. Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by any Loan
Party (whether through the Administrative Agent or directly) pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from disclosing
any such information (a) to the Administrative Agent, any other Lender or any Affiliate
thereof, (b) subject to an agreement to comply with the provisions of this Section 9.15, to
any actual or prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors or those of any of
its Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may otherwise
be required pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly disclosed,
(h) to the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to such
Lender, or (i) in connection with the exercise of any remedy hereunder or under any other
Loan Document or (j) if agreed by the Borrower in its sole discretion, to any other Person

        Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public information
concerning the Borrower and its Affiliates and their related parties or their respective
securities, and confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including Federal
and state securities laws.


                                            140
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 373 of 416




        All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of administering, this
Agreement or the other Loan Documents will be syndicate-level information, which may
contain material non-public information about the Borrower and its Affiliates and their
related parties or their respective securities. Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and applicable law,
including Federal and state securities laws.

     Section 9.16. WAIVERS OF JURY TRIAL. THE BORROWER, EACH OTHER
LOAN PARTY HERETO, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

        Section 9.17. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name and
address of the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

        Section 9.18. Intercreditor Agreement. Reference is made to the Intercreditor
Agreement dated as of the date hereof (as amended, restated, amended and restated,
supplemented, modified, extended, renewed, replaced, refinanced or restructured from
time to time, the “Intercreditor Agreement”), by and among the Loan Parties, the
Administrative Agent, the counterparty under the Supply and Offtake Documents and the
collateral agent under the Supply and Offtake Documents. Notwithstanding any
provisions in this Agreement or any other Loan Document to the contrary, the terms,
conditions and provisions of this Agreement and the other Loan Documents are subject to
the terms of the Intercreditor Agreement. To the extent there is a conflict between the
Loan Documents and the Intercreditor Agreement, the terms and conditions of the
Intercreditor Agreement shall control.

         Section 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under any Loan
Document, to the extent such liability is unsecured, may be subject to the Bail-In Action
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

       (a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and



                                            141
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 374 of 416




       (b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

                   (i) a reduction, in full or in part, in the principal amount, or
        outstanding amount due (including any accrued but unpaid interest) of any such
        liability;

                (ii)   a cancellation of any such liability;

                (iii) a conversion of all, or a portion of, such liability into shares or
        other instruments of ownership in such EEA Financial Institution, its parent
        undertaking, or a bridge institution that may be issued to it or otherwise conferred
        on it, and that such shares or other instruments of ownership will be accepted by it
        in lieu of any rights with respect to any such liability under this Agreement or any
        other Loan Document; or

               (iv) a variation of any term of any Loan Document to the extent
        necessary to give effect to any Bail-In Action in relation to any such liability.

        Section 9.20. Certain ERISA Matters.

       (a)     Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the benefit of,
the Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the following is
and will be true:

                (i)    such Lender is not using “plan assets” (within the meaning of 29
       CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
       Benefit Plans in connection with the Loans or the Commitments,

                (ii)   the transaction exemption set forth in one or more PTEs, such as
       PTE 84-14 (a class exemption for certain transactions determined by independent
       qualified professional asset managers), PTE 95-60 (a class exemption for certain
       transactions involving insurance company general accounts), PTE 90-1 (a class
       exemption for certain transactions involving insurance company pooled separate
       accounts), PTE 91-38 (a class exemption for certain transactions involving bank
       collective investment funds) or PTE 96-23 (a class exemption for certain
       transactions determined by in-house asset managers), is applicable with respect to
       such Lender’s entrance into, participation in, administration of and performance of
       the Loans, the Commitments and this Agreement,

               (iii)   (A) such Lender is an investment fund managed by a “Qualified
       Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
       such Qualified Professional Asset Manager made the investment decision on
       behalf of such Lender to enter into, participate in, administer and perform the
       Loans, the Commitments and this Agreement, (C) the entrance into, participation


                                             142
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 375 of 416




       in, administration of and performance of the Loans, the Commitments and this
       Agreement satisfies the requirements of sub-sections (b) through (g) of Part I of
       PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
       subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s
       entrance into, participation in, administration of and performance of the Loans, the
       Commitments and this Agreement, or

               (iv)    such other representation, warranty and covenant as may be agreed
       in writing between the Administrative Agent, in its sole discretion, and such
       Lender.

        (b)    In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another representation,
warranty and covenant as provided in sub-clause (iv) in the immediately preceding clause
(a), such Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the benefit of,
the Administrative Agent and its respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that:

                (i)    none of the Administrative Agent or any of its Affiliates is a
       fiduciary with respect to the assets of such Lender (including in connection with
       the reservation or exercise of any rights by the Administrative Agent under this
       Agreement, any Loan Document or any documents related to hereto or thereto),

               (ii)    the Person making the investment decision on behalf of such
       Lender with respect to the entrance into, participation in, administration of and
       performance of the Loans, the Commitments and this Agreement is independent
       (within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
       investment adviser, a broker-dealer or other person that holds, or has under
       management or control, total assets of at least $50 million, in each case as
       described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

               (iii)    the Person making the investment decision on behalf of such
       Lender with respect to the entrance into, participation in, administration of and
       performance of the Loans, the Commitments and this Agreement is capable of
       evaluating investment risks independently, both in general and with regard to
       particular transactions and investment strategies (including in respect of the
       Obligations),

               (iv)     the Person making the investment decision on behalf of such
       Lender with respect to the entrance into, participation in, administration of and
       performance of the Loans, the Commitments and this Agreement is a fiduciary
       under ERISA or the Code, or both, with respect to the Loans, the Commitments
       and this Agreement and is responsible for exercising independent judgment in
       evaluating the transactions hereunder, and




                                            143
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 376 of 416




                (v)     no fee or other compensation is being paid directly to the
       Administrative Agent or any of its Affiliates for investment advice (as opposed to
       other services) in connection with the Loans, the Commitments or this Agreement.

       (c)     The Administrative Agent hereby informs the Lenders that the
Administrative Agent is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated hereby,
and that the Administrative Agent has a financial interest in the transactions contemplated
hereby in that the Administrative Agent or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less than the
amount being paid for an interest in the Loans or the Commitments by such Lender or (iii)
may receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage fees, letter
of credit fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other early
termination fees or fees similar to the foregoing.

                                      ARTICLE 10
                                      GUARANTEE

         Section 10.01. Guarantee. The Guarantors hereby jointly and severally guarantee,
as a primary obligor and not as a surety to each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated maturity,
by required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges that would
accrue but for the provisions of the Bankruptcy Code after any bankruptcy or insolvency
petition under the Bankruptcy Code) the Loans made by the Lenders to, and the Notes
held by each Lender of, the Borrower, and all other Obligations from time to time owing
to the Secured Parties by any Loan Party under any Loan Document or Specified Swap
Agreement entered into with a counterparty that is a Secured Party, whether or not
enforceable as against the Borrower, whether now or hereafter existing, and whether due
or to become due, including principal, interest (including interest at the contract rate
applicable upon default accrued or accruing after the commencement of any proceeding
under the Bankruptcy Code, or any applicable provisions of comparable state or foreign
law, whether or not such interest is an allowed claim in such proceeding), fees and costs
of collection, in each case, strictly in accordance with the terms thereof (such obligations
being herein collectively called the “Guaranteed Obligations”). The Guarantors hereby
jointly and severally agree that if the Borrower or other Loan Party or Loan Parties shall
fail to pay in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Guaranteed Obligations, the Loan Parties will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be promptly paid
in full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.


                                            144
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19      Page 377 of 416




        Section 10.02. Rights of Secured Parties. Each Guarantor agrees that any Secured
Party, upon such terms as it deems appropriate, without notice or demand to or on any
person and without affecting the validity or enforceability hereof or giving rise to any
reduction, limitation, impairment, discharge or termination of any Guarantor’s liability
hereunder, from time to time may, in accordance with the terms of this Article 10 and the
other Loan Documents, (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of any Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, any Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the payment of
any other obligations; (iii) request and accept other guaranties of any Guaranteed
Obligations and take and hold security for the payment hereof or any Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security for
payment of any Guaranteed Obligations, any other guaranties of any Guaranteed
Obligations, or any other obligation of any person (including any other Guarantor) with
respect to the Guaranteed Obligations; (v) enforce and apply any security now or hereafter
held by or for the benefit of such Secured Party in respect hereof or any Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Secured Party may have against any such security, in each case as such
Secured Party in its discretion may determine consistent with the applicable Loan
Document or the applicable Specified Swap Agreement and any applicable security
agreement, including foreclosure on any such security pursuant to one or more judicial or
non-judicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against the
Borrower or any security for its Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Loan Documents and any Specified Swap Agreement.

        Section 10.03. Obligations Unconditional. The obligations of the Guarantors
under Section 10.01 shall constitute a guarantee of payment and, to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrower under this Article 10, the
Notes, if any, or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, irrespective of any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of a surety or Loan
Party (except for payment in full or an amendment or waiver adopted in accordance with
Section 9.01). Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder which shall remain absolute, irrevocable and unconditional under
any and all circumstances as described above:

     (a)      at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;


                                            145
           Case 19-50282-LSS      Doc 1-2    Filed 08/07/19      Page 378 of 416




    (b)       any of the acts mentioned in any of the provisions of this Article 10 or the
Notes, if any, or any other agreement or instrument referred to herein or therein shall be
done or omitted;

     (c)     the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right under the
Loan Documents, any Specified Swap Agreement or any other agreement or instrument
referred to herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with;

    (d)       any Lien or security interest granted to, or in favor of, any Secured Party as
security for any of the Guaranteed Obligations shall fail to be perfected; or

     (e)       the release of any other Loan Party pursuant to Section 10.10 and Section
9.01.

         The Guarantors hereby expressly waive diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower or any other
agreement or instrument referred to herein or therein, or against any other person under
any other guarantee of, or security for, any of the Guaranteed Obligations. The Guarantors
waive (i) any and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between the
Borrower and the Secured Parties shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Guarantee, (ii) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of the Borrower or any
Guarantor including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument relating
thereto or by reason of the cessation of the liability of the Borrower or any other
Guarantor from any cause other than payment in full of the Guaranteed Obligations (other
than any Unasserted Contingent Obligations), and (iii) any defense based upon any statute
or rule of law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal. This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable in
respect of all or any part of the Guaranteed Obligations or against any collateral security
or guarantee therefor or right of offset with respect thereto. This Guarantee shall remain
in full force and effect and be binding in accordance with and to the extent of its terms
upon the Guarantors and the successors and assigns thereof, and shall inure to the benefit


                                            146
        Case 19-50282-LSS         Doc 1-2    Filed 08/07/19     Page 379 of 416




of the Secured Parties, and their respective successors and assigns, notwithstanding that
from time to time during the term of this Article 10 there may be no Guaranteed
Obligations outstanding until payment in full thereof (other than Unasserted Contingent
Obligations, or any amendment or waiver adopted in accordance with Section 9.01 or any
other express provision set forth in a Loan Document).

        Section 10.04. Reinstatement. The obligations of the Guarantors under this
Article 10 shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

        Section 10.05. Subrogation; Subordination. Each Guarantor hereby agrees that,
until the payment and satisfaction in full in cash of all Guaranteed Obligations (other than
Unasserted Contingent Obligations) and the expiration and termination of the
Commitments of the Lenders under this Agreement, it shall waive any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any performance by it
of its guarantee in Section 10.01, whether by subrogation or otherwise, against the
Borrower or any other Loan Party of any of the Guaranteed Obligations or any security
for any of the Guaranteed Obligations. Any Indebtedness of any Guarantor permitted
pursuant to Section 6.01(b) shall be subordinated to such Guarantor’s Obligations in the
manner set forth in the intercompany note evidencing such Indebtedness.

        Section 10.06. Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable as
provided in Article 7 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article 7) for purposes of Section 10.01,
notwithstanding any stay, injunction or other prohibition preventing such declaration (or
such obligations from becoming automatically due and payable) as against the Borrower
and that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and payable
by the Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 10.01.

        Section 10.07. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article 10 constitutes an instrument for the
payment of money, and consents and agrees that any Lender or Agent, at its sole option,
in the event of a dispute by such Guarantor in the payment of any moneys due hereunder,
shall have the right to bring a motion-action under New York CPLR Section 3213.

         Section 10.08. Continuing Guarantee. The guarantee in this Article 10 is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations whenever
arising.




                                            147
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 380 of 416




        Section 10.09. General Limitation on Guaranteed Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any Guarantor
under Section 10.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on account of the
amount of its liability under Section 10.01, then, notwithstanding any other provision to
the contrary, the amount of such liability shall, without any further action by such
Guarantor, any other Loan Party or any other person, be automatically limited and
reduced to the highest amount (after giving effect to the right of contribution established
in Section 10.11) that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

        Section 10.10. Release of Loan Parties. If, in compliance with the terms and
provisions of the Loan Documents, all of the Capital Stock of any Guarantor are sold or
otherwise transferred (a “Transferred Guarantor”) to a person or persons, none of
which is the Borrower, a Guarantor or an Affiliate thereof, such Transferred Guarantor
shall, upon the consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 9.06) and its obligations to
pledge and grant any Collateral owned by it pursuant to any Security Document shall be
automatically released, and, so long as the Borrower shall have provided the
Administrative Agent such reasonable certifications or reasonable documents as the
Administrative Agent shall reasonably request, the Administrative Agent shall take such
actions as are necessary or reasonably requested by the Borrower to effect each release
described in this Section 10.10 in accordance with the relevant provisions of the Security
Documents.

        Section 10.11. Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive contribution from
and against any other Guarantor hereunder which has not paid its proportionate share of
such payment. Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 10.05. The provisions of this Section 10.11 shall in no respect limit
the obligations and liabilities of any Guarantor to the Administrative Agent and the
Lenders, and each Guarantor shall remain liable to the Administrative Agent and the
Lenders for the full amount of the Guaranteed Obligations.

       Section 10.12. Default; Remedies; Bankruptcy; Etc.

        (a)   The Guaranteed Obligations of each Guarantor hereunder are independent
of and separate from the Obligations of such Guarantor. If any Obligation of the Borrower
is not paid when due, or upon any Event of Default hereunder or upon any default by the
Borrower as provided in any other Loan Document or Specified Swap Agreement, the
Administrative Agent may, at its sole election, proceed directly and at once, without
notice, against any Guarantor to collect and recover the full amount or any portion of the
Obligations of the Borrower then due, without first proceeding against the Borrower or
any other guarantor (including the Guarantors) of its Guaranteed Obligations, or against


                                           148
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 381 of 416




any Collateral under the Loan Documents or joining the Borrower or any other guarantor
(including the Guarantors) in any proceeding against any Guarantor. At any time after
maturity of the Guaranteed Obligations of a Guarantor, the Administrative Agent may
(unless such Guaranteed Obligations have been paid in full (other than Unasserted
Contingent Obligations)), without notice to such Guarantor and regardless of the
acceptance of any Collateral for the payment thereof, appropriate and apply toward the
payment of such Guaranteed Obligations (a) any indebtedness due or to become due from
any Secured Party to such Guarantor and (b) any moneys, credits or other property
belonging to such Guarantor at any time held by or coming into the possession of any
Secured Party or any of its respective Affiliates.

        (b)    So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Administrative Agent acting pursuant to the
instructions of the Required Lenders and the Required Tranche A-2 Lenders or the
Controlling Lenders, as applicable, commence or join with any other person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against the Borrower or any other Guarantor (other than the Cases). The obligations of the
Guarantors hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary, involving
the bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement of the
Borrower or any other Guarantor or by any defense which the Borrower or any other
Guarantor may have by reason of the order, decree or decision of any court or applicable
body resulting from any such proceeding (except as described in Section 10.09). Each
Guarantor acknowledges and agrees that any interest on any portion of the Guaranteed
Obligations which accrues after the commencement of any case or proceeding referred to
in the immediately preceding sentence (or, if interest on any portion of the Guaranteed
Obligations ceases to accrue by operation of law by reason of the commencement of such
case or proceeding, such interest as would have accrued on such portion of the Guaranteed
Obligations if such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of the Guarantors and the Secured
Parties that the Guaranteed Obligations which are guaranteed by Guarantors pursuant
hereto should be determined without regard to any rule of law or order which may relieve
the Borrower of any portion of such Guaranteed Obligations. Guarantors will permit any
trustee in bankruptcy, receiver, debtor in possession, assignee for the benefit of creditors
or similar person to pay the Administrative Agent, or allow the claim of the
Administrative Agent in respect of, any such interest accruing after the date on which
such case or proceeding is commenced. In the event that all or any portion of any
Guaranteed Obligations are paid by the Borrower, the obligations of the Guarantors
hereunder shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment or payments are rescinded or
recovered directly or indirectly from any Secured Party as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall constitute
Guaranteed Obligations for all purposes hereunder.

        Section 10.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to honor all of


                                            149
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 382 of 416




its obligations under this Article 10 in respect of Swap Obligations (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 10.13 for the
maximum amount of such liability that can be hereby incurred without rendering its
obligations under this Section 10.13, or otherwise under this Article 10, as it relates to
such other Loan Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each Qualified
ECP Guarantor under this Section shall remain in full force and effect until this Article 10
is terminated pursuant to Section 10.17. Each Qualified ECP Guarantor intends that this
Section 10.13 constitute, and this Section 10.13 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

       Section 10.14. Enforcement Expenses; Indemnification.

       (a)     Each Guarantor agrees to pay or reimburse each Lender and the
Administrative Agent for all its documented costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Section 10.01 or otherwise
enforcing or preserving any rights under this Article 10 and the other Loan Documents to
which such Guarantor is a party, including, without limitation, the fees and disbursements
of counsel to the Administrative Agent.

       (b)    Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting from any delay
in paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated by this
Article 10.

       (c)    Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Article 10 to the extent the Borrower would be required to do so
pursuant to Section 9.05.

       (d)     The agreements in this Article 10 shall survive repayment of the Obligations
and all other amounts payable under this Agreement and the other Loan Documents.

       Section 10.15. Acknowledgements. Each Guarantor hereby acknowledges that:

       (a)  it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

       (b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Guarantors, on the one hand, and the Administrative Agent and Lenders, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor; and



                                            150
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 383 of 416




      (c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the Lenders or
among the Guarantors and the Lenders.

       Section 10.16. Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.10 shall become a
Guarantor for all purposes of this Agreement upon execution and delivery of an
assumption agreement.

        Section 10.17. Releases. At such time as the Loans and the other Obligations
shall have been paid in full, this Article 10 and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Guarantor
hereunder shall terminate, all without delivery of any instrument or performance of any
act by any party. At the request and sole expense of any Guarantor following any such
termination, the Administrative Agent shall execute and deliver to such Guarantor such
documents as such Guarantor shall reasonably request to evidence such termination.

                            [SIGNATURE PAGES FOLLOW]




                                            151
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19    Page 384 of 416




        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of the day and
year first above written.

                                             PES HOLDINGS, LLC


                                             By:
                                                   Name:
                                                   Title:


                                             PHILADELPHIA ENERGY SOLUTIONS
                                             REFINING AND MARKETING LLC


                                             By:
                                                   Name:
                                                   Title:


                                             PES ADMINISTRATIVE SERVICES, LLC


                                             By:
                                                   Name:
                                                   Title:




                                             NORTH YARD GP, LLC


                                             By:
                                                   Name:
                                                   Title:


                                             NORTH YARD LOGISTICS, L.P.


                                             By:
                                                   Name:
                                                   Title:




             [Signature Page to PES Holdings, LLC Exit Credit Agreement]
Case 19-50282-LSS    Doc 1-2    Filed 08/07/19   Page 385 of 416




                                CORTLAND CAPITAL MARKET
                                SERVICES LLC, as
                                Administrative Agent


                                By:
                                      Name:
                                      Title:




   [Signature Page to PES Holdings, LLC Exit Credit Agreement]
Case 19-50282-LSS    Doc 1-2    Filed 08/07/19     Page 386 of 416




                                __________________________________,
                                as a Tranche A Lender


                                By:
                                      Name:
                                      Title:


                                [If second signature is required:]

                                By:
                                      Name:
                                      Title:




   [Signature Page to PES Holdings, LLC Exit Credit Agreement]
Case 19-50282-LSS    Doc 1-2    Filed 08/07/19     Page 387 of 416




                                __________________________________,
                                as a Tranche B Lender


                                By:
                                      Name:
                                      Title:


                                [If second signature is required:]

                                By:
                                      Name:
                                      Title:




   [Signature Page to PES Holdings, LLC Exit Credit Agreement]
Case 19-50282-LSS    Doc 1-2    Filed 08/07/19     Page 388 of 416




                                __________________________________,
                                as a Tranche C Lender


                                By:
                                      Name:
                                      Title:


                                [If second signature is required:]

                                By:
                                      Name:
                                      Title:




   [Signature Page to PES Holdings, LLC Exit Credit Agreement]
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 389 of 416




                                                         EXHIBIT A


           FORM OF SECURITY AGREEMENT

                    [Separately Provided]
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 390 of 416




                                                                              EXHIBIT B

                                      FORM OF
                                  Notice of Borrowing

                                                                                  [●], 2018
Cortland Capital Market Services LLC, as
Administrative Agent (the “Administrative
Agent”) for the Lenders party to the Credit
Agreement referred to below
Cortland Capital Market Services LLC
225 W. Washington St. 9th Floor
Chicago, Illinois 60606
Attention: Maggie Welch and Legal Department
Telecopy: 312-376-0751
Telephone: 312-600-5100
Email: CPCAgency@cortlandglobal.com
 and legal@cortlandglobal.com
       Ladies and Gentlemen:

        The undersigned, PES HOLDINGS, LLC (the “Borrower”), refers to the Credit
Agreement, to be dated on or about August 7, 2018 (the “Credit Agreement”, the
capitalized terms defined therein being used herein as therein defined), among the
Borrower, each of the Guarantors party thereto from time to time, the several banks and
other financial institutions or entities from time to time parties thereto (each, a “Lender”
and collectively, the “Lenders”), and you, as Administrative Agent for such Lenders, and
hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement,
that the undersigned hereby requests that the Lenders make certain Loans under the Credit
Agreement, and in that connection sets forth below the information relating to such Loans
as required by Section 2.02 of the Credit Agreement:

           i. The proposed Borrowing Date is August [ ], 2018.

           ii. The aggregate principal amount of the proposed Loans is as follows:

                       Tranche A Loans: $120,000,000;
                       Tranche B Loans: $82,500,000; and
                       Tranche C Loans: $417,000,000.

           iii. The Loans to be made on the proposed Borrowing Date shall be initially
                maintained as [ABR][Eurodollar] Loans.

           iv. The initial Interest Period for the Loans is [one][two][three][six] month[s].

        The undersigned hereby certifies that the following statements are true on the date
hereof, and will be true on the proposed Borrowing Date:
        Case 19-50282-LSS         Doc 1-2      Filed 08/07/19     Page 391 of 416




        (A)     the representations and warranties of each Loan Party contained in Article
3 of the Credit Agreement or any other Loan Document are true and correct in all material
respects (without duplication of any materiality qualifier contained herein or therein) on
and as of the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct in all material
respects (without duplication of any materiality qualifier contained herein or therein) as of
such earlier date, and except that the representations and warranties contained in Section
3.04 of the Credit Agreement are deemed to refer to the most recent statements furnished
pursuant to Section 5.01(a) and, Section 5.01(b) and Section 5.01(c) of the Credit
Agreement, respectively, and to the financial condition and results of operations of the
Borrower and its Subsidiaries; and

         (B)   no Default or Event of Default has occurred and is continuing, or would
result from such Loans;

                        [remainder of page intentionally left blank]
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 392 of 416




                              Very truly yours,
                              PES HOLDINGS, LLC, as Borrower
                              By: ________________________________
                                 Name:
                                 Title:
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19     Page 393 of 416




                                                                                EXHIBIT C

                                     FORM OF
                               CLOSING CERTIFICATE

Pursuant to Section 4.01(e)(i) of the Credit Agreement, dated as of August 7, 2018 (the
“Credit Agreement”; terms defined therein being used herein as therein defined), among
PES HOLDINGS, LLC (the “Borrower”), the Lenders party thereto and CORTLAND
CAPITAL MARKET SERVICES LLC, as administrative agent (in such capacity, the
“Administrative Agent”), the undersigned [INSERT TITLE OF OFFICER] of [INSERT
NAME OF LOAN PARTY] (the “Certifying Loan Party”) hereby certifies, in its
capacity as [INSERT TITLE] and not in its individual capacity, as follows:

1.      The representations and warranties of the Certifying Loan Party set forth in each
of the Loan Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of the Certifying Loan Party pursuant to any of the Loan
Documents to which it is a party are true and correct in all material respects on and as of
the date hereof with the same effect as if made on the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier date, in which
case such representations and warranties were true and correct in all material respects as
of such earlier date.

2. ________________________ is the duly elected and qualified Corporate Secretary of
the Certifying Loan Party and the signature set forth for such officer below is such
officer’s true and genuine signature.

3.     No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof. [Borrower only]



The undersigned Corporate Secretary of the Certifying Loan Party certifies, in its capacity
as Corporate Secretary and not in its individual capacity, as follows:

4.      There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Certifying Loan Party.

5.      The Certifying Loan Party is a [corporation duly incorporated][limited partnership
duly formed][limited liability company duly formed], validly existing and in good
standing under the laws of the jurisdiction of its organization.

6.      Attached hereto as Annex 1 is a true and complete copy of [resolutions] duly
adopted by the [Board of Directors] of the Certifying Loan Party on           ; such
resolutions have not in any way been amended, modified, revoked or rescinded and are in
full force and effect on and as of the date hereof and are the only [corporate][limited
partnership][limited liability company] proceedings of the Certifying Loan Party now in
force relating to or affecting the matters referred to therein.
         Case 19-50282-LSS       Doc 1-2     Filed 08/07/19     Page 394 of 416




7.      Attached hereto as Annex 2 is a true and complete copy of the [By-Laws][Limited
Partnership Agreement][Limited Liability Company Agreement] of the Certifying Loan
Party as in effect on the date hereof.

8.     Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Certifying Loan Party as in effect on the date hereof.

9.      The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective names below,
and the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly authorized to
execute and deliver on behalf of the Certifying Loan Party each of the Loan Documents to
which it is a party and any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party:

Name                           Office                         Signature




        IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the
date set forth below.


Name:                                            Name:
Title:                                           Title: Corporate Secretary

Date: __________________, 20___
          Case 19-50282-LSS      Doc 1-2     Filed 08/07/19     Page 395 of 416




                                                                             EXHIBIT D

                                    FORM OF
                            ASSIGNMENT AND ASSUMPTION

        This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into between the Assignor named
below (the “Assignor”) and the Assignee named below (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth herein in
full.

         For an agreed consideration, the Assignor hereby irrevocably sells and assigns to
the Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent below (i)
all of the Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to the
extent related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes of action
and any other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit Agreement,
any other documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing, including
contract claims, tort claims, malpractice claims, statutory claims and all other claims at
law or in equity related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses (i) and (ii)
above being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.


1.     Assignor:               _____________________________

2.     Assignee:               _____________________________
                               [and is an affiliate/Approved Fund of [identify Lender]1/Lender

3.     Borrower(s):            PES Holdings, LLC

4.     Administrative Agent:   Cortland Capital Market Services LLC, as administrative agent
                               under the Credit Agreement
1
     Select as applicable
         Case 19-50282-LSS           Doc 1-2      Filed 08/07/19       Page 396 of 416




5.   Credit Agreement:            The Credit Agreement dated as of August 7, 2018 among PES
                                  Holdings, LLC, the Lenders party thereto, and Cortland Capital
                                  Market Services LLC, as Administrative Agent
6.   Assigned Interest:

Tranche Assigned2         Aggregate Amount         Amount of Loans          Percentage
                          of Loans for all         Assigned                 Assigned of Loans3
                          Lenders

                          $                        $                                             %

                          $                        $                                             %

                          $                        $                                             %

                          $                        $                                             %



Effective Date: _______________, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[The Assignee agrees to deliver to the Administrative Agent a completed administrative
questionnaire in which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information about
the Borrower, the Loan Parties and their Affiliates or their respective securities) will be
made available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state securities laws.]4

The terms set forth in this Assignment and Assumption are hereby agreed to:



                                                  ASSIGNOR

                                                  ______________________________
                                                  NAME OF ASSIGNOR


                                                  By:
                                                         Name:
                                                         Title:
2
    Fill in the appropriate terminology for the types of facilities under the Credit Agreement that
  are being assigned under this Assignment (e.g. “Initial Loans”).
3
    Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders.
4
    Insert only if Assignee is not a Lender.
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 397 of 416




                              ASSIGNEE

                              ______________________________
                              NAME OF ASSIGNEE


                              By:
                                    Name:
                                    Title:
        Case 19-50282-LSS           Doc 1-2     Filed 08/07/19      Page 398 of 416




[Consented to and]5 Accepted:

CORTLAND CAPITAL MARKET
SERVICES LLC, as
Administrative Agent


By:
       Name:
       Title:


[Consented to:]6

PES HOLDINGS, LLC


By:
       Name:
       Title:




5
   To be added only if the consent of the Administrative Agent is required by the terms of the
  Credit Agreement
6
   To be added only if the consent of the Borrower is required by the terms of the Credit
  Agreement.
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 399 of 416




                                                                                 ANNEX 1

       Credit Agreement, dated as of August 7, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PES Holdings,
LLC (the “Borrower”), the Lenders party thereto) and Cortland Capital Market Services
LLC as administrative agent (in such capacity, the “Administrative Agent”)

                    STANDARD TERMS AND CONDITIONS FOR
                       ASSIGNMENT AND ASSUMPTION

       1.      Representations and Warranties.

         1.1     Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free and clear
of any lien, encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations made in or
in connection with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the Loan Documents
or any collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan Document
or (iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any Loan
Document.

          1.2.   Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the requirements, if
any, specified in the Credit Agreement that are required to be satisfied by it in order to
acquire the Assigned Interest and become a Lender, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 5.01 thereof, and such
other documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other Lender and
(v) if it is a Non-U.S. Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking action under
the Loan Documents and (ii) it will perform in accordance with their terms all of the
        Case 19-50282-LSS        Doc 1-2     Filed 08/07/19     Page 400 of 416




obligations which by the terms of the Loan Documents are required to be performed by it
as a Lender.

       2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

        3.      General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by email or telecopy
shall be effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed in
accordance with, the law of the State of New York.
        Case 19-50282-LSS        Doc 1-2    Filed 08/07/19     Page 401 of 416




                                                                            EXHIBIT E

                                 FORM OF
                         PREPAYMENT OPTION NOTICE

Attention of [      ]
Telecopy No. [      ]

                                                                                   [Date]

Ladies and Gentlemen:

        The undersigned, Cortland Capital Market Services LLC, as administrative agent
(in such capacity, the “Administrative Agent”), refers to the Credit Agreement, dated as
of August 7, 2018 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among PES Holdings, LLC (the “Borrower”), the Lenders
party thereto and the Administrative Agent. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement. The Administrative Agent hereby gives notice of an offer of
prepayment made by the Borrower pursuant to Section 2.06(e) of the Credit Agreement of
the Loan Prepayment Amount (as described below). Amounts applied to prepay the
Loans shall be applied pro rata to the Loan held by you. The portion of the prepayment
amount to be allocated to the Loan held by you and the date on which such prepayment
will be made to you (should you elect to receive such prepayment) are set forth below:

(A)      Total Loan Prepayment Amount                        _____________

(B)      Portion of Loan Prepayment Amount to be             _____________
         received by you

(C)      Mandatory Prepayment Date (10 Business Days         _____________
         after the date of this Prepayment Option Notice)

        IF YOU DO NOT WISH TO RECEIVE ALL OF THE LOAN
PREPAYMENT AMOUNT TO BE ALLOCATED TO YOU ON THE
MANDATORY PREPAYMENT DATE INDICATED IN PARAGRAPH (C)
ABOVE, please sign this notice in the space provided below and indicate the percentage
of the Loan Prepayment Amount otherwise payable which you do not wish to receive.
Please return this notice as so completed via telecopy to the attention of [
] at                  , no later than [10:00] a.m., New York City time, on the Mandatory
Prepayment Date, at Telecopy No. [              ]. IF YOU DO NOT RETURN THIS
NOTICE, YOU WILL RECEIVE 100% OF THE LOAN PREPAYMENT
AMOUNT ALLOCATED TO YOU ON THE MANDATORY PREPAYMENT
DATE.

                                [Signature page follows]
      Case 19-50282-LSS      Doc 1-2   Filed 08/07/19   Page 402 of 416




                                       Cortland Capital Market Services LLC,
                                       as Administrative Agent


                                       By:
                                             Name:
                                             Title:


__________________________
(Name of Lender)

By________________________
  Title:

Percentage of Loan
Prepayment Amount Declined: __%
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 403 of 416




                                                                             EXHIBIT F-1

                                  FORM OF
                      U.S. TAX COMPLIANCE CERTIFICATE

      (For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
                                      Purposes)

      Reference is made to the Credit Agreement, dated as of August 7, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PES Holdings, LLC (the “Borrower”), the Lenders party thereto
and Cortland Capital Market Services LLC, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

        Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A)
of the Code, (iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the information provided
on this certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such payments.

[NAME OF LENDER]


By:
       Name:
       Title:

       Dated: _________ ___, 20__
         Case 19-50282-LSS         Doc 1-2      Filed 08/07/19      Page 404 of 416




                                                                                EXHIBIT F-2

                                   FORM OF
                       U.S. TAX COMPLIANCE CERTIFICATE

      (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
                                         Purposes)

      Reference is made to the Credit Agreement, dated as of August 7, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PES Holdings, LLC (the “Borrower”), the Lenders party thereto
and Cortland Capital Market Services LLC, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

        Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code.

        The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years preceding
such payments.

[NAME OF PARTICIPANT]


By:
        Name:
        Title:

        Dated: _________ ___, 20__
        Case 19-50282-LSS          Doc 1-2     Filed 08/07/19      Page 405 of 416




                                                                               EXHIBIT F-3

                                   FORM OF
                       U.S. TAX COMPLIANCE CERTIFICATE

 (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)

      Reference is made to the Credit Agreement, dated as of August 7, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PES Holdings, LLC (the “Borrower”), the Lenders party thereto
and Cortland Capital Market Services LLC, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

        Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such participation, (iii) with respect such participation,
neither the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

        The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that is
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[NAME OF PARTICIPANT]


By:
       Name:
       Title:

       Dated: _________ ___, 20__
        Case 19-50282-LSS         Doc 1-2     Filed 08/07/19     Page 406 of 416




                                                                             EXHIBIT F-4

                                        FORM OF

                      U.S. TAX COMPLIANCE CERTIFICATE

  (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

      Reference is made to the Credit Agreement, dated as of August 7, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PES Holdings, LLC (the “Borrower”), the Lenders party thereto
and Cortland Capital Market Services LLC, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

          Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of such Loan(s)
(as well as any Note(s) evidencing such Loan(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code.

        The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner's/member's beneficial
owners that is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent in
writing, and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
       Case 19-50282-LSS     Doc 1-2   Filed 08/07/19   Page 407 of 416




[NAME OF LENDER]


By:
      Name:
      Title:

      Dated: _________ ___, 20__
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 408 of 416




                                                         EXHIBIT G

        FORM OF INTERCREDITOR AGREEMENT

                    [Separately Provided]
        Case 19-50282-LSS         Doc 1-2      Filed 08/07/19     Page 409 of 416




                                                                                EXHIBIT H

                                   FORM OF
                            COMPLIANCE CERTIFICATE

       This Compliance Certificate is delivered pursuant to Section 5.02(a) of the Credit
Agreement, dated as of August 7, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PES Holdings, LLC (the
“Borrower”), the Lenders party thereto and Cortland Capital Market Services LLC, as
administrative agent (in such capacity, the “Administrative Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

      1.       I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.

       2.      I have reviewed and am familiar with the contents of this Certificate.

        3.      I have reviewed the terms of the Credit Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at the end
of the accounting period covered by the Financial Statements, and I have no knowledge of
the existence, as of the date of this Certificate, of any condition or event which constitutes
a Default or Event of Default, except as previously disclosed pursuant to Section
5.06(a)(i) [or as set forth below].

        4.      Attached hereto as Attachment 2 are the computations showing the
calculation of the Consolidated Leverage Ratio.

IN WITNESS WHEREOF, I have executed this Certificate this ______day of
______________, 20__.


                                                      Name:
                                                      Title:
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19    Page 410 of 416




                                                           Attachment 1
                                                to Compliance Certificate

                [Attach Financial Statements]
       Case 19-50282-LSS      Doc 1-2    Filed 08/07/19   Page 411 of 416




                                                                     Attachment 2
                                                          to Compliance Certificate

        The information described herein is as of ___________________, ____, and
pertains to the period from ______________________, ______ to __________________,
_____.



                             [Set forth Calculations]
Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 412 of 416




                                                          EXHIBIT I

                     FORM OF
              PERFECTION CERTIFICATE

                    [Separately Provided]
           Case 19-50282-LSS          Doc 1-2      Filed 08/07/19      Page 413 of 416




                                                                                      EXHIBIT J

                                   FORM OF
                      NOTICE OF CONVERSION/CONTINUATION

                                                                                         [●], 2018
Cortland Capital Market Services LLC, as
Administrative Agent (the “Administrative
Agent”) for the Lenders party to the Credit
Agreement referred to below
Cortland Capital Market Services LLC
225 W. Washington St. 9th Floor
Chicago, Illinois 60606
Attention: Maggie Welch and Legal Department
Telecopy: 312-376-0751
Telephone: 312-600-5100
Email: CPCAgency@cortlandglobal.com
 and legal@cortlandglobal.com
       Ladies and Gentlemen:

        The undersigned, PES Holdings, LLC (the “Borrower”), refers to the Credit
Agreement, dated as of August 7, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”, the capitalized terms defined therein being
used herein as therein defined), among the Borrower, each of the Guarantors party thereto
from time to time, the several banks and other financial institutions or entities from time
to time parties thereto (each, a “Lender” and collectively, the “Lenders”), and you, as
Administrative Agent for such Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.07 of the Credit Agreement, that the undersigned hereby requests to
[convert] [continue] the Loans referred to below, and in that connection sets forth below
the information relating to such [conversion] [continuation] (the “Proposed [Conversion]
[Continuation]”) as required by Section 2.07 of the Credit Agreement:

              i. The Proposed [Conversion] [Continuation] relates to the Loans originally
                 made on _________ _____, 201_ (the “Outstanding Loans”) in the
                 principal amount of $___________ and currently maintained as
                 [ABR][Eurodollar] Loans with an Interest Period ending on __________
                 ____, 20__.

              ii. The Business Day of the Proposed [Conversion] [Continuation] is
                  ___________ __, ____.7

7
    With respect to Eurodollar Loans into ABR Loans, shall be a Business Day at least one
    Business Day after the date hereof; provided that such notice shall be deemed to have been
    given on a certain day only if given before 11:00 A.M. (New York City time) on such day.
    With respect to ABR Loans into Eurodollar Loans, shall be at least three Business Days after
    the date hereof; provided that such notice shall be deemed to have been given on a certain day
    only if given before 11:00 A.M. (New York City time).
        Case 19-50282-LSS           Doc 1-2     Filed 08/07/19       Page 414 of 416




            iii. The Outstanding Loans shall be [continued as [ABR][Eurodollar] Loans
                 with an Interest Period of _______][converted into [ABR][Eurodollar]
                 Loans with an Interest Period of _______].8

       [The undersigned hereby certifies that no Default or Event of Default has occurred
and will be continuing on the date of the Proposed [Conversion] [Continuation] or will
have occurred and be continuing on the date of the Proposed [Conversion]
[Continuation].]9

                                                Very truly yours,
                                                PES HOLDINGS, LLC, as Borrower
                                                By: ________________________________
                                                   Name:
                                                   Title:




8
  In the event that either (x) only a portion of the outstanding Loans is to be so converted or
  continued or (u) the outstanding Loans are to be divided into separate Loans with different
  Interest Periods, the Borrower should make appropriate modifications to this clause to reflect
  same.
9
  In the case of a Proposed Conversion or Continuation, insert this sentence only in the event
  that the conversion is from a Eurodollar Loan to an ABR Loan or in the case of a continuation
  of an ABR Loan.
          Case 19-50282-LSS   Doc 1-2   Filed 08/07/19   Page 415 of 416




                                                                           ANNEX B

                              FORM OF ENDORSEMENT




US-DOCS\105373131.11
        Case 19-50282-LSS            Doc 1-2     Filed 08/07/19       Page 416 of 416




                   First American Title Insurance Company
                                     ENDORSEMENT
Attached to and made a part of Policy Number                              File Number



         The Company insures the Insured against actual loss or damage sustained by reason of
the loss of priority of the lien of the Insured Mortgage as a result of the First Amendment and
Incremental Joinder to the Credit Agreement dated as of August 7, 2018, which First Amendment
is by and between Mortgagor, PES Holdings, LLC, PES Administrative Services, LLC,
Northyard GP, LLC, [New Lender] and the Insured dated February __, 2019.




        This endorsement is issued as part of the policy. Except as it expressly states, it does not
(i) modify any of the terms and provisions of the policy, (ii) modify any prior endorsements, (iii)
extend the Date of Policy, or (iv) increase the Amount of Insurance. To the extent a provision of
the policy or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject to all of the
terms and provisions of the policy and of any prior endorsements.

IN WITNESS WHEREOF, the Company has caused this endorsement to be issued and become
valid when signed by an authorized officer or licensed agent of the Company.


                                                 First American Title Insurance Company


                                                 By:
                                                          Authorized Officer or Licensed Agent




TIRBOP-PA ENDORSEMENT 1070 (General Endorsement) (Rev’d 00/00/07)
OWNER’S AND/OR LOAN POLICY
